Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 1 of 616 PageID: 8022
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 2 of 616 PageID: 8023
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 3 of 616 PageID: 8024
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 4 of 616 PageID: 8025
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 5 of 616 PageID: 8026
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 6 of 616 PageID: 8027
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 7 of 616 PageID: 8028
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 8 of 616 PageID: 8029
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 9 of 616 PageID: 8030
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 10 of 616 PageID: 8031
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 11 of 616 PageID: 8032
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 12 of 616 PageID: 8033
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 13 of 616 PageID: 8034
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 14 of 616 PageID: 8035
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 15 of 616 PageID: 8036
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 16 of 616 PageID: 8037
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 17 of 616 PageID: 8038
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 18 of 616 PageID: 8039
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 19 of 616 PageID: 8040
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 20 of 616 PageID: 8041
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 21 of 616 PageID: 8042
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 22 of 616 PageID: 8043
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 23 of 616 PageID: 8044
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 24 of 616 PageID: 8045
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 25 of 616 PageID: 8046
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 26 of 616 PageID: 8047
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 27 of 616 PageID: 8048
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 28 of 616 PageID: 8049
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 29 of 616 PageID: 8050
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 30 of 616 PageID: 8051
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 31 of 616 PageID: 8052
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 32 of 616 PageID: 8053
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 33 of 616 PageID: 8054
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 34 of 616 PageID: 8055




                            Exhibit 11
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 35 of 616 PageID: 8056
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 36 of 616 PageID: 8057
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 37 of 616 PageID: 8058
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 38 of 616 PageID: 8059
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 39 of 616 PageID: 8060
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 40 of 616 PageID: 8061
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 41 of 616 PageID: 8062
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 42 of 616 PageID: 8063
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 43 of 616 PageID: 8064
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 44 of 616 PageID: 8065
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 45 of 616 PageID: 8066
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 46 of 616 PageID: 8067
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 47 of 616 PageID: 8068
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 48 of 616 PageID: 8069
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 49 of 616 PageID: 8070
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 50 of 616 PageID: 8071
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 51 of 616 PageID: 8072
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 52 of 616 PageID: 8073
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 53 of 616 PageID: 8074
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 54 of 616 PageID: 8075
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 55 of 616 PageID: 8076
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 56 of 616 PageID: 8077
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 57 of 616 PageID: 8078
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 58 of 616 PageID: 8079
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 59 of 616 PageID: 8080
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 60 of 616 PageID: 8081
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 61 of 616 PageID: 8082
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 62 of 616 PageID: 8083
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 63 of 616 PageID: 8084
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 64 of 616 PageID: 8085
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 65 of 616 PageID: 8086
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 66 of 616 PageID: 8087
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 67 of 616 PageID: 8088
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 68 of 616 PageID: 8089
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 69 of 616 PageID: 8090
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 70 of 616 PageID: 8091
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 71 of 616 PageID: 8092
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 72 of 616 PageID: 8093
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 73 of 616 PageID: 8094
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 74 of 616 PageID: 8095
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 75 of 616 PageID: 8096
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 76 of 616 PageID: 8097
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 77 of 616 PageID: 8098
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 78 of 616 PageID: 8099
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 79 of 616 PageID: 8100
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 80 of 616 PageID: 8101
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 81 of 616 PageID: 8102
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 82 of 616 PageID: 8103
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 83 of 616 PageID: 8104
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 84 of 616 PageID: 8105
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 85 of 616 PageID: 8106
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 86 of 616 PageID: 8107
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 87 of 616 PageID: 8108
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 88 of 616 PageID: 8109
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 89 of 616 PageID: 8110
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 90 of 616 PageID: 8111
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 91 of 616 PageID: 8112
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 92 of 616 PageID: 8113
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 93 of 616 PageID: 8114
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 94 of 616 PageID: 8115
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 95 of 616 PageID: 8116
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 96 of 616 PageID: 8117
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 97 of 616 PageID: 8118
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 98 of 616 PageID: 8119
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 99 of 616 PageID: 8120
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 100 of 616 PageID: 8121
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 101 of 616 PageID: 8122
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 102 of 616 PageID: 8123
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 103 of 616 PageID: 8124
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 104 of 616 PageID: 8125
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 105 of 616 PageID: 8126
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 106 of 616 PageID: 8127
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 107 of 616 PageID: 8128
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 108 of 616 PageID: 8129
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 109 of 616 PageID: 8130
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 110 of 616 PageID: 8131
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 111 of 616 PageID: 8132
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 112 of 616 PageID: 8133
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 113 of 616 PageID: 8134
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 114 of 616 PageID: 8135
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 115 of 616 PageID: 8136
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 116 of 616 PageID: 8137
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 117 of 616 PageID: 8138
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 118 of 616 PageID: 8139
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 119 of 616 PageID: 8140
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 120 of 616 PageID: 8141
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 121 of 616 PageID: 8142
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 122 of 616 PageID: 8143
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 123 of 616 PageID: 8144
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 124 of 616 PageID: 8145
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 125 of 616 PageID: 8146
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 126 of 616 PageID: 8147
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 127 of 616 PageID: 8148
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 128 of 616 PageID: 8149
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 129 of 616 PageID: 8150
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 130 of 616 PageID: 8151
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 131 of 616 PageID: 8152
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 132 of 616 PageID: 8153
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 133 of 616 PageID: 8154
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 134 of 616 PageID: 8155
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 135 of 616 PageID: 8156
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 136 of 616 PageID: 8157
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 137 of 616 PageID: 8158
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 138 of 616 PageID: 8159
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 139 of 616 PageID: 8160
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 140 of 616 PageID: 8161
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 141 of 616 PageID: 8162
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 142 of 616 PageID: 8163
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 143 of 616 PageID: 8164
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 144 of 616 PageID: 8165
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 145 of 616 PageID: 8166
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 146 of 616 PageID: 8167
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 147 of 616 PageID: 8168
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 148 of 616 PageID: 8169
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 149 of 616 PageID: 8170
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 150 of 616 PageID: 8171
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 151 of 616 PageID: 8172
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 152 of 616 PageID: 8173
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 153 of 616 PageID: 8174
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 154 of 616 PageID: 8175
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 155 of 616 PageID: 8176
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 156 of 616 PageID: 8177
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 157 of 616 PageID: 8178
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 158 of 616 PageID: 8179
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 159 of 616 PageID: 8180
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 160 of 616 PageID: 8181
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 161 of 616 PageID: 8182
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 162 of 616 PageID: 8183
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 163 of 616 PageID: 8184
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 164 of 616 PageID: 8185
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 165 of 616 PageID: 8186
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 166 of 616 PageID: 8187
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 167 of 616 PageID: 8188
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 168 of 616 PageID: 8189
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 169 of 616 PageID: 8190
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 170 of 616 PageID: 8191
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 171 of 616 PageID: 8192
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 172 of 616 PageID: 8193
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 173 of 616 PageID: 8194
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 174 of 616 PageID: 8195
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 175 of 616 PageID: 8196
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 176 of 616 PageID: 8197
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 177 of 616 PageID: 8198
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 178 of 616 PageID: 8199
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 179 of 616 PageID: 8200
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 180 of 616 PageID: 8201
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 181 of 616 PageID: 8202
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 182 of 616 PageID: 8203
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 183 of 616 PageID: 8204
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 184 of 616 PageID: 8205
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 185 of 616 PageID: 8206
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 186 of 616 PageID: 8207
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 187 of 616 PageID: 8208
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 188 of 616 PageID: 8209
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 189 of 616 PageID: 8210
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 190 of 616 PageID: 8211
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 191 of 616 PageID: 8212
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 192 of 616 PageID: 8213
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 193 of 616 PageID: 8214
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 194 of 616 PageID: 8215
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 195 of 616 PageID: 8216
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 196 of 616 PageID: 8217
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 197 of 616 PageID: 8218
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 198 of 616 PageID: 8219
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 199 of 616 PageID: 8220
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 200 of 616 PageID: 8221
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 201 of 616 PageID: 8222
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 202 of 616 PageID: 8223
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 203 of 616 PageID: 8224
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 204 of 616 PageID: 8225




                             Exhibit 12
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 205 of 616 PageID: 8226
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 206 of 616 PageID: 8227
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 207 of 616 PageID: 8228
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 208 of 616 PageID: 8229
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 209 of 616 PageID: 8230
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 210 of 616 PageID: 8231
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 211 of 616 PageID: 8232
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 212 of 616 PageID: 8233
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 213 of 616 PageID: 8234
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 214 of 616 PageID: 8235
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 215 of 616 PageID: 8236
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 216 of 616 PageID: 8237
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 217 of 616 PageID: 8238
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 218 of 616 PageID: 8239
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 219 of 616 PageID: 8240
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 220 of 616 PageID: 8241
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 221 of 616 PageID: 8242
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 222 of 616 PageID: 8243
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 223 of 616 PageID: 8244
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 224 of 616 PageID: 8245
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 225 of 616 PageID: 8246
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 226 of 616 PageID: 8247
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 227 of 616 PageID: 8248
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 228 of 616 PageID: 8249
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 229 of 616 PageID: 8250
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 230 of 616 PageID: 8251
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 231 of 616 PageID: 8252
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 232 of 616 PageID: 8253
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 233 of 616 PageID: 8254
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 234 of 616 PageID: 8255
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 235 of 616 PageID: 8256
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 236 of 616 PageID: 8257
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 237 of 616 PageID: 8258
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 238 of 616 PageID: 8259
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 239 of 616 PageID: 8260
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 240 of 616 PageID: 8261
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 241 of 616 PageID: 8262
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 242 of 616 PageID: 8263
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 243 of 616 PageID: 8264
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 244 of 616 PageID: 8265
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 245 of 616 PageID: 8266
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 246 of 616 PageID: 8267
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 247 of 616 PageID: 8268
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 248 of 616 PageID: 8269
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 249 of 616 PageID: 8270
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 250 of 616 PageID: 8271
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 251 of 616 PageID: 8272
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 252 of 616 PageID: 8273
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 253 of 616 PageID: 8274
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 254 of 616 PageID: 8275
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 255 of 616 PageID: 8276
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 256 of 616 PageID: 8277
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 257 of 616 PageID: 8278
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 258 of 616 PageID: 8279
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 259 of 616 PageID: 8280
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 260 of 616 PageID: 8281
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 261 of 616 PageID: 8282
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 262 of 616 PageID: 8283
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 263 of 616 PageID: 8284
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 264 of 616 PageID: 8285
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 265 of 616 PageID: 8286
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 266 of 616 PageID: 8287
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 267 of 616 PageID: 8288
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 268 of 616 PageID: 8289
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 269 of 616 PageID: 8290




                             Exhibit 13
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 270 of 616 PageID: 8291
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 271 of 616 PageID: 8292
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 272 of 616 PageID: 8293
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 273 of 616 PageID: 8294
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 274 of 616 PageID: 8295
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 275 of 616 PageID: 8296
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 276 of 616 PageID: 8297
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 277 of 616 PageID: 8298
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 278 of 616 PageID: 8299
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 279 of 616 PageID: 8300
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 280 of 616 PageID: 8301
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 281 of 616 PageID: 8302
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 282 of 616 PageID: 8303
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 283 of 616 PageID: 8304
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 284 of 616 PageID: 8305
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 285 of 616 PageID: 8306
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 286 of 616 PageID: 8307
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 287 of 616 PageID: 8308
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 288 of 616 PageID: 8309
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 289 of 616 PageID: 8310
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 290 of 616 PageID: 8311
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 291 of 616 PageID: 8312
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 292 of 616 PageID: 8313
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 293 of 616 PageID: 8314
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 294 of 616 PageID: 8315
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 295 of 616 PageID: 8316
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 296 of 616 PageID: 8317
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 297 of 616 PageID: 8318
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 298 of 616 PageID: 8319
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 299 of 616 PageID: 8320
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 300 of 616 PageID: 8321
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 301 of 616 PageID: 8322
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 302 of 616 PageID: 8323
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 303 of 616 PageID: 8324
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 304 of 616 PageID: 8325
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 305 of 616 PageID: 8326
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 306 of 616 PageID: 8327
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 307 of 616 PageID: 8328
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 308 of 616 PageID: 8329
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 309 of 616 PageID: 8330
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 310 of 616 PageID: 8331
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 311 of 616 PageID: 8332
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 312 of 616 PageID: 8333
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 313 of 616 PageID: 8334
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 314 of 616 PageID: 8335
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 315 of 616 PageID: 8336
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 316 of 616 PageID: 8337
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 317 of 616 PageID: 8338
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 318 of 616 PageID: 8339
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 319 of 616 PageID: 8340
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 320 of 616 PageID: 8341
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 321 of 616 PageID: 8342
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 322 of 616 PageID: 8343
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 323 of 616 PageID: 8344
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 324 of 616 PageID: 8345
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 325 of 616 PageID: 8346
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 326 of 616 PageID: 8347
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 327 of 616 PageID: 8348
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 328 of 616 PageID: 8349
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 329 of 616 PageID: 8350
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 330 of 616 PageID: 8351
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 331 of 616 PageID: 8352
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 332 of 616 PageID: 8353
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 333 of 616 PageID: 8354
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 334 of 616 PageID: 8355
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 335 of 616 PageID: 8356
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 336 of 616 PageID: 8357
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 337 of 616 PageID: 8358
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 338 of 616 PageID: 8359
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 339 of 616 PageID: 8360
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 340 of 616 PageID: 8361
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 341 of 616 PageID: 8362
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 342 of 616 PageID: 8363
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 343 of 616 PageID: 8364
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 344 of 616 PageID: 8365
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 345 of 616 PageID: 8366
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 346 of 616 PageID: 8367
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 347 of 616 PageID: 8368
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 348 of 616 PageID: 8369
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 349 of 616 PageID: 8370
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 350 of 616 PageID: 8371
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 351 of 616 PageID: 8372
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 352 of 616 PageID: 8373
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 353 of 616 PageID: 8374
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 354 of 616 PageID: 8375
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 355 of 616 PageID: 8376
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 356 of 616 PageID: 8377
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 357 of 616 PageID: 8378
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 358 of 616 PageID: 8379
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 359 of 616 PageID: 8380
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 360 of 616 PageID: 8381
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 361 of 616 PageID: 8382
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 362 of 616 PageID: 8383
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 363 of 616 PageID: 8384
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 364 of 616 PageID: 8385
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 365 of 616 PageID: 8386
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 366 of 616 PageID: 8387
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 367 of 616 PageID: 8388
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 368 of 616 PageID: 8389
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 369 of 616 PageID: 8390
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 370 of 616 PageID: 8391
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 371 of 616 PageID: 8392
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 372 of 616 PageID: 8393
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 373 of 616 PageID: 8394
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 374 of 616 PageID: 8395
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 375 of 616 PageID: 8396
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 376 of 616 PageID: 8397
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 377 of 616 PageID: 8398
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 378 of 616 PageID: 8399
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 379 of 616 PageID: 8400
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 380 of 616 PageID: 8401
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 381 of 616 PageID: 8402
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 382 of 616 PageID: 8403
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 383 of 616 PageID: 8404
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 384 of 616 PageID: 8405
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 385 of 616 PageID: 8406
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 386 of 616 PageID: 8407
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 387 of 616 PageID: 8408
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 388 of 616 PageID: 8409
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 389 of 616 PageID: 8410
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 390 of 616 PageID: 8411
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 391 of 616 PageID: 8412
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 392 of 616 PageID: 8413
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 393 of 616 PageID: 8414
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 394 of 616 PageID: 8415
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 395 of 616 PageID: 8416
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 396 of 616 PageID: 8417
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 397 of 616 PageID: 8418
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 398 of 616 PageID: 8419
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 399 of 616 PageID: 8420
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 400 of 616 PageID: 8421
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 401 of 616 PageID: 8422
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 402 of 616 PageID: 8423
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 403 of 616 PageID: 8424
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 404 of 616 PageID: 8425
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 405 of 616 PageID: 8426
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 406 of 616 PageID: 8427
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 407 of 616 PageID: 8428
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 408 of 616 PageID: 8429
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 409 of 616 PageID: 8430
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 410 of 616 PageID: 8431
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 411 of 616 PageID: 8432
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 412 of 616 PageID: 8433
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 413 of 616 PageID: 8434
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 414 of 616 PageID: 8435
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 415 of 616 PageID: 8436
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 416 of 616 PageID: 8437
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 417 of 616 PageID: 8438
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 418 of 616 PageID: 8439
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 419 of 616 PageID: 8440




                             Exhibit 14
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 420 of 616 PageID: 8441




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

    CELGENE CORPORATION,                       )
                                               )
                 Plaintiff,                    )
                                               )
         v.                                    )
                                               )       C.A. No. 17-3159 (ES)(JAD)
    PAR PHARMACEUTICAL, INC., PAR              )
    PHARMACEUTICAL COMPANIES, INC.,            )
    and TEVA PHARMACEUTICALS USA,              )
    INC.                                       )
                 Defendants.

    CELGENE CORPORATION,                       )
                                               )
                         Plaintiff,            )
                                               )
                        v.                     )
                                               )
    HETERO LABS LIMITED, HETERO                )
    LABS LIMITED UNIT-V, HETERO                )
    DRUGS LIMITED, HETERO USA, INC.,           )
    AUROBINDO PHARMA LIMITED,                  )
    AUROBINDO PHARMA USA, INC.,                )       C.A. No. 17-3387 (ES) (JAD)
    AUROLIFE PHARMA LLC, EUGIA                 )
    PHARMA SPECIALTIES LIMITED,                )
    APOTEX INC., APOTEX CORP., MYLAN           )
    PHARMACEUTICALS, INC., MYLAN               )
    INC., MYLAN, N.V., and                     )
    BRECKENRIDGE PHARMACEUTICAL,               )
    INC.,                                      )
                                               )
                         Defendants.           )
                                               )



               DEFENDANTS’ INVALIDITY CONTENTIONS WITH RESPECT
              TO U.S. PATENT NOS. 8,198,262; 8,673,939; 8,735,428 AND 8,828,427
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 421 of 616 PageID: 8442




           Pursuant to the Scheduling Order (D.I. 65) and Local Patent Rules 3.3 and 3.6(c) of the

    District of New Jersey, Defendants Mylan Pharmaceuticals Inc., Mylan Inc., and Mylan N.V.

    (collectively, “the Mylan Defendants”), Teva Pharmaceuticals USA, Inc. (“Teva”), Apotex Inc.

    and Apotex Corp. (collectively “Apotex”), Hetero Labs Limited, Hetero Labs Limited Unit-V,

    Hetero Drugs Limited, and Hetero USA, Inc. (collectively “Hetero”), Aurobindo Pharma

    Limited, Aurobindo Pharma USA, Inc., Aurolife Pharma LLC, and Eugia Pharma Specialties

    Limited (collectively “Aurobindo”), and Breckenridge Pharmaceutical, Inc. (“Breckenridge”)

    (collectively “Defendants”) provide to Plaintiff Celgene Corporation (“Celgene” or “Plaintiff”)

    the following invalidity contentions (the “Contentions”) with regard to the asserted claims of

    U.S. Patent Nos. 8,198,262 (“the ’262 patent”), 8,673,939 (“the ’939 patent”), 8,735,428 (“the

    ’428 patent”) and 8,828,427 (“the ’427 patent”) (collectively, “patents-in-suit”). Pursuant to

    Local Patent Rules 3.4(b)-(d) and 3.6(d), Defendants’ contentions are accompanied by a

    production of the prior art identified pursuant to Local Patent Rule 3.3(a) that does not appear in

    the file histories of the patents-in-suit and the other documents on which Defendants intend to

    rely in support of their invalidity contentions (DEFS_POM_00000001-DEFS_POM_00013787).

           Defendants provide these contentions based on information reasonably available to them

    at the present time.     Because fact discovery is ongoing, these Contentions may require

    subsequent amendment, alteration and supplementation. Plaintiff has asserted infringement of

    claims 1, 2, 4-16, 18-27, and 29 of the ’262 patent, claims 1-14 and 16-35 of the ’939 patent,

    claims 1-27 of the ’428 patent and claims 3-10 of the ’427 patent. As such, Defendants have

    only provided invalidity contentions regarding these asserted claims. However, if Plaintiff later

    asserts other claims, Defendants reserve the right to provide additional invalidity contentions

    regarding the same. Defendants reserve their right to supplement these Contentions and to




                                                    2
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 422 of 616 PageID: 8443




    submit expert opinions and analyses on invalidity of the ’262, ’939, ’428 and ’427 patents in

    accordance with the schedule for expert discovery set by the Court. Furthermore, the excerpts of

    the prior art included or referenced in these Contentions are exemplary rather than exhaustive,

    and are listed without prejudice to Defendants’ right to rely on any other portion of that prior art

    not cited herein. The Contentions are meant to be illustrative, and in no way limit Defendants’

    ability to rely on other portions of the ’262, ’939, ’428 and ’427 patents or other documents or

    information, such as other prior art evidencing the state of the art, in support of their invalidity

    claims.

              Defendants reserve the right to supplement and/or amend these contentions, including the

    identification and production of additional documents, including prior art, at any time and for

    any reason. Among other things, Defendants reserve their right to amend, revise, correct,

    supplement, revise or amend these contentions based upon further investigation, any claim

    construction ruling by the Court,1 any changes made to Pomalyst®, and/or further information

    gathered during discovery, including discovery obtained from third parties. Defendants further

    reserve the right to supplement and/or amend these contentions in response to any contentions by

    Plaintiff. Defendants also reserve the right to supplement and/or amend these contentions as

    necessary and appropriate, including as discovery proceeds, if Celgene asserts additional

    infringement allegations or claims at a later date and as otherwise provided under the Local

    Patent Rules or any other applicable Rules or order of the Court. Defendants further reserve

    their rights to amend these contentions based on any discovery materials that have not yet been

    produced or provided to Defendants, including but not limited to Plaintiff’s production of


    1
        To the extent that the parties seek, or the Court adopts, claim constructions of terms that
        render unsupported the full scope of the claims in which those terms appear, then all such
        claims are invalid for lack of written description, enablement, or both under 35 U.S.C. § 112.


                                                     3
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 423 of 616 PageID: 8444




    documents, including productions of Plaintiff’s NDA, laboratory notebooks, reports,

    communications and samples of Pomalyst®, which have not yet been produced or provided to

    Defendants. Defendants will take third party discovery and reserve the right to amend when that

    is completed. In addition, Defendants reserve the right to supplement and/or amend their

    contentions at any time and for any reason in accordance with the Local Patent Rules and during

    the expert discovery phase of the litigation. Defendants also reserve the right to supplement

    and/or amend these contentions as necessary and appropriate, including as discovery proceeds, if

    Celgene asserts claim contentions that are different from any assumptions that were compelled to

    be made herein as a result of the inverted procedures of Rule 3.6, and/or Celgene asserts

    constructions or additional or different infringement allegations at a later date, and as otherwise

    provided under the Local Patent Rules or any other applicable Rules or order of the Court.

    Defendants also reserve the right to supplement and/or amend these contentions as prior art is

    discovered and/or to develop the scope and content of the prior art.

           By submitting these Contentions, Defendants do not waive any claims or defenses that

    may be asserted in this case. The information set forth below is provided without in any manner

    waiving the right to object to the use of any statement for any purpose, in this action or any other

    action. Defendants do not waive the right to object to any request involving or relating to the

    subject matter of these statements, or to revise, correct, supplement, or clarify any of the

    statements provided below at any time. These Contentions may be asserted in the alternative and

    do not constitute any concession by Defendants for purposes of claim construction, non-

    infringement, or invalidity, nor do Defendants waive any arguments that may be made or

    positions that may be taken regarding the proper construction of any claim term.             These

    Contentions should not be interpreted as a statement of Defendants’ position with regard to the




                                                     4
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 424 of 616 PageID: 8445




    proper claim construction of any claim term.              Instead, Defendants have made certain

    assumptions, to the extent necessary and appropriate, with respect to the meaning of claim terms

    for the purpose of these contentions only in the preparation of this statement. To the extent

    Defendants determine that a different meaning is appropriate for any claim term, Defendants will

    assert that meaning in connection with the claim construction proceedings, and further reserve

    the right to update these contentions as a result of the Markman proceedings, or any other

    disclosure or alteration of the meaning of claim terms.

           Defendants incorporate, in full, all documents and prior art references cited in any one or

    more of the Patents-in-Suit, as well as any related patents and applications, including their

    respective prosecution histories, including those filed in the United States or in a foreign country

    and those listed for Pomalyst®, Revlimid® or Thalomid® in the FDA’s Orange Book. Defendants

    incorporate by reference all of the notice letters mailed to Celgene prior to the initiation of these

    actions. Specifically, Defendants incorporate by reference Teva’s Notice Letter (and Detailed

    Statement) mailed to Celgene on March 30, 2017, Breckenridge’s Notice Letter (and Detailed

    Statements Regarding the patents-in-suit) sent to Celgene on April 11, 2017, Mylan

    Pharmaceuticals Inc.’s Notice Letter (and Detailed Statement) mailed to Celgene on April 6,

    2017, Aurobindo’s Notice Letter (and Detailed Statement) mailed to Celgene on April 5, 2017,

    Apotex’s Notice Letter (and Detailed Statement) dated Celgene dated March 30, 2017, and

    Hetero’s Notice Letter (and Detailed Statement) sent to Celgene dated March 29, 2017.

           These contentions are provided without prejudice to Defendants’ right to introduce at trial

    any subsequently-discovered evidence or expert opinions relating to currently known facts or the

    state of the art, and to produce and introduce at trial all evidence, whenever discovered, relating

    to the proof of subsequently-discovered facts. Moreover, facts, documents and things now




                                                     5
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 425 of 616 PageID: 8446




    known may be imperfectly understood and, accordingly, such facts, documents and things may

    not have been included in this statement. Defendants reserve their rights to refer to, conduct

    discovery with reference to, or offer into evidence at the time of trial, any and all facts, expert

    opinion testimony, documents and things notwithstanding this statement of Defendants’

    contentions. Defendants further reserve their rights to refer to, conduct discovery with reference

    to, or offer into evidence at the time of trial, any and all facts, documents and things that are not

    currently recalled but might be recalled at some time in the future. Defendants object to the

    disclosure of information that is protected by the attorney-client privilege, attorney work product

    immunity, or any other applicable privilege or immunity. To the extent Defendants inadvertently

    disclose information that may be protected from discovery under the attorney-client privilege,

    attorney work product immunity, or any other applicable privilege or immunity, such inadvertent

    disclosure does not constitute a waiver of any such privilege or immunity.

           Defendants disclose detailed Contentions with respect to each asserted claim of the ’262,

    ’939, ’428 and ’427 patents in Exhibits A-D, attached. The citations to particular portions of the

    prior art included in those charts are intended to be exemplary rather than exhaustive, and

    Defendants reserve the right to rely on any other portions of those prior art references whether or

    not cited in the charts. In the Contentions and claim charts that follow, the Contentions and

    charts for any dependent claim also incorporate the Contentions and charts for any claim from

    which the dependent claim depends. This includes all prior art and non-prior art defenses.

           Defendants are not aware of any applicable objective indicia of non-obviousness at this

    stage. Defendants maintain that for purposes of these Contentions, Defendants have no burden

    to come forward with evidence rebutting the obviousness of the Patents-in-Suit or any evidence

    of secondary considerations of non-obviousness that Plaintiff may assert, since Plaintiff has the




                                                     6
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 426 of 616 PageID: 8447




    burden of initially coming forward with evidence of any secondary considerations of non-

    obviousness that it intends to rely on. Defendants reserve all rights to respond to any objective

    indicia of non-obviousness that Plaintiff may later assert. Should Plaintiff identify any objective

    indicia of non-obviousness, Defendants reserve all rights to respond to and rely upon further

    references not cited herein to rebut those objective indicia of non-obviousness.

    I.     IDENTIFICATION OF PRIOR ART PURSUANT TO L. PAT. R. 3.3(a)

           Pursuant to Local Patent Rule 3.3(a), Defendants identify prior art presently known to

    Defendants that anticipates one or more of the asserted claims or renders one or more of the

    asserted claims obvious. Defendants reserve the right to rely on these and additional references

    as they become known, or become necessary, in responding to Celgene’s contentions, proposed

    claim construction, and/or witness testimony, including responding to Celgene’s expert witness

    testimony.

           Defendants also reserve the right to rely on any of the references identified below or cited

    in the specification or on the face of any of the Patents-in-Suit, or combinations thereof. By way

    of example only and not by way of limitation, Defendants’ experts might rely on references

    identified below for, inter alia, any and all of the following purposes: scope and content of the

    prior art; level of ordinary skill in the art; the knowledge of the person of ordinary skill in the art;

    inherency; suggestion, teaching, or motivation to combine; reasonable expectation of success;

    common knowledge, the prior art as a whole, or the nature of problems; and/or responding to

    Celgene’s assertion, if any, of differences between the claimed invention and prior art and/or

    objective indicia of non-obviousness.         Defendants’ experts may also rely on additional

    references, not identified below, when describing the scope and content of the prior art or the

    knowledge of the person having ordinary skill in the art; when providing a tutorial to the Court at

    trial or any other hearing; or in responding to any responsive contentions by Celgene, such as


                                                       7
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 427 of 616 PageID: 8448




    contentions regarding non-enablement of prior art, objective indicia of non-obviousness, or for

    any other purpose.

           Defendants also reserve the right to rely on any of the admitted prior art in the Patents-in-

    Suit. For example, the Zeldis Patents admit that it was known that many types of cancer are

    associated with angiogenesis, that several mechanisms involved in angiogenesis were also

    known, and that controlling angiogenesis or inhibiting certain mechanisms would be useful in the

    treatment of such conditions. See, e.g., ’262 patent, 1:53-2:17. It was also known that one

    problem with cancer treating agents is their toxicity and that “almost all chemotherapeutic agents

    are toxic.” See, e.g., id. at 2:48-54. Likewise, drug resistance was also a known and well-

    studied condition. See, e.g., id. at 2:54-64. Thalidomide and certain derivatives were also

    known for the treatment of cancer and undesired angiogenesis. See, e.g., id. at 2:65-3:37. In

    particular, IMiDs were known to be safe and effective in treating cancer and undesired

    angiogenesis, and were known to have various beneficial mechanisms of action useful in such

    treatment. See, e.g., id. The Zeldis Patents also admit that both lenalidomide and pomalidomide

    were known, publicly available, and made by known methods. See, e.g., ’262 patent, 9:50-55

    (“Compounds of the invention can … be commercially purchased or prepared according to the

    methods described in the patents or patent publications disclosed herein.”).             Likewise,

    dexamethasone or Decadron® was a known, commercially available second active agent. See,

    e.g., id. at 15:61. Additionally, various types of dosage forms, as well as various excipients and

    their suitable amounts, were well-known. See, e.g., ’262 patent at 25:45-30:36, ʼ427 Patent at

    4:49-12:14.

           A.      Prior Art Patents, Publications, Inventions and Products

           The following references are prior art to the Patents-in-Suit under one or more of 35

    U.S.C. §§ 102(a), (b), (e), (f) and (g). Additionally, the compounds disclosed in the following


                                                    8
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 428 of 616 PageID: 8449




    references are also prior art, whether or not the compounds or their chemical structure are

    specifically identified in the below references. For example, various journals and conferences

    require that as a condition of publication the author make the described compounds publicly

    available.   See, e.g., Blood Editorial Policies (2001) (“any readily renewable resources

    mentioned in a Journal article that is not already obtainable from commercial sources shall be

    made available to all qualified investigators in the field”). Thus, the composition would have

    been available to the POSA at least as of the time of publication. These prior art references

    anticipate or, alone or in combination, render obvious one or more of the Asserted Claims.

    Defendants reserve the right to rely on additional references and documents not listed or

    described herein as evidence of the scope and content of the prior art, the knowledge of the

    person having ordinary skill in the art, to demonstrate the motivation to combine prior art

    references, and to rebut any evidence of validity raised by Celgene.

           1.      Muller, G., et al., Amino-Substituted Thalidomide Analogs: Potent Inhibitors of
                   TNF-α Production, Biorg. Med. Chem. Lett., 9:1625-1630 (1999) (“Muller”);
                   [DEFS_POM_00011054-059]

           2.      U.S. Patent No. 5,635,517 (“the ’517 patent”); [DEFS_POM_00000175-185]

           3.      U.S. Patent No. 5,731,325 (“the ’325 patent (Andrulis)”);
                   [DEFS_POM_00000149-156]

           4.      U.S. Patent No. 6,316,471 (“the ’471 patent”); [DEFS_POM_00000157-174]

           5.      Rajkumar, et al., Abstract #722, Thalidomide plus dexamethasone (Thal/Dex) and
                   thalidomide alone (thal) as first line therapy for newly diagnosed myeloma (MM),
                   Blood, 96(11):168a (2000) (“Rajkumar”); [DEFS_POM_00011159-160]

           6.      Durie, B.G.M., and Stepan, D.E., Efficacy of low dose thalidomide in multiple
                   myeloma, Electronic Journal of Oncology, 1:1-8 (2000) (“Durie”);
                   [DEFS_POM_00003826-833]

           7.      Palumbo, A., et al., Low-dose thalidomide plus dexamethasone is an effective
                   salvage therapy for advanced myeloma, Haematologica, 86:399-403 (2001)
                   (“Palumbo”); [DEFS_POM_00011142-146]




                                                    9
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 429 of 616 PageID: 8450




         8.    Singhal, S., et al., Antitumor activity of thalidomide in refractory multiple
               myeloma, N. Engl. J. Med., 341:1565-1571 (1999) (“Singhal”);
               [DEFS_POM_00011432-438]

         9.    Hideshima, T., et al., Thalidomide and its analogs overcome drug resistance of
               human multiple myeloma cells to conventional therapy, Blood, 96(9):2943-50
               (2000) (“Hideshima 2000”); [DEFS_POM_00013305-312]

         10.   Corral, L.G., et al., Differential Cytokine Modulation and T Cell Activation by
               Two Distinct Classes of Thalidomide Analogs That Are Potent Inhibitors of TNF-
               α, J. of Immunology, 163:380-386 (1999) (“Corral I”); [DEFS_POM_00013259-
               266]

         11.   Corral, L.G., et al., Immunomodulation by thalidomide and thalidomide
               analogues, Ann. Rheum. Dis., 58 (Suppl. I): I107- I113 (1999) (“Corral II”);
               [DEFS_POM_00002190-196]

         12.   Weber, et al., Abstract #719, Thalidomide with dexamethasone for resistant
               multiple myeloma, Blood, 96(11):167a (2000) (“Weber 2000”);
               [DEFS_POM_00012320-322]

         13.   Rajkumar, S.V., and Kyle, R.A., Thalidomide in the treatment of plasma cell
               malignancies, J. of Clinical Oncology, 19(16):3593- 3595 (2001) (“Rajkumar &
               Kyle”); [DEFS_POM_00013404-406]

         14.   Kropff, et al., Abstract #725, Hyperfractionated cyclophasphalimide in
               combination with pulsed dexamethasone and thalidomide (hyper- CDT) in
               primary refractory or relapsed multiple myeloma, Blood, 96(11):168a (2000)
               (“Kropff”); [DEFS_POM_00011003-004]

         15.   Klausner, et al., The Effect of Thalidomide on the Pathogenesis of Human
               Immunodeficiency Virus Type I and M. tuberculosis Infection, J. of Acquired
               Immune Deficiency Syndromes and Human Retrovirology, 11:247-257 (1996)
               (“Klausner I”); [DEFS_POM_00010983-997]

         16.   Klausner, et al., Short analytical review: thalidomide as an anti-TNF-α inhibitor:
               implications for clinical use, Clinical Immunology and Immunopathology,
               81(3):219-223 (1996) (“Klausner II”); [DEFS_POM_00010998-1002]

         17.   Market Letter (June 18, 2001), Celgene drug promises activity in solid tumors,
               (Market Publications Ltd.) (“June Market Letter”); [DEFS_POM_00013346-348]

         18.   Market Letter (October 15, 2001), Celgene’s Revlimid an orphan drug, says FDA,
               (Market Publications Ltd.) (“October Market Letter”); [DEFS_POM_00013394-
               396]

         19.   Hideshima, T., et al., The Proteasome Inhibitor PS-341 Inhibits Growth, Induces
               Apoptosis, and Overcomes Drug Resistance in Human Multiple Myeloma Cell,


                                                10
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 430 of 616 PageID: 8451




               Cancer Research, 61:3071–3076 (2001) (“Hideshima 2001”);
               [DEFS_POM_00013313-318]

         20.   PCT Publication WO 98/03502 (“WO 98/03502”); [DEFS_POM_00012323-370]

         21.   Marriott, et al., Immunotherapeutic and antitumour potential of thalidomide
               analogues, Expert Opinion on Biological Therapy, 1(4):675-682 (2001)
               (“Marriott 2001”); [DEFS_POM_00013372-380]

         22.   D’Amato, et al., Mechanism of Action of Thalidomide and 3-Aminothalidomide in
               Multiple Myeloma, Seminars in Oncology, 28(6):597-601 (2001) (“D’Amato
               2001”); [DEFS_POM_00002201-205]

         23.   Aviles, et al., Dexamethasone, all trans retinoic acid and interferon alpha 2a in
               patients with refractory multiple myeloma, Cancer Biotherapy &
               Radiopharmaceuticals, 14(1):23-26 (1999) (“Aviles”); [DEFS_POM_00001749-
               753]

         24.   Thalomid Product; [DEFS_POM_00000018-22; DEFS_POM_00000023-44;
               DEFS_POM_00000051-74; DEFS_POM_00000075-94; DEFS_POM_00000126-
               129; DEFS_POM_00012565-93]

         25.   Dimopoulos, et al., Thalidomide and dexamethasone combination for refractory
               multiple myeloma, Ann Oncology, 12:991- 995 (2001) (“Dimopoulos”);
               [DEFS_POM_00002206-210]

         26.   42nd annual meeting of the American Society of Hematology, Abstract # 3617,
               Abstracts # 2485-87 (2000) (“2000 Abstracts”); [DEFS_POM_00000045-050]

         27.   Davies, et al., Thalidomide and immunomodulatory derivatives augment natural
               killer cell cytotoxicity in multiple myeloma, Blood, 98:210-216 (July 2001)
               (“Davies”); [DEFS_POM_00013267-274]

         28.   Fujita, et al., Thalidomide and its analogues inhibit lipopolysaccharide-mediated
               induction of cyclooxygenase-2, Clinical Cancer Research, 7:3349–3355 (2001)
               (“Fujita”); [DEFS_POM_00013285-291]

         29.   Stirling, et al., Thalidomide: A Novel Template for Anticancer Drugs, Seminars in
               Oncology, 28:602-606 (2001) (“Stirling”); [DEFS_POM_00011465-469]

         30.   Richardson, et al., Abstract #3225-3226, A phase 1 study of oral CC5013, an
               immunomodulatory thalidomide (Thal) derivative, in patients with relapsed and
               refractory multiple myeloma (MM), Blood, 98:775a (2001) (“Richardson I”);
               [DEFS_POM_00011170-172]

         31.   Gupta, et al., Adherence of multiple myeloma cells to bone marrow stromal cells
               upregulates vascular endothelial growth factor secretion: therapeutic applications,
               Leukemia, 15:1950–1961 (2001) (“Gupta”); [DEFS_POM_00010950-961]


                                               11
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 431 of 616 PageID: 8452




         32.   Dredge, et al., Protective anti-tumor immunity induced by a costimulatory
               thalidomide analog in conjunction with whole tumour cell vaccination is mediated
               by increased Th1-type immunity, J. of Immunology, 168:4914-4919 (2002)
               (“Dredge 2001”); [DEFS_POM_00013275-281]

         33.   Dredge, et al., Novel thalidomide analogues display antiangiogenic activity
               independently of immunomodulatory effects, British J. of Cancer, 87:1166-1172
               (2002) (“Dredge 2002”); [DEFS_POM_00003800-806]

         34.   Dredge, et al., Thalidomide analogs as emerging anti-cancer drugs, Anticancer
               Drugs, 14:331-335 (2003) (“Dredge 2003”); [DEFS_POM_00003807-811]

         35.   Mitsiades, et al., Apoptotic signaling induced by immunomodulatory thalidomide
               analogs in human multiple myeloma cells: therapeutic implications, Blood,
               99:4525-4530 (2002) (“Mitsiades”); [DEFS_POM_00013381-387]

         36.   Lentzsch, et al., Immunomodulatory analogs of thalidomide inhibit growth of Hs
               Sultan cells and angiogenesis in vivo, Leukemia, 17:41-44 (2003) (“Lentzsch
               2003”); [DEFS_POM_00011020-023]

         37.   Raje, N. and Anderson, K.C., Thalidomide and immunomodulatory drugs as
               cancer therapy, Current Opinion in Oncology, 14:635-640 (2002) (“Raje”);
               [DEFS_POM_00011147-152]

         38.   Richardson, et al., Immunomodulatory drug CC-5013 overcomes drug resistance
               and is well tolerated in patients with relapsed multiple myeloma, Blood,
               100:3063-3067 (2002) (“Richardson II”); [DEFS_POM_00011173-177]

         39.   Richardson, et al., Thalidomide in Multiple Myeloma, Biomed Pharmacotherapy,
               56:115-28 (2002) (“Richardson III”); [DEFS_POM_00011178-191]

         40.   Marriott, et al., Thalidomide and its analogues have distinct and opposing effects
               on TNF-alpha and TNFR2 during co-stimulation of both CD4+ and CD8+ T cells,
               Clin. Exp. Immunology, 130:75-84 (2002) (“Marriott 2002”);
               [DEFS_POM_00011039-048]

         41.   Schey, et al., Abstract #248, A Phase I Study of an lmmunomodulatory
               Thalidomide Analogue (CC4047) in Relapse/Refractory Multiple Myeloma,
               Experimental Hematology (31st Annual Meeting of the international Society for
               Experimental Hematology) (July 5-9, 2002) (“Schey I”);
               [DEFS_POM_00011272-276]

         42.   Schey, S.A., Thalidomide in the management of multiple myeloma, Hematology
               7(5):291-299 (October 2002) (“Schey II”); [DEFS_POM_00013475-484]

         43.   Schey, S.A., et al., Phase I Study of an Immunomodulatory Thalidomide Analog,
               CC-4047, in Relapsed or Refractory Multiple Myeloma, J. of Clinical Oncology,
               22(16):3269-3276 (2004) (“Schey III”); [DEFS_POM_00013485-492]


                                               12
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 432 of 616 PageID: 8453




         44.   Celgene Annual Report 1999 (“Celgene Annual Report 1999”);
               [DEFS_POM_00001777-798]

         45.   Celgene Press Releases, various dates since September 3, 1998 (“Celgene Press
               Releases”); [DEFS_POM_00001799-870; DEFS_POM_00013252-258]

         46.   Lentzsch, et al., Abstract # 1976, S-3-Amino-phthalimido-glutarimide Inhibits
               Growth in Drug Resistant Multiple Myeloma (MM) In Vivo, Blood, 43rd Annual
               Amer. Soc. Hematol. (Dec. 7-11, 2001), 98(11): 473a (2001) (“Lentzsch 2001”);
               [DEFS_POM_00011018-019]

         47.   Lentzsch, S., et al., S-3-Amino-phthalimido-glutarimide Inhibits Angiogenesis and
               Growth of B-Cell Neoplasias in Mice, Cancer Research, 62:2300-2305 (2002)
               (“Lentzsch 2002”); [DEFS_POM_00013366-371]

         48.   Sorbera, et al., CC-5013, Drugs of the Future, 28(5):425-431 (2003) (“Sorbera”);
               [DEFS_POM_00011458-464]

         49.   Anderson K., The role of Immunomodulatory Drugs in Multiple Myeloma, Semin.
               Hematol., 40(4):23-32 (2003) (“Anderson”); [DEFS_POM_00000339-348]

         50.   Richardson, P., et al., Abstract #386, A Multi-Center, Randomized, Phase II
               Study To Evaluate the Efficacy and Safety of Two CDC-5013 Dose Regimens
               When Used Alone or in Combination with Dexamethasone (Dex) for the
               Treatment of Relapsed or Refractory Multiple Myeloma (MM), Blood, 100 (11,
               Part 1): 104a (2002); (“Richardson IV”); [DEFS_POM_00011192-194]

         51.   U.S. Patent No. 5,712,291 (“the ’291 patent”); [DEFS_POM_00000130-148]

         52.   Robert, F., et al., Phase I and pharmacologic study of 7- and 21-day continuous
               etoposide infusion in patients with advanced cancer, Cancer Chemotherapy
               Pharmacology, 38(5):459-65 (1996) (“Robert”); [DEFS_POM_00011224-230]

         53.   Samlowski, W.E. et al., Evaluation of gemcitabine in patients with recurrent or
               metastatic squamous cell carcinoma of the head and neck: A Southwest Oncology
               Group phase II study, Invest New Drugs, 19(4):311-5 (2001) (“Samlowski”);
               [DEFS_POM_00011257-262]

         54.   Lee, et al., A pilot trial of hyperfractionated thoracic radiation therapy with
               concurrent cisplatin and oral etoposide for locally advanced inoperable non-small-
               cell lung cancer: a 5-year follow-up report, Int. J. Radiat. Oncol. Biol. Phys.,
               42(3):479-86 (1998) (‘Lee”); [DEFS_POM_00011010-017]

         55.   The Chemotherapy Source Book (Michael C. Perry Ed., 1992) (“Chemotherapy
               1992”); [DEFS_POM_00002148-151]




                                               13
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 433 of 616 PageID: 8454




         56.   Weber, et al., Abstract #2686, Thalidomide Alone or With Dexamethasone for
               Multiple Myeloma, Blood, 94(1):604a (1999) (“Weber 1999”);
               [DEFS_POM_00013539-541]

         57.   U.S. Patent No. 4,551,177 (“the ’177 patent”); [DEFS_POM_00000001-017]

         58.   Hus, et al., Thalidomide treatment of resistant or relapsed multiple myeloma
               patients, Haematologica, 86:404-408 (2001) (“Hus”); [DEFS_POM_00013319-
               323]

         59.   Oken, et al., Comparison of melphalan and prednisone with vincristine,
               carmustine, melphalan, cyclophosphamide, and prednisone in the treatment of
               multiple myeloma, Cancer, 79:1561-1567 (1997) (“Oken”);
               [DEFS_POM_00013397-403]

         60.   Alkeran 2001 Label (“Alkeran 2001 Label”)’ [DEFS_POM_00000331-338]

         61.   Knight, J., Cancer Patients Ahead of FDA on Thalidomide Use, Washington Post,
               June 25 2001 (“Knight”); [DEFS_POM_00013354-358]

         62.   Szelényi, et al., Cyclophosphamide, Adriamycin and Dexamethasone (CAD) is a
               Highly Effective Therapy for Patients with Advanced Multiple Myeloma, Ann.
               Oncol., 12:105-108 (2001) (“Szelényi”); [DEFS_POM_00013529-532]

         63.   Chu and DeVita, Principles of Cancer Management: Chemotherapy, Cancer:
               Principles and Practice of Oncology, Lippincott Williams & Wilkins, 6th ed. 2001
               (“Chu”); [DEFS_POM_00002152-171]

         64.   PCT Publication WO 02/059106 (“WO 02/059106”); [DEFS_POM_00013564-
               787]

         65.   PCT Publication WO 02/064083 (“WO 02/064083”); [DEFS_POM_00012371-
               412]

         66.   PCT Publication WO 02/43720 (“WO 02/43720” or “Hwu”);
               [DEFS_POM_00012413-467]

         67.   Hideshima et al., Abstract # 1313, Thalidomide (Thal) and its Analogs overcome
               Drug Resistance of Human Multiple Myeloma (MM) Cells to Conventional
               Therapy, Blood, 96(11): 304a (2000) (“Hideshima Abstract”);
               [DEFS_POM_00010981-982]

         68.   FDA Guideline for Industry: Dose-Response Information to Support Drug
               Registration, 59 Fed. Reg. 55,972 (Nov. 9, 1994) (“FDA Guideline for Industry”);
               [DEFS_POM_00003870-886]

         69.   Storer, BE., Design and analysis of phase I clinical trials, Biometrics, 45(3):925-
               937 (1989) (“Storer”); [DEFS_POM_00013515-528]


                                                14
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 434 of 616 PageID: 8455




         70.   Adjei, et al., A Phase I Trial of the Farnesyl Transferase Inhibitor SCH66336:
               Evidence for Biological and Clinical Activity, Cancer Res., 60:1871-1877 (2000)
               (“Adjei”); [DEFS_POM_00012594-601]

         71.   Greco et al., Chronic Oral Etoposide, Cancer, 67 (Jan. 1 Suppl.): 303-309 (1991)
               (“Greco”); [DEFS_POM_00010943-949]

         72.   Zangari, et al., Abstract #3226, Results of phase I study of CC-5013 for the
               treatment of multiple myeloma (MM) patients who relapse after high dose
               chemotherapy, American Society of Hematology, 43rd Annual Meeting
               December 7-11, 2001 (“Zangari 2001”); [DEFS_POM_00012468-468]

         73.   Friedman, L., et al., Fundamentals of Clinical Trials, 3rd Ed., New York:
               Springer, 1998 (“Friedman”); [DEFS_POM_00010903-917]

         74.   Fuse et al., Prediction of the maximal tolerated dose (MTD) and therapeutic effect
               of anticancer drugs in humans: integration of pharmacokinetics with
               pharmacodynamics and toxicodynamics, Cancer Treatment Reviews, 21:133-157
               (1995) (“Fuse”); [DEFS_POM_00010918-942]

         75.   Collins, J.M., et al., Potential Roles for Preclinical Pharmacology in Phase I
               Clinical Trials, Cancer Treatment Reports, 70(1):73-80 (1986) (“Collins”);
               [DEFS_POM_00002172-179]

         76.   Barlogie, B., Thalidomide in the Management of Multiple Myeloma, Semin.
               Hematol., 38(3):250-259 (2001) (“Barlogie 2001”); [DEFS_POM_00001754-
               763]

         77.   Dredge, K., Marriott, B., et al., Immunological Effects of Thalidomide and Its
               Chemical and Functional Analogs, Critical Reviews in Immunology,
               22(5&6):425-437 (2002) (“Dredge/Marriott”); [DEFS_POM_00003812-825]

         78.   Smith, T. L., et al., Design and Results of Phase I Cancer Clinical Trials: Three-
               Year Experience at M.D. Anderson Cancer Center, Journal of Clinical Oncology,
               14(1):287-295 (1996) (“Smith II”); [DEFS_POM_00011449-457]

         79.   EORTC Pharmacokinetics and Metabolism Group, Pharmacokinetically Guided
               Dose Escalation in Phase I Clinical Trials. Commentary and Proposed
               Guidelines, Eur. J. Cancer Clin. Oncol., 23(7) 1083-1087 (1987) (“EORTC”);
               [DEFS_POM_00003865-869]

         80.   Rubinstein, L.V., et al., Phase I Clinical Trial Design, Biometric Research
               Branch, National Cancer Institute (2003) (“Rubinstein”);
               [DEFS_POM_00011231-256]

         81.   Singhal, A. and Mehta J., Novel Therapies in Multiple Myeloma, International
               Journal of Hematology, 77(3): 226-231 (2003) (“Singhal II”);
               [DEFS_POM_00011426-431]


                                               15
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 435 of 616 PageID: 8456




         82.   Barlogie, B., Thalidomide and CC-5013 in Multiple Myeloma: The University of
               Arkansas Experience, Semin. Hematol., 40(4):33-38 (2003) (“Barlogie 2003”);
               [DEFS_POM_00001764-769]

         83.   Richardson, P., et al., A randomized phase 2 study of lenalidomide therapy for
               patients with relapsed or relapsed and refractory multiple myeloma, Blood,
               108(10):3458-64 (2006) (“Richardson 2006”); [DEFS_POM_00013454-461]

         84.   Alexanian, R. et al., Consolidation therapy of multiple myeloma with
               thalidomide-dexamethasone after intensive chemotherapy, Annals of Oncology,
               13:1116-1119 (2002) (“Alexanian”); [DEFS_POM_00000327-330]

         85.   Kyle, et al., Therapeutic Application of thalidomide in Multiple Myeloma, Semin.
               Oncol., 28(6):583-587 (2001) (“Kyle”); [DEFS_POM_00011005-009]

         86.   Zangari, M., et al., Thrombogenic activity of doxorubicin in myeloma patients
               receiving thalidomide: implications for therapy, Blood, 100:1168-1171 (2002)
               (“Zangari 2002”); [DEFS_POM_00013542-546]

         87.   Jönsson, N.A., Chemical Structure and Teratogenic Properties: A Review of
               Available Data on Structure-Activity Relationships and Mechanism of Action of
               Thalidomide Analogues, Acta Pharm. Suecica, 9:521-542 (1972) (“Jönsson”);
               [DEFS_POM_00013324-345]

         88.   Adler, T., The Return of Thalidomide – A shunned compound makes a scientific
               comeback, Science News, 146: 424-425 (1994) (“Adler”);
               [DEFS_POM_00000325-326]

         89.   Bor, J., Thalidomide shows that it can heal, too from deformer of babies to force
               for good, Baltimore Sun, April 2, 1995 (“Bor”); [DEFS_POM_00001770-776]

         90.   Lipkin, R., Deriving new drugs from thalidomide, Science News, 148: 171 (1995)
               (“Lipkin”); [DEFS_POM_00011024]

         91.   Tsenova, et al., Use of IMiD3, a Thalidomide Analog, as an Adjunct to Therapy
               for Experimental Tuberculous Meningitis, Antimicrob. Agents Chemother., 46(6):
               1887-1895 and 46(7): 2313 (2002) (“Tsenova”); [DEFS_POM_00013533]

         92.   Stirling, et al., Despite its history, thalidomide is currently being used clinically
               for more than 20 different indications in North America, J. Am. Pharm. Assoc.,
               NS37(3): 306-313 (1997) (“Stirling II”); [DEFS_POM_00013506-514]

         93.   Richardson, P. et al., Thalidomide: Emerging Role in Cancer Medicine, Annu.
               Rev. Med., Vol. 53 (2002) (“Richardson V”); [DEFS_POM_00011195-223]

         94.   Vogelsang, et al., Thalidomide for the Treatment of Chronic Graft-Versus-Host
               Disease, N. Engl. J. Med., 326(16): 1055-1058 (1992) (“Vogelsang”);
               [DEFS_POM_00013534-538]


                                                 16
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 436 of 616 PageID: 8457




         95.    Sampaio, et al., Thalidomide Selectively Inhibits Tumor Factor α Production by
                Stimulated Human Monocytes, J. Exp. Med., 173(3): 699-703 (1991) (“Sampaio
                1991”); [DEFS_POM_00013470-474]

         96.    Sampaio, et al., Prolonged Treatment with Recombinant Interferon γ Induces
                Erythema Nodosum Leprosum in Lepromatous Leprosy Patients, J. Exp. Med.,
                175(6): 1729-1737 (1992) (“Sampaio 1992”); [DEFS_POM_00011263-271]

         97.    D’Amato, et al., Thalidomide is an inhibitor of angiogenesis, Proc. Natl. Acad.
                Sci. USA, 91(9): 4082-4085 (1994) (“D’Amato 1994”); [DEFS_POM_00002197-
                205]

         98.    Olson, et al., Thalidomide (N-phthaloylglutamimide) in the treatment of advanced
                cancer, Clin. Pharmacol. Therap., 6(3): 292-297 (1965) (“Olson”);
                [DEFS_POM_00011060-065]

         99.    Rajkumar, et al., Thalidomide in Multiple Myeloma, Oncology, 14(12) Suppl. No.
                13:11-15 (2000) (“Rajkumar 2000”); [DEFS_POM_00011153-158]

         100.   He, et al., Abstract #216, Synthesis of Thalidomide Analogs and Their Biological
                Potential for Treatment of Graft Versus Host Disease, 206th American Chemical
                Society National Meeting Abstract of Papers, Med. Chem., (1993) (“He
                Abstract”); [DEFS_POM_00013292-304]

         101.   Reuters News report dated July 8, 2002 (“Schey Report”);
                [DEFS_POM_00013504-505]

         102.   EntreMed’s Press Release, EntreMed Moves Towards Commercialization with
                Production of Thalidomide Analogs, August 7, 2001 (“EntreMed Press Release
                (Aug. 7, 2001)”); [DEFS_POM_00003852-854]

         103.   Moreira, et al., Thalidomide Exerts Its Inhibitory Action on Tumor Necrosis
                Factor α by Enhancing mRNA Degradation, J. Exp. Med., 177(6): 1675-1680
                (1993) (“Moreira”); [DEFS_POM_00013388-393]

         104.   Muller, G.M., Thalidomide: From tragedy to new drug discovery, Chemtech.,
                27(1) 21-25 (1997) (“ Muller 1997); [DEFS_POM_00011049-053]

         105.   Heger, W. et al., Embryotoxic Effects of Thalidomide Derivatives in the Non-
                Human Primate Callithrix jacchus. IV. Teratogenicity of μg/kg Doses of the
                EM12 Enantiomers, Teratogenesis, Carcinogenesis, and Mutagenesis, 4(3):115-
                22 (1994) (“Heger”); [DEFS_POM_00010962-969]

         106.   Smith, et al., Studies on the Relationship between the Chemical Structure and
                Embryotoxic Activity of Thalidomide and Related Compounds, Sympos.
                Embryopathic Act. Drugs, 194-209 (1965) (“Smith I”); [DEFS_POM_00011439-
                448]



                                                17
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 437 of 616 PageID: 8458




            107.     Edwards, D. D., Thalidomide: Is there a silver lining?, Science News, 131: 198
                     (1987) (“Edwards”); [DEFS_POM_00003834]

            108.     U.S. Patent Publication 2007/0155791 (“the ʼ791 publication”);
                     [DEFS_POM_00012469-495]

            109.     U.S. Patent. No. 6,878,733 (“the ʼ733 patent”); [DEFS_POM_00011290-425]

            B.       Scope and Content of the Prior Art

            Certain prior art references are described in further detail below. Defendants reserve the

    right to rely on any of the above listed references as anticipating or rendering obvious one or

    more of the Asserted Claims.

                     1.     Muller

            Muller discloses that a structural analog of thalidomide, identified as “compound 5a,”

    demonstrated more potent inhibition of TNF-α than thalidomide. Muller at 1627. TNF-α is a

    key cytokine in the inflammatory cascade and elevated TNF-α levels are associated with

    inflammatory diseases. Muller discloses that thalidomide has an IC50 of about 200 μM in

    inhibiting TNF-α production from LPS stimulated Peripheral Blood Mononuclear Cells

    (PBMCs). Muller at 1628. Compound 5a was reported to have an IC50 of 13 nM in the LP

    stimulated PBMC assay, meaning that pomalidomide is a more potent inhibitor of TNF-α. Id. at

    1629. In particular, Muller states that the “(S)-4-amino substituted analog of 5a was found to be

    ~50,000 times more potent than thalidomide at inhibiting TNF-α levels in LPS stimulated human

    PBMC.” Id. Muller discloses that “thalidomide has been found to afford clinical benefit in a

    variety of autoimmune and inflammatory disease states.” Id. at 1625.

            Muller qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C.

    § 102(b), having published in 1999, which is more than a year before the earliest possible

    priority date.




                                                    18
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 438 of 616 PageID: 8459




                    2.      The ’517 patent

            U.S. Patent No. 5,635,517 (“the ’517 patent”) is titled “Method of Reducing TNF α

    Levels With Amino Substituted 2-(2,6-dioxopiperidin-3-YL)-1-Oxo-and 1,3-dioxoisoindolines,”

    and is listed in the Orange Book by Celgene for Pomalyst and Revlimid. The ’517 patent

    discloses a method of reducing undesirable levels of TNF-α in a mammal comprising

    administering pomalidomide (1,3-dioxo-2-(2,6-dioxopiperidin-3-yl)-4-aminoisoindoline). ’517

    patent 12:8-10. The ’517 patent discloses pomalidomide in Formula I when both X and Y are

    C=O, as well as other derivatives of thalidomide. Id. at 4:25-32. The ’517 patent discloses that

    pomalidomide can be administered orally to reduce TNF-α, id. at 4:37-40, 6:35-37, and can be

    administered in the form of a capsule or tablet, id. at 6:35-37. The ’517 teaches that the

    described compounds, including pomalidomide, can be used to treat cancer. Id. 3:58-4:11. The

    ’517 patent also teaches that pomalidomide can be administered in oral dosage forms that include

    tablets or capsules containing from 1 to 100 mg of drug per unit dosage. Id. at 6:35-37. The

    ’517 patent further teaches that pomalidomide can be administered in combination with other

    active compounds such as antibiotics and steroids. Id. at 4:37-40. Dexamethasone is a steroid.

    Additionally, the ’517 patent discloses the structure of pomalidomide in Formula I of the

    specification and in claim 1 in non-protonated, free base form. Id. at 4:25-30, 11:2-7. The ’517

    patent also directly claims treatment with pomalidomide in claim 8.

            The ’517 patent qualifies as prior art to the ’262, ’939, ’428, and ’427 patents under at

    least 35 U.S.C. § 102(b), having issued on June 3, 1997, which is more than a year before the

    earliest possible priority date.

                    3.      The ’325 patent (Andrulis)

            The ’325 patent (Andrulis) is titled “Treatment of Melanomas With Thalidomide Alone

    or in Combination With Other Anti-Melanoma Agents.” The ’325 patent (Andrulis) discloses


                                                   19
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 439 of 616 PageID: 8460




    the use of thalidomide for the treatment of melanomas with doses that “are typically 50 mg to

    1000 mg and preferably 100 mg to 750 mg two to three times a day.” See, e.g., ’325 patent

    (Andrulis) at Abstract, 6:60-63. The use of cycles of thalidomide to treat melanoma was also

    disclosed in the ’325 patent (Andrulis), “[t]he term ‘therapeutic cycle’ when used in the present

    specification, refers to a 28-day or other cycle wherein thalidomide or a combination of

    thalidomide with other anti-melanoma agents is administered to a patient.” Id. at 6:3-11. The

    ’325 patent (Andrulis) further discloses a clinical trial protocol involving the treatment of

    melanoma with cycles of thalidomide that lasted for 7, 21, or 28 days depending on the degree of

    malignancy. Id. at 13:1-19. Additionally, the ’325 patent (Andrulis) discloses the combination

    of thalidomide with other cytokine/growth factor inhibitor therapies, including dexamethasone

    and pentoxyfylline. Id. at 7:12-23.

            The ’325 patent (Andrulis) patent qualifies as prior art to the ’262, ’939 and ’428 patents

    under at least 35 U.S.C. § 102(b), having issued on March 24, 1998, which is more than a year

    before the earliest possible priority date.

                    4.      The ’471 patent

            U.S. Patent No. 6,316,471 (“the ’471 patent”) is titled “Isoindolines, Method of Use, and

    Pharmaceutical Compositions,” is listed in the Orange Book by Celgene for Pomalyst and

    expired in 2016. The ’471 patent teaches the use of certain compounds including pomalidomide

    in the treatment of autoimmune diseases and cancers. The ’471 patent discloses pomalidomide

    in claim 1 and in the specification as Formula I when both X and Y are C=O in non-protonated

    free base form, as well as other derivatives of thalidomide. ’471 patent at 4:45-55 and 27:55-60.

    The ’471 patent also discloses that pomalidomide can be administered orally to reduce TNF-α,

    id. at 5:25-30, and can be administered in the form of a capsule or tablet containing from 1 to

    100 mg of drug per unit dosage, id. at 8:26-28 and 28:65-67. The ’471 patent discloses that


                                                    20
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 440 of 616 PageID: 8461




    decreasing TNF-α constitutes a valuable therapeutic strategy to treat cancer. Id. at 28:25-37.

    Claim 1 is directed to methods of treatment using pomalidomide, and claim 16 is directed to the

    use of pomalidomide to treat an oncogenic or cancerous condition. The ’471 patent also teaches

    that pomalidomide and lenalidomide can be administered in combination with other active

    compounds such as antibiotics and steroids, such as dexamethasone. Id. at col. 4:34, 5:27-30,

    28:19-20, 28:44-45, and 29:3-4.

            At the time the USPTO issued the ’471 patent, Celgene announced that the claims of that

    patent cover “the use of ACTIMID™ (CDC 394), Celgene’s next IMiD™, to treat cancer and

    inflammatory diseases both as a single agent and in combination with other therapies.” See

    Celgene Press Release (Nov. 13, 2001) [DEFS_POM_00001808-809].                      ACTIMID is

    pomalidomide. Celgene reported that ACTIMID™ (i.e., pomalidomide) was being evaluated at

    Guy’s Hospital in London in Phase I/II trials for the treatment of refractory multiple myeloma.

    Id.

            The ’471 patent qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a) or § 102(b), having issued on November 13, 2001.

                     5.    Rajkumar

            Rajkumar discloses that thalidomide combined with 40 mg dexamethasone administered

    on days 1-4, 9-12, 17-20 (odd cycles) and days 1-4 (even cycles), repeated monthly, was

    effective against new, untreated multiple myeloma (or “MM”). Rajkumar at 168a. Thalidomide

    was administered orally. Id. The authors report that the results also appear to show greater

    efficacy for the combination of thalidomide and dexamethasone than for thalidomide alone. Id.

            Rajkumar qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C.

    § 102(b), having published in 2000, which is more than a year before the earliest possible

    priority date.


                                                    21
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 441 of 616 PageID: 8462




                     6.     Durie

            Durie discloses a study to evaluate thalidomide at doses between 50 mg and 400 mg/day

    with dose escalation based only upon lack of response in myeloma patients. The study showed

    that “[l]ow dose thalidomide is generally well tolerated and can induce excellent remission in

    25% of relapsing or refractory myeloma patients.” Durie at 1. Durie stated that “[t]he benefit of

    thalidomide was particularly evident in patients who had previously received stem cell

    transplantation.”     Id. at 4.     Some patients achieved excellent remission with thalidomide

    administration of 50 mg/day.         Id. at 6.   Durie also discloses that, when treating multiple

    myeloma, the addition of 40 mg dexamethasone (daily for 4 days, twice a month) provided

    synergistic results. Id. at 4, 7.

            Durie qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C.

    § 102(b), having published in 2000, which is more than a year before the earliest possible

    priority date.

                     7.     Palumbo

            Palumbo discloses effective treatment of refractory and relapsed multiple myeloma

    patients using low-dose thalidomide daily for a month-long cycle in combination with 40 mg of

    dexamethasone per day on days 1-4 of the cycle. Palumbo at 399. That is, “[t]halidomide was

    administered at the dose of 100 mg at bedtime and associated with dexamethasone administered

    orally at the dose of 40 mg on days 1, 2, 3, and 4 every month.” Id. at 400. Palumbo evaluated

    the toxicity and clinical efficacy of low-dose thalidomide (100 mg/day) combined with

    corticosteroids (dexamethasone) on the assumption that lower thalidomide doses are better

    tolerated and the association with corticosteroids may exert a synergistic effect. Id. at 399

    Refractory/relapsed myeloma patients were treated with this 100 mg/day schedule. Id. at 400

    Low-dose thalidomide plus dexamethasone was shown to be extremely well tolerated and highly


                                                       22
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 442 of 616 PageID: 8463




    effective. Id. at 401. A dose of 50 mg/day was shown to be effective in myeloma patients. Id. at

    402. Palumbo discloses that amongst the patients, “41% showed a myeloma protein decline

    >50%; in 18% the decline was 75-100%, in 23% it was 50-75%, and in 25% it was 25-50%.” Id.

    at 400. Palumbo thus concludes that “we demonstrate that the combination of thalidomide at 100

    mg/day plus dexamethasone at only 40 mg, 4 days each month, is an effective treatment against

    myeloma.” Id. at 402.

            Palumbo further discloses that “[t]wenty-six patients received thalidomide after one line

    of therapy, 21 after two and 30 after three. Among those receiving high-dose chemotherapy, 17

    were in first untested relapse, 18 in second untested relapse and 2 were in resistant relapse. Of

    those treated with conventional chemotherapy, 4 had primary resistance, 19 were in resistant

    relapse and 17 in untested relapse.”       Id. at 400.     Additionally, Palumbo discloses that

    “[t]halidomide and dexamethasone are a logical combination since they may differ in their action

    against myeloma. Thalidomide acts via adhesion molecule alteration, anti-angiogenesis and

    modulation of T-lymphocytes, whereas dexamethasone exerts its effect by inhibiting IL-6

    production.”     Id. at 402.   Additionally, Palumbo notes that “[i]n vitro, the addition of

    dexamethasone increased the inhibition of proliferation induced by thalidomide on myeloma cell

    lines by about 35%.       Thalidomide induced apoptosis in cells resistant to dexamethasone,

    suggesting the potential utility of the combination of these two drugs.” Id.

            Palumbo qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C.

    § 102(b), having published in April 2001, which is more than a year before the earliest possible

    priority date.

                     8.     Singhal

            Singhal discloses the antitumor activity of thalidomide in patients with refractory

    multiple myeloma, most of whom had received at least one cycle of high-dose chemotherapy


                                                    23
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 443 of 616 PageID: 8464




    with autologous hematopoietic stem cell support. Singhal at 1565. Singhal states that “[p]atients

    with myeloma who relapse after high-dose chemotherapy have few therapeutic options. Since

    increased bone marrow vascularity imparts a poor prognosis in myeloma, we evaluated the

    efficacy of thalidomide, which has antiangiogenic properties, in patients with refractory disease.”

    Singhal at Abstract. Singhal states that in its methods, patients were dosed with thalidomide in

    ranges of 200-800 mg/day. Id. at 1566. Singhal states that “[w]e found that thalidomide had

    substantial antitumor activity in patients with advanced myeloma.” Id. at 1569. Singhal further

    explains “[t]halidomide has a number of properties that could explain its activity in myeloma; it

    can alter the expression of adhesion molecules, suppress the production of tumor necrosis factor

    α, increase the production of interleukin-10, and enhance cell-mediated immunity by directly

    stimulating cytotoxic T cells.” Id. at 1570.

            Singhal concludes that “thalidomide is active against multiple myeloma, even in patients

    who relapsed after repeated cycles of high-dose chemotherapy. Larger studies of thalidomide, its

    analogues, and other inhibitors of anti-angiogenesis are therefore warranted in patients with

    myeloma and other cancers. We are currently evaluating thalidomide in combination with

    chemotherapy for patients with newly diagnosed multiple myeloma.” Singhal at 1571.

            Singhal qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 1999, which is more than a year before the earliest possible priority

    date.

                   9.      Hideshima 2000

            Hideshima 2000 demonstrates clinical activity of thalidomide and three analogs, IMiD1,

    IMiD2, and IMiD3 (pseudonyms for pomalidomide and lenalidomide), against multiple

    myeloma that is refractory to conventional therapy. Hideshima 2000 at 2943, 2946. Hideshima

    also evaluates the effects of thalidomide and these analogs on multiple myeloma cells in


                                                    24
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 444 of 616 PageID: 8465




    combination with dexamethasone and IL-6.            Id.   Hideshima 2000 teaches that “studies

    demonstrate clinical activity of Thal against MM that is refractory to conventional therapy and

    delineate mechanisms of anti-tumor activity of Thal and its potent analogs (immunomodulatory

    drugs [IMiDs]). … Thal and the IMiDs enhance the anti-MM activity of Dex [dexamethasone].”

    Hideshima at Abstract. Hideshima 2000 observes that IMiDs significantly inhibited uptake in

    multiple myeloma cells, and that dexamethasone further increased the inhibition of proliferation,

    giving it an “additive effect.” Id. at 2946. Hideshima 2000 discloses in vitro tests showing that

    both thalidomide and its IMiDs show anti-multiple myeloma activity and enhance the anti-

    multiple myeloma activity of dexamethasone. Id. at 2949. The authors found that all three

    IMiDs (IMiD1, IMiD2, and IMiD3) tested achieved 50% inhibition of DNA synthesis in

    multiple myeloma cells in vitro, confirming their direct action on tumor cells and suggesting

    their clinical utility.   Id. at 2949.   Moreover, the IMiDs inhibited the proliferation of

    dexamethasone-resistant multiple myeloma cells by 50%. Id. The authors also concluded that

    the IMiDs “enhance the anti-MM activity of Dex.” Id. at 2943. Hideshima 2000 cites to Corral I

    as testing the same IMiDs. Id. at 2944. Hideshima teaches that “IMiD1, IMiD2, and IMiD3

    inhibited H-TdR uptake of MM.1S (Figure 1A) and Hs Sultan (Figure 1B) cells in a dose-

    dependent fashion. Fifty percent inhibition of proliferation of MM.1S cells was noted at 0.01-0.1

    μmol/L IMiD1, 0.1-1.0 μmol/L IMiD2, and 0.1-1.0 μmol/L IMiD3 (P < .001). Fifty percent

    inhibition of proliferation of Hs Sultan cells was noted at 0.1 μmol/L IMiD1, 1.0 μmol/L IMiD2,

    and 1.0 μmol/L IMiD3 (P < .001). In contrast, only 15% and 20% inhibition in MM.1S and

    Sultan cells, respectively, were observed in cultures at even higher concentrations (100 mmol/L)

    of Thal.” Id. at 2945.




                                                   25
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 445 of 616 PageID: 8466




           Hideshima 2000 further discloses that “[r]ecent reports of increased bone marrow (BM)

    angiogenesis in multiple myeloma (MM), coupled with the known antiangiogenic properties of

    Thal [thalidomide], provided the rationale for its use to treat MM.” Hideshima 2000 at 2943

    (citation omitted). Hideshima 2000 reports that “Thal induced clinical responses in 32% of MM

    patients whose disease was refractory to conventional and high-dose therapy, suggesting that it

    can overcome drug resistance because of its alternative mechanisms of anti-MM activity.” Id.

    (citation omitted). Hideshima 2000 also discloses that “2 classes of Thal analogs have been

    reported, including phosphodiesterase 4 inhibitors that inhibit TNF-α but do not enhance T-cell

    activation (selected cytokine inhibitory drugs [SelCIDs]) and others that are not

    phosphodiesterase 4 inhibitors but markedly stimulate T-cell proliferation as well as IL-2 and

    IFN-γ production (immunomodulatory drugs [IMiDs]).” Id. (citation omitted). Hideshima 2000

    states that “we have begun to characterize the mechanisms of activity of Thal and these analogs

    against human MM cells.” Id.

           Hideshima 2000 conducted a number of experiments to elucidate the mechanism of

    thalidomide, SelCIDs and IMiDs against multiple myeloma cells, and report:

           Our studies demonstrate that Thal and the IMiDs are acting directly on MM
           cells, in the absence of accessory BM or T cells. It is also possible that these
           agents may be mediating their anti-MM effect by cytokines, given their known
           inhibitory effects on TNF-α, IL-13, and IL-6. Our prior studies have
           characterized the growth effects of IL-6 on human MM cells, and we, therefore,
           next determined the effect of exogenous IL-6 on drug activity. Our studies
           showed that IL-6 can overcome the effect of Thal and the IMiDs on MM cell
           lines and patient cells, suggesting that these novel drugs may, at least in part, be
           inhibiting IL-6 production. Our prior studies have further demonstrated that IL-
           6–induced proliferation of MM cells is mediated through the MAPK cascade
           and that blockade of this pathway with either MAPK antisense oligonucleotide
           or the MEK1 inhibitor PD98059 can abrogate this response. The present study
           showed constitutive MAPK phosphorylation in MM cells that is inhibited by
           PD98059 and, to a lesser extent, by the IMiDs. Importantly, IL-6–triggered
           MAPK tyrosine phosphorylation is also blocked by PD98059 but not by IMiDs.
           These studies, therefore, suggest that the IMiDs do not work only by directly



                                                    26
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 446 of 616 PageID: 8467




         inhibiting MAPK growth signaling and further support their potential activity in
         down-regulating IL-6 production. In MM, IL-6 production in tumor cells can
         either be constitutive or induced, mediating autocrine tumor cell growth. In
         addition, IL-6 is also produced by BM stromal cells in MM, a process that is up-
         regulated by tumor cell adhesion to BM stromal cells, with related tumor cell
         growth in a paracrine mechanism. Our ongoing studies are, therefore,
         evaluating the effect of Thal and these analogs on IL-6 production in the BM
         microenvironment.

         Having shown the inhibitory effects of Thal and the IMiDs on H-TdR uptake of
         tumor cells, we next examined their effect on MM cell cycle. Interestingly,
         these drugs had distinct functional sequelae in MM cells. Specifically, the
         IMiDs, and to a lesser extent Thal, induced apoptosis of MM.1S cells,
         evidenced both by increased sub-G1 cells on PI staining and increased annexin
         V–positive cells. In these cells that have wt p53, these agents (and Dex) down-
         regulate p21, thereby facilitating G1-to-S transition and susceptibility to
         apoptosis. This apoptotic effect may correlate with the clinical observation that
         complete response to Thal is rarely observed. IL-6 overcomes the down-
         regulation of p21 induced by these agents, consistent with the increase in DNA
         synthesis triggered by IL-6 even in the presence of these drugs. In contrast, in
         Hs Sultan cells (wt and mt p53) and patient cells (wt p53 and mt p53), the
         IMiDs and Thal induce p21 and related G1 growth arrest, thereby conferring
         protection from apoptosis, as has been observed in other systems. In our prior
         study, p21 was also constitutively expressed in the majority of MM cells and
         also inhibited proliferation in both p53-dependent and independent mechanisms.
         Previous reports that cells overexpressing p21 protein demonstrate
         chemoresistance further support the protective effect of G1 growth arrest
         induced by these agents in Hs Sultan MM cells and patient MM cells.
         Conversely, the frequent regrowth of progressive MM noted clinically on
         discontinuation of Thal treatment may correlate with release of drug-related G1
         growth arrest. An ongoing clinical trial is correlating response to Thal with
         laboratory parameters (ie, serum IL-6 or the surrogate marker C reactive
         protein) and will gain further insights into its mechanisms of in vivo anti-tumor
         activity.

         Finally, our prior studies have characterized apoptotic signaling cascades in
         MM, as well as the protective effect of IL-6, especially against Dex-induced
         apoptosis. Specifically, we have shown that Dex down-regulates growth
         kinases, such as MAPK and p70RSK; importantly, it activates RAFTK, which
         is required for Dex-induced apoptosis and abrogated by IL-6. The current
         studies show that IMiD1 acts similarly to Dex, because it activates RAFTK and
         apoptosis in MM.1S cells, sequelae that are blocked by IL-6. Given our prior
         studies, which demonstrate that apoptosis of MM cells induced by UV
         irradiation, γ irradiation, and Fas ligation do not involve RAFTK, the current
         signaling studies, therefore, further support both the ability of the IMiDs to act
         through distinct signaling cascades to overcome drug resistance, as well as the



                                                 27
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 447 of 616 PageID: 8468




            enhanced anti-tumor activity observed when Thal or the IMiDs are coupled with
            Dex.

            In conclusion, the results of this study, therefore, demonstrate evidence for
            direct activity of Thal and the IMiDs against human MM cells. To confirm their
            in vivo mechanism of action, these compounds and SelCIDs will be examined
            in an animal model. Importantly, these studies provide the framework for the
            development and testing of a new biologically based treatment paradigm that
            uses these novel agents, either alone or together with conventional therapies, to
            target both the tumor cell and its microenvironment, overcome classical drug
            resistance, and achieve improved outcome in this presently incurable disease.

    Id. at 2949-50 (citations omitted).

            Around the time of publication of Hideshima 2000, Celgene announced that “the data

    suggests IMiDs(TM) may be beneficial in the treatment of multiple myeloma” and “additional

    studies of IMiDs(TM) are warranted.”                 Celgene Press Release (Oct. 30, 2000)

    [DEFS_POM_00001799-801]. Celgene also reported in this press release:

            In addition, the data highlight that the IMiDs(TM) were active against myeloma
            cell lines that are resistant to other anti-myeloma agents. The IMiDs(TM) were
            found to have direct anti-tumor effects that include enhancement of multiple
            myeloma cell death (apoptosis) and cell cycle arrest. These compounds were also
            synergistic with other anti-myeloma agents in some of the cell lines studied.

            “These results demonstrate evidence for direct activity of the IMiDs(TM) against
            human multiple myeloma cells,” said Kenneth C. Anderson, MD, Professor of
            Medicine in the Department of Adult Oncology at Dana-Farber Cancer Institute.
            “The results from these studies provide the framework for a new biologically-
            based treatment paradigm, using these agents either alone or in combination with
            conventional therapies, to overcome classical drug resistance and achieve
            improved outcome in this presently incurable disease.”

            Hideshima 2000 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(b), having published in 2000, which is more than a year before the earliest possible

    priority date.

                     10.   Corral I

            Corral I compares the effectiveness of thalidomide and thalidomide analogues or IMiDs,

    finding that these compounds inhibited TNF-α, IL-1b, and IL-6 and greatly increased IL-10


                                                    28
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 448 of 616 PageID: 8469




    production by LPS-induced PBMC. Corral I at Abstract. Thalidomide was known to “lower[]

    plasma TNF-α protein levels and leukocyte TNF-α mRNA levels,” as well as “[]stimulate T cells

    in vitro . . . [which] increase[s] production of IL-2 and IFN-γ.” Id. at 380 (citation omitted).

    Corral compared these known properties of thalidomide to thalidomide analogues, which were

    reported to be “up to 50,000-fold more potent than thalidomide at inhibiting TNF-α production

    by PBMC in vitro.”      Id. at 380-381 (see Table 1).     Corral I references Muller, and the

    thalidomide analogs disclosed therein, identifying Corral I’s CI-A analog as Muller’s Compound

    5a, i.e. pomalidomide (4-aminothalidomide). Id. at 381. Thus, Corral I discloses pomalidomide

    (compound CI-A) as a derivative of thalidomide. Id. at 381, Table 1. Corral I further discloses

    that compound CI-A is a more potent inhibitor of TNF-α than thalidomide. Id. In particular,

    compound CI-A (pomalidomide) had a TNF-α IC50 of 10 nM, which was significantly smaller

    than the IC50 of approximately 200 μm for thalidomide in a TNF-α inhibition study. Id. In

    Corral I, pomalidomide “significantly inhibited” the multiple myeloma growth factor IL-6, and

    increased the anti-inflammatory cytokine IL-10, as compared to thalidomide. Id. at 381-82.

    Further, pomalidomide, and other class I analogues, “were potent costimulators of T cells and

    increased cell proliferation significantly in a dose-dependent manner,” as well as “augmented

    production” of T cell cytokines IL-2 and IFN-γ, as compared to thalidomide. Id. at 382-83.

    Corral I concludes that “[t]hese findings show that in addition to their strong anti-inflammatory

    properties, class I compounds [including pomalidomide] efficiently costimulate T cells,

    achieving both effects with 100 to 1000 times the potency of thalidomide.” Id. at 384. Thus,

    Corral I discloses that pomalidomide was known to be a particularly potent IMiD.




                                                   29
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 449 of 616 PageID: 8470




            Around the time of publication of Corral I, Celgene reported that IMiDs had “improved

    safety profile in animal models” as well as greater potency than thalidomide. Celgene Press

    Release (July 7, 1999).

            Corral I qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C.

    § 102(b), having published in 1999, which is more than a year before the earliest possible

    priority date.

                     11.   Corral II

            Corral II at figure 1 discloses the structure of three compounds as IMiDs; two of those

    structures match lenalidomide and pomalidomide so a POSA would know that the IMiDs include

    these two compounds. Corral II at I109, Fig. 1. Corral II discloses that the motivation for

    developing the IMiDs was to have “reduced or absent toxicities” as compared to thalidomide.

    Corral II at I107. Corral II discloses that “the more potent of these thalidomide analogues were

    found to be up to 50,000-fold more potent than thalidomide at inhibiting TNFα production by

    human PBMC stimulated by LPS in vitro.” Id. at I109. This reference further discloses that the

    IMiDs strongly inhibit LPS induced inflammatory cytokines: TNF-α, IL1β, IL6 and IL12;

    strongly stimulate LPS induced anti-inflammatory cytokine IL10; strongly costimulate T cell

    activation; and do not inhibit PDE4. Id. The authors state that “[t]hese findings show that in

    addition to their strong anti-inflammatory properties, IMiDs efficiently costimulate T cells with

    100 to 1000 times the potency of the parent drug [thalidomide].” Id. at I110.

            Specifically, Corral II states that IMiDs “act as costimulators of T cells but are much

    more potent than the parent drug.” Id. at I107. In particular, Corral II discloses that “IMiDs, the

    non-PDE4 inhibitors, were potent costimulators of T cells and increased cell proliferation

    dramatically in a dose dependent manner.” Id. at I110 (citations omitted). Corral II discloses

    that “[w]hen T cells were stimulated by anti-CD3, thalidomide and IMiDs treatment caused a


                                                    30
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 450 of 616 PageID: 8471




    significant stimulation of IL12 production,” and “also induced an up-regulation of CD40L on the

    surface of T cells.” Id. (citations omitted). Corral II also discloses that “IMiDs, when added to

    anti-CD3 stimulated T cells, also caused marked increases in the secretion of IL2 and IFNγ and

    induced the up-regulation of CD40L expression on T cells.” Id. (citations omitted).

              Regarding the potential clinical application of IMiDs such as pomalidomide, Corral

    states:

              IL12 has also been shown to exhibit potent anti-tumour activity in murine tumour
              models through various mechanisms including the stimulation of natural killer
              cell activity, activation of CD8+ cytotoxic T cells and increased IFNγ mediated
              anti-angiogenesis. Thalidomide has also recently been reported to exhibit
              antitumour activity through the inhibition of angiogenesis in vivo. However, this
              anti-angiogenic effect does not seem to be mediated by TNFα inhibition.
              Although these studies did not determine the mechanism of thalidomide’s
              antiangiogenic activity, it is conceivable that stimulation of IFNγ/IL12 levels may
              be at least partly responsible. One report indicates that thalidomide may have
              antiangiogenic activity in multiple myeloma in humans.

              In summary, our recent findings that thalidomide and IMiDs preferentially
              costimulate CD8+ T cells and induce T cell dependent IL12 production suggest
              possible applications of these drugs in the control of viral infections or in boosting
              anti-tumour immunity.

    Id. at I111 (citations omitted). Thus, Corral II discloses that IMiDs are potent costimulators of

    T-cells and cause significant stimulation of IL12 production and IL12 and IFNγ secretion, which

    suggests their use as anti-cancer agents to stimulate natural killer cell activity, boost anti-tumor

    immunity and inhibit angiogenesis.

              Corral II qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C.

    § 102(b), having published in 1999, which is more than a year before the earliest possible

    priority date.

                     12.     Weber 2000

              Weber discloses clinical efficacy of thalidomide on resistant multiple myeloma. Weber

    2000 at 167a. Thalidomide was administered in combination with dexamethasone (20 mg/m2)


                                                       31
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 451 of 616 PageID: 8472




    on days 1-5 and 15-18, and responding patients were maintained on a maximally tolerated dose

    of thalidomide and dexamethasone on days 1-5 each month. Id.             The authors report that

    “[r]esponses included 12 of 26 patients (46%) who were resistant to recent programs including

    high-dose dexamethasone and subsequent thalidomide alone, suggesting synergy.”                 Id.

    “Response rates were similar for 20 patients with primary refractory disease (55%) and 27 pts.

    with disease in refractory relapse (48%).” Id. The authors concluded that their results “confirm

    superior activity of thalidomide dexamethasone for resistant myeloma when compared with

    thalidomide alone.” Id.

            Weber qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 2000, which is more than a year before the earliest possible priority

    date.

                   13.    Rajkumar & Kyle

            Rajkumar & Kyle disclose that thalidomide is part of standard therapy for relapsed

    myeloma even though that indication had not yet been approved by FDA. Rajkumar & Kyle at

    3593. Rajkumar & Kyle disclose that higher doses of thalidomide (e.g., doses higher than 200

    mg to 400 mg) are associated with high toxicity and may not yield better response rates than

    lower doses.    Id.   Rajkumar & Kyle disclose that the combination of thalidomide and

    dexamethasone may act synergistically because a Mayo Clinic study using this combination as

    an initial therapy for previously untreated myeloma indicate promising activity with a response

    rate of over 75%. Id. at 3594. Rajkumar & Kyle also disclose that other thalidomide derivatives

    with reduced side effects are being developed and tested in clinical trials such as CC-5013 (i.e.

    lenalidomide). Id.

            Rajkumar & Kyle qualifies as prior art to the ’262, ’939 and ’428 patents under at least

    35 U.S.C. § 102(a), having published in August 2001.


                                                   32
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 452 of 616 PageID: 8473




                   14.     Kropff

            Kropff discloses the combination of thalidomide (escalating doses of 100 to 400 mg/day)

    and dexamethasone (20 mg/m2/day) administered in a month-long cycle to treat primary

    refractory or relapsed multiple myeloma. Kropff at 168a. Dexamethasone was administered on

    days 1-4, 9-12, and 17-20. Id.

            Kropff qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 2000, which is more than a year before the earliest possible priority

    date.

                   15.     Klausner I

            Klausner I discloses the use of thalidomide (300 mg/day) daily for 21 days followed by a

    seven-day washout period in patients with HIV-1. Klausner I at 248. Klausner I qualifies as

    prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. § 102(b), having published in

    1996, which is more than a year before the earliest possible priority date.

                   16.     Klausner II

            Klausner II discloses the treatment of tuberculosis patients with 300 mg/day of

    thalidomide for a 14-day cycle followed by a 7-day washout period at the end of a cycle of

    thalidomide treatment. Klausner II at 221. Klausner II qualifies as prior art to the ’262, ’939 and

    ’428 patents under at least 35 U.S.C. § 102(b), having published in 1996, which is more than a

    year before the earliest possible priority date.

                   17.     June Market Letter

            June Market Letter discloses the use of the immunomodulatory drug lenalidomide (also

    known as Revimid or Revlimid or CDC501), an orally available analog of thalidomide, as a

    promising treatment for multiple myeloma. June Market Letter at 1. It also discloses that

    Revlimid is designed to be more potent and have demonstrated a better safety profile in clinical


                                                       33
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 453 of 616 PageID: 8474




    trials than thalidomide. Id. June Market Letter describes the latest clinical trial involving

    administering 5, 10, 25, and 50 mg/day of lenalidomide to 20 patients, with 13 of those patients

    showing evidence of disease stabilization. Id.

           June Market Letter qualifies as prior art to the ’262, ’939 and ’428 patents under at least

    35 U.S.C. §§ 102(a) and/or 102(b), having published in June 2001.

                   18.     October Market Letter

           October Market Letter discloses the use of the immunomodulatory drug (IMiD™)

    lenalidomide (also referred to as Revimid), an orally available analog of thalidomide, as a

    promising treatment for multiple myeloma.         October Market Letter at 1.       The publication

    discloses that “up to 60% of patients enjoy a clinical response to the drug.” Id. October Market

    Letter discloses that IMiDs are designed to be more potent and have demonstrated a better safety

    profile in clinical trials than the parent compound thalidomide. Id.

           October Market Letter qualifies as prior art to the ’262, ’939 and ’428 patents under at

    least 35 U.S.C. §§ 102(a) and/or 102(b), having published on October 1, 2001.

                   19.     Hideshima 2001

           Hideshima 2001 discloses treatment of human multiple myeloma cells with PS-341 (i.e.

    bortezomib). Hideshima 2001 at 3071. Hideshima 2001 teaches that “[p]roteasome inhibitors

    represent a novel potential anticancer therapy” based on a study that “demonstrate[s] that the

    proteasome inhibitor PS-341 directly inhibits proliferation and induces apoptosis of human MM

    cell lines and freshly isolated patient MM cells. . . .” Hideshima 2001 at 3071. Specifically,

    Hideshima “examined the effects of PS-341 on human MM [multiple myeloma] cell lines,

    freshly isolated patient MM cells, as well as MM cells adherent to BMSCs.” Id. Hideshima

    additionally disclosed that “PS-341 is nearly completing Phase I testing in humans, with an

    acceptable toxicity profile, and will soon be evaluated for efficacy in Phase II clinical trials.” Id.


                                                     34
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 454 of 616 PageID: 8475




    Therefore, PS-341 was shown to have an acceptable toxicity profile in Phase I clinical trials and

    PS-341 was shown to inhibit the growth of multiple myeloma cells.

            Hideshima 2001 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(b), having published in 2001, which is more than a year before the earliest possible

    priority date.

                     20.      WO 98/03502

            WO 98/03502 is titled “Substituted 2-(2,6-dioxopiperidin-3-yl)phthalimides and -l-

    oxoisoindolines and Method of Reducing TNF-Alpha Levels.” WO 98/03502 discloses the use

    of pomalidomide for the treatment of cancer. For example, WO 98/03502 discloses 1,3-dioxo-2-

    (2,6-dioxopiperidin-3-yl)-4-aminoisoindoline, i.e., pomalidomide, and its use for “[d]ecreasing

    TNF-α levels and/or increasing cAMP levels thus constitutes a valuable therapeutic strategy for

    the treatment of many inflammatory, infectious, immunological, and malignant diseases. These

    include but are not restricted to … oncogenic or cancerous conditions.” WO 98/03502 at 7:23-

    24, 5:20-26. WO 98/03502 also discloses an oral dosage of 1 to 100 mg of pomalidomide per

    unit dosage. Id. at 11:19-20. WO 98/03502 has the same, or substantially the same disclosures

    as prior art patent U.S. Patent No. 6,281,230, titled “Isoindolines, Method of Use, and

    Pharmaceutical Compositions,” which is listed in the Orange Book for Revlimid.

            WO 98/03502 qualifies as prior art to the ’262, ’939, ’428, and ’427 patents under at least

    35 U.S.C. § 102(b), having published in 1998, which is more than a year before the earliest

    possible priority date.

                     21.      Marriott 2001

            Marriott 2001 discloses that a structural analog of thalidomide, 3-aminothalidomide or

    pomalidomide, demonstrated “[c]linical activity in vivo is attributed to the wide ranging

    immunological and non-immunological properties,” including “anti-TNF-α, T-cell co-


                                                    35
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 455 of 616 PageID: 8476




    stimulatory, anti-angiogenic activities and also direct antitumour activity.” Marriott 2001 at 675,

    677 (referencing Muller), 679 Table 2. Marriott 2001 teaches that “[t]he IMiDs are a class of

    thalidomide analogues that potently inhibit TNF-α and IL-1β and stimulate IL-10 formation in

    LPS stimulated human PBMC.”            Id. at 679.    Marriott 2001 discloses that “[t]halidomide

    analogues also clearly possess enhanced activity over the parent compound in their relative

    effects on the growth inhibition of chemoresistant human myeloma cells. IMiD analogues were

    far more effective than both thalidomide and SelCID [selective cytokine inhibitory drug]

    analogues with IC50 values of 0.1 - 1.0 μM. Furthermore, their effect appeared to be IL-6

    dependent.” Id. at 679. Marriott 2001 teaches that “unpublished preliminary studies suggest that

    both SelCID and IMiD analogues demonstrate improved anti-angiogenic activity in both rat and

    human in vitro systems and this is clearly an area of considerable interest.”          Id. at 679.

    Moreover, Marriott 2001 discloses that lenalidomide (i.e. CDC-501) is under clinical

    development and was advanced to Phase I/II clinical trials for relapsed and refractory multiple

    myeloma in humans. Id. at 679. Marriott 2001 concludes that “the potential of these [IMiD]

    compounds span such diverse activities as anti-TNF-α action, T-cell costimulation (suggesting

    possible use in the augmentation of vaccination regimens), anti-angiogenesis and direct

    antitumour effects.” Id. at 680.

              Marriott 2001 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a), having been published in July 2001.

                     22.    D’Amato 2001

              D’Amato discloses that pomalidomide (3-aminothalidomide) inhibits multiple myeloma

    cell growth and reports that “[a]lthough thalidomide does not have any direct effect on myeloma

    cells in vitro, 3-aminothalidomide very potently inhibits myeloma cell growth.” D’Amato 2001

    at 599.


                                                     36
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 456 of 616 PageID: 8477




           D’Amato discloses that “Vacca et al. in 1994 demonstrated increased bone marrow

    angiogenesis in active multiple myeloma,” and “[i]n 1995, they proposed the use of (as yet

    unavailable) antiangiogenic therapy in multiple myeloma.” D’Amato 2001 at 598. D’Amato

    discloses that “[i]n addition to antiangiogenesis, thalidomide has a second mechanism of action

    that may be relevant in multiple myeloma.” Id. In particular, since “[t]halidomide has been

    shown to downregulate tumor necrosis factor-alpha (TNF-α) by destabilizing its message,” and

    “[s]ince TNF-α has been shown to be a growth and survival factor for myeloma cells, disruption

    of TNF- α expression might be expected to result in cessation of cell growth and even cell

    death.” Id. (citations omitted). D’Amato states that “[a]s a result of this work demonstrating

    that thalidomide is an inhibitor of TNF-α, we set out to determine whether thalidomide’s

    antiangiogenic effects are mediated by TNF-α,” but observed that other TNF-α inhibitors did not

    inhibit blood vessel formation, which “is evidence that TNF-α does not play a role in the

    angiogenic response.” Id. D’Amato states that “[a]nother way to approach this question is to

    determine whether there is a correlation between TNF-α inhibition and antiangiogenesis in

    thalidomide derivatives.” Id. D’Amato discloses that “[i]f thalidomide blocks angiogenesis by

    regulating TNF-α, one would expect 3-aminothalidomide to be a more effective angiogenesis

    inhibitor than thalidomide, since the former compound is a 15,000-fold more potent TNF-α

    inhibitor than thalidomide.” Id. at 599. However, D’Amato “found that 3-aminothalidomide and

    thalidomide inhibit angiogenesis to a similar extent.” Id. Thus, D’Amato concludes that “we

    have failed to find any correlation between thalidomide’s effects on TNF-α and angiogenesis.”

    Id.

           D’Amato discloses that “[w]e have, however, observed a remarkable property of 3-

    aminothalidomide,” namely that “[a]lthough thalidomide does not have any direct effect on




                                                  37
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 457 of 616 PageID: 8478




    myeloma cells in vitro, 3-aminothalidomide very potently inhibits myeloma cell growth.” Id.

    D’Amato discloses that “[t]he in vitro sensitivity of some myeloma cells to 3-aminothalidomide

    raises the very interesting possibility that thalidomide analogs may be capable of inhibiting not

    only blood vessels, but also tumor cells directly, thus resulting in better clinical responses.” Id.

           Regarding the mechanism of action, D’Amato tested other TNF-α inhibitors for the

    ability to act directly on multiple myeloma cells, and based on the fact that others failed to inhibit

    myeloma cell growth, “conclude[d] that 3-aminothalidomide does not inhibit myeloma cell

    growth by inhibiting TNF-α secretion.” Id. D’Amato discloses that “even though we believe

    [TNF-α] is unlikely to play a major role in either angiogenesis or myeloma cell inhibition . . .

    reports that both thalidomide and 3-aminothalidomide upregulate interferon-gamma are of

    interest [because w]e have found that a continuous low-dose infusion of interferon-gamma can

    produce almost 100% suppression of angiogenesis in the mouse eye assay.” Id. (citation

    omitted). D’Amato states that:

           This occurs via the induction of inducible protein-10 (IP-10), a direct
           angiogenesis inhibitor. In addition to interferon-gamma, both drugs have been
           shown to upregulate IL-10, a cytokine whose antiangiogenic properties have
           recently been described. These results suggest that both thalidomide and 3-
           aminothalidomide may inhibit angiogenesis, at least in part, by upregulating IP-10
           via interferon-gamma and/or IL-10.

    Id. (citations omitted). D’Amato further discloses that “thalidomide has been reported not to

    affect IL-6 levels, whereas 3-aminothalidomide has been reported to downregulate IL6.” Id. at

    600.   Moreover, “[s]ince IL-6 is an important autocrine and paracrine growth factor for

    myeloma, this suggests the possibility that 3-aminothalidomide may directly inhibit myeloma

    cells through a suppression of IL-6.” Id.

           Thus, D’Amato discloses that pomalidomide inhibits angiogenesis and multiple myeloma

    cell growth, whereas thalidomide only inhibits angiogenesis. Accordingly, D’Amato concludes



                                                     38
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 458 of 616 PageID: 8479




    that “[t]his analog offers great promise for the treatment of multiple myeloma through its

    combined antiangiogenic and antiproliferative activities.” Id.

            D’Amato qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C.

    §§ 102(a) and/or 102(b), having published in December 2001.

                   23.     Aviles

            Aviles discloses that dexamethasone is effective against refractory multiple myeloma

    when administered on days 1 to 4 of a 21-day cycle at a dose of 40 mg/m2. Aviles at 23. Aviles

    reported a response rate of 83% for patients with refractory multiple myeloma, and that toxicity

    of this dosing schedule was mild. Id.

            Aviles qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 1999, which is more than a year before the earliest possible priority

    date.

                   24.     Thalomid Product

            The Thalomid Product was commercially available since October 1, 1998. See 1998

    Thalomid Label; FDA (July 16, 1998), FDA Approves Thalidomide for Hansen’s Disease Side

    Effect, Imposes Unprecedented Restrictions on Distribution (FDA Talk Papers); Celgene (July

    17, 1998), Celgene Announces FDA Clears Thalidomide For Sale in U.S. (Press Release);

    Celgene (February 24, 1999), Celgene to Collaborate With the National Cancer Institute in a

    Study of Thalidomide and Radiation Therapy to Treat Glioblastoma (Press Release); Celgene’s

    10-K for the fiscal year ending December 31, 1998. The FDA approved Thalomid to be

    indicated for the treatment of multiple myeloma in May 2006. See 2006 Thalomid Label; FDA

    Approval Letter for MM in Thalomid.

            The 1998 Thalomid Label discloses that thalidomide is indicted for acute treatment of the

    cutaneous manifestations of moderate to severe erythema nodosum leprosum (ENL) and is also


                                                    39
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 459 of 616 PageID: 8480




    indicated for maintenance therapy for prevention and suppression of the cutaneous

    manifestations of ENL recurrence. 1998 Thalomid Label at 8. The 1998 Thalomid Label further

    discloses that “[f]or an episode of cutaneous ENL, THALOMID dosing should be initiated at

    100 to 300 mg/day, administered once daily.” Id. at 18. “In patients with a severe cutaneous

    ENL reaction, or in those who have previously required higher doses to control the reaction,

    THALOMID dosing may be initiated at higher doses up to 400 mg/day once daily.”                 Id.

    Thalomid was available in 50 mg capsules for oral administration, and these capsules included

    several inactive ingredients.    Id. at 5.    The 2003 Thalomid Label states that the inactive

    ingredients for Thalomid included pregelatinized starch and magnesium stearate. 2003 Thalomid

    Label at 4.

           Thalomid qualifies as 35 U.S.C. § 102(b) prior art to the ’262, ’939 and ’428 patents,

    because it was made, used, offered for sale and sold in the United States in 1998, which is more

    than a year before the earliest possible priority date.

                   25.     Dimopoulos

           Dimopoulos discloses the use of thalidomide (escalating doses of 200 to 400 mg/day) in

    combination with dexamethasone (20 mg/m2/day) as a “salvage treatment for heavily pretreated

    patients with multiple myeloma” and that thalidomide in combination with dexamethasone can

    be used to treat patients with refractory multiple myeloma. Dimopoulous at 991. Dimopoulos

    further discloses that dexamethasone was administered daily for four days on days 1-4, 9-12, 17-

    20, followed by monthly dexamethasone for four days. Id. Moreover, Dimopoulos discloses

    that “Hideshima et al. recently showed that thalidomide enhances the antimyeloma activity of

    dexamethasone in vitro. All these observations indicate that there is a synergistic effect between

    thalidomide and dexamethasone.” Id. at 994.




                                                      40
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 460 of 616 PageID: 8481




            Dimopoulos qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a) or § 102(b), having published in 2001, and accepted for publication on April 11,

    2001.

                   26.    2000 Abstracts

            The 2000 Abstracts disclose the anti-myeloma properties of IMiDs including

    pomalidomide. Abstract #2485 discloses in vitro studies of thalidomide and its analogue IMiD1

    on gene transcription in multiple myeloma cell line ARP-1. The study concludes “that the

    efficiency of thalidomide [and IMiD1] in the treatment of myeloma may be linked to modulation

    of genes with the myeloma cell itself, rather than antiangiogenic effects.” 2000 Abstracts at

    579a. Abstract #2486 discloses in vitro studies of IMiDs and concludes that “[b]ased on their

    striking direct growth-inhibitory and potential anti-angiogenic effects, IMiDs appear to be

    promising for the treatment of refractory MM.” Id. Abstract #2487 discloses in vitro studies of

    the effect of IMiD1 on the cell cycle of multiple myeloma cell lines (HS-Sultan and MM. IS).

    Id. The study further discloses that “[d]examethasone and 5 FU when combined with IMiD1,

    increased the cell cycle arrest in HS-Sultan to 90% and 51%, respectively, which was 30% more

    than the effect of each drug alone.”      Id.   The study concludes that “[t]hese experiments

    demonstrate that the thalidomide analog, IMiD1 in combination with other drugs such as

    dexamethasone can cause greater growth arrest than these drugs alone.” Id. Moreover, Abstract

    #3617 concludes that “in-vitro and in-vivo data suggest that Thal may mediate its anti-MM effect

    by modulating NK cell number and function.” Id. at 837a. See also Celgene Press Release (Dec.

    5, 2000) [DEFS_POM_00001823-824].

            The 2000 Abstracts qualify as prior art to the ’262, ’939 and ’428 patents under at least

    35 U.S.C. § 102(b), having been presented publicly at the 42nd annual meeting of the American




                                                    41
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 461 of 616 PageID: 8482




    Society of Hematology in San Francisco on December 1-5, 2000 and published on November 16,

    2000.

                   27.    Davies

            Davies discloses that thalidomide and immunomodulatory derivatives (i.e. IMiD1,

    IMiD2, and IMiD3) may be used to treat multiple myeloma. A POSA would know that IMiD3 is

    lenalidomide. Tsenova 2002 cites to the Davies (reference 9) and discloses that IMiD3 is

    indicated to be α-3-aminophthalimido-glutarimide (i.e. pomalidomide). Tsenova 2002 at 1889.

    However, Tsenova 2002 incorrectly identified IMiD3 as α-3-aminophthalimido-glutarimide (i.e.,

    pomalidomide), which was corrected by way of an erratum which identifies IMiD3 as [3-(4-

    amino-1-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione]” (i.e., lenalidomide). See Tsenova

    Erratum.

            Davies discloses that “[r]ecent reports of increased bone marrow angiogenesis in multiple

    myeloma (MM), coupled with the known antiangiogenic properties of thalidomide (Thal),

    provided the rationale for its use to treat patients with MM.” Davies at 210. Davies states

    “[h]owever, there was no correlation of bone marrow angiogenesis with response to treatment,

    suggesting that Thal may not mediate its anti-MM activity through its antiangiogenic effects

    alone.” Id. Davies discloses that although thalidomide’s “mechanism of action was initially

    thought to be through the inhibition of cytokine production by monocytes, particularly tumor

    necrosis factor α . . . , more recent studies have suggested that Thal may also act as a

    costimulatory signal to T cells, inducing T-cell proliferation associated with interferon γ (IFN-γ)

    and interleukin 2 (IL-2) production.” Id. (citations omitted).        Davies reports that “[n]ew

    analogues of Thal have been produced that are . . . more potent inducers of T-cell proliferation




                                                    42
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 462 of 616 PageID: 8483




    with IFN-γ and IL-2 secretion and inhibitors of IL-1β and IL-6 secretion from PBMCs; hence,

    these drugs have been named IMiDs.” Id. (citations omitted).

           Davies “investigated the immunomodulatory effects of Thal and 3 potent IMiDs in MM.”

    Id. Davies states that “[a]lthough these drugs induce the proliferation of MM patient T cells as

    well as IFN-γ and IL-2 secretion in vitro, these T cells are not cytotoxic and do not lyse

    autologous MM cells.”        Id.   However, Davies conducted a series of experiments which

    “demonstrate that these drugs markedly enhance in vitro NK-cell-mediated lysis of both MM

    cells lines and autologous patient MM cells.” Id. at 210-11. Davies teaches that IL-2–primed

    peripheral blood mononuclear cells (PBMCs) treated with Thal/IMiDs demonstrated

    significantly increased lysis of MM cell lines. Id. IMiD1 showed the highest percentage of cell

    lysis when compared to thalidomide, IMiD3 and IMiD2. Id. at 210, 214, Fig. 6. Moreover,

    Davies states that “in vivo there is an increase in NK cell number in patients responding to Thal

    therapy.” Id. at 211. Davies states that “[m]easurement of cytokines in the plasma from patients

    also showed that the decrease in paraprotein and the increase in NK cells was accompanied by an

    increase in IL-2 and IFN-γ secretion,” which “suggest[s] that the immunomodulatory effects of

    Thal mediate, at least in part, its anti-MM activity.” Id. at 216. In particular, “the direct effect of

    Thal on T cells results in an increase in IL-2 and IFN-γ secretion, which augments NK cell

    number and function.” Id.

           Davies discloses that thalidomide and IMiDs (i.e. IMiD1, IMiD2 and IMiD3) act directly

    on MM cells through “dose-dependent inhibition of proliferation even in MM cell lines and

    patient MM cells resistant to conventional chemotherapy, and they add to the effect of

    dexamethasone (Dex).” Id. at 210. Davies concludes that “[t]hese data therefore suggest that

    Thal and the IMiDs, in addition to their direct inhibition of MM cell proliferation and survival




                                                      43
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 463 of 616 PageID: 8484




    and antiangiogenic effects in the bone marrow (BM), may also induce NK cell anti-MM immune

    responses.” Id. at 211 (citations omitted). Davies further concludes that “our results suggest that

    Thal and new analogues may not only be useful in the treatment of refractory/relapsed disease,

    but also be effective in the maintenance of minimal residual disease after transplantation by

    enhancing NKcell-mediated anti-MM cell immunity.” Id. at 216.

           Davies qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(a) or § 102(b), having been submitted in December 2000, accepted for publication in March

    2001, and published in July 2001.

                    28.   Fujita

           Fujita discloses that based on in vitro studies in murine macrophage-like cell lines,

    thalidomide and structural analogs of thalidomide (e.g. IMiD1, IMiD2, and IMiD3) inhibit LPS

    induction of Cox-2 and PGE2 synthesis similar to, or greater than, that of thalidomide. Fujita at

    3353, Fig. 7.

           Fujita qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(a) or § 102(b), having been received on May 30, 2001 and publishing in November 2001.

                    29.   Stirling

           Stirling discloses that Phase I/II studies of lenalidomide (i.e. CDC501) in multiple

    myeloma were in progress. Stirling at 602. Stirling further discloses that lenalidomide was

    safely administered to volunteers in single doses of 50 to 400 mg. Id.

           Stirling qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C.

    §§ 102(a) and/or 102(b), having published in December 2001.

                    30.   Richardson I

           Richardson discloses that in phase I studies, lenalidomide (i.e. CC-5013) had favorable

    safety profiles in human volunteers and “anti-tumor activity and acceptable toxicity in p[atients]


                                                    44
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 464 of 616 PageID: 8485




    with relapsed and refractory MM….” Richardson I at 775a. Richardson I further discloses that

    lenalidomide was given orally for up to 4 weeks at doses of 5 mg/day to 50 mg/day. Id.

           Richardson I qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. §§ 102(a) and/or 102(b), having published in November 2001.

                  31.     Gupta

           Gupta discloses that pomalidomide (i.e. IMiD1-CC4047) has anti-tumor effects in human

    multiple myeloma cells. Gupta at 1950. Gupta states that “thalidomide (100 µM) and its

    immunomodulatory analog IMiD1-CC4047 [i.e. pomalidomide] (1 µM) decreased the

    upregulation of IL-6 and VEGF secretion in cultures of BMSCs, MM cells and co-cultures of

    BMSCs with MM cells” demonstrating “the importance of stromal–MM cell interactions in

    regulating VEGF and IL-6 secretion, and suggest additional mechanisms whereby thalidomide

    and IMiD1-CC4047 act against MM cells in the BM millieu.” Id. Gupta further discloses the

    “known ability of thalidomide and immunomodulatory drug (IMiD1-CC4047) to modulate

    cytokines and inhibit angiogenesis…” Id. at 1955. Gupta identifies pomalidomide as “more

    potent” than thalidomide, and observes that it “does act directly to induce G1 growth arrest and

    apoptosis in HS-Sultan, RPMI, U266 and MM2 cells.” Id. at 1959.

           Gupta qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(a) or § 102(b), having been received in January 2001, accepted for publication in July 2001,

    and published in 2001.

                  32.     Dredge 2001

           Dredge 2001 discloses that pomalidomide (i.e. CC-4047/ACTIMID) has anti-tumor

    effects in mice. Dredge 2001 at Abstract, 4918-19. Dredge 2001 “found that the presence of

    CC-4047 during the priming phase strongly enhanced antitumor immunity in the vaccinated




                                                  45
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 465 of 616 PageID: 8486




    group, and this correlated with protection from subsequent live tumor challenge.”           Id. at

    Abstract.

           Dredge 2001 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a), having been received for publication in November 2001, accepted for

    publication in March 2002, and published in 2002.

                   33.    Dredge 2002

           Dredge 2002 discloses that lenalidomide (i.e. IMiD-1 or Revimid) inhibited tumor growth

    in vivo and was “under phase I/II clinical investigation in the treatment of end stage cancer in

    patients (Marriott et al, 2002).” Dredge 2002 at Abstract, 1172. Dredge 2002 states that “[f]or

    in vivo treatment experiments, mice were treated daily with 10 or 50 mg kg-1 IMiD-1.” Id. at

    1167 Dredge 2002 also discloses that “[t]he effects of SelCIDs and IMiDs in this study provide

    further evidence of the clinical potential of these novel compounds as anti-tumor drugs. IMiD

    analogues have been shown to induce myeloma cell growth arrest in vitro (Hideshima et al,

    2000).” Id. at 1171-1172.

           Dredge 2002 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. §§ 102(a) and/or 102(b), having been received for publication in February 2002, accepted

    for publication in August 2002, and published in 2002.

                   34.    Dredge 2003

           Dredge 2003 discloses that pomalidomide (i.e. CC-4047, Actimid) “is currently under

    investigation in phase I/II and II trials for multiple myeloma and prostate cancer.” Dredge 2003

    at Abstract. Dredge 2003 further discloses that pomalidomide “has recently been found to

    possess an acceptable safety profile in a phase I trial for relapsed/refractory multiple myeloma.”

    Id. at 333. Dredge 2003 concludes that “[t]he enhanced efficacy and lower side-effect profiles of

    the analogs in comparison to thalidomide make the use of these agents very attractive as novel


                                                   46
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 466 of 616 PageID: 8487




    anti-cancer agents.” Id. at Abstract. Dredge 2003 also discloses studies that show IMiDs,

    including pomalidomide and lenalidomide (i.e. CC-4047 and CC-5013, respectively), where

    IMiD activity was able to potentiate dexamethasone in anti-myeloma therapy. Id. at 333.

           Dredge 2003 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a), having been received for publication in February 2003 and accepted for

    publication in March 2003.

                   35.     Mitsiades

           Mitsiades discloses that pomalidomide (i.e. IMiD1, CC4047, CDC394, Actimid) and

    lenalidomide (i.e. IMiD3, CC5013, CDC501, Revimid) have anti-MM effects in human cells.

    Mitsiades at 4526-27, 4529. Mitsiades further discloses that IMiDs potentiate the activity of

    dexamethasone. Id. at 4525. For example, the Mitsiades Abstract states:

           [W]e have shown that Thal and its immunomodulatory analogs (IMiDs) directly
           induce apoptosis or growth arrest of MM cells, alter adhesion of MM cells to
           bone marrow stromal cells, inhibit the production of cytokines (interleukin-6 and
           vascular endothelial growth factor) in bone marrow, and stimulate natural killer
           cell anti-MM immunity. In the present study, we demonstrate that the IMiDs
           trigger activation of caspase-8, enhance MM cell sensitivity to Fas-induced
           apoptosis, and down-regulate nuclear factor (NF)-κB activity as well as
           expression of cellular inhibitor of apoptosis protein–2 and FLICE inhibitory
           protein. IMiDs also block the stimulatory effect of insulin like growth factor–1 on
           NF-κB activity and potentiate the activity of TNF-related apoptosis-inducing
           ligand (TRAIL/Apo2L), dexamethasone, and proteasome inhibitor (PS-341)
           therapy. These studies both delineate the mechanism of action of IMiDs against
           MM cells in vitro and form the basis for clinical trials of these agents, alone and
           coupled with conventional and other novel therapies, to improve outcome in MM.

    Mitsiades further states:

           [O]ur findings delineate the intracellular signaling mechanisms whereby IMiDs
           induce MM cell apoptosis. They also show that the IMiDs potentiate the anti-MM
           activity of Fas cross-linking, TRAIL/Apo2L, Dex, and the proteasome inhibitor
           PS-341, providing the framework for derived clinical trials in MM.

    Id. at 4529.




                                                   47
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 467 of 616 PageID: 8488




             Mitsiades qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C.

    § 102(a), having been accepted for publication in January 2002 and publishing in June 2002.

                    36.     Lentzsch 2003

             Lentzsch 2003 discloses the anti-tumor activity of IMiD1 and IMiD3 in mice. Lentzsch

    2003 at 42. Lentzsch 2003 furthers discloses that, “[i]mportantly, IMiD1 completely inhibited

    tumor development. These data suggest that the IMiDs can effectively treat a lower burden of

    tumor cells,” and “even when treatment was initiated after the tumor was established, we

    observed an almost complete and sustained remission of tumors until day 45 of IMiD1 treatment

    in all animals.” Id. at 44. In addition, Lentzsch 2003 discloses that thalidomide and IMiDs,

    including pomalidomide and lenalidomide, enhance the anti-MM activity of dexamethasone. Id.

    at 41.

             Lentzsch 2003 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a), having been received for publication on May 7, 2002 and publishing in 2003.

                    37.     Raje

             Raje discloses that thalidomide analogues “have increased potency and have

    demonstrated efficacy and reduced toxicity in phase I and II clinical studies.” Raje at 635. Raje

    also discloses administering lenalidomide to patients with relapsed and refractory multiple

    myeloma, and that the maximum tolerated dose for lenalidomide (i.e. CC5013) is 25 mg/day.

    Raje at 638. Raje qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C.

    § 102(a), having published in 2002.

                    38.     Richardson II

             Richardson II discloses the use of lenalidomide (i.e. CC-5013) to treat relapsed and

    refractory relapsed multiple myeloma in humans. Richardson II at 3063. Richardson II further

    discloses that “[i]n 24 evaluable patients, no dose-limiting toxicity (DLT) was observed in


                                                     48
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 468 of 616 PageID: 8489




    patients treated at any dose level within the first 28 days,” and “[i]mportantly, no significant

    somnolence, constipation, or neuropathy has been seen in any cohort.” Id. Richardson II also

    discloses the maximal tolerated dose of lenalidomide to be 25 mg/day.           Id.   In addition,

    Richardson II states that “our preclinical data suggest that Dex also enhances anti-MM activity of

    CC-5013.” Id. at 3067.

           Richardson II qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a), having been submitted in April 2002 and publishing in November 2002.

                   39.    Richardson III

           Richardson III discloses the chemical structure for pomalidomide and lenalidomide, and

    notes that the “emergence of orally active thalidomide derivatives with considerable promise for

    improved efficacy and less toxicity also provide an exciting platform for the future treatment of

    this otherwise deadly disease.” Richardson III at Fig. 1, 126. Richardson III further discloses

    that thalidomide and IMiDs (e.g., pomalidomide and lenalidomide) enhance the anti-tumor

    activity of dexamethasone. Id. at 118.

           Richardson III qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a), having been received in December 2001, accepted for publication in January

    2002, and published in 2002.

                   40.    Marriott 2002

           Marriott 2002 discloses that “Thd and its co-stimulatory IMiD analogues, in particular

    CC-4047 [i.e. CC-4047/Actimid] and CC-5013 [i.e. CC-5013/Revimid], are currently being

    assessed in the treatment of patients with advanced multiple myeloma and patients with

    advanced solid tumours.” Marriott 2002 at 76. It further discloses that pomalidomide (i.e. CC-

    4047/Actimid) had profound immunostimulatory effects orally at 5 mg/day in patients with

    advanced multiple myeloma. Id. at 83. Marriott 2002 compares pomalidomide to lenalidomide


                                                   49
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 469 of 616 PageID: 8490




    (i.e. CC-5013/Revimid) and discloses that immunostimulatory effects were seen in advanced

    cancer patients at weeks 1–3 after commencing lenalidomide at a dose of up to 25 mg/day. Id.

           Marriott 2002 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a), having been accepted for publication in June 2002.

                    41.   Schey I

           Schey I discloses the use of pomalidomide (i.e. CC-4047) in humans for the treatment of

    multiple myeloma.     Specifically, Schey I discloses a “Phase I dose escalation study in

    relapsed/refractory multiple myeloma designed to identify the maximum tolerated dose (MTD)

    and evaluate the safety of CC-4047 when given orally for 4 weeks [28-days]. Patients were

    enrolled in cohorts of 3 at each dose level: 1 mg/day, 2mg/d, 5mg/d and 10mg/d.” Schey I at 98.

    Schey I further discloses that, based on preliminary results, the MTD of pomalidomide was 5

    mg/day in the 28-day study. Id. This disclosure is similar to the disclosure in the ’262, ’939 and

    ’428 patents.

           Schey I qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(a), having been presented publicly at the 31st Annual Meeting of the International Society

    for Experimental Hematology on July 5-9, 2002 and publishing in June 2002.

                    42.   Schey II

           Schey II discloses a phase I study of pomalidomide (i.e. CC-4047) in relapsed/refractory

    multiple myeloma. Schey II at 296. Schey II further discloses that “[p]atients were studied at

    escalating doses of the drug in cohorts of three patients starting at 1 mg per day and increasing

    according to response to 10 mg per day.” Id. Moreover, Schey II discloses that the success of

    thalidomide as a single agent in advanced myeloma prompted investigation of the combination

    of thalidomide with dexamethasone with initial results being positive suggesting synergy

    between the two agents. Id. at 295. Schey II reports that analogues, including pomalidomide,


                                                   50
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 470 of 616 PageID: 8491




    have been developed to “improve efficacy and reduce toxicity,” and that two in particular,

    including pomalidomide, are in clinical development with promising results. See Schey II at

    295.   Schey II describes the clinical studies of pomalidomide in patients with relapsed or

    refractory myeloma and reports that the results are “very encouraging.” Id. at 296.

            Schey II qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(a), having been received in August 2002 and publishing in October 2002.

                    43.     Schey III

            Schey III discloses a phase I study which demonstrates the safety and efficacy of

    pomalidomide (i.e. CC-4047) in relapsed or refractory multiple myeloma. Schey III at 3269.

    Schey III discloses that the MTD of pomalidomide orally was 2 mg/day in the 4 week (28 day)

    phase I study. Id.

            Schey III qualifies as prior art to the ’262, ’939, ’428 and ’427 patents under at least 35

    U.S.C. § 102(a), having been submitted in October 2003 and publishing in August 2004.

                    44.     Celgene Annual Report 1999

            Celgene Annual Report 1999 discloses that Celgene completed Phase I safety trials for

    two lead IMiDs, which were found to be well-tolerated in healthy human volunteers. Celgene

    Annual Report 1999 at 2. It further shows that pomalidomide and lenalidomide (i.e. CC-4047

    and CC-5013, respectively) were the two lead IMiDs. Id. at 4, 12-13. Celgene Annual Report

    1999 further discloses that pomalidomide and lenalidomide “were found to be far more potent

    TNFα inhibitors than thalidomide,” and that the compounds’ potential anti-cancer properties had

    been confirmed in animal studies. Id. at 12-13.

            Celgene Annual Report 1999 qualifies as prior art to the ’262, ’939 and ’428 patents

    under at least 35 U.S.C. § 102(b), having published in 1999, which is more than a year before the

    earliest possible priority date.


                                                      51
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 471 of 616 PageID: 8492




                  45.      Celgene Press Releases

           In press releases since September 3, 1998, Celgene has been publicizing the beneficial

    properties of IMiDs as well as their similarities to and improvements over thalidomide for

    treatment    of     various   diseases   and     disorders,    including   multiple      myeloma.

    [DEFS_POM_00001799-870]. For example, on September 3, 1998, Celgene announced that

    IMiDs “are structural derivatives of thalidomide” that are “up to 100,000 times more potent than

    thalidomide in inhibiting the production of TNF-alpha” and “may have considerably lower

    teratogenic potential than the parent compound thalidomide.” Similarly, Celgene announced on

    July 7, 1999 that it had selected an IMiD compound “for evaluation in initial (Phase I) clinical

    trials,” and that IMiDs afford the “same or improved immunotherapeutic effects as thalidomide

    but with a greatly reduced toxicity profile.”        Celgene also announced clinical studies of

    thalidomide with patients having multiple myeloma on December 6, 1999.                Celgene also

    announced on February 29, 2000 that its two lead IMiDs were found to be “well-tolerated in

    healthy human volunteers” when IMiDs were administered in a “single ascending dose,” and that

    lenalidomide (or IMiD CDC-501) would be initiated with Phase I/II clinical studies in multiple

    myeloma patients. Celgene announced on December 5, 2000, that several studies showed IMiDs

    “may be beneficial in the treatment of multiple myeloma.” On May 8, 2001 and June 7, 2001,

    Celgene announced interim data in Phase I/II trials of lenalidomide in multiple myeloma

    patients, dosing of lenalidomide of 5 mg, 10 mg, 25 mg and 50 mg per day, and administration of

    lenalidomide to patients with refractory multiple myeloma with encouraging results. On August

    28, 2001, Celgene announced that the ’517 patent “covers the active ingredient of Revimid and

    therapeutic uses of this and other IMiDs,” and that U.S. Patent No. 6,281,230 also “covers use of

    Revimid… to treat cancer…both as a single agent and in combination with other therapies.” On

    October 8, 2001, Celgene announced it had received an orphan drug designation from the FDA


                                                    52
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 472 of 616 PageID: 8493




    for Revimid for multiple myeloma.         On November 13, 2001, Celgene announced that

    pomalidomide (or Actimid) had been found to be “well-tolerated in a single blind, placebo-

    controlled ascending dose Phase I trial” and that it was currently being evaluated for refractory

    multiple myeloma in Phase I/II trials. On July 8, 2002, Celgene announced that pomalidomide

    (or Actimid) had “demonstrated anti-tumor activity in [patients with] multiple myeloma and has

    an acceptable toxicity profile.” These press releases are prior qualify as prior art to the ’262,

    ’939 and ’428 patents under at least 35 U.S.C. § 102(a) or § 102(b).

                   46.    Lentzsch 2001

           Lentzsch 2001 discloses that S-3APG [i.e. pomalidomide] has marked anti-MM activity.

    Lentzsch 2001 at 473a. Lentzsch 2001 further discloses that all pomalidomide treated mice with

    MM IR tumors achieved complete remission and remained tumor free until day 100.               Id.

    Lentzsch 2001 teaches that pomalidomide has an anti-tumor effect in vivo on RPMI-8226 MM

    cell lines, which are resistant to S-3APG in vitro. Id. Lentzsch 2001 further discloses that “S-

    3APG inhibited the proliferation of MM I.S cells… in coculture with bone marrow stroma cells

    (BMSC).    There were no signs of toxicity on BMSC or human umbilical endothelial cell

    proliferation, nor on hematopoietic progenitor cell (CD3-I-) colony formation.” Id. Lentzsch

    2001 concludes that “[o]ur results show that S-3APG could be a potent new drug for the

    treatment of MM. S-3APG exerts its anti-myeloma activity by a combination of direct dose-

    dependent anti-proliferative effect on MM cell lines resistant to conventional therapy and by

    inhibition of angiogenesis in vivo. Thus, S-3APG demonstrates superior in vivo anti-MM-

    activity compared to Thal and induces sustained complete tumor remission in vivo, without

    evidence of toxicity.” Lentzsch 2001 further teaches that the studies provide the framework for

    phase I trials of S-3APG in MM. Id.




                                                   53
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 473 of 616 PageID: 8494




            Lentzsch 2001 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(b), having published in November 2001, which is more than a year before the

    earliest possible priority date.

                    47.     Lentzsch 2002

            Lentzsch 2002 teaches that “[t]halidomide has recently been shown to be useful in the

    treatment of multiple myeloma and may also be useful in the treatment of other hematological

    malignancies.” Lentzsch 2002 at 2300. Lentzsch 2002 identifies a derivative of thalidomide, S-

    3APG (i.e. pomalidomide), which exhibited dual activity against B-cell neoplasias, and was able

    to “directly inhibit the proliferation of myeloma … in vitro without showing toxicity to normal

    bone marrow stromal cells or hematopoietic progenitor cells.” Id. Lentzsch 2002 teaches that S-

    3APG was S-3-[3-amino-phthalimido]-glutarimide], which is pomalidomide. Id.

            Lentzsch 2002 discloses that “in vivo, S-3APG [i.e. pomalidomide] treatment of drug

    resistant myeloma cell tumors in mice was able to produce complete and sustained regressions

    without any observed toxicity” and “inhibited angiogenesis more potently than thalidomide.” Id.

    Lentzsch 2002 further discloses that they “studied MM.1R cells resistant to dexamethasone to

    determine whether there was cross-resistance between S-3APG and conventional antimyeloma

    agents. These cells showed the same sensitivity to S-3APG as MM.1S (IC50 ~10 nM, data not

    shown). In contrast, thalidomide failed to inhibit any of the cell lines that we tested, except

    minimally at very high concentrations (100 μM; Fig. 2A–C).” Id. at 2301. Lentzsch 2002

    further discloses that “[c]oculture of MM.1S or Hs Sultan with BMSCs did not alter the

    antiproliferative effect of S-3APG. Hs Sultan and MM.1S cell growth was still inhibited by S-

    3APG in a dose-dependent fashion, with IC50 ~10 nM, whereas thalidomide did not have a

    significant inhibitory effect up to 100 μM.” Id.




                                                       54
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 474 of 616 PageID: 8495




           Moreover, Lentzsch 2002 discloses that “[f]urther demonstration of the antiangiogenic

    activity of S-3APG was obtained by the demonstration that Hs Sultan tumors, treated with S-

    3APG, showed significantly lower microvessel density than did tumors of the control group.”

    Id. at 2303. Lentzsch 2002 explains that “[h]aving shown that 3-SAPG acted as a strong

    antiangiogenic agent, we were interested in determining whether S-3APG would still have an

    antitumor effect in vivo on tumor lines resistant to the antiproliferative activity of S-3APG in

    vitro. Thus, we compared the in vivo effects of S-3APG and thalidomide on in vitro resistant

    myeloma cells in immunodeficient mice.         Treatment of RPMI-8226 tumors with S-3APG

    suppressed the growth of this in vitro resistant myeloma line as compared with control and

    thalidomide-treated mice. Tumors in S-3APG-treated animals were significantly smaller than in

    thalidomide-treated animals beginning day 11, whereas the inhibition of tumor growth by

    thalidomide was not statistically significant (Fig. 3E).” Id. at 2303-04.

           Lentzsch 2002 concludes that they had “shown that S-3APG is a powerful antimyeloma

    … agent that has antiproliferative and antiangiogenic effects without toxicity to cells of the bone

    marrow microenvironment and hematopoietic progenitor cells.” Id. at 2304.

           Lentzsch 2002 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a), having been received for publication on November 1, 2001, accepted for

    publication on March 4, 2002 and publishing on April 15, 2002.

                   48.     Sorbera

           Sorbera discloses the efficacy and safety of CC-5013 (i.e. lenalidomide) in phase II

    clinical studies involving 70 patients with refractory or relapsed multiple myeloma. Sorbera at

    430. Sorbera further discloses that lenalidomide is dosed at 15 mg twice daily, or 30 mg once

    daily, for 3 weeks with 1 week of rest. Id.




                                                    55
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 475 of 616 PageID: 8496




            Sorbera qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(a), having published in May 2003.

                   49.     Anderson

            Anderson discloses a phase II trial of CC-5013 (i.e. lenalidomide) in patients with

    relapsed/refractory multiple myeloma.       Anderson at 30.      Anderson further discloses that

    lenalidomide was dosed at 15 mg twice daily, or 30 mg once daily, for 3 weeks with 1 week of

    rest. Id.

            Anderson qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C.

    § 102(a), having published in October 2003.

                   50.     Richardson IV

            Richardson IV discloses a phase II trial of CC-5013 (i.e. lenalidomide) in patients with

    relapsed/refractory multiple myeloma. Richardson IV at 104a. Richardson IV further discloses

    that lenalidomide was dosed at 15 mg twice daily, or 30 mg once daily, for 3 weeks with 1 week

    of rest. Id.

            Richardson IV qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a), having published on November 16, 2002.

                   51.     The ’291 patent

            U.S. Patent No. 5,712,291 (“the ’291 patent”) is titled “Methods and Compositions for

    Inhibition of Angiogenesis.” The Children’s Medical Center Corporation (“CMCC”) is listed as

    the assignee on the face of the ’291 patent and Robert D’Amato is named as the sole inventor.

    The ’291 patent discloses “[a] method of treating undesired angiogenesis in a human or animal

    comprising the step of administering to the human or animal with the undesired angiogenesis a

    composition comprising an effective amount of . . . 3-aminothalidomide.” ’291 patent at claim 1.

    3-aminothalidomide is another name for pomalidomide.             The ’291 patent also discloses


                                                    56
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 476 of 616 PageID: 8497




    administration of pomalidomide to treat undesired angiogenesis that “occurs in blood borne

    tumors” and “leukemia.”       See id. at claims 65 and 77.        The ’291 patent discloses that

    “angiogenesis has been associated with blood-born tumors such as leukemia, any of various

    acute or chronic neoplastic diseases of the bone marrow in which unrestrained proliferation of

    white blood cells occurs, usually accompanied by anemia, impaired blood clotting, and

    enlargement of the lymph nodes, liver, and spleen. It is believed that angiogenesis plays a role in

    the abnormalities in the bone marrow that give rise to leukemia-like tumors.” Id. at 3:23-30.

    Thus, the ’291 patent discloses that pomalidomide can be administered to “treat undesired

    angiogenesis” that “occurs in” blood-borne cancers. The ’291 patent discloses that “[f]or oral

    administration to humans, a dosage of between approximately 0.1 to 300 mg/kg/day, preferably

    between approximately 0.5 and 50 mg/kg/day, and most preferably between approximately 1 to

    10 mg/kg/day, is generally sufficient.” Id. at 13:17-21.

           On August 7, 2001, Entremed, Inc. announced that the ’291 patent claims ENMD-0995

    “for treating angiogenic-mediated diseases, including cancer.” The ’291 patent qualifies as prior

    art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. § 102(b), having issued on January

    27, 1998, which is more than a year before the earliest possible priority date.

                   52.     Robert

           Robert discloses that the chemotherapy drug etoposide was administered for 21

    consecutive days in a 28 day cycle. “A group of 17 patients received a 7-day infusion of

    etoposide (schedule A) every 21 days at doses from 30 to 75 mg/m2 per day, and a second group

    of 37 patients a 21-day infusion (schedule B) every 28 days at doses from 18 to 40 mg/m2 per

    day.” Robert at 459. Treatment cycles were repeated on day 21 or day 28 for schedule A and B,

    respectively. Id. at 460. Thus, Robert teaches that the chemotherapy drug is administered for 21

    consecutive days followed by 7 consecutive days of rest in a 28 day cycle.


                                                    57
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 477 of 616 PageID: 8498




            Robert qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 1992, which is more than a year before the earliest possible priority

    date.

                   53.     Samlowski

            Samlowski discloses a phase II trial of the chemotherapy drug gemcitabine and further

    discloses that a total of 26 eligible patients were registered to receive a dose of gemcitabine

    weekly for 3 weeks, followed by a 1 week rest period. Samlowski at 311.

            Samlowski qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a) or § 102(b), having published in 2001.

                   54.     Lee

            Lee discloses a trial of chemoradiation therapy with two drugs during the 21 days of drug

    administration, which consisted of two cycles of chemotherapy with oral etoposide on days 1-21

    and intravenous cisplatin on days 1 and 8 of a 28-day cycle. Lee at 479, 484. Thus, Lee teaches

    that etoposide, a chemotherapy drug, could be administered for 21 consecutive days followed by

    7 days of rest in a 28 day cycle.

            Lee qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 1998, which is more than a year before the earliest possible priority

    date.

                   55.     Chemotherapy 1992

            Chemotherapy 1992 discloses that the chemotherapeutic drug hexamethylmelamine could

    be administered for 21 consecutive days in a 28 day cycle. “Most treatment regimens employ

    [hexamethylmelamine] at a dose of 4 to 12 mg/kg body weight for 14 days to 21 days, with

    cycles repeated at 28- to 42-day intervals.” Chemotherapy 1992 Edition at 401-402. Thus,




                                                     58
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 478 of 616 PageID: 8499




    Chemotherapy 1992 teaches that the chemotherapeutic drug is administered for 21 consecutive

    days followed by 7 consecutive days of rest in a 28 day cycle.

            Chemotherapy 1992 qualifies as prior art to the ’262, ’939 and ’428 patents under at least

    35 U.S.C. § 102(b), having published in 1992, which is more than a year before the earliest

    possible priority date.

                     56.      Weber 1999

            Weber 1999 discloses that patients with resistant myeloma who did not respond to initial

    treatment with thalidomide “were treated with a combination of their previously maximally

    tolerated dose of thalidomide and intermittent dexamethasone.” Weber 1999 at 604a. Weber

    1999 reports that “[partial response] was achieved in 4 of 10 pts. (40%) with primary resistant

    disease and 5 of 16 pts. (31%) with resistant relapse for overall response rates of 50% for

    primary refractory disease and 41% for myeloma in refractory relapse.” Id. Weber 1999 further

    discloses dose titration of thalidomide to determine the maximally tolerated and effective dose of

    the drug for the treatment of multiple myeloma. Id. at 604a.

            Weber 1999 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(b), having published in 1999, which is more than a year before the earliest possible

    priority date.

                     57.      The ’177 patent

            The ’177 patent discloses “compressible starches suitable for use as binders in tablets or

    capsules.” ’177 patent at 1:6-7. The ’177 patent further discloses “a compressible starch, useful

    as a . . . binder-diluent for capsules, which consists essentially of a free-flowing compressible

    starch powder.”        Id. at 3:52-56.   The ’177 patent discloses “an admixture of the above

    compressible starch and an effective amount of a wet granulation binder, e.g., pregelatinized

    starch.” Id. at 4:4-7. The ’177 patent suggests that the properties of the binder—compressible


                                                     59
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 479 of 616 PageID: 8500




    and free-flowing—make it suitable for use in conventional dry dosage capsule-filling methods.

    See id. at 1:34-41.

            The ’177 patent qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(b), having issued in 1985, which is more than a year before the earliest possible

    priority date.

                     58.   Hus

            Hus discloses that thalidomide is an effective drug, with an acceptable degree of toxicity,

    in patients with refractory multiple myeloma. Hus at 404. As rationale for treating refractory or

    relapsed myeloma patients with thalidomide, Hus reported on previous work which had shown

    that “thalidomide inhibits angiogenesis and causes apoptosis of newly created vessels.

    Thalidomide also shows immunomodulatory properties which regulate the secretion of many

    cytokines, such as interleukin (IL)-2, tumor necrosis factor (TNF) and IL-6.” Id. at 404. Among

    those treated, Hus observed “a clinical response . . . in 27 (51%): there was a major response in 7

    patients, a partial response in 12 and a minor response in 8.” Id. Further, Hus reported that

    “[a]fter 12 months of treatment, 6 of our responder patients developed progressive disease: 3 of

    these patients were then successfully treated with VAD. It should be stressed that these patients

    were refractory to VAD before thalidomide treatment.” Id. at 407. Hus further disclosed

    treating multiple myeloma patients as young as 32 and as old as 79 with thalidomide

    monotherapy. Hus at 405.

            Hus qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in April 2001, which is more than a year before the earliest possible

    priority date.




                                                    60
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 480 of 616 PageID: 8501




                   59.     Oken

            Oken discloses a Phase III comparison of accepted treatments for multiple myeloma,

    including melphalan and prednisone (MP), with vincristine, carmustine, melphalan,

    cyclophosphamide, and prednisone (VBMCP). See Oken at 1561. Oken further discloses a

    treatment regimen for multiple myeloma that comprises administering a combination of

    chemotherapeutics for a specific number of consecutive days within certain intervals. Id. at

    1562.   Accordingly, Oken’s treatment regimen comprises an interval wherein the various

    chemotherapeutics are administered for a number of consecutive days, followed by a number of

    days of rest from administration of the chemotherapeutics until the next cycle of treatment.

            Oken qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 1997, which is more than a year before the earliest possible priority

    date.

                   60.     Alkeran 2001 Label

            Alkeran 2001 Label discloses that existing multiple myeloma treatments on the market as

    of the earliest possible priority date of the ’262, ’939 and ’428 patents utilized a cyclical dosing

    regimen comprising an administration period followed by a rest period to allow for recovery.

    Alkeran is indicated for “the palliative treatment of multiple myeloma and for the palliation of

    non-resectable epithelial carcinoma of the ovary.” Alkeran 2001 Label at Indications. The

    Dosage and Administration states that “[t]he usual oral dose is 6 mg (3 tablets) daily. The entire

    daily dose may be given at one time. The dose is adjusted, as required, on the basis of blood

    counts done at approximately weekly intervals. After 2 to 3 weeks of treatment, the drug should

    be discontinued for up to 4 weeks, during which time the blood count should be followed

    carefully.”   Id. at Dosage and Administration.          Other dosing regimens comprising an

    administration period followed by a rest period are further described. Id.


                                                    61
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 481 of 616 PageID: 8502




           Alkeran 2001 Label qualifies as prior art to the ’262, ’939 and ’428 patents under at least

    35 U.S.C. § 102(a), having published in November 2001.

                  61.     Knight

           In 2001, former vice presidential candidate Geraldine Ferraro attended a congressional

    hearing in an effort to persuade lawmakers to increase federal funding for blood cancer research.

    Knight reports that Ms. Ferrero told her story “how her own multiple myeloma is being

    successfully treated with the once-reviled drug thalidomide.” Knight at 1. Knight also reports a

    recent study where “nearly 80 percent of [multiple myeloma] patients responded to the

    combination of thalidomide and the steroid dexamethasone.” Id.

           Knight mentions that the Senate hearing was attended by John Holaday, then the chief

    executive of EntreMed, and John Jackson, then the chairman and chief executive of Celgene.

    Knight at 1. Knight also mentions that EntreMed and Celgene are competitors, providing one

    example where “EntreMed collects royalties on Celgene’s thalidomide sales.” Id. at 2.

           Knight reports that “[n]ew drugs derived from or based on thalidomide could become a

    billion-a-year or even bigger business if they prove effective against not only blood cancers but

    also solid tumors, which are much more common.” Knight also reports that “Celgene calls its

    new compounds IMiDs” that “have shown none of thalidomide’s long list of troubling side

    effects.” Knight quotes Celgene’s Jackson as saying that “I would imagine that in myeloma it

    would replace thalidomide.” Knight at 3-4.

           Knight qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(a), having published on June 25, 2001.

                  62.     Szelenyi

           Szelényi discloses the results of a phase II study of a combination of chemotherapeutic

    agents for the treatment of multiple myeloma. Szelényi at 105. Szelényi states that “[t]he


                                                    62
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 482 of 616 PageID: 8503




    treatment regimen consisted of cyclophosphamide 200 mg/m2 p o or i v day 1-4, adriamycin 30

    mg/m2 i v on day 1 and dexamethasone 40 mg p o day 1-4 (CAD),” which “was repeated every

    three weeks.” Id. Szelényi reports that “[a]ll patients were evaluated for toxicity,” and that

    “[l]eukopenia or thrombocytopenia grade 3 or 4 was observed in 18% and 6% of all treatment

    cycles, respectively.” Id. at 106. Szelényi discloses, however, that “[s]evere thrombocytopenia

    did not compromise the treatment if treatment intervals were prolonged to four weeks.” Id. at

    108.

           Thus, Szelényi discloses a treatment regimen for multiple myeloma that comprises

    administering a combination of chemotherapeutics for a specific number of consecutive days

    within certain intervals.       Accordingly, Szelényi’s treatment regimen comprises an interval

    wherein the various chemotherapeutics are administered for a number of consecutive days,

    followed by a number of days of rest from administration of the chemotherapeutics until the next

    cycle of treatment.         Furthermore, Szelényi states that the observed toxicity of the

    chemotherapeutics can be mitigated without comprising efficacy by modifying the treatment

    interval, particularly by extending the treatment cycle from three to four weeks, i.e., 28 days.

           Szelényi qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C.

    § 102(b), having published in January 2001, which is more than a year before the earliest

    possible priority date.

                   63.        Chu

           Chu discloses, among other things, that “the treatment-free interval between cycles

    should be the shortest possible time necessary for recovery of the most sensitive normal target

    tissue, which is usually the bone marrow” because “long intervals between cycles negatively

    affect dose intensity.” Chu at 292




                                                     63
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 483 of 616 PageID: 8504




           Chu qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(a), having published in November 2001.

                  64.     WO 02/059106

           WO 02/059106 is titled “Isoindole-imide Compounds, Compositions, and Uses Thereof”

    and discloses isoindole-imide compounds such as pomalidomide and their use for treating

    cancer. For example, WO 02/059106 discloses pomalidomide in Formula I and Formula V

    wherein X and Y are C=O, R1 and R2 are H, and n = 0. WO 02/059106 at 6:13-7:13, 13:21-32.

    WO 02/059106 discloses that “[t]he compounds are particularly useful for treating cancers of the

    blood and bone marrow, such as multiple myeloma …” Id at 1:30-31, 21:15-16, 78:9-10, and

    79:14-15. WO 02/059106 also discloses that “[p]referably, the compounds and compositions of

    the invention are administered orally” and “[i]n general, suitable dosage ranges for oral

    administration are about 0.001 milligrams to about 20 milligrams of a compound of the invention

    per kilogram body weight per day, preferably, about 0.7 milligrams to about 6 milligrams, more

    preferably, about 1.5 milligrams to about 4.5 milligrams. In a preferred embodiment, a mammal,

    preferably, a human is orally administered about 0.01 mg to about 1000 mg of a compound of

    the invention per day, more preferably, about 0.1 mg to about 300 mg per day, or about 1 mg to

    about 250 mg in single or divided doses.” Id. at 80:18, 82:30-83:1. WO 02/059106 further

    discloses that “[p]referred unit oral-dosage forms include pills, tablets, and capsules, more

    preferably capsules. Typically such unit-dosage forms will contain about 0.01 mg, 0.1 mg, 1 mg,

    5 mg, 10 mg, 15 mg, 20 mg, 50 mg, 100 mg, 250 mg, or 500 mg of a compound of the invention,

    preferably, from about 5 mg to about 200 mg of compound per unit dosage.” Id. at 83:5-9.

           WO 02/059106 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a), having published in August 2002.




                                                  64
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 484 of 616 PageID: 8505




                   65.    WO 02/064083

           WO 02/064083 is titled “Synthesis of 3-Amino-Thalidomide and its Enantiomers” and

    discloses new and useful analogs of 3-amino-thalidomide (i.e., pomalidomide). WO 02/064083

    at Abstract, 14:4-8; 14:22-15:15. WO 02/064083 lists as assignee The Children’s Medical

    Center Corporation. WO 02/064083 teaches:

           [I]t is clear that angiogenesis plays a major role in the metastasis of cancer. If this
           angiogenic activity could be repressed or eliminated, then the tumor, although
           present, would not grow. In the disease state, prevention of angiogenesis could
           avert the damage caused by the invasion of the new microvascular system.
           Therapies directed at control of the angiogenic processes could lead to the
           abrogation or mitigation of these diseases.

           Angiogenesis has been associated with a number of different types of cancer,
           including solid tumors and blood-borne tumors. Angiogenesis is also associated
           with blood-borne tumors, such as leukemias, lymphomas, multiple myeloma, and
           any of various acute or chronic 15 neoplastic diseases of the bone marrow in
           which unrestrained proliferation of white blood cells occurs, usually accompanied
           by anemia, impaired blood clotting, and enlargement of the lymph nodes, liver
           and spleen. It is believed to that angiogenesis plays a role in the abnormalities in
           the bone marrow that give rise to leukemia and 20 lymphoma tumors and multiple
           myeloma diseases.

    Id. at 9:1-20. WO 02/064083 also teaches that “studies of the S(-) and R(+) enantiomers of 3-

    aminothalidomide, particularly S(-)-3-amino-thalidomide, show that these compounds are as

    potent as inhibitors of angiogenesis. These studies indicate that these compounds are useful for

    the treatment of angiogenesis-associated diseases.        As indicated above, one angiogenesis-

    associated group of diseases is cancer.” Id. at 23:23-24:2. Further, “[e]xamples of specific types

    of cancer which can be treated with the S(-)- and R(+) enantiomers of 3-amino-thalidomide

    include … multiple myeloma.” Id. at 24:6-13. Moreover, “S(-)3-amino-thalidomide showed

    potent antiangiogenic and anti-tumor activity in various in-vito and in-vivo tumor models.” Id. at

    15:8-10.   WO 02/064083 discloses that “[f]or oral administration to humans, a dosage of

    between approximately 0.1 to 300 mg/kg/day, preferably between approximately 0.5 and 50



                                                     65
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 485 of 616 PageID: 8506




    mg/kg/day, and most preferably between approximately 0.1 to 2 mg/kg/day, is generally

    sufficient.” Id. at 18:10-18. Claim 3 of WO 02/064083 discloses “[a] method of inhibiting

    angiogenesis in a human or animal comprising administering to the human or animal with

    undesired angiogenesis an angiogenesis inhibiting amount of 3-amino-thalidomide, wherein the

    stereoisomer consists essentially of S(-)-3-amino-thalidomide or R(+)-3-amino-thalidomide. Id.

    at 34:16-21. Claim 7 states, “[t]he method of Claim 3, wherein the effective amount is from

    about 0.1 and about 1 mg/kg/day.” Id. at 35:5-6. See also id. at claims 5-6. WO 02/064083

    further discloses that pomalidomide was dosed at 50 to 200 mg/kg/day in mice. Id. at 32, Table

    1. WO 02/064083 discloses that “an effective amount” “can be readily determined by an

    appropriately skilled person, taking into account the condition to be treated, the route of

    administration and other relevant factors. Such a person will readily be able to determine a

    suitable dose, mode and frequency of administration.” Id. at 33:7-12.

            WO 02/064083 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a), having published on August 22, 2002, or § 102(e), based on its claim of priority

    to 60/250,219 filed November 30, 2000 and/or its filing date of November 30, 2001. WO

    02/064083 has the same or substantially the same disclosure as U.S. Patent Nos. 8,153,806 and

    7,812,169, which are also prior art to the ’262, ’939 and ’428 patents.

                   66.    WO 02/43720 (“Hwu”)

           WO 02/43720 (“Hwu”) is titled “Compositions and Methods for the Treatment of

    Cancer.” Hwu discloses compositions comprising pomalidomide for the treatment of cancer.

    For example, Hwu discloses that “[p]referred thalidomide derivatives are the amino analogues of

    thalidomide such as amino-thalidomide,” which includes pomalidomide. Hwu at 19:12-13.

    Hwu further discloses that the compositions can be administered in a capsule form including

    excipients. Id. at 32:7, 32:29-33:1-5. Suitable excipients include fillers such as mannitol and


                                                    66
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 486 of 616 PageID: 8507




    pre-gelatinized starch. Id. at 36:7-10. Hwu further discloses that compositions containing a

    thalidomide derivative can administered in combination with dexamethasone. Id at 22:10-16;

    24:16.

             Hwu qualifies as prior art to the ’262, ’939, ’428 and ’427 patents under at least 35

    U.S.C. § 102(a), having published on June 6, 2002, or § 102(e), based on its claim of priority to

    60/250,130 filed December 1, 2000 and/or its filing date of December 3, 2001.

                     67.   Hideshima Abstract

             Hideshima Abstract concludes that “Thal and the IMiDs therefore represent a new

    treatment paradigm targeting both the tumor cell and the microenvironment to overcome

    classical drug resistance and achieve improved outcome in MM.” Hideshima Abstract at 304a.

             Hideshima qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(b), having published in 2000, which is more than a year before the earliest possible

    priority date.

                     68.   FDA Guideline for Industry

             FDA Guideline for Industry discloses guidance for performing studies in life-threating

    diseases, such as cancer. FDA Guideline for Industry at 5-6. FDA Guideline for Industry

    teaches that “[p]arallel dose-response study designs with placebo, or placebo-controlled titration

    study designs (very effective designs, typically used in studies of angina, depression,

    hypertension, etc.) would not be acceptable in the study of some conditions, such as life-

    threatening infections or potentially curable tumors, at least if there were effective treatments

    known.” Id. at 5. Furthermore, “because in those therapeutic areas considerable toxicity could

    be accepted, relatively high doses of drugs are usually chosen to achieve the greatest possible

    beneficial effect rapidly.” Id. FDA Guideline for Industry further discloses that “the choice of

    study design and study population in dose-response trials will depend on the phase of


                                                   67
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 487 of 616 PageID: 8508




    development, the therapeutic indication under investigation, and the severity of the disease in the

    patient population of interest. For example, the lack of appropriate salvage therapy for life-

    threatening or serious conditions with irreversible outcomes may ethically preclude conduct of

    studies at doses below the maximum tolerated dose.” Id. at 7.

            FDA Guideline for Industry qualifies as prior art to the ’262, ’939 and ’428 patents under

    at least 35 U.S.C. § 102(b), having published in 1994, which is more than a year before the

    earliest possible priority date.

                    69.     Storer

            Storer discloses that phase I clinical trials are used to estimate the maximum tolerable

    dose (MTD) of a new cancer drug. Storer at 925. Storer further discloses that these trials are

    typically implemented ad hoc with a small patient population where the MTD is found during

    dose escalation. Id. “Escalation continues until the number of patients experiencing a given

    degree of toxicity meets some set criterion, at which point the stopping dose or the next lower

    dose is taken as the MTD.” Id

            Storer qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 1989, which is more than a year before the earliest possible priority

    date.

                    70.     Adjei

            Adjei discloses a phase I study using a potential anticancer agent. Adjei at 1871.

    Twenty patients with solid tumors received 92 courses of escalating doses given orally twice a

    day (b.i.d.) for 7 days out of every 3 weeks. Id. Based on observed gastrointestinal toxicity

    (nausea, vomiting, and diarrhea) the maximum tolerated dose (MTD) was found to be 350 mg

    b.i.d. for subsequent studies. Id.




                                                    68
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 488 of 616 PageID: 8509




            Adjei qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 2000, which is more than a year before the earliest possible priority

    date.

                   71.     Greco

            Greco discloses the phase I study using oral etoposide. Greco at 305. Fifty-two patients

    with advanced cancer who were resistant to all standard therapy were administered oral

    etoposide for 21 consecutive days in varying dosage. Id. The MTD was determined to be 50

    mg/m2/d with myelosuppression as the dose-limiting toxicity. Id.

            Greco qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 1991, which is more than a year before the earliest possible priority

    date.

                   72.     Zangari 2001

            Zangari 2001 discloses a phase I study of lenalidomide (i.e. CC5013) in multiple

    myeloma patients who had relapsed after high dose chemotherapy. Zangari 2001, Abstract

    #3226. Zangari 2001 further discloses that 5 to 50 mg of lenalidomide was administered to

    patients for 4 weeks. Id. The maximum dose allowed in this study was 50 mg/day. Id.

            Zangari 2001 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. §§ 102(a), and/or 102(b), having been presented publicly at the 43rd Annual Meeting of

    the American Society of Hematology on December 7-11, 2001.

                   73.     Friedman

            Friedman provides guidance in performing clinic trials of cancer drugs. Friedman

    teaches the use of Phase I studies, Phase II studies, Phase III trials, Phase IV trials, and

    combinations thereof to determine safe and efficacious doses of potential new drugs. Friedman at

    3-5. Friedman states that:


                                                   69
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 489 of 616 PageID: 8510




            Most phase I designs are relatively simple. One of the first steps in evaluating
            drugs is to estimate how large a dose can be given before unacceptable toxicity is
            experienced by patients. This dose is usually referred to as the maximally
            tolerated dose, or MTD. Much of the literature has discussed how to extrapolate
            animal model data to the starting dose in humans or how to step-up the dose
            levels to achieve the MTD. As Storer and DeMets describe, there is a sparsity of
            phase I design literature; somewhat surprising since the goals are not dissimilar
            from those of bioassay methods for which a large literature exists.

            In estimating the MTD in cancer drug development, the investigator usually starts
            with a very low dose and escalates the dose until a prespecified level of toxicity in
            patients is obtained. Typically, a small number of patients, usually three, are
            entered sequentially at a particular dose. If no specified level of toxicity is
            observed, the next predefined higher dose level is used. If unacceptable toxicity is
            observed in any of the three patients, an additional number of patients, usually
            three, are treated at the same dose. If no further toxicity is seen, the dose is
            escalated to the next higher dose. If additional unacceptable toxicity is observed,
            then the dose escalation is terminated and that dose, or perhaps the previous dose,
            is declared to be the MTD. This particular design assumes that the MTD occurs
            when approximately one third of the patients experience unacceptable toxicity.
            Variations of this design exist, but most are similar.

    Id. at 3-4.
            Friedman qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C.

    § 102(b), having published in 1998, which is more than a year before the earliest possible

    priority date.

                     74.   Fuse

            Fuse discloses that “Phase 1 studies are conducted to characterize the toxic effects of

    drugs and to determine the maximal tolerated dose (MTD). One-tenth of the dose lethal to 10%

    of the mice (LD10) is often used as a starting dose and the dose is gradually increased by

    modified Fibonacci steps.      The same strategy is often used regardless of the mechanism

    responsible for the cytotoxicity to tumor cells. The MTD must be administered to achieve the

    maximum therapeutic effects of most anti-cancer drugs used in clinical therapy.” Fuse at 133-

    134. Fuse discusses methods for predicting the human MTD based on pharmacokinetic and

    pharmacodynamics consideration. See generally Fuse.


                                                     70
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 490 of 616 PageID: 8511




            Fuse qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 1995, which is more than a year before the earliest possible priority

    date.

                   75.     Collins

            Collins generally discloses using in vivo models and pharmacology studies to develop

    phase I trials, and provides examples of typically phase I procedures for anticancer drugs. For

    example, Collins discloses that “since clinical pharmacokinetic measurements are already part of

    many phase I trials, human data could be directly compared with mouse data if mouse

    pharmacology studies were completed before clinical trials were initiated. Once the starting dose

    in a phase I clinical trial has been evaluated, subsequent doses are escalated until the maximum

    tolerated dose is reached. The rate of escalation is empirically defined by a modified Fibonacci

    series. This universal escalation scheme is applied to all drugs, with no modifications based upon

    pharmacology or other factors.” Collins at 73. Collins qualifies as prior art to the ’262, ’939 and

    ’428 patents under at least 35 U.S.C. § 102(b), having published in 1986, which is more than a

    year before the earliest possible priority date.

                   76.     Barlogie 2001

            Barlogie 2001 discloses that thalidomide had shown “significant activity in refractory

    multiple myeloma,” based on a follow up Phase II trial. Barlogie 2001 at 250. Barlogie 2001

    teaches that “available clinical trial information involving at least 20 patients confirms that

    thalidomide is active in one third of patients in single agent trials for refractory disease, with

    response rates increasing to 50% to 60% in combination with dexamethasone and to as high as

    80% in combination with dexamethasone and chemotherapy.” Id.               Barlogie 2001 further

    discloses that “[s]even single agent [thalidomide] trials in refractory disease showed an overall

    response rate (PPR > 50%) of 36% among 352 patients with available information. The addition


                                                       71
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 491 of 616 PageID: 8512




    of dexamethasone increases the response rate beyond 50%.” Id. at 256-57. Barlogie 2001 notes

    that “[n]ewer, more potent, and less toxic derivatives of thalidomide are being evaluated.” Id. at

    250.

              Barlogie 2001 qualifies as prior art under 35 U.S.C. § 102(b), as it published in July

    2001, over a year prior to the earlies possible priority date.

                     77.     Dredge/Marriott

              Dredge/Marriott discloses that pomalidomide (i.e. CC-4408 (ACTIMID™)) “has recently

    been found to possess an acceptable safety profile in a phase I trial for relapsed/refractory

    multiple myeloma,” and that it “has an acceptable toxicity profile with antitumor activity and

    should be evaluated in future phase II studies in hematological and solid tumor malignancies.”

    Dredge/Marriott at 433-34.

              Dredge/Marriott published in 2002 and qualifies as prior art under 35 U.S.C. § 102(a) or

    102(b).

                     78.     Smith II

              Smith II discloses that phase I trials “are designed to estimate the MTD, with the usually

    unstated assumption that this dose would have the greatest chance of therapeutic efficacy with

    acceptable toxicity. Efficacy of the agent given at MTD would be evaluated in a subsequent

    phase II trial.” Smith II at 288.

              Smith II qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 1996, which is more than a year before the earliest possible priority

    date.

                     79.     EORTC

              EORTC discloses that “[a]t the start of a phase I study patients are deliberately treated at

    what is predicted to be a non-toxic and often non-therapeutic dose. This is usually l/l0th of the


                                                       72
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 492 of 616 PageID: 8513




    dose lethal to 10% of mice so treated (the LD10,), with the drug given by the same schedule and

    the dose expressed in units of mass/surface area (e.g. mg/m2). Provided toxicity is not observed

    at the starting dose, doses are then escalated until side-effects are encountered which arc deemed

    to be dose-limiting. A dose is then selected which is considered safe for phase II trials.” EORTC

    at 1083.

            EORTC qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 1987, which is more than a year before the earliest possible priority

    date.

                   80.     Rubinstein

            Rubinstein discloses that “[t]he objective of a phase I trial is to determine the appropriate

    dosage of an agent or combination to be taken into further study and to provide initial

    pharmacologic and pharmacokinetic studies. It is generally assumed, at this stage of testing, that

    increased dose is associated with increased chance of clinical efficacy. Therefore, the phase I

    trial is designed as a dose-escalation study to determine the maximum tolerable dosage (MTD),

    that is, the maximum dose associated with an acceptable level of dose-limiting toxicity (DLT--

    usually defined to be grade 3 or above toxicity, excepting grade 3 neutropenia unaccompanied by

    either fever or infection). This MTD is then taken into further testing.” Rubinstein at 1.

    Rubinstein further discloses standard phase I designs to determine MTD. See generally,

    Rubinstein.

            Rubinstein qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a), having published in 2003.

                   81.     Singhal II

            Singhal II discloses that   “[t]halidomide   inhibits the production of tumor necrosis factor

    (TNF-α), interleukin 6 (IL-6), IL-10, and IL-12. Thalidomide enhances the production of IL-2,


                                                         73
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 493 of 616 PageID: 8514




    interferon, IL-4, and IL-5. It increases the total lymphocyte and the CD4+ and CD8+ T-cell

    numbers and costimulates T-lymphocytes. Thalidomide also augments natural killer cell

    cytotoxicity in myeloma and inhibits angiogenesis. Recently, it has also been found to inhibit

    nuclear factor–B (NF-ĸB). Thalidomide analogs and bortezomib share the above described

    properties of thalidomide to varying degrees. They induce the apoptosis of myeloma cells, inhibit

    the upregulation of IL-6, overcome IL-6–mediated protection against dexamethasone-induced

    apoptosis of myeloma cells, and inhibit TNF-α–induced NF-ĸB production.” Singhal II at 227.

    Singhal II further discloses that CC-5013 (i.e. lenalidomide) is being investigated for treating

    myeloma, or has strong preclinical evidence of antimyeloma activity. Id. at 226. Singhal II

    teaches that “[o]ur long-term experience (2 years) with CC-5013 in a single patient treated on a

    compassionate-use protocol revealed consistent myelosuppression at a daily dose of 15 mg.

    Initially, the disease responded to 5 mg, then to 10 mg when progression occurred on 5 mg, and

    then to 15 mg when progression occurred on 10 mg. The combination of 10 mg CC-5013 and

    alternate-day prednisone therapy worked well for a period when 15 mg could not be tolerated.”

    Id. at 229.

            Singhal II qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C.

    § 102(a), having published in April 2003.

                   82.     Barlogie 2003

            Barlogie 2003 discloses that “based on the increased potency and reduced toxicity profile

    of CC-5013 (i.e. lenalidomide) compared with thalidomide, a study of CC-5013 in patients with

    relapsed/refractory disease following transplantation was initiated. Patients are randomized to

    CC-5013 25 mg daily for 20 days versus CC-5013 50 mg every other day for 10 days.

    Preliminary results indicate the superiority of the 25-mg arm, with 40% of patients randomized




                                                     74
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 494 of 616 PageID: 8515




    to that arm experiencing a paraprotein reduction of 50% or greater. These preliminary results

    corroborate the role for thalidomide and CC-5013 in relapsed/refractory and newly diagnosed

    multiple myeloma based on the UAMS phase II study as well as several other studies of these

    agents outside of UAMS.” Barlogie 2003 at 33.

           Barlogie 2003 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a), having published in October 2003.

                  83.     Richardson 2006

           Richardson 2006 discloses a phase 2 study of lenalidomide for patients with relapsed or

    relapsed and refractory multiple myeloma. Richardson 2006 further discloses that “patients were

    randomized to receive either 30 mg once-daily or 15 mg twice-daily oral lenalidomide for 21

    days of every 28-day cycle. Patients with progressive or stable disease after 2 cycles received

    dexamethasone.” Richardson 2006 at 3458.

           Richardson 2006 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a), having published in July 2006.

                  84.     Alexanian

           Alexanian discloses the successful treatment of multiple myeloma patients with the

    combination of thalidomide and dexamethasone after intensive previous treatment for multiple

    myeloma. Alexanian at 1116-1117. Alexanian qualifies as prior art to the ’262, ’939 and ’428

    patents under at least 35 U.S.C. § 102(a), having been received for publication in November

    2001, accepted for publication in February 2002, and published on July 7, 2002.

                  85.     Kyle

           Kyle discloses treatment with thalidomide and dexamethasone in patients with active,

    previously untreated multiple myeloma. Kyle at 583. “Thalidomide was administered in an initial

    dosage of 200 mg/d for 2 weeks and then increased as tolerated (in 200-mg increments at 2-week


                                                    75
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 495 of 616 PageID: 8516




    intervals) to a maximum daily dose of 800 mg. Dexamethasone was given orally in a dosage of

    40 mg/d on days 1 through 4, 9 through 12, and 17 through 20 in odd cycles and 40 mg/d on

    days 1 through 4 in even cycles at monthly intervals.” Id. Kyle further discloses that “[t]he

    addition of dexamethasone to thalidomide may produce a response in patients who are refractory

    to thalidomide” and “[d]examethasone plus thalidomide produces an objective response in

    approximately three fourths of previously untreated MM patients.” Id. at 587. Kyle also discloses

    that “[p]atients with relapsed myeloma were treated with thalidomide dosed at 200 mg/d, with

    200-mg escalations every 2 weeks to a maximum daily dose of 800 mg. Prior chemotherapy had

    failed and five (16%) patients had experienced relapse following stem cell transplantation. Ten

    (38%) of the 26 patients who had received at least two cycles of therapy obtained a response” Id.

    at 583.

              Kyle qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(a), having published in December 2001.

                     86.    Zangari 2002

              Zangari 2002 discloses that “thalidomide has proven activity in refractory multiple

    myeloma (MM)…” Zangari 2002 at 1168. Zangari 2002 qualifies as prior art to the ’262, ’939

    and ’428 patents under at least 35 U.S.C. § 102(a), having published in August 2002.

                     87.    Jönsson

              Jönsson discloses the thalidomide derivative pomalidomide at Table 1, compound 7.

    Jönsson at 524. Jönsson further discloses that pomalidomide was known to be less teratogenic

    than thalidomide. See Id. at 523-24. Jönsson qualifies as prior art to the ’262, ’939 and ’428

    patents under at least 35 U.S.C. § 102(b), having published in 1972, which is more than a year

    before the earliest possible priority date.




                                                     76
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 496 of 616 PageID: 8517




                   88.     Adler

            Adler reports that, as of December 1994, clinical trials of thalidomide for patients with

    certain cancers had been planned, including advanced Kaposi’s sarcoma and melanoma, among

    others. Adler at 424. Adler also reports that Andrulis Pharmaceuticals Corp., one of the few U.S.

    manufacturers of thalidomide at that time, was involved in a number of thalidomide clinical

    trials. Id. at 425. Adler further reports that Celgene was developing drugs that “mimic

    thalidomide.” Id.

            Adler qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 1994, which is more than a year before the earliest possible priority

    date.

                   89.     Bor

            Bor discloses the historical developments associated with thalidomide. See generally,

    Bor. Bor qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 1995, which is more than a year before the earliest possible priority

    date.

                   90.     Lipkin

            Lipkin discloses the historical developments associated with thalidomide and its

    derivatives. See generally, Lipkin. Lipkin teaches that “[i]n designing these new molecules,

    Muller and Stirling said, they improved the potency of the portion of thalidomide exhibiting

    medicinal properties and removed the segment causing birth defects.” Id. at 171.

            Lipkin qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 1995, which is more than a year before the earliest possible priority

    date.




                                                    77
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 497 of 616 PageID: 8518




                     91.   Tsenova 2002

            Tsenova 2002 cites to Davies (reference 9) and discloses that IMiD3 is indicated to be α-

    3-aminophthalimido-glutarimide (i.e. pomalidomide).          Tsenova 2002 at 1889.         However,

    Tsenova 2002 incorrectly identified IMiD3 as α-3-aminophthalimido-glutarimide (i.e.,

    pomalidomide), which was corrected by way of an erratum which identifies IMiD3 as [3-(4-

    amino-1-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione]” (i.e., lenalidomide). See Tsenova

    Erratum.

            Tsenova 2002 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a), having published in June 2002.

                     92.   Stirling II

            Stirling II discloses that thalomid was initially marketed as a sedative and that clinical

    trials of thalidomide for patients with certain cancers had been planned. “The National Cancer

    Institute has several studies ongoing or planned to test the usefulness of thalidomide in various

    cancers conditions, e.g., cancer of the prostate and breast, and Kaposi’s sarcoma.” Stirling II at

    312.

            Stirling II qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C.

    § 102(b), having published in 1992, which is more than a year before the earliest possible

    priority date.

                     93.   Richardson V

            Richardson V discloses that “the IMiDs appear to have significantly greater potency than

    thalidomide, with a potentially more favorable toxicity profile. On this basis, phase I studies of

    CC-5013, also known as IMiD 3, are now under way in patients with refractory or relapsed

    multiple myeloma, and preliminary results are encouraging.” Richardson V at 645-646.

    Richardson V further discloses:


                                                     78
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 498 of 616 PageID: 8519




            Although thalidomide was initially used to treat multiple myeloma because of its
            antiangiogenic effects, the mechanism of its antimyeloma activity appears to be
            more complex (Figure 2). Preclinical studies of thalidomide and its potent analogs
            (also known as immunomodulatory drugs, IMiDs) suggest that these drugs act
            against myeloma in several ways. First, there appears to be a direct effect on the
            myeloma cell and/or bone marrow stromal cell, which inhibits tumor growth and
            survival. Second, adhesion of myeloma cells to bone marrow stromal cells
            (BMSCs) triggers secretion of cytokines, which augment myeloma cell growth and
            survival (59-61) and confer drug resistance (62); importantly, thalidomide
            modulates adhesive interactions (14) and thereby may alter tumor cell growth,
            survival, and drug resistance. Third, cytokines secreted into the bone marrow
            microenvironment by myeloma cells and/or BMSCs, such as IL-6, IL-1,8, IL-10,
            and TNF-a may augment myeloma cell growth and survival (61, 63), and
            thalidomide may alter their secretion and bioactivity (64). Fourth, thalidomide
            decreases the secretion of VEGF, IL-6 (65), and BFGF by myeloma and/or
            BMSCs.

    Id. at 635-636.

            Richardson V qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a), having published in 2002.

                      94.   Vogelsang

            Vogelsang discloses that a group from Johns Hopkins University led by Georgia

    Vogelsang reported that thalidomide was useful for the treatment of chronic graft-versus-host

    disease (“GVHD”). See generally, Vogelsang.

            Vogelsang qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(b), having published in 1997, which is more than a year before the earliest possible

    priority date.

                      95.   Sampaio 1991

            Sampaio 1991 discloses that thalidomide selectively inhibits TNF-α. Sampaio 1991 at

    699. Sampaio 1991 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(b), having published in 1991, which is more than a year before the earliest possible

    priority date.



                                                    79
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 499 of 616 PageID: 8520




                     96.   Sampaio 1992

            Sampaio 1992 discloses that thalidomide inhibits TNF-α. Sampaio 1992 at 1729.

    Sampaio 1992 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 1992, which is more than a year before the earliest possible priority

    date.

                     97.   D’Amato 1994

            D’Amato 1994 discloses that thalidomide is a potent angiogenesis inhibitor in vivo and

    that “the ability of thalidomide to inhibit angiogenesis induced by pharmacologic doses of bFGF

    supports the hypothesis that thalidomide directly inhibits an essential component of angiogenesis

    and does not operate through effects on TNF-a production.” D’Amato 1994 at 4085.

            D’Amato 1994 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(b), having published in 1994, which is more than a year before the earliest possible

    priority date.

                     98.   Olson

            Olson discloses a study in which “[t]wenty-one patients with fourteen types of tumor

    [including multiple myeloma] were treated with thalidomide for 1 to 34 weeks (total dose 4.2 to

    354.0 Gm.) without objective evidence of tumor regression.” Olson 296. Olson concludes “that

    further trials of this drug in tumors not sensitive to other agents, especially tumors of

    mesenchymal origin, and its use in conjunction with x-ray therapy, is warranted.” Olson at 297.

            Olsen qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 1994, which is more than a year before the earliest possible priority

    date.




                                                   80
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 500 of 616 PageID: 8521




                     99.    Rajkumar 2000

            Rajkumar 2000 discloses that “[r]ecent evidence suggests that angiogenesis is increased

    in multiple myeloma and has prognostic value in the disease. Based on the increased

    angiogenesis observed in myeloma, thalidomide (Thalomid) has been studied as antiangiogenic

    therapy. Although its mechanism of action in myeloma is unclear, several trials show that

    thalidomide is active in 25% to 35% of patients with relapsed myeloma. Since many patients

    who respond have failed other active regimens, including transplantation, these results are

    impressive.” Rajkumar 2000 at 11.

            Rajkumar 2000 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(b), having published in 2000, which is more than a year before the earliest possible

    priority date.

                     100.   He Abstract

            He Abstract discloses that Vogelsang’s group considered six thalidomide derivatives,

    including 3-amino-thalidomide (i.e. pomalidomide), in an effort to find a thalidomide derivative

    having improved pharmacological properties. See generally, He Abstract. The name, 3-

    aminothalidomide (aka, 3-azathalidomide), is based on the numbering of the phthalimide ring.

    Id.

            He Abstract qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(b), having published in 1993, which is more than a year before the earliest possible

    priority date.

                     101.   Schey Report

            Schey Report discloses that Celgene announced “that its … immunomodulatory drug

    Actimid (i.e. CC-4047, [pomalidomide]) demonstrated anti-tumor activity in multiple myeloma

    and exhibited an acceptable toxicity profile, according to an interim analysis of an ongoing, 18-


                                                   81
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 501 of 616 PageID: 8522




    patient phase I/II trial testing the drug. Celgene reported the results at the International Society

    for Experimental Hematology meeting in Montreal. The company previously had tested Actimid

    only in healthy volunteers.” Schey Report at 1. Schey Report further discloses that in the dose-

    escalating phase I/II trial, pomalidomide was administered to 18 relapsed or refractory multiple

    myeloma patients. Id. at 1.

            Schey Report qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35

    U.S.C. § 102(a), having published in July 2002.

                   102.    EntreMed Press Release (Aug. 7, 2001)

            EntreMed Press Release (Aug. 7, 2001) discloses that EntreMed selected ENMD 0995

    (i.e., 3-amino-thalidomide or pomalidomide) for further development with respect to the

    treatment of myeloma. EntreMed announced that it had reached a supply agreement with respect

    to ENMD 0995 (i.e., pomalidomide) to support preclinical studies because of its favorable

    profile as a potent anti-angiogenic and anti-tumor properties.

            EntreMed Press Release (Aug. 7, 2001) qualifies as prior art to the ’262, ’939 and ’428

    patents under at least U.S.C. § 102(a), having published in August 2001.

                   103.    Moreira

            Moreira discloses that thalidomide enhances TNF-α mRNA degradation.Moreira at

    1675. Moreira qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 1993, which is more than a year before the earliest possible priority

    date.

                   104.    Muller 1997

            Muller 1997 discloses that enantiomeric forms of thalidomide and EM12 had been

    isolated and determined to undergo extensive racemization in vitro and in vivo. Muller 1997 at

    22. Muller 1997 qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C.


                                                    82
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 502 of 616 PageID: 8523




    § 102(b), having published in 1997, which is more than a year before the earliest possible

    priority date.

                     105.     Heger

            Heger discloses a study that enantiomeric forms of thalidomide and EM12 had been

    isolated and determined to undergo extensive racemization in vitro and in vivo. Heger at 117.

    Heger qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. § 102(b),

    having published in 1994, which is more than a year before the earliest possible priority date.

                     106.     Smith I

            Smith I discloses the chemical structure of pomalidomide (i.e. 4-amino-thalidomide). The

    name 4-amino-thalidomide is based on the numbering of the isoindoline ring. Smith I at 202.

            Smith I qualifies as prior art to the ’262, ’939 and ’428 patents under at least 35 U.S.C. §

    102(b), having published in 1965, which is more than a year before the earliest possible priority

    date.

                     107.     Edwards

            Edwards discloses the historical developments associated with thalidomide. See

    generally, Edwards. Edwards qualifies as prior art to the ’262, ’939 and ’428 patents under at

    least 35 U.S.C. § 102(b), having published in 1987, which is more than a year before the earliest

    possible priority date.

                     108.     The ʼ791 publication

            The ʼ791 publication is titled “Methods for treating cutaneous lupus using

    aminoisoindoline compounds.” The ʼ791 publication teaches pharmaceutical compositions and

    methods of treating, preventing and/or managing cutaneous lupus by the administration of

    compounds such as 4-(amino)-2-(2,6-dioxo(3 -piperidyl))-isoindoline-l ,3-dione (pomalidomide).

    ʼ791 publication at ¶¶ [0002]-[0003].


                                                     83
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 503 of 616 PageID: 8524




            The ʼ791 publication teaches that the pharmaceutical compositions may be oral dosage

    forms, including oral capsules. Id. at ¶ [0119]. Tablets and capsules are the most advantageous

    oral dosage forms due to their ease of administration. Id. at [0120]. Suitable excipients for oral

    dosage forms include starches, diluents and lubricants. Id. at [0120]-[0122].

            The ʼ791 publication also teaches that lactose-free oral dosage forms may contain fillers,

    such as pregelatinized starch or mannitol and that oral dosage forms may contain various

    lubricants, including magnesium stearate and silica gel. Id. at ¶¶ [0112], [0124], [0127]. The

    ʼ791 publication teaches a range of 0.1 mg to 5 mg pomalidomide per day and, specifically, that

    the daily dose of pomalidomide may be 0.1, 1, 2, 5, 10 or 25 mg per day. Id. at ¶ [0096], claim

    29.

            The ʼ791 publication qualifies as prior art to the ʼ427 patent under at least 35 U.S.C.

    § 102(b), having published in July 2007, which is more than a year before the earliest possible

    priority date.

                     109.   The ʼ733 patent

            The ʼ733 patent, entitled “Formulations for pharmaceutical agents ionizable as free acids

    or free bases,” lists Narmada Shenoy, Waranush Shorasuchart, and Arun Koparkar as its

    inventors. It is assigned on the face of the patent to Sugen, Inc. The ʼ733 patent teaches

    pharmaceutical compounds that may be formulated, inter alia, as oral dosage forms. ʼ733 patent

    at 150:17. Oral formulations may comprise, e.g., one or more pharmaceutically acceptable fillers,

    diluents and lubricants. Id. at 150:31-39. Suitable diluents include pre-gelatinized starch and

    mannitol, as well as combinations of diluents. Id. at 150:49-51. Suitable lubricants include

    magnesium stearate and sodium stearyl fumarate. Id. at 150:66 – 151:3.

            The oral dosage forms may also include flow enhancers, such as colloidal silicon dioxide.

    Id. at 151:3-6. Pharmaceutical formulations can be prepared in push-fit capsules. Id. at 157:45-


                                                   84
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 504 of 616 PageID: 8525




    52. Capsules may contain active ingredient in admixture with filler, binder and/or lubricant. Id. at

    157:48-51.

            Lactose-free capsules were prepared, which included pregelatinized starch, mannitol,

    croscarmellose sodium and magnesium stearate. Id. at Example 6 and Table 9, 252:10-61. The

    ʼ733 Patent teaches that granulations can be encapsulated in, e.g. size 0, 1, 2, 3 or 4 capsules. Id.

    at 252:64-67.

            The ʼ733 patent qualifies as prior art to the ʼ427 patent under at least 35 U.S.C. §§ 102(a)

    and 102(b), having issued in April 2005, which is more than a year before the earliest possible

    priority date.

    II.     BASIS OF DEFENDANTS’ CONTENTION THAT THE ASSERTED CLAIMS OF
            THE ZELDIS PATENTS ARE INVALID

            Pursuant to L. Pat. R. 3.3 and 3.6(c), Defendants provide Plaintiff with the following

    written bases for its invalidity contentions with respect to the asserted claims of the ’262, ’939

    and ’428 patents, referred to collectively as the Zeldis Patents.

            A.       Priority Date

                     1.    ’262 Patent Priority Date

            The ’262 patent, entitled “Methods For Treating Multiple Myeloma Using 4-(amino)-2-

    (2,6-dioxo(3-piperidyl))-isoindoline-1,3-dione,” issued on June 12, 2012 from Application No.

    12/229,074 (“the ’074 application”), filed August 19, 2008. Defendants contend August 19,

    2008 is the earliest effective filing date of the asserted claims. According to the ’262 patent, the

    ’074 application purports to be a division of application No. 10/438,213, filed on May 15, 2003,

    now Patent No. 7,968,569, which purports to claim the benefit of U.S. Provisional Patent

    Application No. 60/380,842, filed on May 17, 2002, and also U.S. Provisional Patent Application




                                                     85
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 505 of 616 PageID: 8526




    No. 60/424,600, filed on Nov. 6, 2002. The earliest possible priority date for the aforementioned

    patent is May 17, 2002, which is the date one of the provisional applications was filed.

           However, Defendants dispute that any of the claims of the ’262 patent are entitled to

    priority to U.S. Patent Appl. No. 10/438,213; U.S. Provisional Patent Application No.

    60/380,842; and/or U.S. Provisional Patent Application No. 60/424,600. None of these earlier

    filed applications disclose the claimed invention in the manner required by 35 U.S.C. § 112(a).

    This contention is further supported in Sections II. E and II. F. For example, neither U.S. Patent

    Appl. No. 10/438,213; nor U.S. Provisional Patent Application No. 60/380,842; nor U.S.

    Provisional Patent Application No. 60/424,600 provide sufficient written description and/or

    enablement support for the asserted claims of the ’262 patent. For example, there is insufficient

    written description support in any of these earlier filed applications for the ’262 patent’s claim

    elements “treating multiple myeloma;” “from about 1mg to about 5mg per day of the compound

    having the formula” depicted; “a pharmaceutically acceptable salt, solvate or stereoisomer

    thereof for 21 consecutive days followed by seven consecutive days of rest from administration

    of said compound;” “40 mg of dexamethasone;” “wherein the compound is administered in an

    amount of about 4 mg per day;” “wherein the compound is administered in an amount of about 3

    mg per day;” “wherein the compound is administered in an amount of about 2 mg per day;”

    “wherein the compound is administered in an amount of about 1 mg per day;” “wherein the

    dexamethasone is orally administered in an amount of 40 mg once daily on days 1, 8, 15 and 22

    of each 28 day cycle;” “wherein the dexamethasone is orally administered in an amount of about

    40 mg once a week of each 28 day cycle;” “wherein the compound is administered in a capsule;”

    “wherein the compound is administered orally in a capsule of 1 mg, 2 mg, 3 mg, or 4 mg;”

    “wherein the capsule comprises the compound, mannitol and pre-gelatinized starch.” Thus,




                                                    86
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 506 of 616 PageID: 8527




    Defendants contend that disclosures prior to the filing of the ’262 patent on August 19, 2008 are

    prior art to the ’262 patent under at least 35 U.S.C. §§ 102(a), (b), (e), (f) and/or (g); that

    disclosures prior to the filing of U.S. Provisional Patent Application No. 60/424,600 on Nov 6,

    2002 are prior art to the ’262 patent under at least 35 U.S.C. §§ 102(a), (b), (e) (f), or (g); and

    that disclosures prior to the filing of U.S. Provisional Patent Application No. 60/380,842 on May

    17, 2002 are prior art to the ’262 patent under at least 35 U.S.C. §§ 102(a), (b), (e), (f) or (g).

           Defendants further contend that the named inventor on the face of the ’262 patent is

    Jerome B. Zeldis did not himself invent the claimed subject matter, and that he cannot establish

    an earlier day of invention for the claimed subject matter.

                   2.      ’939 Patent Priority Date

           The ’939 patent, entitled “Methods for treating multiple myeloma with 4-(amino)-2-(2,6-

    dioxo(3-piperidyl))-isoindoline-1,3-dione” issued on March 18, 2014 from Application No.

    13/782,728 (“the ’728 application”), filed March 1, 2013. Defendants contend March 1, 2013 is

    the earliest effective filing date of the asserted claims. According to the ’939 patent, the ’728

    application purports to be a continuation of U.S. patent application Ser. No. 13/488,888, filed

    June 5, 2012, which purports to be a continuation of U.S. patent application Ser. No. 12/640,702,

    filed Dec. 17, 2009, now U.S. Pat. No. 8,198,306, which purports to be a continuation

    application of U.S. patent application Ser. No. 10/438,213, filed May 15, 2003, now U.S. Pat.

    No. 7,968,569, which purports to claim the benefit of U.S. provisional application Nos.

    60/380,842, filed May 17, 2002, and 60/424,600, filed Nov. 6, 2002 The earliest possible priority

    date for the ’939 patent is May 17, 2002, which is the date one of the provisional applications

    was filed.

           However, Defendants dispute that any of the claims of the ’939 patent are entitled to

    priority to U.S. Patent Appl. No. 13/782,728; U.S. Provisional Patent Application No.


                                                      87
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 507 of 616 PageID: 8528




    60/380,842 and/or U.S. Provisional Patent Application No. 60/424,600. None of these earlier

    filed applications disclose the claimed invention in the manner required by 35 U.S.C. § 112(a).

    This contention is further supported in Sections II. E and II. F. For example, neither U.S. Patent

    Appl. No. 13/782,728; nor U.S. Provisional Patent Application No. 60/380,842; nor U.S.

    Provisional Patent Application No. 60/424,600 provide sufficient written description and/or

    enablement support for the asserted claims of the ’939 patent. For example, there is insufficient

    written description support in any of these earlier filed applications for the ’939 patent’s claim

    elements “treating multiple myeloma;” “from about 1mg to about 5mg per day of the compound

    having the formula” depicted; “a pharmaceutically acceptable salt, solvate or stereoisomer

    thereof wherein the compound is administered in one or more cycles, each of which comprises

    administering the compound for a period of time followed by a period of rest;” “40 mg of

    dexamethasone;” “wherein the compound is administered in an amount of about 4 mg per day;”

    “wherein the compound is administered in an amount of about 3 mg per day;” “wherein the

    compound is administered in an amount of about 2 mg per day;” “wherein the compound is

    administered in an amount of about 1 mg per day;” “wherein the dexamethasone is orally

    administered in an amount of 40 mg once daily on days 1, 8, 15 and 22 of each 28 day cycle;”

    “wherein the dexamethasone is orally administered in an amount of about 40 mg once a week of

    each 28 day cycle;” “wherein the compound is administered in a capsule;” “wherein the

    compound is administered orally in a capsule of 1 mg, 2 mg, 3 mg, or 4 mg;” “wherein the

    capsule comprises the compound, mannitol and pre-gelatinized starch.”

            Thus, Defendants contend that disclosures prior to the filing of the ’939 patent on March

    1, 2013 are prior art to the ’939 patent under at least 35 U.S.C. §§ 102(a), (b), (e), (f) and/or (g);

    that disclosures prior to the filing of U.S. Provisional Patent Application No. 60/424,600 on Nov




                                                     88
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 508 of 616 PageID: 8529




    6, 2002 are prior art to the ’262 patent under at least 35 U.S.C. §§ 102(a), (b), (e) (f), or (g); and

    that disclosures prior to the filing of U.S. Provisional Patent Application No. 60/380,842 on May

    17, 2002 are prior art to the ’262 patent under at least 35 U.S.C. §§ 102(a), (b), (e), (f) or (g).

           Defendants further contend that the named inventor on the face of the ’939 patent is

    Jerome B. Zeldis did not himself invent the claimed subject matter, and that he cannot establish

    an earlier day of invention for the claimed subject matter.

                   3.         ’428 Patent Priority Date

           The ’428 patent, entitled “Methods for treating multiple myeloma with 4-(amino)-2-(2,6-

    dioxo(3-piperidyl))-isoindoline-1,3-dione” issued on May 27, 2014 from Application No.

    13/782,612 (“the ’612 application”), filed March 1, 2013. Defendants contend March 1, 2013 is

    the earliest effective filing date of the asserted claims. According to the ’428 patent, the ’612

    application purports to be a continuation of U.S. patent application Ser. No. 13/488,888, filed

    June 5, 2012, which purports to be a continuation of U.S. patent application Ser. No. 12/640,702,

    filed Dec. 17, 2009, now U.S. Pat. No. 8,198,306, which purports to be a continuation

    application of U.S. patent application Ser. No. 10/438,213, filed May 15, 2003, now U.S. Pat.

    No. 7,968,569, which purports to claim the benefit of U.S. provisional application Nos.

    60/380,842, filed May 17, 2002, and 60/424,600, filed Nov. 6, 2002. The earliest possible

    priority date for the ’428 patent is May 17, 2002, which is the date one of the provisional

    applications was filed.

           However, Defendants dispute that any of the claims of the ’428 patent are entitled to

    priority to U.S. patent application Ser. No. 13/488,888; U.S. patent application Ser. No.

    12/640,702; U.S. patent application Ser. No. 10/438,213; U.S. Provisional Patent Application

    No. 60/380,842 and/or U.S. Provisional Patent Application No. 60/424,600. None of these

    earlier filed applications disclose the claimed invention in the manner required by 35 U.S.C. §


                                                      89
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 509 of 616 PageID: 8530




    112(a). This contention is further supported in Sections II. E and II. F. For example, neither

    U.S. patent application Ser. No. 13/488,888; U.S. patent application Ser. No. 12/640,702; U.S.

    patent application Ser. No. 10/438,213; nor U.S. Provisional Patent Application No. 60/380,842;

    nor U.S. Provisional Patent Application No. 60/424,600 provide sufficient written description

    and/or enablement support for the asserted claims of the ’428 patent. For example, there is

    insufficient written description support in any of these earlier filed applications for the ’428

    patent’s claim elements “treating multiple myeloma;” “from about 1mg to about 5mg per day of

    the compound having the formula” depicted;” “a pharmaceutically acceptable salt, solvate or

    stereoisomer thereof for 21 consecutive days followed by seven consecutive days of rest in a 28

    day cycle;” “40 mg of dexamethasone;” “wherein the compound is administered in an amount of

    about 4 mg per day;” “wherein the compound is administered in an amount of about 3 mg per

    day;” “wherein the compound is administered in an amount of about 2 mg per day;” “wherein the

    compound is administered in an amount of about 1 mg per day;” “wherein the dexamethasone is

    orally administered in an amount of 40 mg once daily on days 1, 8, 15 and 22 of each 28 day

    cycle;” “wherein the dexamethasone is orally administered in an amount of about 40 mg once a

    week of each 28 day cycle;” “wherein the compound is administered in a capsule;” “wherein the

    compound is administered orally in a capsule of 1 mg, 2 mg, 3 mg, or 4 mg;” “wherein the

    capsule comprises the compound, mannitol and pre-gelatinized starch.”

            Thus, Defendants contend that disclosures prior to the filing of the ’428 patent on March

    1, 2013 are prior art to the ’428 patent under at least 35 U.S.C. §§ 102(a), (b), (e), (f) and/or (g);

    that disclosures prior to the filing of U.S. Provisional Patent Application No. 60/424,600 on Nov

    6, 2002 are prior art to the ’262 patent under at least 35 U.S.C. §§ 102(a), (b), (e) (f), or (g); and




                                                     90
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 510 of 616 PageID: 8531




    that disclosures prior to the filing of U.S. Provisional Patent Application No. 60/380,842 on May

    17, 2002 are prior art to the ’262 patent under at least 35 U.S.C. §§ 102(a), (b), (e), (f) or (g).

           Defendants further contend that the named inventor on the face of the ’428 patent is

    Jerome B. Zeldis did not himself invent the claimed subject matter, and that he cannot establish

    an earlier day of invention for the claimed subject matter.

           B.      Prior Art That Anticipates or Renders Obvious Each Asserted Claim

           Each and every asserted claim of the Zeldis patents are invalid as anticipated or rendered

    obvious by the prior art. The relevant prior art that would have been available to a person of

    ordinary skill in the art includes at least the following references, which are prior art to the Zeldis

    Patents under at least 35 U.S.C. §§ 102(a), (b), (e), (f) and/or (g):

           1.      Muller, G., et al., Amino-Substituted Thalidomide Analogs: Potent Inhibitors of
                   TNF-α Production, Biorg. Med. Chem. Lett., 9:1625-1630 (1999) (“Muller”);
                   [DEFS_POM_00011054-059]

           2.      U.S. Patent No. 5,635,517 (“the ’517 patent”); [DEFS_POM_00000175-185]

           3.      U.S. Patent No. 5,731,325 (“the ’325 patent (Andrulis)”);
                   [DEFS_POM_00000149-156]

           4.      U.S. Patent No. 6,316,471 (“the ’471 patent”); [DEFS_POM_00000157-174]

           5.      Rajkumar, et al., Abstract #722, Thalidomide plus dexamethasone (Thal/Dex) and
                   thalidomide alone (thal) as first line therapy for newly diagnosed myeloma (MM),
                   Blood, 96(11):168a (2000) (“Rajkumar”); [DEFS_POM_00011159-160]

           6.      Durie, B.G.M., and Stepan, D.E., Efficacy of low dose thalidomide in multiple
                   myeloma, Electronic Journal of Oncology, 1:1-8 (2000) (“Durie”);
                   [DEFS_POM_00003826-3833]

           7.      Palumbo, A., et al., Low-dose thalidomide plus dexamethasone is an effective
                   salvage therapy for advanced myeloma, Haematologica, 86:399-403 (2001)
                   (“Palumbo”); [DEFS_POM_00011142-146]

           8.      Singhal, S., et al., Antitumor activity of thalidomide in refractory multiple
                   myeloma, N. Engl. J. Med., 341:1565-1571 (1999) (“Singhal”);
                   [DEFS_POM_00011432-438]




                                                      91
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 511 of 616 PageID: 8532




         9.    Hideshima, T., et al., Thalidomide and its analogs overcome drug resistance of
               human multiple myeloma cells to conventional therapy, Blood, 96(9):2943-50
               (2000) (“Hideshima 2000”); [DEFS_POM_00013305-312]

         10.   Corral, L.G., et al., Differential Cytokine Modulation and T Cell Activation by
               Two Distinct Classes of Thalidomide Analogs That Are Potent Inhibitors of TNF-
               α, J. of Immunology, 163:380-386 (1999) (“Corral I”); [DEFS_POM_00013259-
               266]

         11.   Corral, L.G., et al., Immunomodulation by thalidomide and thalidomide
               analogues, Ann. Rheum. Dis., 58 (Suppl. I): I107- I113 (1999) (“Corral II”);
               [DEFS_POM_00002190-196]

         12.   Weber, et al., Abstract #719, Thalidomide with dexamethasone for resistant
               multiple myeloma, Blood, 96(11):167a (2000) (“Weber 2000”);
               [DEFS_POM_00012320-322]

         13.   Rajkumar, S.V., and Kyle, R.A., Thalidomide in the treatment of plasma cell
               malignancies, J. of Clinical Oncology, 19(16):3593- 3595 (2001) (“Rajkumar &
               Kyle”); [DEFS_POM_00013404-406]

         14.   Kropff, et al., Abstract #725, Hyperfractionated cyclophasphalimide in
               combination with pulsed dexamethasone and thalidomide (hyper- CDT) in
               primary refractory or relapsed multiple myeloma, Blood, 96(11):168a (2000)
               (“Kropff”); [DEFS_POM_00011003-004]

         15.   Klausner, et al., The Effect of Thalidomide on the Pathogenesis of Human
               Immunodeficiency Virus Type I and M. tuberculosis Infection, J. of Acquired
               Immune Deficiency Syndromes and Human Retrovirology, 11:247-257 (1996)
               (“Klausner I”); [DEFS_POM_00010983-997]

         16.   Klausner, et al., Short analytical review: thalidomide as an anti-TNF-α inhibitor:
               implications for clinical use, Clinical Immunology and Immunopathology,
               81(3):219-223 (1996) (“Klausner II”); [DEFS_POM_00010998-1002]

         17.   Market Letter (June 18, 2001), Celgene drug promises activity in solid tumors,
               (Market Publications Ltd.) (“June Market Letter”); [DEFS_POM_00013346-348]

         18.   Market Letter (October 15, 2001), Celgene’s Revlimid an orphan drug, says FDA,
               (Market Publications Ltd.) (“October Market Letter”); [DEFS_POM_00013394-
               396]

         19.   Hideshima, T., et al., The Proteasome Inhibitor PS-341 Inhibits Growth, Induces
               Apoptosis, and Overcomes Drug Resistance in Human Multiple Myeloma Cell,
               Cancer Research, 61:3071–3076 (2001) (“Hideshima 2001”);
               [DEFS_POM_00013313-318]

         20.   PCT Publication WO 98/03502 (“WO 98/03502”); [DEFS_POM_00012323-370]


                                               92
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 512 of 616 PageID: 8533




         21.   Marriott, et al., Immunotherapeutic and antitumour potential of thalidomide
               analogues, Expert Opinion on Biological Therapy, 1(4):675-682 (2001)
               (“Marriott 2001”); [DEFS_POM_00013372-380]

         22.   D’Amato, et al., Mechanism of Action of Thalidomide and 3-Aminothalidomide in
               Multiple Myeloma, Seminars in Oncology, 28(6):597-601 (2001) (“D’Amato
               2001”); [DEFS_POM_00002201-205]

         23.   Aviles, et al., Dexamethasone, all trans retinoic acid and interferon alpha 2a in
               patients with refractory multiple myeloma, Cancer Biotherapy &
               Radiopharmaceuticals, 14(1):23-26 (1999) (“Aviles”); [DEFS_POM_00001749-
               753]

         24.   Thalomid Product; [DEFS_POM_00000018-22; DEFS_POM_00000023-44;
               DEFS_POM_00000051-74; DEFS_POM_00000075-94; DEFS_POM_00000126-
               129; DEFS_POM_00012565-93]

         25.   Dimopoulos, et al., Thalidomide and dexamethasone combination for refractory
               multiple myeloma, Ann Oncology, 12:991- 995 (2001) (“Dimopoulos”);
               [DEFS_POM_00002206-210]

         26.   42nd annual meeting of the American Society of Hematology, Abstract # 3617,
               Abstracts # 2485-87 (2000) (“2000 Abstracts”); [DEFS_POM_00000045-047

         27.   Davies, et al., Thalidomide and immunomodulatory derivatives augment natural
               killer cell cytotoxicity in multiple myeloma, Blood, 98:210-216 (July 2001)
               (“Davies”); [DEFS_POM_00013267-274]

         28.   Fujita, et al., Thalidomide and its analogues inhibit lipopolysaccharide-mediated
               induction of cyclooxygenase-2, Clinical Cancer Research, 7:3349–3355 (2001)
               (“Fujita”); [DEFS_POM_00013285-91]

         29.   Stirling, et al., Thalidomide: A Novel Template for Anticancer Drugs, Seminars in
               Oncology, 28:602-606 (2001) (“Stirling”); [DEFS_POM_00011465-469]

         30.   Richardson, et al., Abstract #3225-3226, A phase 1 study of oral CC5013, an
               immunomodulatory thalidomide (Thal) derivative, in patients with relapsed and
               refractory multiple myeloma (MM), Blood, 98:775a (2001) (“Richardson I”);
               [DEFS_POM_00011170-172]

         31.   Gupta, et al., Adherence of multiple myeloma cells to bone marrow stromal cells
               upregulates vascular endothelial growth factor secretion: therapeutic applications,
               Leukemia, 15:1950–1961 (2001) (“Gupta”); [DEFS_POM_00010950-961]

         32.   Dredge, et al., Protective anti-tumor immunity induced by a costimulatory
               thalidomide analog in conjunction with whole tumour cell vaccination is mediated
               by increased Th1-type immunity, J. of Immunology, 168:4914-4919 (2002)
               (“Dredge 2001”); [DEFS_POM_00013275-281]


                                               93
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 513 of 616 PageID: 8534




         33.   Dredge, et al., Novel thalidomide analogues display antiangiogenic activity
               independently of immunomodulatory effects, British J. of Cancer, 87:1166-1172
               (2002) (“Dredge 2002”); [DEFS_POM_00003800-806]

         34.   Dredge, et al., Thalidomide analogs as emerging anti-cancer drugs, Anticancer
               Drugs, 14:331-335 (2003) (“Dredge 2003”); [DEFS_POM_00003807-811]

         35.   Mitsiades, et al., Apoptotic signaling induced by immunomodulatory thalidomide
               analogs in human multiple myeloma cells: therapeutic implications, Blood,
               99:4525-4530 (2002) (“Mitsiades”); [DEFS_POM_00013381-387]

         36.   Lentzsch, et al., Immunomodulatory analogs of thalidomide inhibit growth of Hs
               Sultan cells and angiogenesis in vivo, Leukemia, 17:41-44 (2003) (“Lentzsch
               2003”); [DEFS_POM_00011020-1023]

         37.   Raje, N. and Anderson, K.C., Thalidomide and immunomodulatory drugs as
               cancer therapy, Current Opinion in Oncology, 14:635-640 (2002) (“Raje”);
               [DEFS_POM_00011147-1152]

         38.   Richardson, et al., Immunomodulatory drug CC-5013 overcomes drug resistance
               and is well tolerated in patients with relapsed multiple myeloma, Blood,
               100:3063-3067 (2002) (“Richardson II”); [DEFS_POM_00011173-177]

         39.   Richardson, et al., Thalidomide in Multiple Myeloma, Biomed Pharmacotherapy,
               56:115-28 (2002) (“Richardson III”); [DEFS_POM_00011178-191]

         40.   Marriott, et al., Thalidomide and its analogues have distinct and opposing effects
               on TNF-alpha and TNFR2 during co-stimulation of both CD4+ and CD8+ T cells,
               Clin. Exp. Immunology, 130:75-84 (2002) (“Marriott 2002”);
               [DEFS_POM_00011039-048]

         41.   Schey, et al., Abstract #248, A Phase I Study of an lmmunomodulatory
               Thalidomide Analogue (CC4047) in Relapse/Refractory Multiple Myeloma,
               Experimental Hematology (31st Annual Meeting of the international Society for
               Experimental Hematology) (July 5-9, 2002) (“Schey I”);
               [DEFS_POM_00011272-276]

         42.   Schey, S.A., Thalidomide in the management of multiple myeloma, Hematology
               7(5):291-299 (October 2002) (“Schey II”); [DEFS_POM_00013475-484]

         43.   Schey, S.A., et al., Phase I Study of an Immunomodulatory Thalidomide Analog,
               CC-4047, in Relapsed or Refractory Multiple Myeloma, J. of Clinical Oncology,
               22(16):3269-3276 (2004) (“Schey III”); [DEFS_POM_00013485-492]

         44.   Celgene Annual Report 1999 (“Celgene Annual Report 1999”);
               [DEFS_POM_00001777-798]




                                               94
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 514 of 616 PageID: 8535




         45.   Celgene Press Releases, various dates since September 3, 1998 (“Celgene Press
               Releases”); [DEFS_POM_00001799-870; DEFS_POM_00013252-258]

         46.   Lentzsch, et al., Abstract # 1976, S-3-Amino-phthalimido-glutarimide Inhibits
               Growth in Drug Resistant Multiple Myeloma (MM) In Vivo, Blood, 43rd Annual
               Amer. Soc. Hematol. (Dec. 7-11, 2001), 98(11): 473a (2001) (“Lentzsch 2001”);
               [DEFS_POM_00011018-1019]

         47.   Lentzsch, S., et al., S-3-Amino-phthalimido-glutarimide Inhibits Angiogenesis and
               Growth of B-Cell Neoplasias in Mice, Cancer Research, 62:2300-2305 (2002)
               (“Lentzsch 2002”); [DEFS_POM_00013366-371]

         48.   Sorbera, et al., CC-5013, Drugs of the Future, 28(5):425-431 (2003) (“Sorbera”);
               [DEFS_POM_00011458-464]

         49.   Anderson K., The role of Immunomodulatory Drugs in Multiple Myeloma, Semin.
               Hematol., 40(4):23-32 (2003) (“Anderson”); [DEFS_POM_00000339-348]

         50.   Richardson, P., et al., Abstract #386, A Multi-Center, Randomized, Phase II
               Study To Evaluate the Efficacy and Safety of Two CDC-5013 Dose Regimens
               When Used Alone or in Combination with Dexamethasone (Dex) for the
               Treatment of Relapsed or Refractory Multiple Myeloma (MM), Blood, 100 (11,
               Part 1): 104a (2002); (“Richardson IV”); [DEFS_POM_00011192-194]

         51.   U.S. Patent No. 5,712,291 (“the ’291 patent”); [DEFS_POM_00000130-148]

         52.   Robert, F., et al., Phase I and pharmacologic study of 7- and 21-day continuous
               etoposide infusion in patients with advanced cancer, Cancer Chemotherapy
               Pharmacology, 38(5):459-65 (1996) (“Robert”); [DEFS_POM_00011224-230]

         53.   Samlowski, W.E. et al., Evaluation of gemcitabine in patients with recurrent or
               metastatic squamous cell carcinoma of the head and neck: A Southwest Oncology
               Group phase II study, Invest New Drugs, 19(4):311-5 (2001) (“Samlowski”);
               [DEFS_POM_00011257-262]

         54.   Lee, et al., A pilot trial of hyperfractionated thoracic radiation therapy with
               concurrent cisplatin and oral etoposide for locally advanced inoperable non-small-
               cell lung cancer: a 5-year follow-up report, Int. J. Radiat. Oncol. Biol. Phys.,
               42(3):479-86 (1998) (‘Lee”); [DEFS_POM_00011010-017]

         55.   The Chemotherapy Source Book (Michael C. Perry Ed., 1992) (“Chemotherapy
               1992”); [DEFS_POM_00002148-151]

         56.   Weber, et al., Abstract #2686, Thalidomide Alone or With Dexamethasone for
               Multiple Myeloma, Blood, 94(1):604a (1999) (“Weber 1999”);
               [DEFS_POM_00013539-541]

         57.   U.S. Patent No. 4,551,177 (“the ’177 patent”); [DEFS_POM_00000001-017]


                                               95
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 515 of 616 PageID: 8536




         58.   Hus, et al., Thalidomide treatment of resistant or relapsed multiple myeloma
               patients, Haematologica, 86:404-408 (2001) (“Hus”); [DEFS_POM_00013319-
               323]

         59.   Oken, et al., Comparison of melphalan and prednisone with vincristine,
               carmustine, melphalan, cyclophosphamide, and prednisone in the treatment of
               multiple myeloma, Cancer, 79:1561-1567 (1997) (“Oken”);
               [DEFS_POM_00013397-403]

         60.   Alkeran 2001 Label (“Alkeran 2001 Label”)’ [DEFS_POM_00000331-338]

         61.   Knight, J., Cancer Patients Ahead of FDA on Thalidomide Use, Washington Post,
               June 25 2001 (“Knight”); [DEFS_POM_00013354-358]

         62.   Szelényi, et al., Cyclophosphamide, Adriamycin and Dexamethasone (CAD) is a
               Highly Effective Therapy for Patients with Advanced Multiple Myeloma, Ann.
               Oncol., 12:105-108 (2001) (“Szelényi”); [DEFS_POM_00013529-532]

         63.   Chu and DeVita, Principles of Cancer Management: Chemotherapy, Cancer:
               Principles and Practice of Oncology, Lippincott Williams & Wilkins, 6th ed. 2001
               (“Chu”); [DEFS_POM_00002152-171]

         64.   PCT Publication WO 02/059106 (“WO 02/059106”); [DEFS_POM_00013564-
               787]

         65.   PCT Publication WO 02/064083 (“WO 02/064083”); [DEFS_POM_00012371-
               412]

         66.   PCT Publication WO 02/43720 (“WO 02/43720” or “Hwu”);
               [DEFS_POM_00012413-467]

         67.   Hideshima et al., Abstract # 1313, Thalidomide (Thal) and its Analogs overcome
               Drug Resistance of Human Multiple Myeloma (MM) Cells to Conventional
               Therapy, Blood, 96(11): 304a (2000) (“Hideshima Abstract”);
               [DEFS_POM_00010981-982]

         68.   FDA Guideline for Industry: Dose-Response Information to Support Drug
               Registration, 59 Fed. Reg. 55,972 (Nov. 9, 1994) (“FDA Guideline for Industry”);
               [DEFS_POM_00003870-886]

         69.   Storer, BE., Design and analysis of phase I clinical trials, Biometrics, 45(3):925-
               937 (1989) (“Storer”); [DEFS_POM_00013515-528]

         70.   Adjei, et al., A Phase I Trial of the Farnesyl Transferase Inhibitor SCH66336:
               Evidence for Biological and Clinical Activity, Cancer Res., 60:1871-1877 (2000)
               (“Adjei”); [DEFS_POM_00012594-601]




                                                96
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 516 of 616 PageID: 8537




         71.   Greco et al., Chronic Oral Etoposide, Cancer, 67 (Jan. 1 Suppl.): 303-309 (1991)
               (“Greco”); [DEFS_POM_00010943-949]

         72.   Zangari, et al., Abstract #3226, Results of phase I study of CC-5013 for the
               treatment of multiple myeloma (MM) patients who relapse after high dose
               chemotherapy, American Society of Hematology, 43rd Annual Meeting
               December 7-11, 2001; [DEFS_POM_00012468]

         73.   Friedman, L., et al., Fundamentals of Clinical Trials, 3rd Ed., New York:
               Springer, 1998 (“Friedman”); [DEFS_POM_00010903-917]

         74.   Fuse et al., Prediction of the maximal tolerated dose (MTD) and therapeutic effect
               of anticancer drugs in humans: integration of pharmacokinetics with
               pharmacodynamics and toxicodynamics, Cancer Treatment Reviews, 21:133-157
               (1995) (“Fuse”); [DEFS_POM_00010918-942]

         75.   Collins, J.M., et al., Potential Roles for Preclinical Pharmacology in Phase I
               Clinical Trials, Cancer Treatment Reports, 70(1):73-80 (1986) (“Collins”);
               [DEFS_POM_00002172-179]

         76.   Barlogie, B., Thalidomide in the Management of Multiple Myeloma, Semin.
               Hematol., 38(3):250-259 (2001) (“Barlogie 2001”); [DEFS_POM_00001754-
               763]

         77.   Dredge, K., Marriott, B., et al., Immunological Effects of Thalidomide and Its
               Chemical and Functional Analogs, Critical Reviews in Immunology,
               22(5&6):425-437 (2002) (“Dredge/Marriott”); [DEFS_POM_00003812-825]

         78.   Smith, T. L., et al., Design and Results of Phase I Cancer Clinical Trials: Three-
               Year Experience at M.D. Anderson Cancer Center, Journal of Clinical Oncology,
               14(1):287-295 (1996) (“Smith II”); [DEFS_POM_00011449-457]

         79.   EORTC Pharmacokinetics and Metabolism Group, Pharmacokinetically Guided
               Dose Escalation in Phase I Clinical Trials. Commentary and Proposed
               Guidelines, Eur. J. Cancer Clin. Oncol., 23(7) 1083-1087 (1987) (“EORTC”);
               [DEFS_POM_00003865-869]

         80.   Rubinstein, L.V., et al., Phase I Clinical Trial Design, Biometric Research
               Branch, National Cancer Institute (2003) (“Rubinstein”);
               [DEFS_POM_00011231-256]

         81.   Singhal, A. and Mehta J., Novel Therapies in Multiple Myeloma, International
               Journal of Hematology, 77(3): 226-231 (2003) (“Singhal II”);
               [DEFS_POM_00011426-431]

         82.   Barlogie, B., Thalidomide and CC-5013 in Multiple Myeloma: The University of
               Arkansas Experience, Semin. Hematol., 40(4):33-38 (2003) (“Barlogie 2003”);
               [DEFS_POM_00001764-769]


                                               97
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 517 of 616 PageID: 8538




         83.   Richardson, P., et al., A randomized phase 2 study of lenalidomide therapy for
               patients with relapsed or relapsed and refractory multiple myeloma, Blood,
               108(10):3458-64 (2006) (“Richardson 2006”); [DEFS_POM_00013454-461]

         84.   Alexanian, R. et al., Consolidation therapy of multiple myeloma with
               thalidomide-dexamethasone after intensive chemotherapy, Annals of Oncology,
               13:1116-1119 (2002) (“Alexanian”); [DEFS_POM_00000327-330]

         85.   Kyle, et al., Therapeutic Application of thalidomide in Multiple Myeloma, Semin.
               Oncol., 28(6):583-587 (2001) (“Kyle”); [DEFS_POM_00011005-009]

         86.   Zangari, M., et al., Thrombogenic activity of doxorubicin in myeloma patients
               receiving thalidomide: implications for therapy, Blood, 100:1168-1171 (2002)
               (“Zangari 2002”); [DEFS_POM_00013542-546]

         87.   Jönsson, N.A., Chemical Structure and Teratogenic Properties: A Review of
               Available Data on Structure-Activity Relationships and Mechanism of Action of
               Thalidomide Analogues, Acta Pharm. Suecica, 9:521-542 (1972) (“Jönsson”);
               [DEFS_POM_00013324-345]

         88.   Adler, T., The Return of Thalidomide – A shunned compound makes a scientific
               comeback, Science News, 146: 424-425 (1994) (“Adler”);
               [DEFS_POM_00000325-326]

         89.   Bor, J., Thalidomide shows that it can heal, too from deformer of babies to force
               for good, Baltimore Sun, April 2, 1995 (“Bor”); [DEFS_POM_00001770-776]

         90.   Lipkin, R., Deriving new drugs from thalidomide, Science News, 148: 171 (1995)
               (“Lipkin”); [DEFS_POM_00011024]

         91.   Tsenova, et al., Use of IMiD3, a Thalidomide Analog, as an Adjunct to Therapy
               for Experimental Tuberculous Meningitis, Antimicrob. Agents Chemother., 46(6):
               1887-1895 and 46(7): 2313 (2002) (“Tsenova”); [DEFS_POM_00011474-482]

         92.   Stirling, et al., Despite its history, thalidomide is currently being used clinically
               for more than 20 different indications in North America, J. Am. Pharm. Assoc.,
               NS37(3): 306-313 (1997) (“Stirling II”); [DEFS_POM_00013506-514]

         93.   Richardson, P., et al., Thalidomide: Emerging Role in Cancer Medicine, Annu.
               Rev. Med., Vol. 53 (2002) (“Richardson V”); [DEFS_POM_00011195-223]

         94.   Vogelsang, et al., Thalidomide for the Treatment of Chronic Graft-Versus-Host
               Disease, N. Engl. J. Med., 326(16): 1055-1058 (1992) (“Vogelsang”);
               [DEFS_POM_00013534-538]

         95.   Sampaio, et al., Thalidomide Selectively Inhibits Tumor Factor α Production by
               Stimulated Human Monocytes, J. Exp. Med., 173(3): 699-703 (1991) (“Sampaio
               1991”); [DEFS_POM_00013470-474]


                                                 98
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 518 of 616 PageID: 8539




         96.    Sampaio, et al., Prolonged Treatment with Recombinant Interferon γ Induces
                Erythema Nodosum Leprosum in Lepromatous Leprosy Patients, J. Exp. Med.,
                175(6): 1729-1737 (1992) (“Sampaio 1992”); [DEFS_POM_00011263-271]

         97.    D’Amato, et al., Thalidomide is an inhibitor of angiogenesis, Proc. Natl. Acad.
                Sci. USA, 91(9): 4082-4085 (1994) (“D’Amato 1994”); [DEFS_POM_00002197-
                2200]

         98.    Olson, et al., Thalidomide (N-phthaloylglutamimide) in the treatment of advanced
                cancer, Clin. Pharmacol. Therap., 6(3): 292-297 (1965) (“Olson”);
                [DEFS_POM_00011060-1065]

         99.    Rajkumar, et al., Thalidomide in Multiple Myeloma, Oncology, 14(12) Suppl. No.
                13:11-15 (2000) (“Rajkumar 2000”); [DEFS_POM_00011153-158]

         100.   He, et al., Abstract #216, Synthesis of Thalidomide Analogs and Their Biological
                Potential for Treatment of Graft Versus Host Disease, 206th American Chemical
                Society National Meeting Abstract of Papers, Med. Chem., (1993) (“He
                Abstract”); [DEFS_POM_00013292-304]

         101.   Reuters News report dated July 8, 2002 (“Schey Report”);
                [DEFS_POM_00013504-505]

         102.   EntreMed’s Press Release, EntreMed Moves Towards Commercialization with
                Production of Thalidomide Analogs, August 7, 2001 (“EntreMed Press Release
                (Aug. 7, 2001)”); [DEFS_POM_00003852-854]

         103.   Moreira, et al., Thalidomide Exerts Its Inhibitory Action on Tumor Necrosis
                Factor α by Enhancing mRNA Degradation, J. Exp. Med., 177(6): 1675-1680
                (1993) (“Moreira”); [DEFS_POM_00013388-393]

         104.   Muller, G.M., Thalidomide: From tragedy to new drug discovery, Chemtech.,
                27(1) 21-25 (1997) (“ Muller 1997); [DEFS_POM_00011049-053]

         105.   Heger, W. et al., Embryotoxic Effects of Thalidomide Derivatives in the Non-
                Human Primate Callithrix jacchus. IV. Teratogenicity of μg/kg Doses of the
                EM12 Enantiomers, Teratogenesis, Carcinogenesis, and Mutagenesis, 4(3):115-
                22 (1994) (“Heger”); [DEFS_POM_00010962-969]

         106.   Smith, et al., Studies on the Relationship between the Chemical Structure and
                Embryotoxic Activity of Thalidomide and Related Compounds, Sympos.
                Embryopathic Act. Drugs, 194-209 (1965) (“Smith I”); [DEFS_POM_00011439-
                448]

         107.   Edwards, D. D., Thalidomide: Is there a silver lining?, Science News, 131: 198
                (1987) (“Edwards”); [DEFS_POM_00003834]




                                                99
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 519 of 616 PageID: 8540




             Defendants reserve the right to rely on any combination of the above prior art in an

    obviousness defense, including to illustrate the background knowledge of a person of ordinary

    skill in the art, to demonstrate the motivation to combine prior art references, to demonstrate

    reasonable expectation of success,2 and to rebut any evidence of validity raised by Plaintiff.

    Brief summaries of the disclosures of some of the prior art references listed are set forth above

    under Section I. B.

             The following combinations of prior art references are exemplary of the many

    combinations of prior art references that render the asserted claims of the ’262 patent obvious:

                    1.     Any one or more of Marriott 2002, Schey I, Schey II and Schey III.

                    2.     Any one or more of ’517 patent, WO 98/03502, ’291 patent, ’471 patent,
                           WO 02/064083.

                    3.     Any one or more of Muller, Corral I, Corral II, Celgene Annual Report
                           1999, Celgene Press Releases, Hideshima 2000, Lentzsch 2003, Mitsiades,
                           Marriott 2001, 2000 Abstracts, Fujita, Richardson III, Knight, Hideshima
                           Abstract and any one or more of the references in combination 2 and/or
                           combination 1.

                    4.     Any one or more of Davies, Gupta, Dredge 2001, Dredge 2003, D’Amato
                           2001, Hideshima 2000, Lentzsch 2002, and the references in combination
                           3.

                    5.     Hideshima 2000, D’Amato 2001, Davies, Gupta, Dredge 2001, Celgene
                           Annual Report 1999, Celgene Press Releases, Lentzsch 2002, WO
                           02/43720, Lentzsch 2001, and the references in combination 4.

                    6.     Any one or more of the references in combination 5 with any one or more
                           of Thalomid®, the ’325 patent, Durie, Celgene Press Releases, Celgene
                           Annual Report 1999, Palumbo, Rajkumar, Dimopoulos, Singhal, Klausner


    2
        The Local Patent Rules do not require Defendants to identify references solely used for
        background, motivation to combine, and/or reasonable expectation of success. See L.Pat.R.
        3.3, 3.6; Sanofi-Aventis U.S. LLC v. Fresenius Kabi USA, LLC, No. 14-7869 (MAS), ECF No.
        148, Ltr. Order; id. at Jan. 20, 2017 Case Management Conference Tr. 9:19-11:2. Thus,
        Defendants reserve the right to rely on additional references not disclosed herein for
        background, motivation to combine, and/or reasonable expectation of success.


                                                   100
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 520 of 616 PageID: 8541




                     I, Klausner II, Rajkumar & Kyle, Weber II, Hus, Knight, Edwards, Adler,
                     Bor, Lipkin.

               7.    Any one or more of the references in combination 5 with any one or more
                     of Stirling, Dredge 2002, Raje, Richardson II, Sorbera, Anderson,
                     Richardson IV, Richardson 2006, Celgene Press Releases, June Market
                     Letter, October Market Letter, Marriott 2002, Richardson I.

               8.    Any one or more of the references in combination 5 with any one or more
                     of ’325 patent, Klausner I, Klausner II, Chemotherapy 1992, Robert,
                     Samlowski, Lee, Alkeran 2001 Label, Szelenyi, Oken.

               9.    Any of the previous combinations with any one or more of Weber 2000,
                     Weber 1999, Durie, Palumbo, Hideshima 2000, Rajkumar & Kyle,
                     Dimopoulos, Mitsiades, Richardson 2001, Richardson 2002, Rajkumar,
                     Aviles, Kropff; 2000 Abstracts, Lentzsch 2003, Richardson II, Richardson
                     III, Schey II, Knight.

               10.   Any one or more of Muller, the ’517 patent, the ’325 patent, Durie,
                     Palumbo, Singhal, Hideshima 2000, Corral II, Weber, Rajkumar,
                     Rajkumar & Kyle, Aviles, Kropff, Klausner I, October Market Letter,
                     June Market Letter, Hideshima 2001.

               11.   Any one or more of Corral I, Corral II, Muller, the ’517 patent, the ’325
                     patent, Durie, Palumbo, Hideshima 2000, Rajkumar & Kyle, October
                     Market Letter.

               12.   Any one or more of Weber 1999, D’Amato 2001, ’291 patent, ’517 patent,
                     ’177 patent, Palumbo, Szelényi, Corral II, Corral I, Hideshima 2000,
                     Davies, or Jönsson.

               13.   Any one or more of Singhal, ’291 patent, Szelényi, D’Amato 2001, Hus,
                     ’517 patent, ’177 patent, Oken, Hideshima 2001, Weber 1999, Palumbo.

               14.   Any one or more of D’Amato 2001, Weber 1999, ’291 patent, Singhal,
                     Szelényi, Hideshima 2001, Hus, ’517 patent, ’177 patent, and Palumbo.

               15.   Any one or more of Schey I, Schey II, Corral I, Corral II, Chemotherapy
                     1992 Edition, Robert, Palumbo, Dimopolous, Alexanian, Lentzsch 2002.

               16.   Any one or more of Alexanian, Samlowski, Lee, Robert, Corral I, Corral
                     II, Dimopolous, Hideshima 2000, Kyle, Lentzsch 2002, Mitsiades, Muller,
                     Palumbo, Richardson II, Richardson III, Richardson V, Robert, Schey I,
                     Schey II, Sorbera, Zangari 2002, Chemotherapy 1992 Edition, Thalomid
                     Product, WO 02/064083.




                                            101
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 521 of 616 PageID: 8542




                   17.     Any one or more of D’Amato 2001, the ’471 patent, Lentzsch 2002,
                           Hideshima 2000, the ’517 patent.

                   18.     Any one or more of Barlogie 2001, D’Amato 2001, Dredge/Marriott,
                           Schey I.

           This list is exemplary and does not constitute an exhaustive list of all possible

    combinations. Defendants also identify and incorporate the combinations identified below and

    in the claim charts attached as Exhibits A-C.

           C.      Invalidity Based on Anticipation/Obviousness Under 35 U.S.C. §102/§103

           All Asserted Claims of the Zeldis Patents are invalid as anticipated and obvious in view

    of the prior art. All dependents claims are anticipated or obvious over the prior art for the

    reasons discussed with respect to the independent and other dependent claims from which they

    dependent and such arguments are incorporated by reference.

                   1.      Method Of Treating Multiple Myeloma Comprising Administering To
                           A Patient Having Multiple Myeloma

           All claims of the Zeldis Patents recite a method of treating multiple myeloma comprising

    administering pomalidomide to a patient having multiple myeloma. At the outset, Defendants

    submit that at least the following portion of the preambles of the asserted claims of the Zeldis

    Patents, “[a] method of treating multiple myeloma,” is merely a statement of purpose or intended

    use, and is non-limiting, as the bodies of the asserted claims define structurally complete

    methods.    Nevertheless, treating multiple myeloma with pomalidomide is anticipated and

    rendered obvious by of the prior art.

           Pomalidomide,3 a structural analog of thalidomide, has been known in the art since at

    least 1972. Jönsson at 524 (compound 7 of Table 1). See also, e.g., Smith I at 202; He Abstract.


    3
        Pomalidomide is also referred to as CC4047, CDC394, ENMD-0995 and Actimid. The
        ENMD-0995 manufacturing code was used by EntreMed Inc. (“EntreMed”). See, e.g.,
        EntreMed Press Release (August 7, 2001). Pomalidomide is also repeatedly referred to in

                                                    102
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 522 of 616 PageID: 8543




    It was also known in the prior art that pomalidomide was effective in the treatment of oncogenic

    or cancerous conditions, and multiple myeloma is a form of cancer. See, e.g., ’471 patent at

    claim 16. See also, e.g., ’517 patent at 3:59-4:40; WO 98/03502 at 7:22-26, 5:20-29. More

    specifically, administration of pomalidomide to treat undesired angiogenesis that “occurs in

    blood borne tumors” was also known. See ’291 patent at claims 65 and 77. Treatment of

    multiple myeloma with pomalidomide was also known. See WO 02/064083. Thus, based on

    these teachings, the person having ordinary skill in the art would have understood that

    pomalidomide was used in the treatment of multiple myeloma.

           It was further known in the art that pomalidomide had anti-MM activity and was being

    investigated for its efficacy in the treatment of patients with multiple myeloma. E.g., Davies;

    Hideshima 2000; Gupta; Dredge 2001; Dredge/Marriott; Dredge 2003; D’Amato 2001; Lentzsch

    2001; Lentzsch 2002; WO 02/064083. See also FDA, Orphan Drug Designations and Approvals

    (FDA granted orphan drug status to S(-)-3-[3-amino-phthalimido]-glutaramide on March 14,

    2002 for treatment of multiple myeloma); EntreMed Press Release (Nov. 7, 2002); EntreMed

    Press Release (Aug. 7, 2001). Additionally, pomalidomide was also known to have significantly

    higher potency than thalidomide and less toxicity. See, e.g., EntreMed Press Release (August 7,

    2001); EntreMed Press Release (April 15, 2002); EntreMed Press Release (Nov. 7, 2002);

    EntreMed Press Release (Dec. 10, 2002); Knight; PR Newswire, “EntreMed Commences ENMD

    0995 Clinical Trial For Myeloma,” Nov. 13, 2002; Mitsiades; Marriott 2001; 2000 Abstracts;

    Fujita; Richardson III; Hideshima Abstract; Schey I; Schey Report.

           D’Amato explains that “one analog of thalidomide, 3-aminothalidomide [pomalidomide],

    exhibited an unusual capacity to directly inhibit myeloma cell proliferation … Thus 3-

       publications as IMiD1; however, in some publications it is referred to as IMiD3.
       Pomalidomide is also referred to as 3-aminothalidomide (“3A-thalidomide”).


                                                  103
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 523 of 616 PageID: 8544




    aminothalidomide was found to inhibit multiple myeloma through effects on both the tumor and

    vascular component.” D’Amato 2001 at Abstract. D’Amato explains that their studies showed a

    “remarkable property of 3-aminothalidomide,” in that “although thalidomide does not have any

    direct effect on myeloma cells in vitro, 3-aminothalidomide very potently inhibits myeloma cell

    growth.” D’Amato 2001 at 599. D’Amato provides that pomalidomide “has been reported to

    downregulate IL6.      Since IL-6 is an important autocrine and paracrine growth factor for

    myeloma, this suggests the possibility that 3-aminothalidomide may directly inhibit myeloma

    cells through a suppression of IL-6.” Id. at 600. D’Amato concluded that “[r]ecent studies with

    thalidomide analogs have identified a molecule known as 3-aminothalidomide, which has the

    additional in vitro ability to directly suppress the proliferation of myeloma cells. This analog

    offers great promise for the treatment of multiple myeloma through its combined antiangiogenic

    and antiproliferative activities.” Id. at 600.

            For example, Lentzsch 2002 identifies pomalidomide [S-3APG], which exhibited dual

    activity against B-cell neoplasias, and was able to “directly inhibit the proliferation of myeloma

    … in vitro without showing toxicity to normal bone marrow stromal cells or hematopoietic

    progenitor cells.”    Lentzsch 2002 at Abstract.       Lentzsch teaches that “[i]n vivo, S-3APG

    treatment of drug resistant myeloma cell tumors in mice was able to produce complete and

    sustained regressions without any observed toxicity” and “inhibited angiogenesis more potently

    than thalidomide.” Id. Lentzsch also states that “[t]he initial characterization of S-3APG for

    activity included proliferation assays … In these assays, we observed that S-3APG directly

    inhibits cultured myeloma and lymphoma cell lines. Lentzsch 2002 at 2301. Lentzsch explains

    that “[h]aving shown that 3-SAPG acted as a strong antiangiogenic agent, we were interested in

    determining whether S-3APG would still have an antitumor effect in vivo on tumor lines resistant




                                                     104
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 524 of 616 PageID: 8545




    to the antiproliferative activity of S-3APG in vitro. Thus, we compared the in vivo effects of S-

    3APG and thalidomide on in vitro resistant myeloma cells in immunodeficient mice. Treatment

    of RPMI-8226 tumors with S-3APG suppressed the growth of this in vitro resistant myeloma line

    as compared with control and thalidomide-treated mice.” Lentzsch 2002 at 2303. Lentzsch

    concludes that they had “shown that S-3APG is a powerful antimyeloma … agent that has

    antiproliferative and antiangiogenic effects without toxicity to cells of the bone marrow

    microenvironment and hematopoietic progenitor cells.” Lentzsch 2002 at 2304.

           Additionally, Muller and Corral I reported on the activity of pomalidomide, referred to as

    compound 5a or CI-A, respectively. Muller at 1626; Corral I at 381, Table 1. Muller reported

    the structure-activity relationships of amino substitution of the phthaloyl ring of thalidomide,

    which resulted in compound 5a. Muller at 1626. Corral I and Muller both disclose that

    compound CI-A/5a, i.e., pomalidomide, is a more potent inhibitor of TNF-α—a key cytokine in

    the inflammatory cascade—than thalidomide. Muller at 1627 and 1629; Corral I at Table 1. In

    particular, compound CI-A/5a had a TNF-α IC50 of 10 to 13 nM, which was significantly smaller

    than the IC50 of approximately 200 μm for thalidomide in a TNF-α inhibition study. Muller at

    1628-9; Corral I at 380, Table 1. Muller reports that compound 5a “was found to be ~50,000

    times more potent than thalidomide at inhibiting TNF-α levels in LPS stimulated human

    PBMC.” Muller at 1629. See also Marriott 2001 at 677, Table 2. Such results indicate a greater

    potency for pomalidomide over thalidomide.

           Corral I also discloses that pomalidomide (referred to as compound CI-A) “induced

    significant increases in IL-12 production” in a T cell-dependent system. Corral I at 383. As can

    be seen in Figure 4, pomalidomide induced similar or greater levels of IL-12 production in the T-

    cell dependent system as thalidomide at far lower concentrations than thalidomide. Id. at 384.




                                                  105
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 525 of 616 PageID: 8546




    Corral I determined the effect of thalidomide and certain IMiDs on IL-6 production in LPS-

    stimulated peripheral blood mononuclear cells, and states that “class I compounds significantly

    inhibited IL- 6 levels.” Id. at 381. As can be seen in Figure 1, pomalidomide (compound CI-A)

    was the second most potent IMiD in inhibiting IL-6 levels, and had essentially the same activity

    as the most potent within the margin of error. Id. at 382. Corral I also discloses that IMiDs

    “were found to be efficient T cell costimulators leading to the augmented production of the T cell

    cytokines IL-2 and IFN-γ.” Corral I at 383. As can be seen in Figure 3, Corral I found that

    pomalidomide (compound CI-A) was a more potent stimulator of IL-2 and IFN-γ secretion than

    thalidomide. Id.

           Corral II discloses studies on the anti-tumor effects of IMiDs, including lenalidomide and

    pomalidomide. Corral II at I109 Fig.1. Corral II further disclosed that “the more potent of these

    thalidomide analogues were found to be up to 50,000-fold more potent than thalidomide at

    inhibiting TNFα production.” Corral II at I109 Fig. 1. Corral II discloses that “IL12 has [] been

    shown to exhibit potent anti-tumour activity in murine tumour models through various

    mechanisms including the stimulation of natural killer cell activity, activation of CD8+ cytotoxic

    T cells and increased IFNγ mediated anti-angiogenesis.” Corral II at I111. Corral II states that

    “our recent findings that thalidomide and IMiDs preferentially costimulate CD8+ T cells and

    induce T cell dependent IL12 production suggest possible application[] of these drugs in . . .

    boosting anti-tumour immunity.” Id.

           Hideshima 2000 determined whether thalidomide and IMiDs act directly on multiple

    myeloma cells by measuring 3H-TdR uptake in the presence of the drugs at various

    concentrations. Hideshima 2000 at 2945. Hideshima states that “all 3 IMiDs tested achieved

    50% inhibition of DNA synthesis at concentrations (0.1-1.0 μmol/L) corresponding to serum




                                                   106
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 526 of 616 PageID: 8547




    levels that are readily achievable, both confirming their direct action on tumor cells and

    suggesting their potential clinical utility.” Id. at 2949. Hideshima also tested the effect of

    thalidomide and IMiDs on DNA synthesis in patient multiple myeloma cells, and reported that

    “[a]s was true for MM.1S and Hs Sultan MM cell lines, 3H-TdR uptake of patients’ MM cells

    was also inhibited by IMiDs (0.1-100 μmol/L) in a dose-dependent fashion, whereas the

    inhibitory effect of Thal, even at 100 μmol/L, was not significant.” Id. at 2946. Hideshima also

    “showed that IL-6 can overcome the effect of Thal and the IMiDs on MM cell lines and patient

    cells, suggesting that these novel drugs may, at least in part, be inhibiting IL-6 production.” Id.

    at 2949. Hideshima further stated that the study “suggest[s] that the IMiDs do not work only by

    directly inhibiting MAPK growth signaling and further support their potential activity in down-

    regulating IL-6 production.” Id.

           Davies found that thalidomide and IMiDs “induced NK-cell-mediated lysis of MM cell

    lines and patient cells.” Davies at 216. Davies also measured cytokine levels of patients treated

    with thalidomide and found “that the decrease in paraprotein and the increase in NK cells was

    accompanied by an increase in IL-2 and IFN-γ secretion.” Id. Accordingly, Davies correlates

    the increased levels of secreted IL-2 and IFN-γ induced by thalidomide and NK-cell-mediated

    lysis of MM cell. Specifically, Davies states that “the direct effect of Thal on T cells results in

    an increase in IL-2 and IFN-γ secretion, which augments NK cell number and function.” Id.

           It was also known that pomalidomide was well-tolerated in humans and under Phase I/II

    clinical study for multiple myeloma. See e.g., Dredge/Marriott; Dredge 2003; Marriott 2002;

    Celgene Press Releases; Celgene Annual Report 1999; Schey I; Schey II; Schey III; Schey

    Report. For example, Schey I discloses a Phase I study using pomalidomide (i.e. CC4047) for

    the treatment of multiple myeloma. See Schey I. Schey II discusses the use of thalidomide and




                                                   107
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 527 of 616 PageID: 8548




    thalidomide analogues in the treatment of multiple myeloma. Specifically, Schey II reports that

    analogues, including pomalidomide, have been developed to “improve efficacy and reduce

    toxicity,” and that two in particular, including pomalidomide, are in clinical development with

    promising results. See Schey II at 295. Schey II describes the clinical studies of pomalidomide

    in patients with relapsed or refractory myeloma and reports that the results are “very

    encouraging.” Id. at 296. See also Celgene Press Release (July 8, 2002); Celgene Press Release

    (Nov. 13, 2001); EntreMed Press Release (Aug. 7, 2001); PR Newswire, “EntreMed Commences

    ENMD 0995 Clinical Trial For Myeloma,” Nov. 13, 2002.

           Thus, based on these teachings, the person having ordinary skill in the art would have

    understood that pomalidomide was effective in the treatment of multiple myeloma. They further

    would have understood that pomalidomide was a highly potent and promising therapy for the

    treatment of multiple myeloma because in addition to its antiangiogenic properties,

    pomalidomide was understood to directly and potently inhibit myeloma cell growth. Further,

    pomalidomide was known to induce increased IL-12 production in a T cell-dependent system

    more potently than thalidomide, inhibit IL-6 production in LPS-stimulated peripheral blood

    mononuclear cells at comparable levels as thalidomide, and stimulate production of IL-2 and

    IFN-γ from T cells more potently than thalidomide.           It would have been expected that

    pomalidomide would be effective for treating patients with multiple myeloma, and it would have

    been obvious to use pomalidomide in that manner. The person having ordinary skill in the art

    would have reasonably expected success at least because the prior art suggests that thalidomide’s

    efficacy against multiple myeloma is due, at least in part, to modulation of these cytokine levels.

    See, e.g., Corral II, Corral I, Hideshima, and Davies.




                                                    108
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 528 of 616 PageID: 8549




           Moreover, the person of ordinary skill in the art would have been motivated to substitute

    pomalidomide for thalidomide, or for lenalidomide,4 and use it for treating multiple myeloma.

    The prior art showed that pomalidomide was a derivative of thalidomide with similar

    mechanisms of action and greater potency than thalidomide. See, e.g., Celgene Annual Report

    1999, Celgene Press Releases, Hideshima 2000, Lentzsch 2003, Mitsiades, Marriott 2001, 2000

    Abstracts, Fujita, Richardson III, Knight, Hideshima Abstract, June Market Letter, October

    Market Letter. Likewise, the prior art taught that a similar IMiD, lenalidomide, with similar

    mechanisms of action and greater potency than thalidomide had been well-tolerated in humans

    and effective as a treatment for refractory and/or relapsing multiple myeloma. Id.

           For example, the prior art disclosed that Revlimid® (lenalidomide) “ha[d] been granted

    orphan drug designation by the US Food and Drug Administration as a treatment for multiple

    myeloma.” October Market Letter at 1. October Market Letter reveals that Phase I/II clinical

    trials have “preliminary indications that up to 60% of patients enjoy a clinical response to”

    lenalidomide. Id. See also June Market Letter. The prior art further disclosed that lenalidomide

    was safe, well tolerated in humans during phase I/II studies, exhibited anti-MM activity, and was

    more potent and less toxic than thalidomide. See e.g., Stirling at 602, Dredge 2002 at 1172;

    Celgene Press Release (February 29, 2000); Celgene Press Release (May 8, 2001); Raje,

    Sorbera, Anderson, Richardson IV, Richardson 2006, Celgene Press Release (June 7, 2001);

    June Market Letter, October Market Letter, Marriott 2002, Richardson I at 775a; Richardson II at

    3063; Singhal II at 226, 229; Barlogie 2003 at 33; Richardson 2006; Richardson V at 645-646.

    Moreover, lenalidomide was shown to have anti-tumor effects in relapsed/refractory multiple

    4
        Lenalidomide is also referred to as CC5013, CDC501, ENMD-0997, Revimid and Revlimid.
        The ENMD-0997 manufacturing code was used by EntreMed. Lenalidomide is also
        typically referred to in publications as IMiD3; however, in some publications it is referred to
        as IMiD1.


                                                    109
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 529 of 616 PageID: 8550




    myeloma, and anti-MM activity in lenalidomide was enhanced by dexamethasone. See e.g.,

    Richardson I at 775a; Richardson II at 3067; Celgene Press Release (May 8, 2001); Celgene

    Press Release (June 7, 2001); Barlogie 2003 at 33; Richardson 2006; Richardson V at 646.

    Pomalidomide and lenalidomide are IMiDs which are similar in structure, and also structurally

    similar to thalidomide. See e.g., Richardson III at 116; Corral II at I109, Fig. 1; Celgene Press

    Release (September 3, 1998). Celgene identified pomalidomide and lenalidomide (i.e. CC-4047

    and CC-5013, respectively) as two lead IMiDs. Celgene Annual Report 1999 at 4, 12-13.

           The prior art also disclosed use of thalidomide—the parent compound of

    pomalidomide—to treat multiple myeloma, against relapsed and refractory multiple myeloma,

    synergistic with dexamethasone.    See, e.g., Thalomid®; the ’325 patent; Durie; Celgene Press

    Releases; Celgene Annual Report 1999; Palumbo; Rajkumar; Dimopoulos; Singhal; Rajkumar &

    Kyle; Weber II; Hus; Knight; Edwards; Adler; Bor; Lipkin; Olson; Rajkumar 2000; Kyle;

    Barlogie 2001; D’Amato 1994. For example, D’Amato 1994 discloses that thalidomide is a

    potent angiogenesis inhibitor in vivo and that “the ability of thalidomide to inhibit angiogenesis

    induced by pharmacologic doses of bFGF supports the hypothesis that thalidomide directly

    inhibits an essential component of angiogenesis and does not operate through effects on TNF-a

    production.” D’Amato 1994 at 4085. By 2001, “thalidomide [was]…considered as part of

    standard therapy for relapsed myeloma.” Rajkumar & Kyle at 3593. In clinical studies with

    thalidomide for treating subjects with refractory multiple myeloma, Singhal et al. showed a

    response rate of 32% in patients with relapsed, refractory myeloma. Singhal at 1565. The 32%

    response rate was impressive in that the rate was obtained on a patient population where “90% of

    the patients in this study had failed autologous stem-cell transplantation.” Rajkumar & Kyle at

    3593. Other studies confirmed response rates of 25%-45% in patients with relapsed myeloma




                                                   110
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 530 of 616 PageID: 8551




    taking thalidomide. Id. Barlogie 2001 disclosed that response rates in patients with refractory

    multiple myeloma increased to 50% to 60% when thalidomide was administered in combination

    with dexamethasone. Barlogie 2001 at 250.

           The person having ordinary skill in the art would have been further motivated to

    administer pomalidomide instead of thalidomide because pomalidomide was known to be less

    teratogenic than thalidomide. See Jönsson at 523-24; Lipkin at 171. For example, Knight

    reported that “the IMiDs have shown none of thalidomide’s long list of troubling side effects.”

    Knight at 3. Celgene also reported that the IMiDs would replace thalidomide in myeloma since

    they are 100 to 1,000 times more potent than thalidomide. Knight at 3-4; see also Muller at

    1629; Hideshima 2000 at 2945; D’Amato 2001 at 599-600; Lipkin at 171.

                  2.      Administering Pomalidomide in the Recited Doses

           Claim 1 of the ’262 patent recites administering “from about 1 mg to about 5 mg per day

    of a compound having the formula:




    or a pharmaceutically acceptable salt, solvate or stereoisomer thereof.” ’262 patent at 38:19-32.

    Claim 20 of the ’262 patent recites administering “from about 1 mg to about 5 mg per day of a

    compound” having the above formula. 39:11-25. Claims 10-13 and 21-24 of the ’262 patent

    further recite particular dosing amounts of pomalidomide, including 1, 2, 3, and 4 mg.

           Claim 1 of the ’939 patent recites administering “from about 1 mg to about 5 mg per day

    of a compound” having the above formula “or a pharmaceutically acceptable salt, solvate or

    stereoisomer thereof.” ’939 patent at 39:1-14. Claim 26 of the ’939 patent recites administering


                                                  111
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 531 of 616 PageID: 8552




    “from about 1 mg to about 5 mg per day of a compound” having the above formula “or a solvate

    thereof.” 40:19-31. Claims 8-11 and 28 of the ’939 patent further recite particular dosing

    amounts of pomalidomide, including 1, 2, 3, and 4 mg.

           Claim 1 of the ’428 patent recites administering “from about 1 mg to about 5 mg per day

    of a compound” having the above formula “or a pharmaceutically acceptable salt, solvate or

    stereoisomer thereof.” ’428 at patent 39:5-18. Claim 26 of the ’428 patent recites administering

    “from about 1 mg to about 5 mg per day of a compound” having the above formula or a solvate

    thereof.” 40:22-34. Claims 8-11 and 24 of the ’428 patent further recite particular dosing

    amounts of pomalidomide, including 1, 2, 3, and 4 mg.

           These features are anticipated and rendered obvious by the prior art. Effective amounts

    of pomalidomide were taught in multiple prior art references. Furthermore, determination of an

    effective amount of a drug is routine optimization for a person of ordinary skill in the art.

           For example, WO 02/059106 discloses pomalidomide in Formula I and Formula V

    wherein X and Y are C=O, R1 and R2 are H, and n = 0. WO 02/059106 at 6:13-7:13, 13:21-32.

    WO 02/059106 discloses that “[t]he compounds are particularly useful for treating cancers of the

    blood and bone marrow, such as multiple myeloma …” Id at 1:30-31, 21:15-16, 78:9-10, 79:14-

    15. WO 02/059106 also discloses that “[p]referably, the compounds and compositions of the

    invention are administered orally,” and “[i]n general, suitable dosage ranges for oral

    administration are about 0.001 milligrams to about 20 milligrams of a compound of the invention

    per kilogram body weight per day, preferably, about 0.7 milligrams to about 6 milligrams, more

    preferably, about 1.5 milligrams to about 4.5 milligrams. In a preferred embodiment, a mammal,

    preferably, a human is orally administered about 0.01 mg to about 1000 mg of a compound of

    the invention per day, more preferably, about 0.1 mg to about 300 mg per day, or about 1 mg to




                                                    112
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 532 of 616 PageID: 8553




    about 250 mg in single or divided doses.” Id. at 80:18, 82:30-83:1. WO 02/059106 further

    discloses that “[p]referred unit oral-dosage forms include pills, tablets, and capsules, more

    preferably capsules. Typically such unit-dosage forms will contain about 0.01 mg, 0.1 mg, 1 mg,

    5 mg, 10 mg, 15 mg, 20 mg, 50 mg, 100 mg, 250 mg, or 500 mg of a compound of the invention,

    preferably, from about 5 mg to about 200 mg of compound per unit dosage.” Id. at 83:5-9.

           Additionally, the ’471 patent teaches that pomalidomide could be administered orally to

    reduce TNF-α in the form of a capsule or tablet containing from 1 to 100 mg of drug per unit

    dosage. ’471 patent at 5:25-30, 8:26-28 and 28:64-67. WO 98/03502 taught that pomalidomide

    could be used for “[d]ecreasing THFα levels and/or increasing cAMP levels thus constitut[ing] a

    valuable therapeutic strategy for the treatment of many inflammatory, infectious, immunological,

    and malignant diseases. These include but are not restricted to … oncogenic or cancerous

    conditions.” WO 98/03502 at 7:23-24, 5:20-26. WO 98/03502 further disclosed an oral dosage

    of 1 to 100 mg of pomalidomide per unit dosage. WO 98/03502 at 11:19-20. The ’517 patent

    teaches that “[o]ral dosage forms include tablets, capsules … containing from 1 to 100 mg of

    drug per unit dosage.” ’517 patent at 5:62-64. Additionally, the ’291 patent disclosed that “[f]or

    oral administration [of pomalidomide] to humans, a dosage of between approximately 0.1 to 300

    mg/kg/day, preferably between approximately 0.5 and 50 mg/kg/day, and most preferably

    between approximately 1 to 10 mg/kg/day, is generally sufficient.” ’291 Patent at 13:17-21. See

    also, e.g., WO 02/064083 at 18:10-18. WO 02/064083 also specifically discloses from about 0.1

    and about 2 mg/kg/day of 3-amino-thalidomide. WO 02/064083 at Claims 3, 7.

           Thus, the prior art disclosed the dosing range of pomalidomide to be, e.g., 1 to 100

    mg/day, 1 to 10 mg/day, or 0.1 to about 2 mg/day. “Where there is a range disclosed in the prior

    art, and the claimed invention falls within that range, there is a presumption of obviousness.”




                                                   113
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 533 of 616 PageID: 8554




    Iron Grip Barbell Co. v. USA Sports, Inc., 392 F.3d 1317, 1322 (Fed. Cir. 2004); accord Lazare

    Kaplan Int’l, Inc. v. Photoscribe Techs., Inc., 628 F.3d 1359, 1380–81 (Fed. Cir. 2010); see also

    Tyco Healthcare Grp. LP v. Mut. Pharm. Co., 642 F.3d 1370, 1372–73 (Fed. Cir. 2011). A prima

    facie case of obviousness established by the overlap of prior art values with the claimed range

    can be rebutted by evidence that the claimed range is “critical” because it “achieves unexpected

    results.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). Here, the claimed doses and

    range of doses fall within the dosing ranges disclosed by the prior art. As such, there is a

    presumption that the claimed dosing range and dose amounts are obvious. There is no evidence

    of unexpected results or criticality for the claimed doses or dosing range.

           Determining the particular claimed dosages of pomalidomide from these disclosed ranges

    of pomalidomide would have required no more than routine optimization of known variables.

    Optimization that flows from the normal desire of scientists or artisans to improve upon what is

    already known is generally not patentable. Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1366-67

    (Fed. Cir. 2007). Due in part to a greater potential for side effects resulting from higher dosage

    forms, “physicians always seek to prescribe the lowest effective dose of any medication.” Tyco

    Healthcare v. Mutual Pharm. Co., 642 F.3d 1370, 1371 (Fed. Cir. 2011). Therefore, it would

    have been obvious to one of skill in the art to optimize the variables necessary for the effective

    treatment of multiple myeloma using pomalidomide. Additionally, numerous studies in the prior

    art showed that pomalidomide exhibited encouraging results with respect to anti-multiple

    myeloma effects when studied in cell cultures or other in vitro studies. Based on these studies, it

    would have been obvious for the POSA to pursue advanced clinical studies, such as Phase I/II

    studies, that administered pomalidomide to multiple myeloma patients. The procedures and

    clinical trials for determining the maximum tolerated dose as well as preferred indicated dose for




                                                    114
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 534 of 616 PageID: 8555




    multiple myeloma drugs was well known and routine. For example, such procedures were

    already known with respect to thalidomide and with respect to another thalidomide analogue,

    lenalidomide.    It would have been obvious to apply the same or similar procedures to

    pomalidomide to achieve the claimed dosing.

           For example, the person having ordinary skill in the art would have known of dose-

    determination guidelines in the industry, which would have been considered instructive when

    seeking to determine a non-toxic, effective dose of pomalidomide. For example, the FDA

    provides guidance for dose-response and performing studies designed for assessing dose

    response in life-threatening diseases, such as cancer. FDA Guideline for Industry at 5-6. The

    FDA Guideline for Industry teaches that “[p]arallel dose-response study designs with placebo, or

    placebo-controlled titration study designs (very effective designs, typically used in studies of

    angina, depression, hypertension, etc.) would not be acceptable in the study of some conditions,

    such as life-threatening infections or potentially curable tumors, at least if there were effective

    treatments known.” Id. at 5. Furthermore, “because in those therapeutic areas considerable

    toxicity could be accepted, relatively high doses of drugs are usually chosen to achieve the

    greatest possible beneficial effect rapidly.” Id. FDA Guideline for Industry further teaches that

    “the lack of appropriate salvage therapy for life-threatening or serious conditions with

    irreversible outcomes may ethically preclude conduct of studies at doses below the maximum

    tolerated dose.” Id. at 7.

           In general, the person having ordinary skill in the art would have known that it was

    routine for chemotherapy drugs such as pomalidomide to conduct a dose-escalation study to

    determine drug toxicity. For example, phase I clinical trials are often used to estimate the

    maximum tolerable dose (MTD) of a new drug. Storer at 925; see also Fuse at 133; Friedman at




                                                   115
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 535 of 616 PageID: 8556




    3-4. These trials are typically implemented ad hoc with a small patient population where the

    MTD is found during dose escalation. Id.; see also, e.g., Fuse; Rubinstein; EORTC; Friedman;

    Collins. “Escalation continues until the number of patients experiencing a given degree of

    toxicity meets some set criterion, at which point the stopping dose or the next lower dose is taken

    as the MTD.” Storer at 925. Numerous examples of dose-escalations studies would have been

    known to the person having ordinary skill in the art. For example, Weber 1999 disclosed dose

    titration of thalidomide to determine the maximally tolerated and effective dose of the drug for

    the treatment of multiple myeloma. Weber 1999 at 604a. Adjei disclosed a phase I study of an

    experimental oral cancer drug in patients with solid tumors. Adjei at 1871. Twenty patients with

    solid tumors received 92 courses of escalating doses given orally twice a day for 7 days out of

    every 3 weeks. Id. Based on observed gastrointestinal toxicity (nausea, vomiting, and diarrhea)

    the maximum tolerated dose was found to be 350 mg twice daily for subsequent studies. Id.

    Greco disclosed the phase I study of oral etoposide for patients with advanced cancer who were

    resistant to all standard therapy. Greco at 303. The MTD was determined to be 50 mg/m2/d with

    myelosuppression as the dose-limiting toxicity. Id. at 305-306. See also, e.g., Friedman at 4.

           After conducting a dose-escalation study, the person having ordinary skill in the art

    would have known to consider the MTD when determining dosing for subsequent testing of drug

    efficacy. Friedman discloses that “[o]nce the MTD is established, the next goal is to evaluate

    whether the drug has any biological activity or effect and to estimate the rate of adverse effects.”

    Friedman at 4. The MTD is an important starting point for studies designed to determine

    efficacy. Smith II discloses that phase I trials “are designed to estimate the MTD, with the

    usually unstated assumption that this dose would have the greatest chance of therapeutic efficacy

    with acceptable toxicity. Efficacy of the agent given at MTD would be evaluated in a subsequent




                                                    116
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 536 of 616 PageID: 8557




    phase II trial.” Smith II at 288. EORTC discloses that “[p]rovided toxicity is not observed at the

    starting dose, doses are then escalated until side-effects are encountered which are deemed to be

    dose-limiting. A dose is then selected which is considered safe for phase II trials.” EORTC at

    1083. Greco discloses a Phase I study to find the MTD and then performs Phase II studies using

    the found MTD. Greco at 305-308. Thus, once a MTD is determined, a POSA would take the

    next logical step and pursue a Phase II clinical study using the MTD, or a lower dose, to

    determine drug efficacy and arrive at the claimed doses. See e.g., Smith II, EORTC, Rubinstein.

    It would have been obvious for the person having ordinary skill in the art to follow these routine

    and known procedures for determining a safe and effective dosing of pomalidomide, and, in

    particular, the specific doses recited in the claims. The person having ordinary skill in the art

    would have been motivated to perform these routine procedures to determine the appropriate

    dosage (e.g., a safe and effective) dosage of pomalidomide.

           The claimed dose and dosing range for pomalidomide would have also been obvious in

    view of the known doses for lenalidomide and thalidomide, in view of the known higher potency

    of pomalidomide, the knowledge of the person having ordinary skill in the art, and with respect

    to the known procedures for optimization of dosing amounts (e.g., as explained above). For

    example, the prior art disclosed dosing for thalidomide and lenalidomide, and it was known to

    determine optimum doses of thalidomide (and its analogues) in order to balance efficacy with

    toxicity. See e.g., Thalomid Product; the ’325 patent; Durie; Celgene Press Releases; Celgene

    Annual Report 1999; Palumbo; Rajkumar; Dimopoulos; Singhal; Klausner I; Klausner II.

           For example, Palumbo disclosed effective treatment of refractory and relapsed multiple

    myeloma patients using a thalidomide daily dose of 100 mg per day for a month-long cycle in

    combination with 40 mg of dexamethasone per day on days 1-4 of the cycle. Palumbo at 399.




                                                   117
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 537 of 616 PageID: 8558




    Durie evaluated the use of thalidomide at doses between 50 mg and 400 mg/day for the treatment

    of multiple myeloma with dose escalation based only upon lack of response for the treatment.

    Durie at 1. Durie also revealed that the “magnitude (% regression) and duration of response do

    not appear to be influenced by the dose.” Id. at 6. In other words, patients on the lowest doses

    of thalidomide in the study experienced the same efficacy as the patients on higher doses of

    thalidomide. Rajkumar & Kyle disclosed that higher doses of thalidomide (e.g., 200 mg) are

    associated with high toxicity and may not yield better response rates than lower doses. Rajkumar

    & Kyle at 3593. Weber 1999 disclosed dose titration of thalidomide to determine the maximally

    tolerated and effective dose of the drug for the treatment of multiple myeloma. See Weber 1999

    at 604a. See also, e.g., Thalomid®, the ’325 patent, Celgene Press Releases, Celgene Annual

    Report 1999, Rajkumar, Dimopoulos, Singhal, Klausner I, Klausner II, Hus, Knight, Edwards,

    Adler, Bor, Lipkin.

           In addition, June Market Letter disclosed that lenalidomide was more potent than

    thalidomide and further showed that 5, 10, 25, and 50 mg/day of lenalidomide was administered

    to patients. June Market Letter at 1. Stirling disclosed that lenalidomide was safely administered

    to volunteers in single doses of 50 to 400 mg. Stirling at 602. Raje disclosed that the maximum

    tolerated dose for lenalidomide was 25 mg/day. Raje at 638; see also Richardson II at 3063.

    Moreover, on May 8, 2001 and June 7, 2001, Celgene announced interim data in Phase I/II trials

    of lenalidomide in multiple myeloma patients, dosing of lenalidomide of 5 mg, 10 mg, 25 mg

    and 50 mg per day, and administration of lenalidomide to patients with refractory multiple

    myeloma with encouraging results. Celgene Press Releases (May 8, 2001 and June 7, 2001).

    See also, e.g., Richardson II at 3063, Dredge 2002, Sorbera, Anderson, Richardson IV,

    Richardson 2006, Celgene Press Releases, October Market Letter, Richardson I, Marriott 2002.




                                                   118
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 538 of 616 PageID: 8559




            As explained above, lenalidomide is more potent than thalidomide, and pomalidomide is

    more potent than lenalidomide, in various anti-MM mechanisms. Therefore, a POSA would

    have known that smaller doses pomalidomide could have the same efficacy as a larger dose of

    thalidomide or lenalidomide. As such, a POSA would have expected pomalidomide to have a

    lower maximum tolerated dose than lenalidomide, and would have been motivated to use smaller

    doses of pomalidomide than lenalidomide or thalidomide for the treatment of multiple myeloma.

    It would have been obvious to perform the known dose-response procedures, such as the routine

    procedures described above, to determine the appropriate dosage of pomalidomide. Especially

    since the application of such procedures to lenalidomide and thalidomide were already known in

    the prior art.

            It was also known to administer pomalidomide in doses ranging from 1 mg to 10 mg per

    day. See e.g., Dredge 2003; Marriott 2002; Schey I; Schey II; Schey III. For example, Marriott

    2002 reports that “we have also noted profound immunostimulatory effects of oral CC-

    4047/ACTIMID™ [which is pomalidomide] at 5 mg/day in patients with advanced multiple

    myeloma (our unpublished observations).” Marriott 2002 at 83. Schey I disclosed the use of

    pomalidomide in humans with relapsed/refractory multiple myeloma at a dose of between 1

    mg/day to 10 mg/day given orally for 4 weeks (28 days). Schey I at 98. Schey I further

    disclosed that, based on preliminary results, the MTD of pomalidomide was 5 mg/day. Id.

    Schey II also disclosed a phase I study of pomalidomide in relapsed/refractory multiple myeloma

    in which patients were administered escalating doses starting at 1 mg per day and increasing

    according to response to 10 mg per day. Schey II at 296. Early responses to pomalidomide were

    seen at four weeks with 11/18 patients and maximal responses were seen in 12/18 patients up to

    10 months after commencing treatment. Id. Schey III disclosed that the MTD of pomalidomide




                                                 119
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 539 of 616 PageID: 8560




    orally was 2 mg/day in the 4 week (28 day) phase I study. Schey III at 291. Thus, the claimed

    doses of pomalidomide were also disclosed in the prior art.

                   3.      Cyclic Dosing Of Pomalidomide

           Claims 1 and 20 of the ’262 patent recite administering pomalidomide “for 21

    consecutive days followed by seven consecutive days of rest from administration of said

    compound in a 28 day cycle.” ’262 patent at 38:32-34, 39:24-40:1.

           Claims 1 and 26 of the ’939 patent recite administering pomalidomide “in one or more

    cycles, each of which comprises administering the compound for a period of time followed by a

    period of rest.” ’939 patent at 39:14-17, 40:32-35.      Claim 18 recites “wherein one cycle

    comprises four to six weeks.” 39:54-55. Claims 19 and 32 further recite “wherein the compound

    is administered for 21 consecutive days followed by seven consecutive days of rest in a 28 day

    cycle.” ’939 patent at 39:55-57, 40:47-49. Claim 20 recites “wherein the compound is orally

    administered 4 mg per day on days 1 through 21 of repeated 28-day cycles until disease

    progression.” ’939 patent at 40:1-3.

           Claims 1 and 22 of the ’428 patent recite administering pomalidomide “for 21

    consecutive days followed by seven consecutive days of rest in a 28 day cycle.” ’428 patent at

    39:17-19, 40:34-35.     Claim 16 further recites administering pomalidomide “wherein the

    compound is orally administered 4 mg per day on days 1 through 21 of repeated 28-day cycles

    until disease progression.” ’428 patent at 40:3-5.

           These features are anticipated and rendered obvious by the prior art. For example, it has

    long been known and practiced to administer chemotherapy drugs, and specifically multiple

    myeloma drugs, in cycles that include a period for rest, with typical cycles lasting up to four

    weeks. In particular, it has long been known to administer such drugs in a 28 day cycle, whereby

    the drug was administered on days 1-21, which was then followed by a 7 day period without the


                                                    120
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 540 of 616 PageID: 8561




    drug. The person of ordinary skill in the art would have known that in an effort to balance

    toxicity with efficacy, a conventional dosing schedule calls for episodic application of a

    cytotoxic drug at or near the maximum tolerated dose, followed by periods of rest to allow

    normal tissues to recover.

           Existing multiple myeloma treatments on the market as of the earliest possible priority

    date of the ’262 patent utilized a cyclical dosing regimen comprising an administration period

    followed by a rest period to allow for recovery. For example, Alkeran® (melphalan tablets,

    2mg) (original approval January 17, 1964) is indicated for “the palliative treatment of multiple

    myeloma and for the palliation of non-resectable epithelial carcinoma of the ovary.” Alkeran®

    Label at Indications. The Dosage and Administration states that “[t]he usual oral dose is 6 mg (3

    tablets) daily. The entire daily dose may be given at one time. The dose is adjusted, as required,

    on the basis of blood counts done at approximately weekly intervals. After 2 to 3 weeks of

    treatment, the drug should be discontinued for up to 4 weeks, during which time the blood count

    should be followed carefully.” Id. at Dosage and Administration.

           Other chemotherapeutic drugs were also known to be administered in such cycles. For

    example, hexamethylmelamine was used in a 21 day/28 day cycle. “Most treatment regimens

    employ [hexamethylmelamine] at a dose of 4 to 12 mg/kg body weight for 14 days to 21 days,

    with cycles repeated at 28- to 42-day intervals.” Chemotherapy 1992 at 401-402. The drug

    etoposide was similarly used in a 21/28 day cycle. “A group of 17 patients received a 7-day

    infusion of etoposide (schedule A) every 21 days at doses from 30 to 75 mg/m2 per day, and a

    second group of 37 patients a 21-day infusion (schedule B) every 28 days at doses from 18 to 40

    mg/m2 per day.” Robert at 459. In Samlowski, a total of 26 eligible patients were registered to

    receive a dose of anti-cancer drug gemcitabine weekly for 3 weeks, followed by a 1 week rest




                                                   121
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 541 of 616 PageID: 8562




    period. Samlowski at 311. In Lee, treatment was with two drugs during the 21 days of drug

    administration, which consisted of two cycles of chemotherapy with oral etoposide on days 1-21

    and intravenous cisplatin on days 1 and 8 of a 28-day cycle. Lee at 479. Moreover, Oken

    disclosed four week cycles of the multiple myeloma therapy of melphalan and prednisone (MP)

    and five week cycles of the multiple myeloma therapy vincristine, carmustine, melphalan,

    cyclophosphamide, and prednisone (VBMCP). See Oken at 1561. Therefore, it was known that

    different multiple myeloma treatments could have different dosing cycles, including cycles of

    four to six weeks, as evidenced by Oken. Id.

            Szelényi teaches that the dosing schedule of chemotherapeutic agents administered in

    combination therapies for the treatment of multiple myeloma was known to impact both toxicity

    and efficacy.     For example, Szelényi discloses that extending the treatment interval for

    administration of cyclophosphamide, adriamycin and dexamethasone in the treatment of multiple

    myeloma decreased the rate of severe thrombocytopenia without compromising efficacy. See

    Szelényi at 108.     Accordingly, it was known in the art that higher doses administered by

    decreasing a treatment-free period in a dosing schedule can increase in toxicity as well as

    efficacy. Moreover, four week dosing cycles were also known, as evidenced by Szelényi. See

    also, e.g., Szelenyi at 105. See also, e.g., Chu at 292 (“the treatment-free interval between cycles

    should be the shortest possible time necessary for recovery of the most sensitive normal target

    tissue, which is usually the bone marrow” because “long intervals between cycles negatively

    affect dose intensity.”).

            The person of ordinary skill in the art would have expected to administer pomalidomide

    in accordance with standard practices for administration of chemotherapy agents. Furthermore,

    chemotherapeutic dosing schedules were known in the art to be a result-effective variable with




                                                    122
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 542 of 616 PageID: 8563




    respect to efficacy and toxicity. The person having ordinary skill in the art would have been

    motivated to optimize the schedule for administering pomalidomide to treat multiple myeloma

    through routine experimentation with a reasonable expectation of success in identifying an

    acceptable balance of efficacy and toxicity. See In re Boesch, 617 F.2d 272, 276 (CCPA 1980)

    (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily

    within the skill of the art.”).

            Additionally, thalidomide was also known to be administered in daily doses and in

    monthly cycles. Rajkumar disclosed that thalidomide combined with 40 mg dexamethasone,

    repeated monthly, was effective against newly diagnosed multiple myeloma. Rajkumar at 168a.

    Kropff disclosed the combination of thalidomide and dexamethasone administered in a month-

    long cycle to treat primary refractory or relapsed multiple myeloma. Kropff at 168a. The ’325

    patent (Andrulis) disclosed the use of thalidomide for the treatment of melanomas by

    administering thalidomide on a “therapeutic cycle.” ’325 patent (Andrulis) at 6:3-11. The ’325

    patent explained that the term “therapeutic cycle” means a 28-day or other cycle wherein

    thalidomide or a combination of thalidomide with other anti-melanoma agents is administered to

    a patient. Id. The ’325 patent (Andrulis) further disclosed a clinical trial protocol involving the

    treatment of melanoma with cycles of thalidomide that lasted for 7, 21, or 28 days depending on

    the degree of malignancy. Id. at 13:1-19. Klausner I disclosed the use of thalidomide daily for

    21 days followed by a seven-day washout period in patients with HIV-1. Klausner I at 248.

    Klausner II also disclosed the use of a seven-day washout period at the end of a cycle of

    thalidomide treatment in patients with tuberculosis that reduced the negative side effects of

    thalidomide treatment. Klausner II at 221.




                                                   123
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 543 of 616 PageID: 8564




           Furthermore, the prior art disclosed that lenalidomide was administered in monthly cycles

    for the treatment of relapsed or refractory multiple myeloma. Sorbera similarly disclosed that

    lenalidomide was dosed at 15 mg twice daily, or 30 mg once daily, for 3 weeks with 1 week of

    rest. Sorbera at 430. Anderson disclosed a phase II trial in which patients were administered 15

    mg of lenalidomide twice daily, or 30 mg of lenalidomide once daily, for 3 weeks followed by 7

    days of rest. Anderson at 30. See also, e.g., Richardson IV at 104a.

           As explained above, the prior art taught that pomalidomide and lenalidomide are

    thalidomide derivatives with similar mechanism of action and greater potency than thalidomide.

    Accordingly, it was obvious to substitute pomalidomide for thalidomide or lenalidomide to treat

    multiple myeloma, and it would have been obvious to apply the dosing cycles already used with

    thalidomide or lenalidomide when treating with pomalidomide. Furthermore, the determination

    of the claimed dosing/rest days and the length of the dosing cycle would have been routine

    optimization to a person of ordinary skill in the art. The person having ordinary skill in the art

    would have arrived at the claimed dosing schedule recited by routine experimentation and

    optimization based on the prior art.

                   4.      Administering Dexamethasone or a Second Active Agent

           Claims 1 and 20 of the ’262 patent recite administering 40 mg of dexamethasone. ’262

    patent at 38:17-34, 39:9-40:2. Claims 14-15 and 25 of the ’262 patent further recite the oral

    administration of the additional active agent dexamethasone in particular therapeutic doses and

    on particular days of a monthly dosing schedule.           ’262 patent at 38:62-67, 40:12-14.

    Specifically, claims 14 and 25 require that dexamethasone is orally administered in an amount of

    40 mg once daily on days l, 8, 15, and 22 of each 28 day cycle, whereas claim 15 requires that

    the dexamethasone is administered in an amount of 40 mg once a week of each 28 day cycle. Id.




                                                   124
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 544 of 616 PageID: 8565




           Claim 21 of the ’939 patent recites administering a therapeutically effective amount of an

    additional active agent. ’939 patent at 40:4-6. Claim 22 recites administering dexamethasone as

    the additional active agent and claim 33 recites administering a therapeutically effective amount

    of dexamethasone. ’939 patent at 40:7-8. Claims 23 and 34 specifically recite administering 40

    mg of dexamethasone. ’939 patent at 40:8-13. Claims 24 and 35 require that dexamethasone is

    orally administered once daily on days 1, 8, 15 and 22 of a 28 day cycle. ’939 patent at 40:11-

    13, 50:54-57. Claim 25 recites that dexamethasone is orally administered once a week of a 28

    day cycle. ’939 patent at 40:13-14.

           Claim 17 of the ’428 patent recites administering a therapeutically effective amount of an

    additional active agent. ’428 patent at 40:6-9. Claim 18 recites administering dexamethasone as

    the additional active agent and claim 27 recites administering a therapeutically effective amount

    of dexamethasone. ’428 patent at 40:9-10. Claim 19 specifically recites administering 40 mg of

    dexamethasone. ’428 patent at 40:11-12. Claim 20 requires that dexamethasone is orally

    administered once daily on days 1, 8, 15 and 22 of each 28 day cycle. ’428 patent at 40:13-15.

    Claim 21 recites that dexamethasone is orally administered once a week of each 28 day cycle.

    ’428 patent at 40:16-17.

           These features are invalid as anticipated or obvious in view of the prior art. For example,

    it was well known in the art that dexamethasone was an effective adjunct therapy in the treatment

    of multiple myeloma. Furthermore, 40 mg was a known dose for dexamethasone used in

    combination therapies for the treatment of multiple myeloma. Moreover, the prior art showed

    that IMiDs, including pomalidomide, have anti-multiple myeloma effects, alone and in

    combination with dexamethasone.       For example, Hideshima 2000 disclosed in vitro tests

    showing that both thalidomide and its analog IMiDs enhance the anti-multiple myeloma activity




                                                  125
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 545 of 616 PageID: 8566




    of dexamethasone. Hideshima 2000 at 2943, 2946. Hideshima further evaluates the effects of

    thalidomide and its analogs on multiple myeloma cells in combination with dexamethasone and

    IL-6. Id. Hideshima observes that IMiDs significantly inhibited uptake in multiple myeloma

    cells, and that dexamethasone further increased the inhibition of proliferation, giving it an

    “additive effect.” Hideshima at 2946. The authors found that all three IMiDs tested achieved

    50% inhibition of DNA synthesis in multiple myeloma cells in vitro, confirming their direct

    action on tumor cells and suggesting their clinical utility. Id. at 2949. Moreover, the IMiDs

    inhibited the proliferation of dexamethasone-resistant multiple myeloma cells by 50%. Id. The

    authors also concluded that the IMiDs “enhance the anti-MM activity of Dex.” Id. at 2943.

    Because of the disclosures of Muller and Corral II, which together show that pomalidomide is an

    IMiD, a POSA would know that Hideshima 2000 shows that pomalidomide would enhance the

    activity of dexamethasone against multiple myeloma.

           Thus, the person of ordinary skill in the art would have understood that dexamethasone

    would have a synergistic effect with pomalidomide in the treatment of multiple myeloma. See

    also, e.g., Davies at 210; Dredge 2003 at 333; Mitsiades at 4525-4526; Lentzsch 2003 at 41;

    Richardson III at 118; 2000 Abstracts at 579a (Abstract #2487); Hwu at 22:10-16 and 24:16;

    Schey II, Knight. The person having ordinary skill in the art would have known to administer

    pomalidomide with dexamethasone because it was disclosed in the prior art.

           Moreover, it was known in the prior art to administer dexamethasone with either

    thalidomide or lenalidomide. The person of ordinary skill in the art would thus have expected

    that dexamethasone would have a synergistic effect with pomalidomide in the treatment of

    multiple myeloma based on the known synergy between dexamethasone and either thalidomide

    or lenalidomide. Likewise, the person of ordinary skill in the art would have expected to




                                                 126
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 546 of 616 PageID: 8567




    administer pomalidomide in accordance with known practices for administration of

    dexamethasone.

           Numerous prior art articles showed that thalidomide in combination with dexamethasone

    had a synergistic effect against multiple myeloma. See, e.g., Rajkumar & Kyle at 3593; Durie at

    1 (disclosing that the response “may be enhanced by co-administration of glucocorticoids such as

    dexamethasone.”); see also, e.g., Rajkumar at 168a; Dimopolous at 994; Lentzsch 2003 at 41;

    Davies at 210; Richardson III at 118; Schey II at 295. Weber 2000 disclosed clinical efficacy of

    thalidomide combined with dexamethasone on resistant multiple myeloma. Weber 2000 at 167a.

    The authors reported that “[r]esponses included 12 of 26 patients (46%) who were resistant to

    recent programs including high-dose dexamethasone and subsequent thalidomide alone,

    suggesting synergy.” Id. “Response rates were similar for 20 patients with primary refractory

    disease (55%) and 27 pts. with disease in refractory relapse (48%).” Id. The authors concluded

    that their results “confirm superior activity of thalidomide-dexamethasone for resistant myeloma

    when compared with thalidomide alone.” Id. Furthermore, Weber 1999 also discloses that the

    combination of thalidomide and dexamethasone is effective for the treatment of multiple

    myeloma that is primary refractory, as well as multiple myeloma in patients with untested

    relapse. Weber 1999 at 604a. Weber discloses that multiple myeloma patients effectively

    treated with a combination of thalidomide and dexamethasone had received previous therapy

    with thalidomide and autologous stem cell transplant.         See id.    Weber also discloses

    administration of dexamethasone four days each month in combination with thalidomide to treat

    multiple myeloma. Id.

           Dimopolous presents the results of a combination of thalidomide and dexamethasone to

    treat multiple myeloma in patients who have been previously treated for multiple myeloma, and




                                                  127
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 547 of 616 PageID: 8568




    not responded to the previous treatment regimens. See Dimopolous at 991-92. Likewise,

    Alexanian reported on a study of multiple myeloma patients who received thalidomide and

    dexamethasone after intensive previous treatment for multiple myeloma. See Alexanian at 1116-

    1117.   Additionally, Palumbo disclosed effective treatment of refractory and relapsed multiple

    myeloma patients using low-dose thalidomide daily in combination with 40 mg of

    dexamethasone. Palumbo at 401. Palumbo explained that “[t]halidomide and dexamethasone

    are a logical combination since they may differ in their action against myeloma.” Id. at 402.

    Palumbo reported that “low-dose thalidomide plus dexamethasone was shown to be extremely

    well tolerated and highly effective.” Palumbo at 399. In Palumbo, the patients were treated

    “100 mg [of thalidomide] at bedtime and associated with dexamethasone administered orally at

    the dose of 40 mg on days 1, 2, 3, and 4 every month.” Palumbo at 400.

            Additionally, Rajkumar disclosed that thalidomide combined with 40 mg dexamethasone

    administered on days 1-4, 9-12, 17-20 (odd cycles) and days 1-4 (even cycles), repeated

    monthly, was effective against newly diagnosed multiple myeloma. Rajkumar at 168a. Kropff

    disclosed the combination of thalidomide and dexamethasone administered in a month-long

    cycle, with dexamethasone administered on days 1-4, 9-12, and 17-20. Kropff at 168a. See also

    Aviles at 23; Dimopoulous at 991. Moreover, Durie disclosed the administration of 40 mg

    dexamethasone (daily for 4 days, twice a month) for patients having reduced hemoglobin and

    platelet counts. Durie at 4. See also, e.g., Durie; Hideshima 2000; Rajkumar & Kyle; Mitsiades;

    Richardson 2001; Richardson 2002; Aviles, Kropff; 2000 Abstracts; Lentzsch 2003; Richardson

    II; Richardson III; Knight; Kyle at 583, 587. Barlogie 2001 disclosed that response rates in

    patients with refractory multiple myeloma increased to 50% to 60% when thalidomide was




                                                 128
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 548 of 616 PageID: 8569




    administered in combination with dexamethasone (20 and 40 mg). Barlogie 2001 at 250, 256-

    57.

            As explained above, the prior art showed that pomalidomide is a thalidomide derivative

    with similar mechanisms of action and greater potency than thalidomide. A person of ordinary

    skill in the art would predict that dexamethasone would have the same effect in combination with

    pomalidomide as it does with thalidomide. Accordingly, it was obvious to substitute thalidomide

    with pomalidomide to treat multiple myeloma, and it would have been obvious to similarly use

    pomalidomide in combination with dexamethasone.           Additionally, the claimed timing of

    administration would have simply been accomplished through routine optimization.               As

    discussed above in Section II.C.3, the particular dosing schedule of combination therapies for the

    treatment of multiple myeloma were known to impact toxicity and efficacy of the active agents.

    E.g., Szelényi at 108. Accordingly, dosing schedules of chemotherapeutic agents were known

    result-effective parameters, and determining the optimum dosing schedule that provided efficacy

    with acceptable or minimal toxicity would have simply been a matter of routine experimentation

    for one of ordinary skill in the art.

                    5.      Treating Relapsed, Refractory, Or Relapsed And Refractory Multiple
                            Myeloma

            Claims 2, 4-5, and 29 of the ’262 patent further recite that the multiple myeloma being

    treated is relapsed, refractory, or relapsed and refractory multiple myeloma. ’262 patent at

    38:35-36, 38:39-42, 40:22-23. Claim 1 of the ’939 patent further recites that the multiple

    myeloma is relapsed, refractory, or relapsed and refractory multiple myeloma. ’939 patent at

    38:65-39:20. Similarly, claim 1 of the ’428 patent further recites that the multiple myeloma is

    relapsed, refractory, or relapsed and refractory multiple myeloma. ’428 patent at 39:2-21.




                                                   129
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 549 of 616 PageID: 8570




           These features are invalid as anticipated or obvious in view of the prior art. It was known

    that IMiDs such as pomalidomide were effective against refractory and relapsed MM. For

    example, Hideshima 2000 disclosed the use thalidomide and of IMiDs to treat refractory MM,

    demonstrating a 50% reduction in proliferation of Dex-resistant MM cells in vitro. Hideshima

    2000 at 2946, 2949. Hideshima 2000 teaches that “[t]hese studies demonstrate clinical activity

    of Thal against MM that is refractory to conventional therapy and delineate mechanisms of anti-

    tumor activity of Thal and its potent analogs (immunomodulatory drugs [IMiDs]). … Thal and

    the IMiDs enhance the anti-MM activity of Dex [dexamethasone].” Hideshima 2000 at Abstract.

    As explained above, a person having ordinary skill would have known from Corral II and Muller

    that IMiDs in Hideshima 2000 included pomalidomide. Moreover, Davies disclosed that “results

    suggest that Thal and new analogues may not only be useful in the treatment of

    refractory/relapsed disease, but also be effective in the maintenance of minimal residual disease

    after transplantation by enhancing NK-cell–mediated anti–MM cell immunity.” Davies at 216.

           Furthermore, pomalidomide was also known to be effective in treating relapsed and/or

    refractory multiple myeloma.      For example, Schey I discloses a Phase I study using

    pomalidomide (i.e. CC4047) for the treatment of relapse/refractory multiple myeloma. See

    Schey I at 98. Patients were reported to have undergone chemotherapy, autologous stem cell

    transplantation and/or prior thalidomide treatment.     Id.   Schey II reports that thalidomide

    analogues, including pomalidomide, have been developed to “improve efficacy and reduce

    toxicity,” and that two in particular, including pomalidomide, are in clinical development with

    promising results. See Schey II at 295. Schey II describes the clinical studies of pomalidomide

    in patients with relapsed or refractory myeloma and reports that the results are “very

    encouraging.”   Id. at 296; see also, e.g., Dredge/Marriott at 433-34 (“[Pomalidomide] has




                                                  130
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 550 of 616 PageID: 8571




    recently been found to possess an acceptable safety profile in a phase I trial for

    relapsed/refractory multiple myeloma.”); Dredge 2003 at 333; Schey Report at 1; Schey III at

    291; Celgene Press Release (July 8, 2002); Celgene Press Release (June 25, 2002); Lentzsch

    2001 at 473a; 2000 Abstracts at 579a.

           Thus, the person of ordinary skill in the art would have known to use pomalidomide to

    treat relapsed and refractory myeloma because it was disclosed in the prior art. Moreover, the

    prior art also disclosed the treatment of refractory and relapsed multiple myeloma with

    thalidomide. For example, the prior art disclosed using thalidomide for the treatment of patients

    with multiple myeloma who had received previous therapies, and specifically as salvage therapy

    after numerous other lines of therapy. By 2001, “thalidomide [was] considered as part of

    standard therapy for relapsed myeloma.” Rajkumar & Kyle at 3593. Singhal also showed

    impressive response rates in patients with refractory and relapsed multiple myeloma. Rajkumar

    & Kyle at 3593. See also Zangari 2002 at 1168 (“thalidomide has proven activity in refractory

    multiple myeloma (MM)…”).

           Singhal disclosed treating MM patients with thalidomide where 90% of the patients in

    this study had failed previous autologous stem-cell transplantation. Singhal at 1566. Singhal’s

    study showed that thalidomide is active against advanced myeloma in these patients who had

    previously been treated with stem-cell transplantation and still demonstrated disease progression.

    Id. at 1565, 1566. See also Singhal at 1571 (“thalidomide is active against multiple myeloma,

    even in patients who relapsed after repeated cycles of high-dose chemotherapy. Larger studies

    of thalidomide, its analogues, and other inhibitors of angiogenesis are therefore warranted in

    patients with myeloma and other cancers.         We are currently evaluating thalidomide in

    combination with chemotherapy for patients with newly diagnosed multiple myeloma.”).




                                                   131
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 551 of 616 PageID: 8572




    Dimopoulos describes treating patients with refractory multiple myeloma with thalidomide and

    dexamethasone. Dimopoulos reports daily administration of an oral dose of thalidomide at 200

    mg (with subsequent dose escalation) and an oral dose (20 mg/m2) of dexamethasone for four

    days on day 1-4, 9-12, 17-20, followed by monthly dexamethasone for four days. Dimopoulos at

    991.

           Palumbo, Durie and Barlogie 2001 likewise disclosed the treatment of refractory and

    relapsed myeloma with thalidomide in combination with dexamethasone. Palumbo at 399; Durie

    at 2; Barlogie 2001 at 250, 257. Palumbo reports daily administration of an oral dose of

    thalidomide at 100 mg and an oral dose of (40 mg) of dexamethasone on days 1-4 every month.

    Palumbo taught that low-dose thalidomide plus dexamethasone is an effective salvage therapy

    for advanced myeloma and that “[t]wenty-six patients received thalidomide after one line of

    therapy, 21 after two and 30 after three. Among those receiving high-dose chemotherapy, 17

    were in first untested relapse, 18 in second untested relapse and 2 were in resistant relapse. Of

    those treated with conventional chemotherapy, 4 had primary resistance, 19 were in resistant

    relapse and 17 in untested relapse.” Palumbo at 400. Durie evaluated thalidomide at doses

    between 50 mg and 400 mg/day with dose escalation based only upon lack of response in

    myeloma patients. The study disclosed that “[a]ll patients had received prior therapy of some

    sort” before entering the study and had relapsing or progressive multiple myeloma.” Durie at 3,

    1. Durie also disclosed that “[l]ow dose thalidomide is generally well tolerated and can induce

    excellent remission in 25% of relapsing or refractory myeloma patients.” Id. at 1. Durie stated

    that “[t]he benefit of thalidomide was particularly evident in patients who had previously

    received stem cell transplants.” Id. at 4. Barlogie 2001 discloses that “[s]everal single agent

    thalidomide trials in refractory disease showed an overall response rate (PPR > 50%) of 36%




                                                  132
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 552 of 616 PageID: 8573




    among 352 patients with available information. The addition of dexamethasone increases the

    response rate beyond 50%.” Barlogie 2001 at 256-57.

           The other kinds of previous therapy—thalidomide, 3-(4-amino-1-oxo-1,3- dihydro-

    isoindol-2-yl)-piperidine-2,6-dione, a proteasome inhibitor—were also known therapies for MM,

    and these claims merely add that these known treatments for MM would occur prior to the use of

    pomalidomide for MM. For example, Hideshima 2001 taught that “[p]roteasome inhibitors

    represent a novel potential anticancer therapy” based on a study that “demonstrate[s] that the

    proteasome inhibitor PS-341 directly inhibits proliferation and induces apoptosis of human MM

    cell lines and freshly isolated patient MM cells. . . .” Hideshima 2001 at 3071. Weber 1999

    disclosed that patients with resistant myeloma who did not respond to initial treatment with

    thalidomide “were treated with a combination of their previously maximally tolerated dose of

    thalidomide and intermittent dexamethasone.”         Weber 1999 at 604a.    Weber reported that

    “[partial response] was achieved in 4 of 10 pts. (40%) with primary resistant disease and 5 of 16

    pts. (31%) with resistant relapse for overall response rates of 50% for primary refractory disease

    and 41% for myeloma in refractory relapse.” Id.

           As explained above, the prior art showed that pomalidomide is a thalidomide derivative

    and that pomalidomide was a highly potent treatment for multiple myeloma compared to

    thalidomide. Accordingly, the person having ordinary skill in the art would have understood that

    if thalidomide was effective in the treatment of relapsed or refractory multiple myeloma,

    pomalidomide should be even more effective due to its increased potency and direct action on

    multiple myeloma cells. The person having ordinary skill in the art would have been motivated

    to use this potent therapy in the treatment of multiple myeloma, including in the treatment of




                                                   133
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 553 of 616 PageID: 8574




    relapsed and refractory multiple myeloma.      It was obvious to substitute thalidomide with

    pomalidomide to treat relapsed and refractory multiple myeloma.

                   6.     Administering Orally In The Form Of A Capsule In Various Dosages

           Claims 16, 18 and 26 of the ’262 patent further recite that pomalidomide is administered

    orally in the form of a capsule in various dosages. ’262 patent at 39:1-2, 39:5-6, 40:15-16.

    Specifically, claim 16 requires the compound to be administered as a capsule, and claims 18 and

    26 require the compound to be administered in a capsule of 1 mg, 2 mg, 3 mg, or 4 mg. Id.

           Claims 13-14, 17 and 30-31 of the ’939 patent further recite that pomalidomide is

    administered orally in the form of a capsule in various dosages. ’939 patent at 39:44-47, 39:52-

    53, 40:43-46. Specifically, claims 13 and 30 require that pomalidomide is administered orally.

    ’939 patent at 39:44-45, 40:43-44. Claims 14 and 31 require the compound to be administered as

    a capsule, and claim 17 requires the compound to be administered in a capsule of 1 mg, 2 mg, 3

    mg, or 4 mg. ’939 patent at 39:46-47, 40:45-46, 39:52-53.

           Claims 12-13, 15 and 25-26 of the ’428 patent further recite that pomalidomide is

    administered orally in the form of a capsule in various dosages. ’428 patent at 39:43-46, 40:1-2,

    40:41-44. Specifically, claims 12 and 25 require that pomalidomide is administered orally. ’428

    patent at 39:43-44, 40:41-42. Claims 13 and 26 require the compound to be administered as a

    capsule, and claim 15 requires the compound to be administered in a capsule of 1 mg, 2 mg, 3

    mg, or 4 mg. ’428 patent at 39:45-46, 40:43-44.

           These features are anticipated and rendered obvious by the prior art. The discussion

    above in Section II.C.2 is incorporated herein by reference. The discussion below Section II.C.7

    is incorporated herein by reference.




                                                  134
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 554 of 616 PageID: 8575




                   7.     Administration Of Pomalidomide With Particular Inactive
                          Ingredients

           Claims 19 and 27 of the ’262 patent further recites the administration of pomalidomide in

    capsules with particular inactive ingredients: mannitol and pre-gelatinized starch. ’262 patent at

    39:7-8, 40:17-18. Claim 16 of the ’939 patent further recites the administration of pomalidomide

    in capsules with particular inactive ingredients: mannitol and pre-gelatinized starch. ’939 patent

    at 39:50-51. Claim 14 of the ’428 patent further recites the administration of pomalidomide in

    capsules with particular inactive ingredients: mannitol and pre-gelatinized starch. ’428 patent at

    39:47-48.

           These features are anticipated and obvious in view of the prior art. A person of ordinary

    skill in the art would have known to administer pomalidomide in the form of a capsule because it

    was disclosed in the prior art. For example, the ’517 patent discloses a method of reducing

    undesirable levels of TNF-α in a mammal comprising administering pomalidomide (1,3-dioxo-2-

    (2,6-dioxopiperidin-3-yl)-4-aminoisoindoline). ’517 patent at 12:8-10. The ’517 patent taught

    that pomalidomide can be prepared in “[o]ral dosage forms,” including capsules and tablets. Id.

    at 5:62-63. The ’517 patent explained that the capsules can contain the compound and at least

    one pharmaceutically acceptable carrier, diluent or excipient. Id. at 6:4-6. Examples of suitable

    excipients include, inter alia, mannitol and starch. Id. at 6:15-24. See also, e.g., ’471 patent at

    8:35-50 (disclosing that pharmaceutical compositions of pomalidomide may be in the form of a

    capsule and suitable excipients include mannitol and starch). In addition, Hwu disclosed

    compositions comprising pomalidomide for the treatment of cancer. Hwu at 19:12-14. Hwu

    further disclosed that these compositions could be administered in tablet or capsule form

    including excipients. Id. at 32:7, 32:29-33:5. Suitable excipients include fillers such as mannitol

    and pre-gelatinized starch. Id. at 36:7-10.       The ʼ291 patent disclosed administration of



                                                   135
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 555 of 616 PageID: 8576




    pomalidomide to treat undesired angiogenesis that occurs in blood borne tumors and leukemia.

    See ’291 patent at claims 65 and 77. The ’291 patent disclosed that “[f]ormulations of the

    present invention suitable for oral administration may be presented as discrete units such as

    capsules, cachets or tablets each containing a predetermined amount of the active ingredient.”

    Id. at 13:36-39. WO 98/03502 disclosed that pharmaceutical compositions of pomalidomide

    could be in the form of a capsule and suitable excipients included mannitol and starch. WO

    98/03502 at 12:16-13:4.

            Moreover, it was obvious to administer pomalidomide similar to the known

    administration method for thalidomide, which was orally as a capsule. For example, Palumbo

    disclosed administering thalidomide in capsule form for oral administration. Palumbo at 400;

    see also, e.g., Thalomid Product (thalidomide was sold in a capsule that included inactive

    ingredients). Rajkumar likewise disclosed the oral administration of thalidomide. Rajkumar at

    168a.   Additionally, the ’517 patent taught the use of thalidomide derivatives that can be

    prepared in “[o]ral dosage forms,” including capsules and tablets. ’517 patent at 5:62-63.

            Thus, the person of ordinary skill in the art would have also known to administer

    pomalidomide in capsules with particular inactive ingredients such as mannitol and pre-

    gelatinized starch because it was disclosed in the prior art.       Likewise, mannitol and pre-

    gelatinized starch are two of the most common formulation excipients and are well-known for

    their use in oral dosage forms. For example, the ’177 patent disclosed “a compressible starch,

    useful as a . . . binder-diluent for capsules, which consists essentially of a free-flowing

    compressible starch powder.” ʼ177 patent at 3:52-56. The ’177 patent further disclosed “an

    admixture of the above compressible starch and an effective amount of a wet granulation binder,

    e.g., pregelatinized starch.” Id. at 4:4-7. The ’177 patent suggested that the properties of the




                                                   136
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 556 of 616 PageID: 8577




    binder—compressible and free-flowing—make it suitable for use in conventional dry dosage

    capsule-filling methods. See id. at 1:34-41.

           Moreover, determining recipes for inactive ingredients is no more than routine

    optimization of known variables. A person of ordinary skill in the art would have knowledge of

    various recipes for creating capsules with inactive ingredients, any number of which would form

    a useable capsule. There is no teaching away from using these ingredients in a capsule with

    pomalidomide. Inclusion of these excipients is routine use of known materials for their known

    purpose, and would have been obvious to the person of ordinary skill in the art.

                   8.     Treating A Patient That Has Received Previous Therapy

           Claims 6-9 of the ’262 patent further specify that the patient has received previous

    therapy, the patient has demonstrated disease progression on the previous therapy, and where the

    previous therapy was treatment with thalidomide, 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-yl)-

    piperidine-2,6-dione, a proteasome inhibitor, stem cell transplantation, or a combination thereof.

    ’262 patent at 38:43-53.

           Independent claim 26 and dependent claims 2-5 and 27 of the ’939 patent further specify

    that the patient has received previous therapy, the patient has demonstrated disease progression

    on the previous therapy, and where the previous therapy was treatment with thalidomide, 3-(4-

    amino-1-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione, a proteasome inhibitor, stem cell

    transplantation, or a combination thereof. ’939 patent at 40:15-34, 39:21-29, 40:36-37.

           Independent claims 1 and 22 and dependent claims 2-5 and 23 of the ’428 patent further

    specify that the patient has received previous therapy, the patient has demonstrated disease

    progression on the previous therapy, and where the previous therapy was treatment with

    thalidomide, 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione, a proteasome




                                                   137
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 557 of 616 PageID: 8578




    inhibitor, stem cell transplantation, or a combination thereof. ’428 patent at 39:1-21, 40:18-35,

    39:22-30, 40:36-37.

           These features are anticipated and rendered obvious by the prior art. As explained above,

    the prior art showed that pomalidomide was a more potent treatment for multiple myeloma than

    thalidomide. Accordingly, it was obvious to substitute pomalidomide for thalidomide to treat

    patients who had received prior therapies and/or had demonstrated disease progression on the

    previous therapy.     The person of ordinary skill in the art would have understood that if

    thalidomide was effective in the treatment of relapsed or refractory multiple myeloma (which are

    by definition, following previous therapy and demonstrating disease progression), pomalidomide

    should be even more effective due to its increased potency and direct action on multiple

    myeloma cells. The person of ordinary skill in the art would have been motivated to use this

    potent therapy in the treatment of multiple myeloma, including in the treatment of relapsed and

    refractory multiple myeloma. The discussion above in Section II.C.5 is incorporated herein by

    reference.

                   9.      Treating Patients Having A Particular Age

           Claims 6-7 of the ’939 patent further recite treating a patient who is “65 years of age or

    younger,” or “wherein the patient is older than 65 years.” ’939 patent at 39:30-33. Similarly,

    claims 6-7 of the ’428 patent further recite treating a patient who is “65 years of age or younger,”

    or “wherein the patient is older than 65 years.” ’428 patent at 39:31-34.

           These features are anticipated and rendered obvious by the prior art. The prior art

    demonstrated the use of thalidomide to treat multiple myeloma in patients of a broad range of

    ages. Specifically, the prior art teaches treating patients who are 65 years or older, and treating

    patients who are 65 years of age or younger. Durie, for example, reported the administration of

    thalidomide to patients where the “median age was 56 years with a range of 36-77 years.” Durie


                                                    138
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 558 of 616 PageID: 8579




    at 3. Moreover, Hus reported treating multiple myeloma patients as young as 32 and as old as

    79. Hus at 405. Hus provides additional motivation to treat patients over 65 with pomalidomide,

    as one of ordinary skill in the art would expect pomalidomide and thalidomide to be effective in

    similar demographic groups, and thalidomide was known to treat patients over 65. Additionally,

    Singhal teaches treating multiple myeloma with thalidomide monotherapy in 84 patients, of

    whom 32 were over 60 years old. Singhal at 1566. The person having ordinary skill in the art

    would recognize that 60 and 65 are similar ages, and would have found it obvious to administer

    the drug to patients over 65 based on Singhal’s disclosed treatment of patients over 60. As

    explained above for the independent claims, the prior art showed that pomalidomide is a

    thalidomide derivative with similar mechanisms of action and greater potency than thalidomide.

    Accordingly, it was obvious to substitute pomalidomide for thalidomide to treat multiple

    myeloma in a patient who is (1) 65 years of age or younger or (2) older than 65 years.

           Moreover, Schey I discloses that in a Phase I dose escalation study for pomalidomide in

    relapsed/refractory multiple myeloma, fifteen (15) patients entered the study with a median age

    of 67, ranging from 55 years to 81 years. Schey I at 98. Thus, as pomalidomide had already

    been administered to patients older and younger than 65 years old in a Phase I study where

    pomalidomide was found to have “an acceptable toxicity profile with anti-tumor activity” in

    relapsed/refractory multiple myeloma, the limitations of these claims requiring patients older or

    younger than 65 years old would were obvious to the person of ordinary skill. Id.

           Furthermore, the person having ordinary skill in the art would understand that the cellular

    mechanisms involved in pomalidomide monotherapy for treating multiple myeloma would occur

    at any age. It would have been obvious to consider the same or similar treatment regardless of

    age. The age of the patient to be treated in accordance with the claimed method is not inventive




                                                   139
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 559 of 616 PageID: 8580




    in any way. There was no teaching away from administering pomalidomide to patients above or

    below a certain age cutoff, and there is no evidence of any unexpected results relative to the prior

    art that would make such administration non-obvious.

                   10.     Administration Of Pomalidomide As A Free Base

           Claims 12 and 29 of the ’939 patent further recite that pomalidomide is administered as a

    free base. ’939 patent at 39:42-43, 40:41-42.

           This limitation is anticipated and rendered obvious by the prior art.         The prior art

    demonstrated that one of ordinary skill in the art would know that pharmaceutical compounds

    can be administered in the form of a free base.         For example, the ’517 patent disclosed

    pomalidomide in Formula I when both X and Y are C=O, as well as other derivatives of

    thalidomide. ’517 patent at 4:25-32. The ’517 patent disclosed the structure of pomalidomide in

    Formula I of the specification and in claim 1 in non-protonated, free base form. Id. at 4:25-32,

    11:2-7. Furthermore, the ’517 patent taught that “[t]he present invention also pertains to the

    physiologically acceptable non-toxic acid addition salts of the compounds of Formula I.” Id. at

    5:53-55 (emphasis added).

           The ’291 patent also teaches that the compound may be a free base. In particular, the

    ’291 patent teaches administration of pomalidomide (3-aminothalidomide) to treat undesired

    angiogenesis that occurs in blood borne tumors. See ’291 patent at claim 65. The ’291 patent

    discloses the chemical structure of pomalidomide [i.e., pomalidomide as a free base]. One of

    ordinary skill in the art would be motivated to treat multiple myeloma patients with the free base

    of pomalidomide.

           In general, administration of a known drug as a free base was known to those of ordinary

    skill in the art. There is no teaching away from the use of pomalidomide free base, and there is

    no evidence of any unexpected results from administering pomalidomide as a free base.


                                                    140
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 560 of 616 PageID: 8581




    Determination of whether to utilize the free base of a drug or not, and carrying out that process

    was routine optimization to a person of ordinary skill in the art. Thus, it would have been

    obvious to administer pomalidomide as a free base.

           The discussion above in Section II.C.2 is incorporated herein by reference.

                   11.    Objective Indicia of Non-Obviousness

           Courts have identified at least seven objective indicia of non-obviousness: (1) the

    commercial success of the invention; (2) a long-felt but unsolved need; (3) failure of others to

    produce the invention; (4) surprising or unexpected results (or properties) of the invention; (5)

    licenses showing industry respect for the invention; (6) skepticism of skilled artisans before the

    invention; and (7) copying by others. Evidence of objective evidence must be considered in

    conducting an obviousness analysis. In re Cyclobenzaprine Hydrochloride, 676 F.3d 1063, 1080

    (Fed. Cir. 2012). However, such evidence with any such showing must be commensurate in

    scope with the claims. That is, there must be a nexus between the asserted indicia, such as

    unexpected result, and the claimed invention. Wyers v. Masterlock, 616 F.3d 1231, 1246 (Fed.

    Cir. 2010); Allergan, Inc. v. Apotex Inc., 754 F.3d 952 (Fed. Cir. 2014). Defendants contend that

    no objective indicia weigh in favor of non-obviousness with respect to the asserted claims of the

    Zeldis patents. Defendants note that it is Plaintiff’s burden to come forward with any purported

    evidence of objective indicia of non-obviousness, if any, on which it intends to rely. Celgene has

    not yet alleged in this case any objective indicia of non-obviousness.

           With respect to unexpected results, Defendants are not aware of any evidence of any

    unexpected results of the alleged inventions of the Zeldis Patents.         As an initial matter,

    “[u]expected results that are probative of nonobviousness are those that are ‘different in kind and

    not merely in degree from the results of the prior art.’” Galderma Labs., L.P. v. Tolmar, Inc.,

    737 F.3d 731, 739 (Fed. Cir. 2013). In order for alleged unexpected results to be probative of


                                                   141
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 561 of 616 PageID: 8582




    non-obviousness, it must be proved that “there actually is a difference between the results

    obtained through the claimed invention and those of the prior art,” and that “the difference

    actually obtained would not have been expected by one skilled in the art at the time of

    invention.” In re Freeman, 474 F.2d 1318, 1324 (C.C.P.A. 1973) (citations omitted). Further,

    the Court must consider “what properties were expected.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d

    1348, 1371 (Fed. Cir. 2007).

           During prosecution of the ’074 application (which issued as the ’262 patent) and ’728

    application (which issued as the ’939 patent), Celgene alleged unexpected results of the claimed

    methods. For example, Celgene argued that “small differences in structure of pomalidomide

    from thalidomide mean very important differences in terms of side effect profiles, efficacy and

    potency.” See Celgene’s response filed December 10, 2010 during prosecution of the ’074

    application, at 11. Additionally, Celgene argued that “studies showed the impressive activity of

    pomalidomide in patients who were refractory to other agents including thalidomide.” Id.

    Celgene further argued that a regimen of pomalidomide and dexamethasone “exhibits

    surprisingly fewer toxicities” and is “significantly active in refractory myeloma.” See Celgene’s

    response filed December 20, 2011 during prosecution of the ’074 application, at 10. Celgene

    argued that the claimed therapy showed “unexpected results” for relapsed or refractory multiple

    myeloma, and that it was unexpected that “pomalidomide would be able to treat multiple

    myeloma that is relapsed after or refractory to prior treatment.” Id.; see also Celgene’s response

    filed October 8, 2013 during prosecution of the ’728 application, at 7.    Additionally, Celgene

    alleged, by way of Dr. Thakurta, that it was “surprising” that “the resistance of multiple

    myeloma cells to pomalidomide and lenalidomide is not reciprocal,” that “[u]nexpectedly,

    pomalidomide is able to exert its activities with a lesser amount of the target, which likely




                                                   142
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 562 of 616 PageID: 8583




    explains its therapeutic activity in resistant myeloma,” and that “the results of the studies for

    treating relapsed and/or refractory multiple myeloma with single-agent pomalidomide would

    have been unexpected and surprising at the time the claimed invention was made.” Thakurta

    Declaration dated at October 7, 2013 filed during prosecution of the ’728 application, ¶ 7, at 3.

           Defendants contend that nothing presented during the prosecution history of any of the

    Zeldis Patents constitutes an unexpected result of the claim subject matter.

           Celgene has not shown that the claimed methods show surprising or unexpected results

    probative of non-obviousness. For instance, one of ordinary skill knew that Celgene admitted

    that the IMiDs (including pomalidomide) “have shown none of thalidomide’s long list of

    troubling side effects,” and that the IMiDs would replace thalidomide for treatment of multiple

    myeloma. Knight at 3. One of ordinary skill also knew that pomalidomide “very potently

    inhibits myeloma cell growth,” which “offers great promise for the treatment of multiple

    myeloma.” D’Amato 2001 at 599-600. One of ordinary skill further knew that the IMiDs

    (including pomalidomide) “represent a new treatment paradigm targeting both the tumor cell and

    the microenvironment to overcome classical drug resistance and achieve improved outcome in

    MM.” Hideshima Abstract at 304a. Further, one of ordinary skill knew that pomalidomide was

    by far the most active IMiD in assays that measured TNF-α inhibitory activity and sensitivity to

    multiple myeloma cell lines. See, e.g., Muller at 1629; Lentzsch 2002 at 2304; Gupta at 1950;

    Dredge 2001 at Abstract, 4918-19; Davies at 210, 214, Fig. 6; Hideshima 2000 at 2945; and

    D’Amato 2001 at 598-599. Given the prior art disclosure of pomalidomide’ s similar mechanism

    of action and higher potency than thalidomide, one of ordinary skill would have reasonably

    expected pomalidomide to be more effective than thalidomide for treating patients with multiple

    myeloma, and routine optimization efforts would have led to the claimed dosing.




                                                    143
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 563 of 616 PageID: 8584




           Furthermore, “when unexpected results are used as evidence of nonobviousness, the

    results must be shown to be unexpected compared with the closest prior art.” Kao Corp. v.

    Unilever U.S., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006). Celgene has not shown that any alleged

    properties of pomalidomide were surprising or unexpected in view of the closest prior art. For

    example, both lenalidomide and thalidomide were known to have synergistic or enhanced

    effectiveness when combined with dexamethasone. See e.g., Hideshima at 2943; Davies at 210;

    Dredge 2003 at 333; Mitsiades at 4525-26; Lentzsch at 41; Rajkumar & Kyle at 3593; Durie at 1;

    Rajkumar at 168a; Dimopolous at 994; Lentzsch 2003 at 41; Davies at 210; Schey II at 295;

    Richardson I at 775a; Richardson II at 3067; Richardson III at 118; Celgene Press Release (May

    8, 2001); Celgene Press Release (June 7, 2001). Additionally, lenalidomide was known to be an

    effective treatment in patients with relapsed or refractory multiple myeloma, such as in patients

    with resistance to thalidomide. See, e.g., Marriott 2001 at 679; Sorbera at 430; Anderson at 30;

    Richardson IV at 104a; Hideshima 2000 at 2943, 2949; Davies at 216. Celgene has not shown

    that there would have been an expectation that pomalidomide would not behave in the manner

    described. To the contrary, the person having ordinary skill in the art would have expected

    pomalidomide to be active in patients who were refractory to other agents and to be enhanced by

    administration with dexamethasone, especially given its similar structure to lenalidomide, which

    also exhibited these properties.

           Likewise, it was known that slight variations in chemical structure can be sufficient to

    overcome resistance. See, e.g., Shah et al., “Multiple BCR-ABL kinase domain mutations confer

    polyclonal resistance to the tyrosine kinase inhibitor imatinib (STI571) in chronic phase and

    blast crisis chronic myeloid leukemia,” Cancer Cell 2:117-125 (August 2002); Shannon et al.,

    “Resistance in the land of molecular cancer therapeutics,” Cancer Cell 2:99-102 (August 2002);




                                                  144
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 564 of 616 PageID: 8585




    Hideshima et al., “Molecular mechanisms of novel therapeutic approaches for multiple

    myeloma,” Nature Review: Cancer 2:927-937 (December 2002); John C. Lukesh III, et al.

    “Vinblastine 20′ Amides: Synthetic Analogues That Maintain or Improve Potency and

    Simultaneously Overcome Pgp-Derived Efflux and Resistance,” J. Med. Chem., 60(17):7591–

    7604 (2017). EntreMed in their press release indicated that pomalidomide and lenalidomide

    “[a]lthough chemically related,” have shown “a different spectrum of responses.” See, e.g.,

    EntreMed Press Release (August 7, 2001). Thus, it would not have been expected that patients

    with resistance to lenalidomide would also be resistant to pomalidomide. To the contrary,

    resistance to lenalidomide would have suggested to the person having ordinary skill in the art to

    use compounds having slightly different chemical structures in order to overcome the resistance.

    Id. Celgene’s alleged unexpected results are moreover not commensurate with the scope of the

    claims. For example, the claims do not all require use with dexamethasone or treatment of

    relapsed or refractory multiple myeloma, nor do the claims require previous treatment with

    lenalidomide.

           Moreover, it is clear that the investigators who were part of the trials for pomalidomide

    expected before the trials were initiated that pomalidomide would demonstrate effectiveness in

    patients with lenalidomide resistivity. See, e.g., Lacy et al., “Pomalidomide (CC4047) Plus Low-

    Dose Dexamethasone as Therapy for Relapsed Multiple Myeloma,” J. of Clinical Oncology

    27(30):5008-5014 (2009). For example, the physicians conducting studies on pomalidomide

    initiated the study because they were “specifically looking at responses among patients refractory

    to other novel agents, including other IMiDs.” Id. at 5009. Indeed 62% of the patients had a

    previous IMiD therapy, including 21 patients with prior lenalidomide therapy. Id. at 5010. The

    individuals designing this study clearly expected pomalidomide to be successful in these




                                                   145
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 565 of 616 PageID: 8586




    patients. The person having ordinary skill in the art would not have considered the activity of

    pomalidomide in MM refractory to other IMiDs unexpected because trials were specifically

    designed to study this in patients, and it would not be ethical to design clinical trials in patients if

    these trials are expected to fail. See, e.g., Kardinal CG, “Ethical issues in cancer clinical trials,”

    J. La. State Med. Soc. 146(8):359-61 (August 1994) at 359 (“Physicians involved in a

    randomized trial … would not recommend that the patient enter investigational therapy unless he

    thought it might be helpful.”). Thus, the person having ordinary skill in the art would not have

    expected any different result than what was achieved.

           Furthermore, for alleged unexpected results to be probative of non-obviousness, those

    results must arise from the novel element(s) of the claimed subject matter, and not from elements

    of the claimed subject matter that are disclosed in the prior art. See In re Kao, 639 F.3d 1057,

    1073-74 (Fed. Cir. 2011). Here, it is indisputable that pomalidomide and many other elements of

    the claimed subject matter were disclosed in the prior art. Accordingly, to the extent that the

    alleged unexpected results arise from pomalidomide itself or from other aspects of the claimed

    subject matter disclosed in the prior art, those alleged unexpected results are not probative of

    non-obviousness.

           Defendants contend that despite any purported commercial success of Pomalyst®, the

    Zeldis Patents are invalid as obvious. With respect to commercial success, Defendants are not

    aware of any evidence of the commercial success of the alleged inventions of the Zeldis Patents.

    Furthermore, any purported success of Pomalyst® has no nexus to the subject matter claimed by

    the Zeldis Patents. To be probative of nonobviousness, there must be a nexus between the

    commercial success and the novel features of the patented invention. AstraZeneca LP v. Breath

    Ltd., 2015 WL 777460 (D.N.J. Feb. 13, 2015) (aff’d AstraZeneca LP v. Breath Ltd., 603 Fed.




                                                     146
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 566 of 616 PageID: 8587




    Appx. 999 (Fed. Cir. 2015). “[I]f the commercial success is due to an unclaimed feature of the

    [invention], the commercial success is irrelevant.” Ormco Corp. v. Align Tech., Inc., 463 F.3d

    1299, 1312 (Fed. Cir. 2006). Likewise, “if the feature that creates the commercial success was

    known in the prior art, the success is not pertinent.” Id. If a patentee can establish a nexus

    between commercial success and the patented invention, the challenger then bears the burden to

    show that the success was due to advertising or other extraneous factors. See, e.g., J.T. Eaton &

    Co. v. Atlantic Paste & Glue Co., 106 F.3d 1563, 1571 (Fed. Cir. 1997).

           Any profits or revenue associated with sales of Pomalyst® do not demonstrate the non-

    obviousness of the claimed subject matter. For example, any such profits or revenue have no

    nexus to the claimed subject matter at least because these are attributable to other non-claimed

    features, such as Celgene’s marketing activities, and/or to non-novel features of the Zeldis

    Patents. Additionally, any sales of Pomalyst® alone are not indicative of the success of claimed

    elements that require administration with dexamethasone or other additional active agent.

    Furthermore, commercial success is not significantly probative if others in the field would have

    been deterred or inhibited from placing the product on the market by other forces, such as rights

    to exclude others from practicing the invention and/or impediments such as the burdens of

    regulatory approval (e.g. FDA approval). Merck & Co., Inc. v. Teva Pharma. USA, Inc., 395

    F.3d 1364, 1377 (Fed. Cir. 2005). The Zeldis Patents are similar to and not patentably distinct

    from other prior patents claiming pomalidomide (e.g., the ’471 patent and U.S. Patent Nos.

    8,158,653, 6,476,052, 5,635,517) and other patents that block the commercial use of Pomalyst®,

    such as patents covering REMS. Any purported success is attributable to those patents and not

    to the Patents-in-Suit. Likewise, any purported success is not tied to the alleged novelty of the




                                                  147
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 567 of 616 PageID: 8588




    Patents-in-Suit, since, for example, it is attributable to the used of pomalidomide, which has

    already been claimed in other patents as stated above.

           Defendants contend that no other objective evidence supports a finding of non-

    obviousness. Defendants are not aware of any long felt need supposedly resolved by the Zeldis

    Patents, any failure of others to achieve the subject matter claimed by the Zeldis Patents, or any

    skepticism with respect to the subject matter claimed by the by the Zeldis Patents. Defendants

    are not aware of any licensing of the Zeldis Patents or any copying of the subject matter claimed

    by the Zeldis Patents that may be reflective of the non-obviousness of the Zeldis Patents.

    Defendants are not aware of any recognition in the industry for the claimed subject matter of the

    Zeldis Patents or any acquiescence to the validity of the claims of the Zeldis Patents. Further,

    Defendants are not aware of any evidence of the required nexus. Even if there were any

    evidence of these objective indicia of non-obviousness and the required nexus, the evidence of

    obviousness is sufficiently strong that, when all the evidence is considered together, the claimed

    subject matter would have been obvious. Bristol-Myers Squibb Co. v. Teva Pharms. USA, Inc.,

    752 F.3d 967, 977 (Fed. Cir. 2014) (“While secondary considerations must be taken into

    account, they do not necessarily control the obviousness determination.”); Pfizer, Inc. v. Apotex,

    Inc., 480 F.3d 1348, 1372 (Fed. Cir. 2007). See also Leapfrog Enters., Inc. v. Fisher-Price, Inc.,

    485 F.3d 1157, 1162 (Fed. Cir. 2007) (holding that the objective considerations of non-

    obviousness presented, including substantial evidence of commercial success, praise, and long-

    felt need, were inadequate to overcome a strong showing of obviousness).

           Defendants reserve the right to amend and/or supplement these responses as discovery

    proceeds in this case and once Celgene has provided its responsive validity contentions.




                                                   148
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 568 of 616 PageID: 8589




    Defendants reserve the right to rebut any claims or evidence of objective indicia of non-

    obviousness raised by Celgene.

           D.      Invalidity Based on Obviousness-Type Double Patenting

            “The doctrine of double patenting is intended to prevent a patentee from obtaining a time

    wise extension of [a] patent for the same invention or an obvious modification thereof.” In re

    Basell Poliolefine Italia S.P.A., 547 F.3d 1371, 1375 (Fed. Cir. 2008). “The judicially-created

    doctrine of obviousness-type double patenting cements that legislative limitation by prohibiting a

    party from obtaining an extension of the right to exclude through claims in a later patent that are

    not patentably distinct from claims in a commonly owned patent.” Eli Lilly & Co. v. Barr Labs.,

    Inc., 251 F.3d 955, 967 (Fed. Cir. 2001). The doctrine applies to patents or applications that

    have at least one common inventor, or that are commonly owned. In re Hubbell, 709 F.3d 1140,

    1146 (Fed. Cir. 2013).     An obviousness-type double-patenting analysis is analogous to an

    obviousness analysis under 35 U.S.C. § 103. AbbVie Inc. v. Mathilda & Terence Kennedy Inst.

    of Rheumatology Tr., 764 F.3d 1366, 1378 (Fed. Cir. 2014).

                   1.     The Asserted Claims of the Zeldis Patents Are Invalid Over Claims of
                          the ’471 Patent, ’653 Patent, ’052 Patent, and ’517 Patent.

           The Asserted Claims of the Zeldis Patents are invalid for obviousness-type double

    patenting (“ODP”) over at least claims 1-15 and 16-26 of the ’471 patent, claims 1-2 of U.S.

    Patent No. 8,158,653 (“the ’653 patent”), claims 1-14, 16-19, and 20-28 of U.S. Patent No.

    6,476,052 (“the ’052 patent), and/or claims 1, 7, and 8 of U.S. Patent No. 5,635,517 (“the ’517

    patent”), alone or in combination with one or more of the references listed above. For example,

    claims 1-15 and 16-26 of the ’471 patent recited methods of treatment using pomalidomide,

    including for oncogenic or cancerous conditions. Claims 1-2 of the ’653 patent are directed to

    oral dosages of pomalidomide. Claims 1-14, 16-19, 20-28 of the ’052 patent are directed to



                                                   149
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 569 of 616 PageID: 8590




    pomalidomide and methods of treatment using pomalidomide, include for oncogenic or

    cancerous conditions and for reducing TNF-α. Claims 1, 7, and 8 of the ’517 patent are directed

    to methods of treatment using pomalidomide, including for reducing TNF-α. These claims

    render the Asserted Claims obvious at least because it would have been obvious in view of these

    claims to use pomalidomide for treatment of multiple myeloma, as claimed by the Zeldis Patents,

    and the elements of the Asserted Claims are present in or rendered obvious by the prior art as

    explained above.

           Furthermore, each of the ’471 patent, ’653 patent, ’052 patent, and the ’517 patent are

    presently or have previously been listed in the Orange Book for Pomalyst®. In addition, Celgene

    has represented publicly that the claims of the ’471 patent cover treatment of cancer using

    pomalidomide, and, in particular, the treatment described by the Pomalyst® Label. See, e.g.,

    Celgene Press Releases; Celgene Corporation v. James E. Rogan and EntreMed, Inc., No. 1:02-

    CV-02277, Dkt. 19-2, ¶¶ 11, 13 (D.D.C. Dec. 23, 2002) (Declaration of Sol J. Barer) (“As a

    cancer treatment, Celgene’s ACTIMIDTM product is protected by U.S. Patent No. 6,316,471.”

    “The ’471 Patent grants Celgene a legal right to exclude others from making, using, or selling

    ACTIMIDTM as a cancer treatment.”); id. Dkt. 1, ¶ 6 (Complaint) (“The ’471 patent contains a

    grant to Celgene of the right to exclude others … from using a method of treating an oncogenic

    or cancerous condition in a mammal which comprises administering an effective amount of a

    [pomalidomide].”). See also File History of ’471 patent, Application For Extension of Patent

    Term Under 35 U.S.C. § 156 (April 4, 2013) (filed at the PTO for the ’471 patent) (“The ’471

    patent claims, inter alia, a method of using the approved product POMALYST®.”). Celgene’s

    mapping of claims 1, 11, 12, 13, 14, 16, 17, 19 and 20 of the ’471 patent to Pomalyst® is




                                                 150
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 570 of 616 PageID: 8591




    incorporated herein by reference. File History of ’471 patent, Application For Extension of

    Patent Term Under 35 U.S.C. § 156, at 5-9 (April 4, 2013).

                    2.     The Asserted Claims of the Zeldis Patents Are Invalid Over Claims of
                           Celgene’s Patents Claiming Lenalidomide

             The Asserted Claims of the Zeldis Patents are invalid for ODP over at least claims 1, 2

    and 4 of U.S. No. 5,635,517 (“the ’517 patent”), claims 18-26 of U.S. Patent No. 6,281,230 (“the

    ’230 patent”), claims 10-17 of U.S. Patent No. 6,555,554 (“the ’554 patent”), claims 1-33 of U.S.

    Patent No. 7,189,740 (“the ’740 patent”), claims 1-24 of U.S. Patent No. 7,468,363 (“the ’363

    patent”), claims 1-15 of U.S. Patent No. 7,968,569 (“the ’569 patent”), claims 1-10 of U.S.

    Patent No. 8,404,717 (“the ’717 patent”), claims 1-13 of U.S. Patent No. 8,530,498 (“the ’498

    patent”), claims 1-25 of U.S. Patent No. 8,648,095 (“the ’095 patent”), claims 1-53 of U.S.

    Patent No. 9,056,120 (“the ’120 patent”), claims 1-21 of U.S. Patent No. 9,101,621 (“the ’621

    patent”), and/or claims 1-25 of U.S. Patent No. 9,101,622 (“the ’622 patent”), alone or in

    combination with one or more of the references listed above.5 For example, each of these patents

    are presently or have previously been listed in the Orange Book for Revlimid®. Further, claims

    1, 2 and 4 of the ’517 patent are directed to methods of treatment with lenalidomide for reducing

    TNF-α.      Claims 18-26 of the ’230 patent are directed to methods of treatment using

    lenalidomide, including for oncogenic or cancerous conditions. Claims 10-17 of the ’554 patent

    are directed to methods of treatment with lenalidomide for reducing TNT-α. Claims 1-33 of the

    ’740 patent are directed to methods of treatment using lenalidomide, including administering

    from about 5 to 50 mg of lenalidomide and administering lenalidomide for 21 days followed by 1

    week of rest. Claims 1-24 of the ’363 patent are directed to methods of treating cancer with

    5
        To the extent the ’363 patent, ’569 patent, ’498 patent, ’621 patent and ’622 patent expire
        after the ’939 patent and the ’428 patent, the claims of the ’262 patent are still invalid for
        ODP as explained in this paragraph.


                                                   151
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 571 of 616 PageID: 8592




    lenalidomide, including administering 5 to 25 mg per day for 21 days followed by seven days

    rest in a 28 day cycle. Claims 1-15 of the ’569 patent are directed to methods of treating

    multiple myeloma with lenalidomide, including by administering from 5 to 25 mg per day for 21

    days followed by 7 days of rest and the administration of 40 mg of dexamethasone on days 1-4.

    Claims 1-10 of the ’717 patent are directed to methods of treatment with lenalidomide with about

    5 to 25 mg/day. Claims 1-13 of the ’498 patent are directed to methods of treatment of multiple

    myeloma with lenalidomide of 25 mg per day for 21 days followed by 7 days of rest and the

    administration of 40 mg of dexamethasone on days 1-4. Claims 1-25 of the ’095 patent are

    directed to methods of treating multiple myeloma with lenalidomide, including administering

    from 1 to 50 mg per day for 21 days followed by 7 days of rest and the administration of

    dexamethasone. Claims 1-53 of the ’120 patent are directed to methods of treatment with

    lenalidomide, including administering from 1 to 25 mg per day for 21 days followed by 7 days of

    rest and the administration of dexamethasone. Claims 1-21 of the ’621 patent are directed to

    methods of treating multiple myeloma using lenalidomide, including administering from 1 to 50

    mg per day (e.g., 2.5 or 5 mg per day) for 21 days followed by 7 days of rest, where the multiple

    myeloma is relapsed, refractory, or relapsed and refractory, and/or the patient has had previous

    treatment. Claims 1-25 of the ’622 patent are directed to administration of lenalidomide for

    treatment of multiple myeloma, including administering from 1 to 50 mg per day for 21 days

    followed by 7 days of rest and the administration of dexamethasone. These claims render the

    Asserted Claims obvious at least because it would have been obvious to use pomalidomide

    instead of lenalidomide as claimed for treatment of multiple myeloma. For example, it would

    have been obvious to administer 1 to 25 mg of pomalidomide daily for 21 days followed by 7

    days of rest and with the administration of 40 mg of dexamethasone instead of lenalidomide.




                                                  152
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 572 of 616 PageID: 8593




    This would have been obvious, for example, in view of the known similarities between the

    chemical structures of pomalidomide and their mechanisms of action and the knowledge that

    pomalidomide was more potent than lenalidomide. Thus, for at least these reasons and the

    reasons described above, the Asserted Claims of the Zeldis Patents are invalid for ODP.

                   3.     Asserted Claims of the ’262 Patent Are Invalid Over Claims of the
                          ’939 Patent and/or the ’428 Patent.

           The asserted claims of the ’262 patent are invalid for ODP over the asserted claims of the

    ’939 patent and/or the ’428 patent, alone or in combination with one or more of the prior art

    references cited above. For example, as shown in Exhibits B and C, all of the features recited in

    the claims of the ’262 patent are present in the claims of the ’939 patent and in the claims of the

    ’428 patent. Additionally, terminal disclaimers were filed during prosecution of both the ’939

    patent and the ’428 patent to overcome ODP rejections of those claims in view the claims 1-29

    of the ’262 patent. See File History of U.S. Patent Appl. No 13/782,612, Terminal Disclaimer &

    Remarks at 13 (Oct. 9, 2013); File History of U.S. Patent Appl. No 13/782,728, Terminal

    Disclaimer & Remarks at 14 (Oct. 8, 2013). For at least these reasons, the claims of the ’262

    patent are rendered obvious and invalid for ODP.

           E.      Invalidity Under 35 U.S.C. § 1126

           Under 35 U.S.C. § 112(a), a patent claim is invalid for lack of written description and/or

    enablement if it does not contain “a written description of the invention, and of the manner and

    process of making and using it, in such full, clear, concise, and exact terms as to enable any


    6
        The application for the ’262 patent was filed August 19, 2008, and therefore pre-AIA 35
        U.S.C. 112 (applicable to applications filed before September 16, 2012) applies. The
        applications for the ’929 and ’428 were filed on March 1, 2013, and therefore 35 U.S.C. 112
        (applicable to applications filed on or after September 16, 2012) applies. As the wording is
        substantially identical between pre-AIA 35 U.S.C. 112 paragraphs 1 and 2, and 35 U.S.C.
        112(a) and (b) respectively, citations to § 112 in this section are to 35 U.S.C. 112.


                                                   153
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 573 of 616 PageID: 8594




    person skilled in the art to which it pertains, or with which it is most nearly connected, to make

    and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor

    of carrying out the invention.” 35 U.S.C. § 112(a). The claims may be no broader than the

    supporting disclosure, particularly where the patentee has indicated that a certain feature is an

    essential element of the invention. Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 1478-

    79 (Fed. Cir. 1998).

           Further, “[t]he specification shall conclude with one or more claims particularly pointing

    out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the

    invention.” 35 U.S.C. § 112(b). Accordingly, “a patent is invalid for indefiniteness if its claims,

    read in light of the specification delineating the patent, and the prosecution history, fail to

    inform, with reasonable certainty, those skilled in the art about the scope of the invention.”

    Nautilus, Inc. v. Biosig. Instruments, Inc., 134 S. Ct. 2120 (2014).

                   1.      Invalidity Under 35 U.S.C. § 112 for Indefiniteness

           Defendants contend that the following claim limitations of the Zeldis Patents render the

    claims that include them, and all claims that depend from such claims, invalid:

       •   “which patient has received previous therapy for multiple myeloma” (’939 claims 1–14,
           16–35; ’428 claims 1–27), “wherein the patient has received previous therapy” (’262
           claims 6–9)

       •   “relapsed, refractory, or relapsed and refractory,” “relapsed and refractory,”
           “relapsed,” “refractory” (’262 claims 2, 4, 5, 29; ’939 claims 1–14, 16–25; ’428 claims
           1–21)

       •   “disease progression” (’262 claims 7 and 8; ’939 claims 2, 5, 20, 26–35; ’428 claims 2, 5,
           16, 22–27)

       •   “administering a therapeutically effective amount of an additional active agent,”
           “wherein the additional active agent is dexamethasone,” “wherein 40 mg dexamethasone
           is administered,” “administering [] 40 mg of dexamethasone,” “wherein the
           dexamethasone is orally administered once daily on days 1, 8, 15 and 22 of each 28 day
           cycle” and “wherein the dexamethasone is orally administered once a week of each 28



                                                    154
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 574 of 616 PageID: 8595




           day cycle” (’ 262 claims 1, 2, 4–16, 18–27, 29; ’939 claims 21–25, 33–35; ’428 claims
           17–21, 27)

       •   “one or more cycles, each of which comprises administering the compound for a period
           of time followed by a period of rest” (’939 claims 1–14, 16–35)

       •   “[]mg per day of a compound having the formula [] or a pharmaceutically acceptable salt,
           solvate, or stereoisomer thereof,” “[] mg per day of a compound having the formula [] or
           a solvate thereof” (’262 claims 1, 2, 4–16, 18–19; ’939 claims 1–11, 13, 14, 16–28, 30–
           35; ’428 claims 1–27)

                   a.      “which patient has received previous therapy for multiple myeloma”
                           (’939 claims 1–14, 16–35; ’428 claims 1–27), “wherein the patient has
                           received previous therapy” (’262 claims 6–9)

           Claims 1 and 22 of the ’428 patent, and claims 1 and 26 of the ’939 patent, recite a

    method of treating multiple myeloma, for “which patient has received previous therapy for

    multiple myeloma.”      Claim 6 of the ’262 patent recites “wherein the patient has received

    previous therapy,” from which claims 7 to 9 depend.

           These terms render these claims indefinite because a POSA would not know with

    reasonable certainty what constitutes “previous therapy,” such as whether “previous therapy”

    could include more than one treatment. Neither the specification nor the file history inform a

    POSA as to the meaning of this term or reasonably define the methods of treatment falling within

    the scope of the claims.

           For example, the specification does not define “previous therapy.” The importance of the

    patient’s prior therapy is emphasized in the specification of the Zeldis Patents, which states there

    is a “significant need” for methods of treating “diseases that are refractory to standard

    treatments.” (’262 patent at 3:8-14). The specification also states that:

           This invention encompasses methods of treating patients who have been
           previously treated for cancer or diseases or disorders associated with, or
           characterized by, undesired angiogenesis, but are non-responsive to standard
           therapies, as well as those who have not previously been treated.




                                                    155
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 575 of 616 PageID: 8596




    (’262 patent at 17:52-56.) However, this does not explain what constitutes a “previous therapy.”

    For example, it is unclear whether a “previous therapy” includes one or more treatments, and, if

    more than one, whether those previous treatments must be concurrent. The claims further do not

    specify what condition the “previous therapy” is with respect to. The POSA would not have

    been able to determine with reasonable certainty whether a particular therapy falls within the

    claims, and thus infringes, or falls outside of the claims, and thus does not infringe.

    Additionally, for example, claim 3 of the ’939 patent depends from claim 1 and recites “wherein

    the previous therapy is treatment with thalidomide, a proteasome inhibitor, or a combination

    thereof.” It is unclear, for example, whether “previous therapy” with “a combination thereof”

    refers to a single treatment with both drugs concurrently, or to multiple treatments with each

    drug sequentially.

           Accordingly, these terms do not allow a POSA to determine with reasonable specificity

    the metes and bounds of the claims, and thus these claims of the Zeldis Patents, and all claims

    that depend from them, are indefinite.

                   b.     “relapsed, refractory, or relapsed and refractory,” “relapsed and
                          refractory,” “relapsed,” “refractory” (’262 claims 2, 4, 5, 29; ’939
                          claims 1–14, 16–25; ’428 claims 1–21)

           Claim 1 of the ’428 patent and claim 1 of the ’939 patent each recite a method of treating

    multiple myeloma, “wherein the multiple myeloma is relapsed, refractory, or relapsed and

    refractory multiple myeloma.” Claims 2, 4 and 5 of the ’262 patent recite a method of treating

    multiple myeloma, wherein the multiple myeloma is “relapsed and refractory,” “relapsed,” and

    “refractory,” respectively. Claim 29 of the ’262 patent also recites a method of treating multiple

    myeloma, wherein the multiple myeloma is “relapsed and refractory.”

           These terms render these claims indefinite because a POSA would not know with

    reasonable certainty whether a patient receiving treatment for multiple myeloma has “relapsed,”


                                                   156
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 576 of 616 PageID: 8597




    “refractory,” or “relapsed and refractory” multiple myeloma. Neither the specification nor the

    file history make clear to a POSA what disease state of the patient is required in order for the

    patient to fall under one or more of these descriptions.

           For example, the specification refers to treatment of patients “with relapsed/refractory

    multiple myeloma” and states:

           Patients were at least 18 years old, had been diagnosed with multiple myeloma
           (with paraprotein in serum and/or urine), and were considered refractory to
           treatment after at least two cycles of treatment, or have relapsed after two cycles
           of treatment.

           Patients who have progressive disease, according to the Southwest Oncology
           Group (SWOG) criteria, on their prior regimen are considered treatment
           refractory. Relapse following remission is defined as >25% increase in M
           component from baseline levels; reappearance of the M paraprotein that had
           previously disappeared; or a definite increase in the size and number of lytic bone
           lesions recognized on radiographs.

    (’262 patent at 33:6-17.) The specification also states:

           Patients with relapsed and refractory Dune-Salmon stage III multiple myeloma,
           who have either failed at least three previous regimens or presented with poor
           performance status, neutropenia or thrombocytopenia, are treated with up to four
           cycles of combination of melphalan (50 mg intravenously), an
           immunomodulatory compound of the invention (about 1 to 150 mg orally daily),
           and dexamethasone (40 mg/day orally on days 1 to 4) every four to six weeks.

    (’262 patent at 37:59-66.) The specification and file history do not define the terms “refractory,”

    “relapsed” or “refractory and relapsed” multiple myeloma. It is therefore unclear at least as to

    what constitutes each of “refractory,” “relapsed,” or “refractory and relapsed” multiple myeloma.

    For example, it is unclear whether a patient that is considered “refractory and relapsed” must

    separately meet both definitions of “refractory” and “relapsed” multiple myeloma, and what each

    of those definitions would require. Thus, the POSA would not have been able to determine with

    reasonable certainty whether a particular treatment falls within the claims, and thus infringes, or

    falls outside of the claims, and thus does not infringe.



                                                     157
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 577 of 616 PageID: 8598




           Accordingly, these terms do not allow a POSA to determine with reasonable specificity

    the metes and bounds of the claims, and thus these claims of the Zeldis Patents, and all claims

    that depend from them, are indefinite.

                   c.     “disease progression” (’262 claims 7 and 8; ’939 claims 2, 5, 20, 26–35;
                          ’428 claims 2, 5, 16, 22–27)

           Claim 2 and 22 of the ’428 recite methods of treating multiple myeloma wherein the

    patient “has demonstrated disease progression on the previous therapy.” Claim 5 of the ’428

    patent depends from claim 2. Claim 16 of the ’428 patent depends from claim 1 and recites that

    the compound is administered “until disease progression.” Claims 7 and 8 of the 262 patent

    recite methods of treating multiple myeloma wherein the patient “has demonstrated disease

    progression on previous therapy.” Claims 2 and 26 of the ’939 patent recite methods of treating

    multiple myeloma “wherein the patient has demonstrated disease progression on the previous

    therapy.” Claim 20 of the ’939 patent recites administration “until disease progression.”

           The term “disease progression” renders these claims indefinite because, for example, a

    POSA would not know with reasonable certainty whether a patient being treated for multiple

    myeloma has shown disease progression, how disease progression is measured or determined,

    how much disease progression is required to infringe the claims, and any difference between

    disease progression and relapsed or refractory multiple myeloma. Neither the specification nor

    the file history make clear to a POSA whether a given method of treating multiple myeloma falls

    within the scope of these claims.

           For example, in Example 6.5.2 “Treatment of Relapsed Multiple Myeloma,” the

    specification refers to patients who “did not exhibit disease progression.” In Example 6.5.6

    “Treatment of Relapsed or Refractory Multiple Myeloma,” the specification refers to treatment

    “continued until the disease progression.”     However, the specification fails to define what



                                                   158
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 578 of 616 PageID: 8599




    disease state or physical condition is required to constitute “disease progression.” There are

    numerous methods of determining the disease state of patients with multiple myeloma and

    varying severity of signs or symptoms of the disease. The specification fails to inform a POSA

    how “disease progression” should be assessed in order to determine whether a method of

    treatment falls within the scope of the claims.

           Accordingly, this term does not allow a POSA to determine with reasonable specificity

    the metes and bounds of the claims, and thus these claims of the Zeldis Patents, and all claims

    that depend from them, are indefinite.

                   d.      “administering a therapeutically effective amount of an additional
                           active agent,” “wherein the additional active agent is dexamethasone,”
                           “wherein 40 mg dexamethasone is administered,” “administering [] 40
                           mg of dexamethasone,” “wherein the dexamethasone is orally
                           administered once daily on days 1, 8, 15 and 22 of each 28 day cycle”
                           and “wherein the dexamethasone is orally administered once a week
                           of each 28 day cycle” (’262 claims 1, 2, 4–16, 18–27, 29; ’939 claims
                           21–25, 33–35; ’428 claims 17–21, 27)

           Claim 17 of the ’428 patent depends from claim 1 and further comprises “administering a

    therapeutically effective amount of an additional active agent.” Claim 18 of the ’428 patent

    depends from claim 17 and recites “wherein the additional active agent is dexamethasone.”

    Claim 21 of the ’939 patent recites the method of claim 1 which further comprises

    “administering a therapeutically effective amount of an additional active agent.” Claim 22 of the

    ’939 patent depends on claim 1 and recites “wherein the additional active agent is

    dexamethasone.” Claim 33 of the ’939 patent recites the method of claim 26 which further

    comprises “administering a therapeutically effective amount of dexamethasone.”

           These terms render these claims indefinite. For example, the POSA would not have been

    able to determine with reasonable certainty whether a particular administration of

    dexamethasone or additional active agent fell within the scope of the claims, and thus infringed,



                                                      159
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 579 of 616 PageID: 8600




    or fell outside of the claims, and thus did not infringe. The Zeldis Patents disclose many active

    agents and provide no guidance as to how such drugs may be safely administered. For example,

    the specification lists approximately 600 compounds as “other pharmacologically active

    compounds (“second active agents”).” (“5.2 Second Active Agents,” ’262 at 11:47-16:7.) The

    specification states:

            In one embodiment, an immunomodulatory compound of the invention can be
            administered in an amount of from about 0.1 to about 150 mg, and preferably
            from about 1 to about 25 mg, more preferably from about 2 to about 10 mg orally
            and daily alone, or in combination with a second active agent disclosed herein
            (see, e.g., section 5.2), prior to, during, or after the use of conventional therapy.

    (’262 patent at 22:51–57.) The specification also states:

            the specific amount of the anti-cancer drug will depend on the specific agent used,
            the type of cancer being treated or managed, and the amount(s) of an
            immunomodulatory compound of the invention and any optional additional active
            agents concurrently administered to the patient.

    (’262 patent at 18:63–19:2.) The specification provides no guidance to a POSA as to the amount

    of each of these additional active agents to administer to a patient, the frequency and/or route of

    administration required in order to “administer a therapeutically effective amount.”

            Claim 19 of the ’428 patent depends from claim 18 and recites “wherein 40 mg

    dexamethasone is administered.” Claims 1 and 20 of the ’262 patent recite a method of treating

    multiple myeloma which comprises “administering 40 mg of dexamethasone.” Claim 23 of the

    ’939 patent recites the method of claim 22 “wherein 40 mg dexamethasone is administered.”

    Claim 34 of the ’939 patent recites the method of claim 33 “wherein 40 mg dexamethasone is

    administered.” These terms render the claims indefinite because a POSA would not know with

    reasonable certainty whether a given dosage regimen would fall within the scope of the claims, at

    least because the terms could be understood to refer to administration of 40 mg dexamethasone

    on the same daily schedule as the compound of claim 1, or a single administration of 40 mg



                                                    160
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 580 of 616 PageID: 8601




    dexamethasone. Neither the specification nor the file history inform a POSA as to the time of

    administration relative to the administration of 3A-thalidomide (i.e. concurrent or sequential, or

    separated by days), the dose frequency, or the route of administration of 40 mg dexamethasone.

    For example, the specification refers to “Treatment of Relapsed or Refractory Multiple

    Myeloma” in Example 6.5.6 and states:

           Patients with relapsed and refractory Dune-Salmon stage III multiple myeloma,
           who have either failed at least three previous regimens or presented with poor
           performance status, neutropenia or thrombocytopenia, are treated with up to four
           cycles of combination of melphalan (50 mg intravenously), an
           immunomodulatory compound of the invention (about 1 to 150 mg orally daily),
           and dexamethasone (40 mg/day orally on days 1 to 4) every four to six weeks.
           Maintenance treatment consisting of daily an immunomodulatory compound of
           the invention and monthly dexamethasone are continued until the disease
           progression.

    (’262 patent at 37:59-38:2 (emphasis added).) The administration schedule of the “compound of

    the invention” in Example 6.5.6 does not align to the schedule in the claims. The specification

    provides no other disclosure of administration of 40 mg dexamethasone. It is therefore unclear

    whether the dexamethasone is required to be administered on the same schedule as 3A-

    thalidomide, or a different schedule, whether such administrations are concurrent or sequential,

    and the appropriate route of administration to meet the “therapeutically effective” limitation.

           Claim 20 of the ’428 patent depends from claim 18 and recites “wherein the

    dexamethasone is orally administered once daily on days 1, 8, 15 and 22 of each 28 day cycle.”

    ’428 patent at 13-15. Claim 21 of the ’428 patent depends from claim 18 and recites “wherein

    the dexamethasone is orally administered once a week of each 28 day cycle.” ’428 patent at

    40:16-17. Claims 14 and 15 of the ’262 patent recite the method of claim 1 “wherein the

    dexamethasone is orally administered [] once daily on days 1, 8, 15 and 22 of each 28 day

    cycle,” and “wherein the dexamethasone is orally administered in an amount of about 40 mg

    once a week of each 28 day cycle,” respectively. ’428 patent at 39:48-40:15. Claim 25 of the


                                                    161
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 581 of 616 PageID: 8602




    ’262 patent recites the method of claim 20 “wherein the dexamethasone is administered once

    daily on days 1, 8, 15 and 22 in a 28 day cycle.” ’428 patent at 40:41-42.

            These terms render these claims indefinite because at least, for example, a POSA would

    not know with reasonable certainty whether these doses are to be administered concurrently or

    sequentially with 3A-thalidomide, or on a completely different schedule.                Neither the

    specification nor the file history make clear to a POSA whether a given dosing regimen falls

    within the scope of these claims.

            Because it is insufficient “that a court can ascribe some meaning to a patent’s claims,”

    this ambiguity renders the claims indefinite. Nautilus, 134 S. Ct. at 2130. Accordingly, these

    terms do not allow a POSA to determine with reasonable specificity the metes and bounds of the

    claims, and thus these claims of the Zeldis Patents, and all claims that depend from them, are

    indefinite.

                   e.      “one or more cycles, each of which comprises administering the
                           compound for a period of time followed by a period of rest” (’939
                           claims 1–14, 16–35)

            Claims 1 and 26 of the ’939 patent recite a method of treating multiple myeloma

    “wherein the compound is administered in one or more cycles, each of which comprises

    administering the compound for a period of time followed by a period of rest.” ’939 patent at

    38:65-39:20; ’939 patent at 40:15-34.

            This term renders these claims indefinite because, for example, a POSA would not know

    with reasonable certainty what a cycle comprises, the length of time of a cycle or of a period of

    time or of a period of rest, the length of time between “administering the compound” and “rest,”

    or the length of time after the “rest” until the next cycle begins. Neither the specification nor the

    file history make clear to a POSA whether a given dosage regimen falls within the scope of these

    claims, as these terms are undefined. Further, “one or more” does not limit the “cycles” or


                                                    162
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 582 of 616 PageID: 8603




    provide a POSA with any certainty as to how many cycles to utilize in order to practice the

    method of those claims.

           Accordingly, this term does not allow a POSA to determine with reasonable specificity

    the metes and bounds of the claims, and thus these claims of the Zeldis Patents, and all claims

    that depend from them, are indefinite.

                   f.     “[]mg per day of a compound having the formula [] or a
                          pharmaceutically acceptable salt, solvate, or stereoisomer thereof,” “[]
                          mg per day of a compound having the formula [] or a solvate thereof”
                          (’262 claims 1, 2, 4–16, 18–19; ’939 claims 1–11, 13, 14, 16–28, 30–35;
                          ’428 claims 1–27)

           Claim 1 of the ’428 patent recites a method of treating multiple myeloma comprising

    “administering from about 1 mg to about 5 mg per day of a compound [] or a pharmaceutically

    acceptable salt, solvate or stereoisomer thereof.” ’428 patent at 39:2-22. Claim 22 of the ’428

    patent recites a method of treating multiple myeloma comprising “administering [] from about 1

    mg to about 5 mg per day of a compound [] or a solvate thereof.” ’428 patent at 40:18-35.

    Claim 1 of the ’262 patent recites a method of treating multiple myeloma comprising

    “administering [] from about 1 mg to about 5 mg per day of a compound [] or a pharmaceutically

    acceptable salt, solvate or stereoisomer thereof.” ’262 patent at 38:17-34. Claim 1 of the ’939

    patent recites a method of treating multiple myeloma comprising “administering [] from about 1

    mg to about 5 mg per day of a compound [] or a pharmaceutically acceptable salt, solvate or

    stereoisomer thereof.” ’939 patent at 38:65. Claim 26 of the ’939 patent recites a method of

    treating multiple myeloma comprising “administering [] from about 1 mg to about 5 mg per day

    of a compound [] or a solvate thereof.” ’939 patent at 40:15-34.

           These terms render these claims indefinite because, for example, a POSA would not

    know with reasonable certainty whether the dosage of the 3A-thalidomide is calculated using the

    weight of the freebase, or using the weight of the salt or solvate. Neither the specification nor


                                                  163
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 583 of 616 PageID: 8604




    the file history make clear to a POSA whether a given dosage regimen falls within the scope of

    these claims. Whether or not these claims are infringed depends on the method used to measure

    the weigh, and a method of treatment could infringe under one method of weighing and not

    under another.

           For example, the specification states:

           Like the amounts and types of excipients, the amounts and specific types of active
           ingredients in a dosage form may differ depending on factors such as, but not
           limited to, the route by which it is to be administered to patients. However, typical
           dosage forms of the invention comprise an immunomodulatory compound of the
           invention or a pharmaceutically acceptable salt, solvate, hydrate, stereoisomer,
           clathrate, or prodrug thereof in an amount of from about 0.10 to about 150 mg.

    ’262 patent at 26:48-56. Because it is insufficient “that a court can ascribe some meaning to a

    patent’s claims,” this ambiguity renders the claims indefinite. Nautilus, 134 S. Ct. at 2130.

           Accordingly, these terms do not allow a POSA to determine with reasonable specificity

    the metes and bounds of the claims, and thus these claims of the Zeldis Patents, and all claims

    that depend from them, are indefinite.

                     2.    Invalidity Under 35 U.S.C. § 112 for Lack of Written Description
                           and/or Enablement

           The specification must “contain a written description of the invention, and of the manner

    and process of making and using it, in such full, clear, concise, and exact terms as to enable any

    person skilled in the art to which it pertains, or with which it is most nearly connected, to make

    and use the same” to meet the requirements of 35 U.S.C. § 112. The Asserted Claims of the

    Zeldis Patents are invalid for lack of written description because the claimed subject matter is not

    adequately described by their disclosure, and because the specification fails to enable the full

    scope of the claims.

           The test for written description “requires an objective inquiry into the four corners of the

    specification from the perspective of a person of ordinary skill in the art. Based on that inquiry,


                                                    164
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 584 of 616 PageID: 8605




    the specification must . . . show that the inventor actually invented the invention claimed.” Ariad

    Pharms., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). It is well

    settled that the “full scope of the claimed invention must be enabled.” Sitrick v. Dreamworks,

    LLC, 516 F.3d 993, 999 (Fed. Cir. 2008); see also Liebel-Flarsheim Co. v. Medrad, Inc., 481

    F.3d 1371, 1379 (Fed. Cir. 2007). Claims are enabled when they may be practiced without

    undue experimentation. ALZA Corp. v. Andrx Pharm., LLC, 603 F.3d 935, 940 (Fed. Cir. 2010).

    The factors to be considered in determining whether a disclosure would require undue

    experimentation include: (1) the quantity of experimentation necessary, (2) the amount of

    direction or guidance presented, (3) the presence or absence of working examples, (4) the nature

    of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the

    predictability or unpredictability of the art, and (8) the breadth of the claims. In re Wands, 858

    F.2d 731, 737 (Fed. Cir. 1988).

           The Zeldis Patents’ specifications provide a vague general description of treating

    multiple myeloma. An invitation for carrying out clinical research in 2003 is not sufficient

    written description or enablement of the specific methods and subject matter added during

    prosecution of the applications that led to the Zeldis Patents, which were filed in 2008 and later.

    Ariad, 598 F.3d at 1351 (a description that amounts “to no more than a ‘wish’ or ‘plan’ for

    obtaining [the claimed invention]” fails the written description requirement).

           In order to gain allowance of the Asserted Claims over the prior art, the Applicant

    included specific limitations on the administration of the 3A-thalidomide and on the patient

    population being treated. Applicant argued that the dosing regimens and patient populations

    added to the claims were non-obvious. For example, during the prosecution of the ’262 patent,




                                                    165
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 585 of 616 PageID: 8606




    the Applicant held an interview with PTO Examiner on March 6, 2012 where the claim

    rejections over the prior art where discussed. The summary of the interview states:

           Discussed potential allowability of claims if independent claims are amended to
           incorporate the limitations of claim 1 of U.S. Pat 7,968,569. Particularly the cyclical
           administration of the current amounts of the compound for 21 consecutive days followed
           by 7 consecutive days of rest from administration of the compound in a 28 day cycle in
           combination with 40 mg of dexamethasone.

    File History of U.S. App. No. 12/229,074, Interview Summary, March 6, 2012. Subsequently,

    claims were added to the application reciting cyclical administration with specific amounts of the

    compound (e.g. from “about 1 mg to about 4 mg per day;” “about 1 mg per day;” “about 2 mg

    per day;” “about 3 mg per day;” “about 4 mg per day,” U.S. App. No. 12/229,074, Supplemental

    Response and Amendment, March 15, 2012 at 1–5; Examiner Amendment and Allowance, April

    9, 2012 at 2). In the applications that ultimately issued as the ’939 and ’428 patents, the

    Applicant limited the claimed subject matter to treating relapsed and/or refractory multiple

    myeloma and argued that successfully treating such patients by the claimed method was

    unexpected at the time of the invention.7

           A POSA reading the four corners of the specification common to the Zeldis Patents

    would not understand that named inventor Dr. Zeldis had invented the methods that the attorneys

    prosecuting his application later claimed. As the Federal Circuit has stated, the purpose of the

    written description requirement is to “ensure that the scope of the right to exclude, as set forth in

    the claims, does not overreach the scope of the inventor’s contribution to the field of art as

    described in the patent specification. It is part of the quid pro quo of the patent grant and ensures

    that the public receives a meaningful disclosure in exchange for being excluded from practicing

    7
        See, e.g. U.S. App. No. 13/782,728, Office Action and Interview Summary, July 8, 2013 at 2,
        and Amendment and Response, October 8, 2013 at 7; U.S. App. No. 13/78,2612, Office
        Action and Interview Summary, July 9, 2013 at 2, and Amendment and Response, October 8,
        2013 at 6, 12 and 13.


                                                    166
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 586 of 616 PageID: 8607




    an invention for a period of time.” Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1354

    (Fed. Cir. 2010) (internal citations removed). The Asserted Claims of the Zeldis Patents were

    drafted with hindsight knowledge of research done by others years after the specification was

    filed. See e.g. Richardson 2013. Dr. Zeldis could not have enabled and described methods that

    he did not know of or invent and the Zeldis Patents fail to describe, identify, or teach effective

    methods of treating multiple myeloma through administration of 3A-thalidomide.

           Certain claims of the Zeldis Patents8 recite a method of treating multiple myeloma,

    comprising administering either “a compound […] or a pharmaceutically acceptable salt, solvate

    or stereoisomer thereof,” or “a compound […] or a solvate thereof.” The specification does not

    provide adequate written description support for the full scope of the claimed methods and fails

    to enable a POSA to practice the full scope of the claimed methods.             With respect to

    “stereoisomers,” the specification provides no guidance to a POSA as to the doses of single

    enantiomers in the claimed method of treating multiple myeloma. The doses disclosed in the

    specification for Actimid relate to racemic mixtures and there is no disclosure or working

    example of a dose for a single enantiomer. See, e.g., Teo et al., “Chiral inversion of the second

    generation IMiD™ CC-4047 (Actimid™) in human plasma and phosphate-buffered saline,”

    Chirality, 2003, 15:348-351. Even though a POSA would find it obvious to use single

    enantiomers to treat multiple myeloma according to the claimed methods, the POSA would not

    have understood from the disclosures in the specification common to the Zeldis Patents that Dr.

    Zeldis possessed as his invention methods of treating multiple myeloma using single enantiomers

    of the claimed compound, yet the claims are broad enough to include single enantiomers.

           With respect to “salts,” the specification states, for example:

    8
        ’262 claims 1, 2, 4–16, 18–27, 29; ’939 claims 1–11, 13, 14, 16–28, 30–35; ’428 claims 1–
        27.


                                                    167
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 587 of 616 PageID: 8608




           the term “pharmaceutically acceptable salt” encompasses non-toxic acid and base
           addition salts of the compound to which the term refers. Acceptable non-toxic
           acid addition salts include those derived from organic and inorganic acids or bases
           know in the art, which include, for example, hydrochloric acid, hydrobromic acid,
           phosphoric acid, sulfuric acid, methanesulphonic acid, acetic acid, tartaric acid,
           lactic acid, succinic acid, citric acid, malic acid, maleic acid, sorbic acid, aconitic
           acid, salicylic acid, phthalic acid, embolic acid, enanthic acid, and the like.

    ’262 patent at 9:57-67. The specification also states:

           Compounds that are acidic in nature are capable of forming salts with various
           pharmaceutically acceptable bases. The bases that can be used to prepare
           pharmaceutically acceptable base addition salts of such acidic compounds are
           those that form non-toxic base addition salts, i.e., salts containing
           pharmacologically acceptable cations such as, but not limited to, alkali metal or
           alkaline earth metal salts and the calcium, magnesium, sodium or potassium salts
           in particular. Suitable organic bases include, but are not limited to, N-
           dibenzylethylenediamine,        chloroprocaine,     choline,     diethanolamine,
           ethylenediamine, meglumaine (N-methylglucamine), lysine, and procaine.

    ’262 patent at 10:1–12.

           The claims therefore encompass an incredibly broad number of possible salt forms, and

    the specification fails to inform a POSA of the important physicochemical properties required

    and whether specific salts impact on the therapeutic effectiveness of the 3A-thalidomide in the

    context of the claimed methods. The Zeldis Patents also contain no working examples of any

    salt form of 3A-thalidomide. The POSA would not have understood from these disclosures that

    Dr. Zeldis possessed as his invention methods of treating multiple myeloma using all of these

    possible salt forms, yet the claims do not limit the salt form included within the scope of the

    claims. Similarly, there is also no specific description of “solvates” of 3A-thalidomide and a

    POSA would not understand from specification that Dr. Zeldis was in possession of any solvates

    that could be used in the claimed invention. Boston Sci. Corp. v. Johnson & Johnson, 647 F.3d

    1353, 1364 (Fed. Cir. 2011) (“the lack of any disclosure of examples may be considered when

    determining whether the claimed invention is adequately described”). For at least these reasons,

    the Zeldis Patents do not provide adequate written description support for a POSA to reasonably


                                                    168
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 588 of 616 PageID: 8609




    conclude that Dr. Zeldis had developed and was in possession of a method of treating multiple

    myeloma comprising administration of a “pharmaceutically acceptable salt, solvate or

    stereoisomer” of the claimed compound. Further, the Zeldis Patents do not enable a POSA to

    make and use such compounds for the treatment of multiple myeloma without undue

    experimentation.

           The Asserted Claims of the Zeldis Patents recite a method of treating multiple myeloma,

    comprising administering “about 1 mg to about 5 mg per day” of 3A-thalidomide, or “about 4

    mg,” “about 3 mg,” “about 2 mg,” or “about 1 mg.” Although these doses would have been

    obvious in view of the prior art, all of the Asserted Claims are also invalid because the

    specification of the Zeldis Patents does not provide adequate written description support for

    treatment of multiple myeloma with these claimed doses. As explained elsewhere in these

    contentions, the prior art had already taught the use of 3A-thalidomide for the treatment of

    multiple myeloma by oral dosing. To the extent anything is critical, novel or non-obvious about

    the specific claimed dose amounts and dosing schedule (Defendants contend there is none) the

    Zeldis Patents do not describe it. Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326–27

    (Fed. Cir. 2000) (“one cannot disclose a forest in the original application, and then later pick a

    tree out of the forest and say here is my invention. In order to satisfy the written description

    requirement, the blaze marks directing the skilled artisan to that tree must be in the originally

    filed disclosure.”) The specification of the Zeldis Patents lacks description of the appropriate

    dose of 3A-thalidomide for treating multiple myeloma. For example, the specification is devoid

    of any data, studies, or other evidence Dr. Zeldis had actually invented a method of treatment of

    multiple myeloma by administering 3A-thalidomide in the claimed amounts. The only example

    of 3A-thalidomide in patients described in the Zeldis Patents is not indicative of efficacy of




                                                   169
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 589 of 616 PageID: 8610




    treatment, nor is it clear whether the data is prophetic or real. Thus, the specification does not

    inform a POSA as to whether the recited doses would be effective in treating multiple myeloma.

    The POSA would not have understood from these disclosures that Dr. Zeldis possessed as his

    invention methods of treating multiple myeloma using the recited dosages as claimed. For at

    least these reasons, the Zeldis Patents do not provide adequate written description support for a

    POSA to reasonably conclude that Dr. Zeldis had developed and was in possession of a method

    of treating multiple myeloma, comprising administering “from about 1 mg to about 5 mg per day

    of a compound,” or “about 4 mg,” “about 3 mg,” “about 2 mg,” or “about 1 mg.”

           Additionally, certain claims of the Zeldis Patents require administering to a patient that

    has “received previous therapy.” Certain dependent claims9 recite “wherein the previous therapy

    is treatment with thalidomide, a proteasome inhibitor, or a combination thereof;” “wherein the

    previous therapy is treatment with a proteasome inhibitor;” “wherein the previous therapy is

    treatment with a proteasome inhibitor.” Certain claims of the Zeldis Patents require the patient

    have refractory multiple myeloma, relapsed multiple myeloma, or relapsed and refractory

    multiple myeloma, or “disease progression.” These claims are invalid because the specification

    of the Zeldis Patents does not provide adequate written description support for the full scope of

    the claimed methods of treating multiple myeloma in patients with these claimed conditions. For

    example, the specification lacks description of the dose of 3A-thalidomide for treating each these

    conditions. For example, the specification has no examples of treating patients having any of

    these conditions with any of the claimed dosages. The specification does not inform a POSA as

    to whether the recited doses would be effective. As stated above, the specification does not

    identify any actual clinical studies or provide any data showing treatment of multiple myeloma


    9
        ’939 patent claims 3, 5 and 27; ’262 patent claim 9; ’428 patent claims, 3, 5, 23.


                                                    170
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 590 of 616 PageID: 8611




    patients with any of these conditions. Moreover, the specification lists proteasome inhibitors as

    one of approximately 600 anti-cancer drugs, and does not describe treating patients with 3A-

    thalidomide who have been previously treated with any of these proteasome inhibitors. ’262

    patent at 15:25. The POSA would not have understood from these disclosures that the named

    inventor possessed as his invention methods of treating multiple myeloma in patients with these

    conditions using the recited dosages as claimed. For instance, the POSA would not have

    understood from these disclosures that the named inventor possessed as his invention methods of

    treating multiple myeloma for patients that have received all of the possible previous therapies

    falling within these claims. For at least these reasons, the Zeldis Patents do not provide adequate

    written description support for a POSA to reasonably conclude that the Dr. Zeldis had developed

    and was in possession of a method of treating multiple myeloma comprising administration of

    specific amounts or specific ranges of 3A-thalidomide for refractory multiple myeloma, or for

    relapsed multiple myeloma, or for relapsed and refractory multiple myeloma, or for patients that

    have received any previous therapy, or for patients demonstrating “disease progression.”

           The specification also has no examples of treating patients with multiple myeloma using

    the claimed dosing schedules. As stated above, the specification does not identify any actual

    clinical studies or provide any data showing treating of multiple myeloma patients with any of

    the claimed dosing schedules. The only example of 3A-thalidomide in patients described in the

    Zeldis Patents recites administering daily doses for 28 days. This example is not indicative of

    therapeutic efficacy, nor does the example include multiple cycles or any rest days or periods.

    The POSA would not have understood from these disclosures that the named inventor possessed

    as his invention methods of treating multiple myeloma in patients with these conditions using the

    recited dosages as claimed. For example, the specification does not inform a POSA as to




                                                   171
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 591 of 616 PageID: 8612




    whether the recited dosing schedules would be effective. Furthermore, claims 1–14, 16–35 of

    the ’939 patent claim “one or more cycles, each of which comprises administering the compound

    for a period of time followed by a period of rest,” which could broadly include any number of

    cycles with a period of time for rest. ’939 patent at 38:65-39:47; ’939 patent at 39:50-40:57.

    The POSA would not have understood Dr. Zeldis to have possessed as his invention

    administering 3A-thalidomide with any possible schedule, nor is such breadth of schedules

    enabled by the specification. For at least these reasons, the Zeldis Patents do not provide

    adequate written description support for a POSA to reasonably conclude that the Dr. Zeldis had

    developed and was in possession of a method of treating multiple myeloma comprising

    administration according to the claimed schedules.

           Further, to the extent Celgene argues that the claimed dosages and/or dose schedules, or

    that treatment of multiple myeloma in patients with any of the above conditions and/or previous

    therapies, are non-obvious, the Asserted Claims are not enabled. For example, for at least the

    reasons provided above, the specification does not enable the POSA to use the dose amounts

    and/or dosing schedules to treat multiple myeloma according to the claimed methods without

    undue experimentation. The Zeldis Patents do not provide any data, clinical or otherwise,

    regarding actual administration of 3A-thalidomide to patients. The only example in the Zeldis

    Patents concerning 3A-thalidomide in patients is a Phase I pharmacokinetic study, which does

    not assess the efficacy of the proposed treatment. Acorda Therapeutics Inc. v. Apotex Inc.,

    CIV.A. 07-4937 GEB-M, 2011 WL 4074116, at *25 (D.N.J. Sept. 6, 2011), aff'd, 476 Fed.

    Appx. 746 (Fed. Cir. 2012) (finding undue experimentation would be necessary to practice the

    claimed invention to its full scope, including “substantial, iterative testing involving experiments

    such as those prepared for the NDA or the ANDA with large enough sample sizes to be




                                                    172
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 592 of 616 PageID: 8613




    considered legitimate”). This Phase I study was designed and conducted by people other than

    Dr. Zeldis. See, e.g. Schey I, Schey II, Schey III; Richardson 2013. Further, this example does

    not administer doses according to the claimed dosing schedules or patients having all of the

    recited previous therapies. The prior art disclosures described in these contentions are similar to

    those in the Zeldis Patent, such that if the Zeldis Patents’ specifications enable the claims, then

    the prior art disclosures are sufficient to render the Asserted Claims obvious. Accordingly, the

    Asserted Claims of the Zeldis Patent are invalid because the specification does not enable the full

    scope of the claims.

            Several other claim elements of the Asserted Claims of the Zeldis Patents are simply

    obvious variations of what was in the prior art. These elements are nonetheless not described in

    the Zeldis Patents to show a POSA that Dr. Zeldis was in possession of methods of treating

    multiple myeloma that are specifically recited in the claims. As such, claims that recite the

    following elements are invalid: “wherein the patient is 65 years or younger” and “wherein the

    patient is older than 65 years;”10 “which further comprises administering a therapeutically

    effective amount of an additional active agent” and “therapeutically effective amount.”11

            Regarding claims that recite a patient “65 years or younger” and “older than 65 years,”

    the Zeldis Patents provide no examples of treatment in patients stated to be older or younger than

    65. For example, the specification states that the “[i]nvention also encompasses methods of

    treating patients regardless of patient’s age, although some diseases or disorders are more

    common in certain age groups.” ’262 patent at 17:56–59. A POSA reading this statement in the

    specification, and finding no other disclosure in relation to patient age, would not reasonably


    10
         ’939 patent claims 6 and 7; ’428 patent claims 6 and 7.
    11
         ’939 claims 21, 22, 24, 25, 33, 35; ’428 claims 17, 18, 20, 21, 27.


                                                     173
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 593 of 616 PageID: 8614




    conclude that Dr. Zeldis had developed and was in possession of a method of treating multiple

    myeloma in patients of a certain age. Further, the Zeldis Patents do not enable a POSA to

    determine how to treat multiple myeloma in the recited age groups without undue

    experimentation.    For example, the ’428 patent does not inform a POSA as to whether

    modifications to the claimed dosage regimens are necessary as a result of the patient’s age, and if

    so, what those appropriate modifications are.

           Regarding claims that recite a “therapeutically effective” dosage of an additional active

    agent or dexamethasone, to the extent that Celgene argues these claims are non-obvious, a POSA

    would not know with reasonable certainty whether any given dose is therapeutically effective.

    Neither the specification nor the file history make clear to a POSA the method by which

    therapeutic effectiveness is to be determined. Additionally, neither the specification nor the file

    history inform the POSA as to how much of an additional active agent or dexamethasone to

    administer, the frequency of administration, the route of administration, and whether the

    administration is concurrent or sequential with the administration of the compound of the claims.

    The specification does not define a “therapeutically effective amount” of any compound, let

    alone of an additional active agent or dexamethasone. For example, the specification describes

    administering “the immunomodulatory compound … in combination with another drug (‘second

    active agent’).” Yet, the specification identifies approximately 600 compounds as possible

    “second active agents.” The specification does not inform a POSA as to which particular

    additional active agent(s) would be effective in the method of the claims, how a POSA should

    select such an agent, or how a therapeutically effective amount is to be determined for each of

    these active agents. For example, with regard to dosing, the specification states that:

           The specific amount of the second active agent will depend on the specific agent
           used, the type of disease being treated or managed, the severity and stage of



                                                    174
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 594 of 616 PageID: 8615




            disease, and the amount(s) of immunomodulatory compounds of the invention
            and any optional additional active agents concurrently administered to the patient.

    ’262 at 18:63-19:2.

            The specification does not inform a POSA as to how each of these factors impacts on the

    dose of an “additional active agent” or inform a POSA how the dosage, frequency of doses, and

    route of administration should be determined. For example, the specification does not explain

    how much of the additional active agent or dexamethasone to administer, the frequency of

    administration, the route of administration, and whether the administration is concurrent or

    sequential with the administration of 3A-thalidomide. There are no examples in the specification

    of methods of treating multiple myeloma with 3A-thalidomide as claimed in combination with

    an additional active agent. Nor does the specification have any clinical data. A POSA would not

    have understood from these disclosures that the named inventor possessed as his invention

    methods of treating multiple myeloma with 3A-thalidomide as claimed in combination with all

    of the possible additional active agents and all the possible dosing regimens falling within the

    scope of these claims. Further, the specification does not enable a POSA to treat patients with

    3A-thalidomide as claimed in combination with all of the possible additional active agents

    without undue experimentation. Therefore, the full scope is not sufficiently described or enabled

    by the Zeldis Patents.

            Additionally, to the extent that Celgene argues that the claimed formulations of the ’427

    patent are non-obvious, claims of the Zeldis Patents to pomalidomide dosage forms (e.g.,

    “wherein the capsule comprises the compound, mannitol and pre-gelatinized starch”)12 lack

    written description support and are not enabled. For example, the specification of the Zeldis

    Patents states:


    12
         ’262 patent claims 19 and 27; ’428 patent claim 14; ’939 patent claim 16.


                                                   175
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 595 of 616 PageID: 8616




           Lactose-free compositions of the invention can comprise excipients that are well
           known in the art and are listed, for example, in the U.S. Pharmacopeia (USP) 25-
           NF20 (2002). In general, lactose-free compositions comprise active ingredients, a
           binder/filler, and a lubricant in pharmaceutically compatible and pharmaceutically
           acceptable amounts. (’428 patent at 2:15–23)

           Examples of fillers suitable for use in the pharmaceutical compositions and
           dosage forms disclosed herein include [] mannitol, [] pre-gelatinized starch, and
           mixtures thereof. The binder or filler in pharmaceutical compositions of the
           invention is typically present in from about 50 to about 99 weight percent of the
           pharmaceutical composition or dosage form. (’428 patent at 28:18–26)

           The specification of the Zeldis Patents provides no examples of dosage forms for

    treatment of multiple myeloma, dosage forms including pomalidomide, or dosage forms

    including the recited excipients. A POSA would not have understood that the named inventor

    was in possession of an invention including specific combinations of excipients with

    pomalidomide in a capsule dosage form and that were suitable for “treating multiple myeloma.”

    Additionally, a POSA would have had to undertake undue experimentation in order to arrive at

    pomalidomide dosage forms suitable for “treating multiple myeloma” and containing the recited

    excipients. See, e.g., Tutino Declaration filed during prosecution of the ’427 patent application.

           For at least these reasons, the Zeldis Patents do not provide adequate written description

    support for a POSA to reasonably conclude that the inventors had developed and were in

    possession of a method of treating multiple myeloma as described in the Asserted Claims.

    Further, the Zeldis Patents do not enable a POSA to practice the full scope of the Asserted

    Claims without undue experimentation.

           F.      Invalidity Under 35 U.S.C. §§ 101 and 112 for Lack of Utility/Enablement

           A claimed invention must have “a specific and substantial utility to satisfy § 101.” In re

    Fisher, 421 F.3d 1365, 1371 (Fed. Cir. 2005). Section 101 requires that any patentable invention

    be useful and, accordingly, that the subject matter of the claim be operable. “Inventions do not

    meet the utility requirement if they are objects upon which scientific research could be


                                                   176
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 596 of 616 PageID: 8617




    performed with no assurance that anything useful will be discovered in the end.” In re ’318

    Patent Litigation, 583 F.3d 1317, 1324 (Fed. Cir. 2009) (internal citations omitted).          The

    specification must demonstrate that the “invention is useful to the public as disclosed in its

    current form, not that it may prove useful at some future date after further research.” Id. In

    addition, the specification “must disclose a use which is not so vague as to be meaningless.” Id.

    Moreover, the utility of a claimed invention must be substantial, specifically where an alleged

    new process provides a chemical compound that was already in the public domain. Brenner v.

    Manson, 383 U.S. 519 (1966).

           The utility requirement is not met where there is an absence of data supporting statements

    in a patent specification that set forth the desired results of the claimed invention. Rasmusson v.

    SmtihKline Beecham Corp., 413 F.3d 1318, 1323 (Fed. Cir. 2005). “If a patent claim fails to

    meet the utility requirement because it is not useful or operative, then it also fails to meet the

    how-to-use aspect of the enablement requirement.” In re ’318 Patent Litigation, 583 F.3d at

    1324 (internal quotation omitted); see also In re Cortright, 165 F.3d 1353, 1356 (Fed. Cir. 1999)

    (holding that claims that fail to disclose any “practical utility for the invention” are not enabled

    under 35 U.S.C. § 112(1)).

           The claims of the Zeldis Patents are invalid under 35 USC § 101 because there is no

    indication in the disclosure beyond what was already obvious from the prior art that a person

    having ordinary skill in the art would have a reasonable expectation that the claimed methods

    would work for the purposes specified. The specifications of the Zeldis Patents are devoid of

    any data or showing that pomalidomide would be an effective treatment for multiple myeloma.

    The only clinical study in the Zeldis Patents concerning pomalidomide is a phase I

    pharmacokinetic study done by others, which does not provide data regarding efficacy. The only




                                                    177
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 597 of 616 PageID: 8618




    other data in the specifications of the Zeldis Patents for pomalidomide are in vitro data for

    inhibition of TNF-α and for inhibition of myeloma cell proliferation (using MM.1S and Hs

    Sultan cells). See, e.g., ’262 patent, col. 31, lines 26-44. This data was already in the prior art.

    See, e.g., D’Amato 2001 at 598-99; Muller. To the extent that this in vitro data in the prior art

    was insufficient to motivate the person of ordinary skill in the art to use pomalidomide in

    combination with dexamethasone to treat multiple myeloma and to provide that person of

    ordinary skill with a reasonable expectation of success, then the claims of the Zeldis Patents are

    invalid under 35 U.S.C. §§ 101 and 112, first paragraph (or (a) for the post-AIA claims of the

    ’939 and ’428 patents) because there is an absence of data demonstrating the asserted utility of

    the claimed methods.

           G.       Invalidity Under 35 U.S.C. §§ 102(f) & (g)(2)

           All claims of the Zeldis Patents are invalid pursuant to at least 35 U.S.C. §§ 102(f) &

    (g)(2) at least because the listed inventor, Jerome B. Zeldis, did not invent himself the subject

    matter claimed in the Zeldis Patents, and/or the subject matter claimed in the Zeldis Patents was

    previously invented in this country by another inventor who had not abandoned, suppressed, or

    concealed it.

           For example, Blood Vol. 121, No. 11 published Richardson et al. “Phase 1 study of

    pomalidomide MTD, safety, and efficacy in patients with refractory multiple myeloma who have

    received lenalidomide and bortezomib” on March 14, 2013 (“Richardson 2013”). Richardson

    2013 reports on a clinical study (NCT00833833) that started in 2008 that administered the 4 mg

    maximum tolerated dose for oral pomalidomide on days 1 to 21 of a 28 day cycle, and used “a

    standard ‘3+3’ design” for dose escalation.” Id. at 1962. Jerome B. Zeldis is not listed as one of

    the authors on this publication. Yet, these authors claim through this publication to be the first to

    invent the claimed subject matter. The examples 6.5 in ’262 patent, on the other hand, do not


                                                    178
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 598 of 616 PageID: 8619




    have data to establish a maximum tolerated dose, nor do these examples include data from the

    administration to multiple myeloma patients. ’262 patent at 33:1-38-14. Instead, the ’262 patent

    includes only interim pharmacokinetic data. Further, Richardson 2013 identifies which authors

    “conceived and designed the study,” and none of these include Jerome B. Zeldis. Richardson

    2013 at 1966. See also Schey I; Schey II; Schey III; Schey, S.A., et al., “Phase I Study of an

    Immunomodulatory Thalidomide Analog, CC-4047, in Relapsed or Refractory Multiple

    Myeloma,” Journal of Clinical Oncology, Vol. 22, No. 16 (Aug. 2004); Schey et al.,

    “Pomalidomide therapy for myeloma,” Expert Opin. Invest. Drugs (2011) 20(5): 691- 700;

    Richardson, et al., Abstract O-12, 13th Int’l Myeloma Workshop, Paris, France (May 3-6, 2011).

    On information and belief, the authors of Richardson 2013 conceived of the claimed subject

    matter before Dr. Zeldis and communicated it to Dr. Zeldis; that communicated information was

    used to draft and prosecute the claims of the Zeldis Patents. Additionally, Jerome B. Zeldis

    submitted a declaration during the prosecution of the application that issued as the ’569 patent, in

    which he states that he conceived of the invention claimed in that patent, which was

    lenalidomide, as shown by the clinical trial protocols for treating multiple myeloma with

    Revlimid (or lenalidomide).      See Declaration by Jerome B. Zeldis dated May 30, 2006;

    Declaration by Jerome B. Zeldis dated October 26, 2005.

           Moreover, pomalidomide for treatment of blood related cancers was conceived of and

    reduced to practice by Robert D’Amato and/or Robert D’Amato with others at The Children’s

    Medical Center Corporation, and not Jerome B. Zeldis. See, e.g., U.S. Patent No. 5,712,291;

    D’Amato 1994; D’Amato 2001; WO 02/064083. See also Celgene Corporation v. James E.

    Rogan and EntreMed, Inc., No. 1:02-CV-02277 (D.D.C. Nov. 19, 2002) (see, for example,

    Complaint filed on Nov. 19, 2002, briefing on Motion to Dismiss (e.g., Dkt. 5), briefing on




                                                    179
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 599 of 616 PageID: 8620




    Motion for Preliminary Injunction (e.g., Dkt. 19)). In fact, Celgene licensed from EntreMed, Inc.

    the rights to lenalidomide and pomalidomide. See EntreMed Press Release (January 2, 2003).

    Thus, Jerome B. Zeldis did not invent the subject matter of the Zeldis Patents, and each of the

    asserted claims of the Zeldis Patents are thus invalid. Celgene has no standing to assert the

    Zeldis Patents since the true inventors of the claimed subject matter are not listed on the Zeldis

    Patent and did not assign their invention to Celgene.       Defendants will likely have evidentiary

    support after a reasonable opportunity for further investigation or discovery that Celgene cannot

    correct the inventorship of the Zeldis Patents.

    III.   BASIS OF DEFENDANTS’ CONTENTION THAT THE ASSERTED CLAIMS OF
           THE ʼ427 PATENT ARE INVALID

           Pursuant to L. Pat. R. 3.3 and 3.6(c), Defendants provide Plaintiff with the following

    written bases for its invalidity contentions with respect to the asserted claims of the ’427 patent.

           A.      Priority Date

           Even assuming that the ’427 patent is entitled to the May 19, 2009 priority date, any

    reference published prior to May 19, 2009, qualifies as prior art to the ’427 patent under 35

    U.S.C. § 102(a), and any reference published prior to May 19, 2008, qualifies as prior art to the

    ’427 patent under 35 U.S.C. § 102(b).

           B.      Prior Art That Anticipates or Renders Obvious Each Asserted Claim

           Each and every asserted claim of the ʼ427 patent is invalid as anticipated or rendered

    obvious by the prior art. The relevant prior art that would have been available to a person of

    ordinary skill in the art includes at least the following references, which are prior art to the ʼ427

    patent under at least 35 U.S.C. §§ 102(a), (b), (e), (f) and/or (g):

           1.      U.S. Patent Pub. 2007/0155791 (“the ʼ791 publication”);
                   [DEFS_POM_00012469-495]

           2.      U.S. Patent. No. 6,878,733 (“the ʼ733 patent”); [DEFS_POM_00011290-425]


                                                      180
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 600 of 616 PageID: 8621




           3.     Schey, S.A., et al., Phase I Study of an Immunomodulatory Thalidomide Analog,
                  CC-4047, in Relapsed or Refractory Multiple Myeloma, J. of Clinical Oncology,
                  22(16):3269-3276 (2004) (“Schey III”); [DEFS_POM_00013485-492]

           4.     U.S. Patent No. 5,635,517 (“the ’517 patent”); [DEFS_POM_00000175-185]

           5.     PCT Publication WO 02/43720 (“WO 02/43720” or “Hwu”);
                  [DEFS_POM_00012413-467]

           6.     PCT Publication WO 98/03502 (“WO 98/03502”); [DEFS_POM_00012323-370]

           Defendants reserve the right to rely on any combination of the above prior art in an

    obviousness defense, including to illustrate the background knowledge of a person of ordinary

    skill in the art, to demonstrate the motivation to combine prior art references, and to rebut any

    evidence of validity raised by Plaintiff. Brief summaries of the disclosures of some of the prior

    art references listed are set forth above under Section I.B. Defendants also identify and

    incorporate the combinations identified below and in the claim charts attached as Exhibit D.

           C.     Invalidity Based on Anticipation/Obviousness Under 35 U.S.C. §102/§103

           All Asserted Claims of the ʼ427 patent are invalid as anticipated and obvious in view of

    the prior art. All dependent claims are anticipated or obvious over the prior art for the reasons

    discussed with respect to the independent and other dependent claims from which they

    dependent and such arguments are incorporated by reference.

                  1.      Capsules containing pomalidomide, pregelatinized starch, sodium
                          stearyl fumarate, and spray dried mannitol

           All claims of the ʼ427 patent recite an oral dosage form in the form of a capsule which

    comprises: a specific weight of pomalidomide, pregelatinized starch, sodium stearyl fumarate,

    and spray dried mannitol.

           A POSA in the field of pharmaceutical formulation would have found it obvious to select

    the well-known and widely-used excipients recited by the claims. For example, Remington’s

    Pharmaceutical Sciences, 18th ed. at 1658-1664 (“Remingtons,” [DEFS_POM_00013407-


                                                  181
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 601 of 616 PageID: 8622




    453])13 provides that “powders for filling into hard gelatin capsules require the minimum of

    formulation efforts,” and teaches the use of excipients for capsules, including fillers (e.g.

    mannitol) and lubricants. As outlined in §II.C.7 above, such excipients, their functions and

    proportions in the formulation of oral dosage form capsules, including formulations of

    pomalidomide, were well-known before the priority date.

            The ʼ791 publication teaches oral dosage forms of pharmaceutical active ingredients,

    such as pomalidomide for the treatment of lupus. ʼ791 publication ¶¶ [0002]-[0003]. The ʼ791

    publication teaches that the pharmaceutical compositions may be oral dosage forms, including

    oral capsules. Id. ¶ [0119]. The ʼ791 publication teaches that lactose-free oral dosage forms

    comprise “excipients that are well known in the art” including fillers, such as pre-gelatinized

    starch. Id. ¶¶ [0112], [0124]. Additional fillers include mannitol. Id. ¶ [0124]. A POSA in the

    field of pharmaceutical formulation would be aware of the advantages of using the spray-dried

    form of mannitol, including flowability (see, e.g. Remingtons at 1646–1647).               The ʼ791

    publication teaches that oral dosage forms may contain various lubricants, including magnesium

    stearate and silica gel. Id. ¶ [0127]. The ʼ791 publication also teaches a pomalidomide dosage

    range of 0.5 mg to 2 mg per day. Id. at claim 30. The ʼ791 publication also teaches that the daily

    dose of pomalidomide may be 0.1, 1, 2, 5, 10 or 25 mg per day. Id. at claim 29.

            Thus, the ʼ791 publication teaches capsules containing pomalidomide, pregelatinized

    starch and mannitol. Although ʼ791 publication does not teach sodium stearyl fumarate in the

    amount recited in the claims, a POSA in the field of pharmaceutical formulation would have


    13
         This reference is incorporated by reference into the specification of the ’427 patent at 5:9–18,
         which is deemed an admission of prior art status. Constant v. Advanced Micro-Devices, Inc.,
         848 F.2d 1560, 1570, 7 U.S.P.Q.2d 1057 (Fed. Cir. 1988) (“A statement in a patent that
         something is in the prior art is binding on the applicant and patentee for determinations of
         anticipation and obviousness.”)


                                                     182
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 602 of 616 PageID: 8623




    found it obvious to use sodium stearyl fumarate as it was a well-known lubricant. For example,

    it would have been obvious to use sodium stearyl fumarate in place of the magnesium stearate

    taught by the ’791 publication. ’791 publication ¶¶ [0112], [0145], [0154]-[0157], [0160]-

    [0163].     The ʼ733 patent teaches that suitable lubricants for oral dosage forms include

    magnesium stearate and sodium stearyl fumarate (e.g., ’733 patent at 150:66 – 151:3) and thus

    suggests that the two lubricants may be used similarly in oral dosage forms, and that these

    excipients can be interchangeable.

              The ’517 patent taught that pomalidomide can be prepared in “[o]ral dosage forms,”

    including capsules and tablets. Id. at 5:62-63. The ’517 patent explained that the capsules can

    contain the compound and at least one pharmaceutically acceptable carrier, diluent or excipient.

    Id. at 6:4-6. Examples of suitable excipients include, inter alia, mannitol and starch. Id. at 6:15-

    24.   See also, e.g., ’471 patent at 8:35-50 (disclosing that pharmaceutical compositions of

    pomalidomide may be in the form of a capsule and suitable excipients include mannitol and

    starch). In addition, Hwu disclosed compositions comprising pomalidomide for the treatment of

    cancer. Hwu at 19:12-13. Hwu further disclosed that these compositions could be administered

    in tablet or capsule form including excipients. Id. at 32:7, 32:29-33:1-5. Suitable excipients

    include fillers such as mannitol and pre-gelatinized starch. Id. at 36:7-10. WO 98/03502

    disclosed that pharmaceutical compositions of pomalidomide could be in the form of a capsule

    and suitable excipients included mannitol and starch. WO 98/03502 at 12:16-13-4.

                     2.     Capsules containing specific amounts of pomalidomide and excipients

              The claims require specific amounts of pomalidomide and the recited excipients resulting

    in a specific cumulative weight.        Specifically, claim 3 of the ʼ427 requires 1 mg of

    pomalidomide, 70 mg of pregelatinized starch, 0.32 mg of sodium stearyl fumarate, and spray

    dried mannitol at a total weight of 125 mg. ’427 patent at 32:12-19. Claim 5 requires 2 mg of


                                                    183
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 603 of 616 PageID: 8624




    pomalidomide, 140 mg of pregelatinized starch, 0.64 mg of sodium stearyl fumarate, and spray

    dried mannitol at a total weight of 250 mg. ’427 patent at 32:22-29. Claim 7 requires 3 mg of

    pomalidomide, 100.8 mg of pregelatinized starch, 0.45 mg of sodium stearyl fumarate, and spray

    dried mannitol at a total weight of 180 mg. ’427 patent at 32:32-39. Claim 9 requires 4 mg of

    pomalidomide, 134.4 mg of pregelatinized starch, 0.6 mg of sodium stearyl fumarate, and spray

    dried mannitol at a total weight of 240 mg. ’427 patent at 32:42-49.

           The ʼ791 publication teaches typical ranges or amounts of excipients and active

    ingredients used in oral dosage forms. For example, the ʼ791 publication teaches dosage forms

    that include 0.1, 1, 2, or 5 mg of pomalidomide (¶ [106]), and these amounts include or render

    obvious each of the claimed amounts. The ʼ791 publication teaches that the amount of an active

    ingredient is a result-effective variable, and a person of ordinary skill would have found it

    obvious to select the claimed amounts, or combinations of these amounts, and further would

    have found it convenient to administer the entire pomalidomide dose per day in a single capsule.

            Moreover, one of ordinary skill in the art would have understood that the amounts of

    excipients may be varied, as they would be recognized as result-effective variables, and would

    thus have varied the amounts of each of the excipients within known limits to optimize the

    properties of the formulation. Regarding the recited amounts of sodium stearyl fumarate, the

    ʼ791 publication teaches the use of “lubricants” which are “typically used in an amount of less

    than about 1 weight percent of the pharmaceutical compositions or dosage forms.” ’791

    publication ¶ [0127]. Each of the Asserted Claims of the ’427 patent include lubricant sodium

    stearyl fumarate at an amount of less than 1% (w/w) of the “total weight of the composition.”

    Additionally, the ’733 patent discloses capsule formulations comprising 0.25% (w/w) lubricant

    (e.g. Example 6, Table 9 at 251–252). Regarding mannitol and pregelatinized starch, the ’791




                                                   184
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 604 of 616 PageID: 8625




    publication teaches that fillers include mannitol and pregelatinized starch, and such fillers or

    binders are “typically present in from about 50 to about 99 weight percent of the pharmaceutical

    composition or dosage form.” ’791 publication ¶ [0124]. Each of the Asserted Claims include

    mannitol and pregelatinized starch which together comprise between 50 to 99% (w/w) of the

    “total weight of the composition.” Thus, one of ordinary skill in the art would have found the

    amounts of excipients to be obvious, having decided on an amount of pomalidomide. See, e.g.

    ’791 publication ¶ [0118] (“dosage forms contain predetermined amounts of active ingredients

    and can be prepared by methods of pharmacy well known to those skilled in the art”).

           Thus, the prior art discloses ranges of weights that overlap with or include the claimed

    weights. Iron Grip Barbell Co. v. USA Sports, Inc., 392 F.3d 1317, 1322 (Fed. Cir. 2004);

    accord Lazare Kaplan Int’l, Inc. v. Photoscribe Techs., Inc., 628 F.3d 1359, 1380–81 (Fed. Cir.

    2010); see also Tyco Healthcare Grp. LP v. Mut. Pharm. Co., 642 F.3d 1370, 1372–73 (Fed. Cir.

    2011). As such, the claimed weights are presumed obvious, and, as explained below, there is no

    evidence of unexpected results or criticality to rebut this prima facie case of obviousness.

           Of further note, Schey III taught administration of pomalidomide to multiple myeloma

    patients in the range of 1 to 10 mg per day. Schey III at 2370. The 1 mg of pomalidomide

    required by claim 3 is the starting dose of the dose ranging study described by Schey. The 2 mg,

    3 mg, and 4 mg of pomalidomide required in claims 5, 7, and 9, respectively, are each within the

    range disclosed in Shey III. See also Marriott 2002, Schey I, Schey II, & Section II.C.2.

           Furthermore, determining the particular claimed weights of pomalidomide or the claimed

    excipients from the weights or ranges of weights disclosed in the prior art would have required

    no more than routine optimization of known variables. Optimization that flows from the normal




                                                    185
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 605 of 616 PageID: 8626




    desire of scientists or artisans to improve upon what is already known is generally not patentable.

    Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1366-67 (Fed. Cir. 2007).

                   3.     Administration in a particular size of capsule

           Claim 4 of the ʼ427 patent further requires the dosage form to be administered in the form

    of a size 4 or larger capsule. Claims 6, 8 and 10 of the ʼ427 patent further requires the dosage

    form to be administered in the form of a size 2 or larger capsule. ’427 patent at 32:20-50. The

    ’791 publication teaches the use of capsules (¶ 0118).        The ʼ733 patent teaches capsules

    containing active ingredient, diluent, and lubricant in a size 0, 1, 2, 3 or 4 capsule shell. ʼ733

    patent at 252:64-67. Further, such capsule sizes were well-known and common in the industry.

    It would have been obvious to select from commercially available capsules and standard capsule

    sizes when creating a new dosage form. Thus, one of ordinary skill in the art would have found

    it obvious to select the corresponding shell size from those disclosed in the prior art, and, for

    example, based on the volume of the composition, capsules would have been preferred over

    other dosage forms (see, e.g. Remingtons at 1658–1664, describing the variation in capacity of

    capsules from 30 to 600 mg, and the practice of preparing sufficient volume in the capsule for

    manufacturing).

                   4.     Objective indicia of nonobviousness

           Defendants are unaware of any secondary considerations that weigh in favor of

    nonobviousness with respect to the asserted claims of the ’427 patent. It is Celgene’s burden to

    allege secondary considerations, and it has not done so in this litigation. Accordingly,

    Defendants have no secondary considerations to rebut and reserve their right to rebut any

    secondary considerations subsequently alleged by Celgene.

                                  a. Unexpected Results




                                                   186
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 606 of 616 PageID: 8627




           Defendants are not aware of any alleged unexpected results that weigh in favor of

    nonobviousness. As an initial matter, “[u]expected results that are probative of nonobviousness

    are those that are ‘different in kind and not merely in degree from the results of the prior art.’”

    Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 739 (Fed. Cir. 2013). In order for alleged

    unexpected results to be probative of nonobviousness, it must be proved that “there actually is a

    difference between the results obtained through the claimed invention and those of the prior art,”

    and that “the difference actually obtained would not have been expected by one skilled in the art

    at the time of invention.” In re Freeman, 474 F.2d 1318, 1324 (C.C.P.A. 1973) (citations

    omitted). Further, the Court must consider “what properties were expected.” Pfizer, Inc. v.

    Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).

           During prosecution of the ’390 application (which issued as the ’427 patent), Celgene

    alleged unexpected results of the claimed formulations.        Celgene alleged that the claimed

    formulations exhibited unexpected stability, where other formulations failed. See, e.g.,

    Declaration of Anthony Tutino, June 14, 2014; Supplemental Amendment and Response, June

    17, 2013, p. 8-9. Celgene relied on conjecture to suggest that the formulation disclosed in the

    ʼ791 publication would not be stable, but did not test the formulation. Celgene also relied on

    selected data to show that certain other formulations “present a compatibility problem, i.e., were

    unstable after two weeks storage.” Declaration of Anthony Tutino, June 14, 2014 at ¶ 8. Celgene

    then presented long-term stability data to show that only one of the formulations was shown to

    be stable beyond 3 months. Id. at ¶¶ 9-10. However, any purported superior property must be

    unexpected to be considered as evidence of non-obviousness, and routine optimization within the

    ordinary skill of a POSA fails to meet this standard. Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348,

    1368, 82 U.S.P.Q.2d 1321, 1336 (Fed. Cir. 2007) (routine optimization to reach adequate




                                                   187
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 607 of 616 PageID: 8628




    physicochemical characteristics, including stability, is not evidence of unexpected results).

    There is nothing in Mr. Tutino’s declaration to suggest that the steps taken to optimize the

    formulation were anything less than routine, or that he did not expect to reach a stable

    formulation. Thus, Celgene has not shown evidence of any unexpected results tied to the

    claimed combination of excipients present in the claimed amounts.

           A person having ordinary skill in the art would be able to vary the amounts of each of the

    claimed excipients, which were well-known, within known ranges to optimize the properties of

    the formulation and arrive at a stable formulation. Indeed, a stable formulation must have been

    created previously as used in Schey III, which administered capsules containing pomalidomide

    to multiple myeloma patients in the range of 1 to 10 mg per day. See also Marriott 2002, Schey

    I, Schey II, & Section II.C.2.

                                     b. Commercial Success

           Defendants are not aware of, and Celgene has not alleged, any commercial success that

    would weigh in favor of non-obviousness. . Furthermore, any purported success of Pomalyst®

    has no nexus to the subject matter claimed by the ʼ427 patent.              To be probative of

    nonobviousness, there must be a nexus between the commercial success and the novel features of

    the patented invention. AstraZeneca LP v. Breath Ltd., 2015 WL 777460 (D.N.J. Feb. 13, 2015)

    (aff’d AstraZeneca LP v. Breath Ltd., 603 Fed. Appx. 999 (Fed. Cir. 2015). “[I]f the commercial

    success is due to an unclaimed feature of the [invention], the commercial success is irrelevant.”

    Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (Fed. Cir. 2006). Likewise, “if the

    feature that creates the commercial success was known in the prior art, the success is not

    pertinent.” Id. If a patentee can establish a nexus between commercial success and the patented

    invention, the challenger then bears the burden to show that the success was due to advertising or




                                                   188
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 608 of 616 PageID: 8629




    other extraneous factors. See, e.g., J.T. Eaton & Co. v. Atlantic Paste & Glue Co., 106 F.3d

    1563, 1571 (Fed. Cir. 1997).

           Any profits or revenue associated with sales of Pomalyst® do not demonstrate the non-

    obviousness of the claimed subject matter. For example, any such profits or revenue have no

    nexus to the claimed subject matter at least because these are attributable to other non-claimed

    features, such as Celgene’s marketing activities, and/or to non-novel features of the ʼ427 patent.

    Additionally, any sales of Pomalyst® alone are not indicative of the success of claimed elements

    that require administration with dexamethasone or other additional active agent. Furthermore,

    commercial success is not significantly probative if others in the field would have been deterred

    or inhibited from placing the product on the market by other forces, such as rights to exclude

    others from practicing the invention and/or impediments such as the burdens of regulatory

    approval (e.g. FDA approval). Merck & Co., Inc. v. Teva Pharma. USA, Inc., 395 F.3d 1364,

    1377 (Fed. Cir. 2005). The ʼ427 patent is similar to and not patentably distinct from other prior

    patents claiming pomalidomide (e.g., the ʼ471 patent and U.S. Patent Nos. 8,158,653, 6,476,052,

    5,635,517). Any purported success is attributable to those patents and not to the Patents-in-Suit.

    Likewise, any purported success is not tied to the alleged novelty of the Patents-in-Suit, since,

    for example, it is attributable to the used of pomalidomide, which has already been claimed in

    other patents as stated above.

                                     c. Skepticism

           Defendants are not aware of, and Celgene has not alleged, any skepticism that would

    weigh in favor of non-obviousness.

                                     d. Long-Felt but Unmet Need




                                                     189
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 609 of 616 PageID: 8630




           Defendants are not aware of, and Celgene has not alleged, any long-felt but unmet need

    that would weigh in favor of non-obviousness.

                                   e. Failure of Others

           Defendants are not aware of, and Celgene has not alleged, any failure of others that

    would weigh in favor of non-obviousness.

                                   f. Recognition in the Industry

           Defendants are not aware of, and Celgene has not alleged, any recognition in the industry

    that would weigh in favor of non-obviousness.

                                   g. Acquiescence

           Defendants are not aware of, and Celgene has not alleged, any acquiescence to the

    validity of the ’592 patent that would weigh in favor of non-obviousness.

                                   h. Copying

           Defendants are not aware of, and Celgene has not alleged, any copying that would weigh

    in favor of non-obviousness.

           Secondary consideration evidence of copying in the ANDA context is not probative of

    nonobviousness because a showing of bioequivalence is required for FDA approval. Bayer

    Schering Pharma AG v. Watson Pharm., Inc., 713 F.3d 1369, 1377 (Fed. Cir. 2013) (citing

    Purdue Pharma Prods. L.P. v. Par Pharm., Inc., 377 Fed. Appx. 978, 983 (Fed.Cir.2010)); see

    also Eli Lilly, No. IP 02-0512, 2004 WL 1724632, at *38, n. 21 (stating “the very nature of a

    generic drug indicates that it is equivalent to the branded drug in certain significant respects.”);

    Aventis, No. 2:05-CV-421, 2006 WL 2008962, at *45 (asserting that “‘[the copying] rationale is

    considerably weakened . . . by the fact that there are various other reasons why an invention may




                                                    190
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 610 of 616 PageID: 8631




    have been copied’” (quoting MOY’S WALKER ON PATENTS, § 9:60 (4th ed. 2005)), rev’d on

    other grounds, 499 F.3d 1293 (Fed. Cir. 2007).

            D.     Invalidity Under 35 U.S.C. § 11214

                   1.      Invalidity Under 35 U.S.C. § 112 for Indefiniteness

            Defendants contend that the following claim limitations of the ’427 patent render the

    claims that include them, and all claims that depend from such claims, invalid:

    •    “An oral dosage form in the form of a capsule which weighs [x] mg” and “at an amount that
         brings the total weight of the composition to [x] mg” (claims 3–10); and

    •    “at an amount that provides [x] mg of 100% pure pomalidomide” (claims 3–10).

                   a.      “An oral dosage form in the form of a capsule which weighs [x] mg”
                           and “at an amount that brings the total weight of the composition to
                           [x] mg” (claims 3–10)

            Claims 3, 5, 7, and 9 of the ’427 patent require “[a]n oral dosage form in the form of a

    capsule which weighs” a specified weight. Claims 3, 5, 7, and 9 also recite that the dosage form

    comprises “at an amount that brings the total weight of the composition” to the same weight

    stated in the preamble of the claim. Claims 4, 6, 8, and 10 depend from these claims. ’427

    patent at 32:12-52. These terms render the claims indefinite because a POSA would not know

    with reasonable certainty whether a dosage form falls within the scope of this claim, at least

    because the weights could be determined in various different ways (e.g. the “weight” could refer

    to the capsule fill alone, or for the capsule including its fill contents). Neither the specification

    nor the file history inform a POSA how the weight is calculated in order to determine whether a

    dosage form falls within the scope of these claims.




    14
         The application for the ’427 patent was filed May 19, 2010, and therefore pre-AIA 35 U.S.C.
         § 112 (applicable to applications filed before September 16, 2012) applies.


                                                    191
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 611 of 616 PageID: 8632




           For example, the specification describes one embodiment of a dosage form comprising

    pomalidomide at an amount that provides about 1 mg of potency, 70 mg of pregelatinized starch,

    0.32 mg of sodium stearyl fumarate, and spray dried mannitol “at an amount that brings the total

    weight of the dosage form” to 125 mg (’427 patent at 8:39–47, emphasis added).                 The

    specification refers to “dosage forms, such as capsules,” indicating that the capsule may be

    considered a “dosage form,” rather than the components of the capsule not including the capsule

    shell. Example 2 provides the formulation for a “1 mg strength pomalidomide capsule,” again

    reciting pomalidomide at an amount that provides about 1 mg of potency, 70 mg of Starch 1500,

    0.32 mg of sodium stearyl fumarate (PRUV), and spray dried mannitol (Mannogem EZ) at an

    unspecified “remainder” weight, bringing the total weight of the “1 mg strength pomalidomide

    capsule” to 125 mg. ’427 patent at 29:1–13. The weight of the capsule shell is not listed in

    Example 2. It is therefore unclear whether the weight referred to in these claim limitations

    includes, for example, only the excipients and pomalidomide, or the capsule, excipients and

    pomalidomide together.

           Accordingly, these terms do not allow a POSA to determine with reasonable certainty the

    metes and bounds of the claims, and thus the Asserted Claims of the ’427 patent are invalid.

                  b.      “at an amount that provides [x] mg of 100% pure pomalidomide”
                          (claims 3–10)

           Claims 3, 5, 7, and 9 of the ’427 patent require pomalidomide “at an amount that

    provides [x] mg of 100% pure pomalidomide.” Claims 4, 6, 8, and 10 depend from these claims.

    ’427 patent at 32:12-52.

           This term renders the claims indefinite because a POSA would not know with reasonable

    certainty whether a formulation falls within the scope of these claims, at least because the term

    can be understood to refer to the potency of pomalidomide as measured at different times during



                                                  192
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 612 of 616 PageID: 8633




    the formulation process. Neither the specification nor the file history make clear how the amount

    and/or purity of pomalidomide is to be measured to determine whether a formulation falls within

    the scope of these claims.

           For example, the specification provides:

           In some embodiments, because it is typical to obtain pomalidomide, or a
           pharmaceutically acceptable stereoisomer, prodrug, salt, solvate, or clathrate
           thereof, at a purity of less than 100%, the formulations and dosage forms provided
           herein may be defined as compositions, formulations, or dosage forms that
           comprise pomalidomide, or a pharmaceutically acceptable stereoisomer, prodrug,
           salt, solvate, or clathrate thereof, at an amount that provides the potency of a
           specified amount of 100% pure pomalidomide.

    ’427 patent at 7:26–34. The specification fails to define “pure pomalidomide.” For example, it

    is unclear whether the specified amount of “pure pomalidomide” must be present in the final

    dosage form prior to administration, or must be present when preparing the formulation before

    the excipients and pomalidomide are combined. Additionally, it is unclear whether the weight of

    pomalidomide accounts for varying molecular weight for “pharmaceutically acceptable salts” or

    “solvates” of pomalidomide, as recited by the claims, and whether such solvates or salts would

    be considered “pure” pomalidomide. For at least these reasons, a POSA would not be able to

    determine with reasonable certainty whether a given dosage form contains the specified amounts

    of “100% pure pomalidomide.”

           Accordingly, this term does not allow a POSA to determine with reasonable certainty the

    metes and bounds of the claims, and thus the Asserted Claims of the ’427 patent are invalid.

                   2.      Invalidity Under 35 U.S.C. § 112 for Lack of Written Description
                           and/or Enablement

           The Asserted Claims of the ’427 patent are invalid for lack of written description because

    the claimed subject matter is not adequately described by its disclosure, and because the

    specification fails to enable the full scope of the claims.



                                                     193
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 613 of 616 PageID: 8634




            Claims 3, 5, 7, and 9 are directed to “oral dosage form[s]” comprising, inter alia,

    “pomalidomide, or a pharmaceutically acceptable salt or solvate thereof.” Claims 4, 6, 8, and 10

    depend from these claims. ’427 patent at 32:12-52. A POSA reading the specification to the

    ’427 patent would not understand that the named inventors were in possession of an invention of

    dosage forms comprising pharmaceutically acceptable salts or solvates.

            For example, the specification provides that “solvate” means “a compound provided

    herein or a salt thereof, that further includes a stoichiometric or non-stoichiometric amount of

    solvent bound by non-covalent intermolecular forces,” noting that where the solvent is water, the

    solvate is a hydrate. ’427 patent at 2:65–3:3. The specification also refers to “pharmaceutically

    acceptable salt(s)” as including at least 45 salts. ’427 patent at 2:39–64. These are mere

    examples. The plain and ordinary meaning of “a pharmaceutically acceptable salt or solvate

    thereof” may encompass many compounds, with varying physicochemical properties. The ’427

    patent provides no working example or disclosure of formulation of a dosage form comprising a

    pomalidomide salt or solvate. During prosecution, the applicant submitted a Declaration of

    Dr. Tutino to the examiner in order to overcome an obviousness rejection, arguing that the

    stability of pomalidomide in formulations comprising various excipients and pomalidomide is

    not predictable.15 In allowing the claims, the examiner accepted these arguments.16 In light of

    these statements, a POSA would expect to require undue experimentation in order to determine

    which salt or solvate forms of pomalidomide would be compatible with the excipients recited by

    the claims. Even though a POSA would have found it obvious to use salt or solvate forms in the

    claimed dosage forms, the POSA would not have understood from the disclosures in the ’427


    15
         Arguments and Remarks Made in an Amendment, June 17, 2013, Ex. A at 2–4.
    16
         Notice of Allowability, May 5, 2015 at 4.


                                                     194
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 614 of 616 PageID: 8635




    patent that the named inventors possessed an invention of dosage forms comprising salts or

    solvates, yet the claims are broad enough to encompass such forms.

           For at least these reasons, the ’427 patent does not provide adequate written description

    support for a person of ordinary skill in the art to reasonably conclude that the inventors had

    developed and were in possession of an oral dosage form comprised of pomalidomide salts or

    solvates described by the Asserted Claims, particularly those that would be useful in treating

    multiple myeloma. Further, the ’427 patent does not enable a person of ordinary skill in the art

    to practice the full scope of the Asserted Claims without undue experimentation.


    Dated: December 15, 2017             WALSH PIZZI O’REILLY FALANGA LLP
                                         /s/ Liza M. Walsh
                                         Liza M. Walsh
                                         Christine I. Gannon
                                         Eleonore Ofosu-Antwi
                                         One Riverfront Plaza
                                         1037 Raymond Boulevard, Suite 600
                                         Newark, NJ 07102
                                         Tel.: (973) 757-1100

                                         OF COUNSEL:
                                         Jay P. Lefkowitz
                                         Jeanna M. Wacker
                                         KIRKLAND & ELLIS LLP
                                         601 Lexington Avenue
                                         New York, NY 10022
                                         Tel.: (212) 446-4800
                                         lefkowitz@kirkland.com
                                         jeanna.wacker@kirkland.com
                                         Kristen P.L. Reichenbach
                                         KIRKLAND & ELLIS LLP
                                         555 California Street
                                         San Francisco, CA 94104
                                         Tel.: (415) 439-1400
                                         kristen.reichenbach@kirkland.com

                                         Attorneys for Defendant
                                         Teva Pharmaceuticals USA, Inc.


                                                  195
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 615 of 616 PageID: 8636




                                 /s/ Roshan P. Shrestha

                                 James E. Cecchi, Esq.
                                 Melissa E. Flax, Esq.
                                 Michael Cross, Esq.
                                 CARELLA, BYRNE, CECCHI,
                                  OLSTEIN, BRODY & AGNELLO, P.C.
                                 5 Becker Farm Road
                                 Roseland, NJ 07068-1739
                                 973-994-1700
                                 jcecchi@carellabyrne.com
                                 mflax@carellabyrne.com
                                 mcross@carellabyrne.com

                                 Of Counsel:

                                 Stephen R. Auten
                                 Andrew M. Alul
                                 Richard T. Ruzich
                                 Brian P. Murray
                                 Roshan P. Shrestha, Ph.D.
                                 TAFT STETTINIUS & HOLLISTER LLP
                                 111 East Wacker Drive
                                 Suite 2800
                                 Chicago, IL 60601
                                 312-527-4000
                                 sauten@taftlaw.com
                                 aalul@taftlaw.com
                                 rruzich@taftlaw.com
                                 bmurray@taftlaw.com
                                 rshrestha@taftlaw.com

                                 Attorneys for Defendants Hetero Labs Limited, Hetero
                                 Labs Limited – Unit V, Hetero Drugs Limited, and Hetero
                                 USA, Inc.




                                          196
Case 2:17-cv-03387-ES-MAH Document 237-3 Filed 10/24/18 Page 616 of 616 PageID: 8637




                                 /s/ Roshan P. Shrestha

                                 Of Counsel:
                                 Andrew M. Alul
                                 Richard T. Ruzich
                                 Stephen R. Auten
                                 Brian P. Murray
                                 Roshan P. Shrestha, Ph.D.
                                 TAFT STETTINIUS & HOLLISTER LLP
                                 111 East Wacker Drive
                                 Suite 2800
                                 Chicago, IL 60601
                                 312-527-4000
                                 aalul@taftlaw.com
                                 rruzich@taftlaw.com
                                 sauten@taftlaw.com
                                 bmurray@taftlaw.com
                                 rshrestha@taftlaw.com

                                 James E. Cecchi, Esq.
                                 Melissa E. Flax, Esq.
                                 Michael Cross, Esq.
                                 CARELLA, BYRNE, CECCHI,
                                  OLSTEIN, BRODY & AGNELLO, P.C.
                                 5 Becker Farm Road
                                 Roseland, NJ 07068-1739
                                 973-994-1700
                                 jcecchi@carellabyrne.com
                                 mflax@carellabyrne.com
                                 mcross@carellabyrne.com

                                 Attorneys for Defendants
                                 Apotex Inc. and Apotex Corp.




                                          197
